Exhibit 10.1
Execution Version
CREDIT AGREEMENT
Dated as of March 15, 2011
Among
DRESSER RAND GROUP INC.,
as Domestic Borrower,
D-R HOLDINGS (France) S.A.S.,
as French Borrower,
THE LENDERS PARTY HERETO,
JPMORGAN CHASE BANK, N.A.,
as Administrative Agent,
J.P. MORGAN EUROPE LIMITED,
as European Administrative Agent
and
BANK OF AMERICA, N.A.,
COMMERZBANK AG, NEW YORK AND GRAND CAYMAN BRANCH,
DNB NOR BANK ASA,
SOVEREIGN BANK
and
WELLS FARGO BANK, N.A.,
as Co-Syndication Agents

J.P. MORGAN SECURITIES LLC,
as Sole Lead Arranger and Sole Book Manager

 

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

              Page  
 
        ARTICLE I
DEFINITIONS

 
       
Section 1.01 Defined Terms
    1  
Section 1.02 Terms Generally
    39  
 
        ARTICLE II
THE CREDITS

 
       
Section 2.01 Commitments
    39  
Section 2.02 Loans and Borrowings
    40  
Section 2.03 Requests for Borrowings
    41  
Section 2.04 Swingline Loans
    41  
Section 2.05 Letters of Credit
    42  
Section 2.06 Funding of Borrowings
    48  
Section 2.07 Interest Elections
    49  
Section 2.08 Termination and Reduction of Commitments
    51  
Section 2.09 Increase of Commitments
    51  
Section 2.10 Repayment of Loans; Evidence of Debt
    52  
Section 2.11 Repayment of Revolving Facility Loans, Term Facility Loans and
Delayed Draw Term Loans
    54  
Section 2.12 Prepayment of Loans
    54  
Section 2.13 Fees
    55  
Section 2.14 Interest
    57  
Section 2.15 Alternate Rate of Interest
    58  
Section 2.16 Increased Costs
    58  
Section 2.17 Break Funding Payments
    60  
Section 2.18 Taxes
    60  
Section 2.19 Payments Generally; Pro Rata Treatment; Sharing of Set-offs
    62  
Section 2.20 Mitigation Obligations; Replacement of Lenders
    64  
Section 2.21 Additional Reserve Costs
    65  
Section 2.22 Illegality
    65  
Section 2.23 Additional Borrowers
    66  
Section 2.24 Defaulting Lenders
    66  
 
        ARTICLE III
REPRESENTATIONS AND WARRANTIES

 
       
Section 3.01 Organization; Powers
    69  
Section 3.02 Authorization
    69  
Section 3.03 Enforceability
    69  
Section 3.04 Governmental Approvals
    69  
Section 3.05 Financial Statements
    70  
Section 3.06 No Material Adverse Effect
    70  
Section 3.07 Title to Properties; Possession Under Leases
    70  
Section 3.08 Litigation; Compliance with Laws
    71  
Section 3.09 Federal Reserve Regulations
    72  

 

i



--------------------------------------------------------------------------------



 



              Page  
 
       
Section 3.10 Investment Company Act
    72  
Section 3.11 Use of Proceeds
    72  
Section 3.12 Tax Returns
    72  
Section 3.13 No Material Misstatements
    73  
Section 3.14 Employee Benefit Plans
    73  
Section 3.15 Environmental Matters
    74  
Section 3.16 Mortgages
    74  
Section 3.17 Location of Real Property
    75  
Section 3.18 Solvency
    75  
Section 3.19 Labor Matters
    75  
Section 3.20 Insurance
    76  
 
        ARTICLE IV
CONDITIONS OF LENDING

 
       
Section 4.01 All Credit Events
    76  
Section 4.02 First Credit Event
    77  
Section 4.03 Conditions Precedent to the Initial Borrowing of Each Additional
Borrower
    80  
 
        ARTICLE V
AFFIRMATIVE COVENANTS

 
       
Section 5.01 Existence; Businesses and Properties
    80  
Section 5.02 Insurance
    81  
Section 5.03 Taxes
    82  
Section 5.04 Financial Statements, Reports, etc
    83  
Section 5.05 Litigation and Other Notices
    85  
Section 5.06 Compliance with Laws
    85  
Section 5.07 Maintaining Records; Access to Properties and Inspections
    85  
Section 5.08 Use of Proceeds
    85  
Section 5.09 Compliance with Environmental Laws
    85  
Section 5.10 Further Assurances
    86  
Section 5.11 Fiscal Year
    87  
Section 5.12 Proceeds of Certain Dispositions
    87  
Section 5.13 Post-Closing Matters
    87  
 
        ARTICLE VI
NEGATIVE COVENANTS

 
       
Section 6.01 Indebtedness
    88  
Section 6.02 Liens
    91  
Section 6.03 Sale and Lease-Back Transactions
    94  
Section 6.04 Investments, Loans and Advances
    94  
Section 6.05 Mergers, Consolidations, Sales of Assets and Acquisitions
    96  
Section 6.06 Dividends and Distributions
    98  
Section 6.07 Transactions with Affiliates
    99  
Section 6.08 Business of the Domestic Borrower and the Subsidiaries
    101  
Section 6.09 Limitation on Modifications of Senior Subordinated Indebtedness;
and Certain Other Agreements
    101  
Section 6.10 Capital Expenditures
    103  

 

ii



--------------------------------------------------------------------------------



 



              Page  
 
       
Section 6.11 Interest Coverage Ratio
    103  
Section 6.12 Leverage Ratio
    103  
Section 6.13 Swap Agreements
    103  
Section 6.14 Designated Senior Debt
    103  
 
        ARTICLE VII
EVENTS OF DEFAULT

 
       
Section 7.01 Events of Default
    103  
Section 7.02 Exclusion of Immaterial Subsidiaries
    106  
 
        ARTICLE VIII
THE AGENTS

 
       
Section 8.01 Appointment
    107  
Section 8.02 Nature of Duties
    108  
Section 8.03 Resignation by the Agents
    108  
Section 8.04 Each Agent in Its Individual Capacity
    109  
Section 8.05 Indemnification
    109  
Section 8.06 Lack of Reliance on Agents
    109  
Section 8.07 European Administrative Agent
    110  
Section 8.08 Appointment of Supplemental Collateral Agents
    110  
 
        ARTICLE IX
MISCELLANEOUS

 
       
Section 9.01 Notices
    111  
Section 9.02 Survival of Agreement
    112  
Section 9.03 Binding Effect
    112  
Section 9.04 Successors and Assigns
    112  
Section 9.05 Expenses; Indemnity
    116  
Section 9.06 Right of Set-off
    118  
Section 9.07 Applicable Law
    118  
Section 9.08 Waivers; Amendment
    118  
Section 9.09 Interest Rate Limitation
    120  
Section 9.10 Entire Agreement
    120  
Section 9.11 WAIVER OF JURY TRIAL
    121  
Section 9.12 Severability
    121  
Section 9.13 Counterparts
    121  
Section 9.14 Headings
    121  

 

iii



--------------------------------------------------------------------------------



 



              Page  
 
       
Section 9.15 Jurisdiction; Consent to Service of Process
    121  
Section 9.16 Confidentiality
    122  
Section 9.17 Direct Website Communications
    123  
Section 9.18 Release of Liens and Guarantees
    124  
Section 9.19 U.S. Patriot Act
    124  
Section 9.20 Judgment
    124  
Section 9.21 Substitution of Currency
    125  
Section 9.22 Termination or Release
    125  
Section 9.23 Pledge and Guarantee Restrictions
    125  
Section 9.24 Matters Pertaining to the French Borrower and to Any Additional
Foreign Borrower Organized Under the Laws of France
    126  
Section 9.25 Reaffirmation of Letters of Credit
    127  

 

iv



--------------------------------------------------------------------------------



 



Exhibits, Annexes and Schedules

     
Exhibit A
  Form of Assignment and Acceptance
Exhibit B
  Form of Administrative Questionnaire
Exhibit C-1
  Form of Borrowing Request
Exhibit C-2
  Form of Swingline Borrowing Request
Exhibit D
  Form of Mortgage
Exhibit E
  Form of Domestic Collateral Agreement
Exhibit F
  Reserve Costs for Mandatory Costs Rate
Exhibit G
  Form of Solvency Certificate of Dresser-Rand Group Inc.
Exhibit H
  Form of Credit Agreement Supplement
Exhibit I
  Form of Term Note
Exhibit J
  Form of Revolving Note
 
   
Schedule 1.01(a)
  Certain Subsidiaries
Schedule 2.01
  Commitments
Schedule 3.01
  Organization and Good Standing
Schedule 3.04
  Governmental Approvals
Schedule 3.07(e)
  Condemnation Proceedings
Schedule 3.07(g)
  Subsidiaries
Schedule 3.07(h)
  Subscriptions
Schedule 3.08(a)
  Litigation
Schedule 3.08(b)
  Violations
Schedule 3.12
  Taxes
Schedule 3.15(g)
  Environmental Matters
Schedule 3.17(a)
  Owned Real Property
Schedule 3.17(b)
  Leased Real Property
Schedule 3.19
  Labor Matters
Schedule 3.20
  Insurance
Schedule 5.13
  Post-Closing Matters
Schedule 6.01
  Indebtedness
Schedule 6.02(a)
  Liens
Schedule 6.04
  Investments
Schedule 6.07
  Transactions with Affiliates

 

v



--------------------------------------------------------------------------------



 



CREDIT AGREEMENT dated as of March 15, 2011 (this “Agreement”), is among
DRESSER-RAND GROUP INC., a Delaware corporation (the “Domestic Borrower”), and
D-R HOLDINGS (France) S.A.S., a corporation organized under the laws of France
(the “French Borrower”), any Additional Foreign Borrower (as hereinafter
defined) that becomes a Borrower (as hereinafter defined) pursuant to the terms
thereof, the LENDERS party hereto from time to time, JPMORGAN CHASE BANK, N.A.,
as administrative agent (in such capacity, together with any successor
administrative agent appointed pursuant to the provisions of Article VIII, the
“Administrative Agent”) and as collateral agent (in such capacity, together with
any successor collateral agent appointed pursuant to the provisions of
Article VIII, the “Collateral Agent”) for the Lenders, J.P. MORGAN EUROPE
LIMITED, as European administrative agent, (in such capacity, the “European
Administrative Agent”), and BANK OF AMERICA, N.A., COMMERZBANK AG, NEW YORK AND
GRAND CAYMAN BRANCH, DNB NOR BANK ASA, SOVEREIGN BANK and WELLS FARGO BANK,
N.A., each as co-syndication agent (in such capacity, the “Co-Syndication
Agents”).
W I T N E S S E T H:
WHEREAS, the Borrowers have requested the Lenders to extend credit in the form
of Revolving Facility Loans and Letters of Credit at any time and from time to
time prior to the Maturity Date, in an aggregate principal amount at any time
outstanding not in excess of $600.0 million;
WHEREAS, the Domestic Borrower has requested the Lenders to extend credit in the
form of Term Facility Loans on the Closing Date, in an aggregate principal
amount of $160.0 million; and
WHEREAS, the Domestic Borrower has requested the Lenders to extend credit in the
form of Delayed Draw Term Loans available in a single draw at any time during
the Delayed Draw Availability Period, in an aggregate principal amount not in
excess of $240.0 million.
NOW, THEREFORE, the Lenders are willing to extend such credit to the Borrowers
on the terms and subject to the conditions set forth herein. Accordingly, the
parties hereto agree as follows:
ARTICLE I
DEFINITIONS
Section 1.01 Defined Terms. As used in this Agreement, the following terms shall
have the meanings specified below:
“2014 Second Supplemental Indenture” shall mean the Second Supplemental
Indenture to the 2014 Senior Subordinated Note Indenture entered into pursuant
to the 2014 Senior Subordinated Notes Tender Offer.
“2014 Senior Subordinated Note Documents” shall mean the 2014 Senior
Subordinated Notes and the 2014 Senior Subordinated Note Indenture.

 

1



--------------------------------------------------------------------------------



 



“2014 Senior Subordinated Note Indenture” shall mean the Indenture dated as of
October 29, 2004 under which the 2014 Senior Subordinated Notes were issued,
among the Domestic Borrower and Citibank, N.A., as trustee, as amended,
restated, supplemented or otherwise modified from time to time in accordance
with the requirements thereof and of this Agreement.
“2014 Senior Subordinated Notes” shall mean the Domestic Borrower’s 7-⅜% Senior
Subordinated Notes due 2014 issued pursuant to the 2014 Senior Subordinated Note
Indenture and any notes issued by the Domestic Borrower in exchange for, and as
contemplated by, the 2014 Senior Subordinated Notes and the related registration
rights agreement with substantially identical terms as the 2014 Senior
Subordinated Notes.
“2014 Senior Subordinated Notes Tender Offer” shall mean the tender offer for
the 2014 Senior Subordinated Notes commenced by the Domestic Borrower on
March 8, 2011.
“2021 Senior Subordinated Note Documents” shall mean the 2021 Senior
Subordinated Notes and the 2021 Senior Subordinated Note Indenture.
“2021 Senior Subordinated Note Indenture” shall mean the Indenture to be dated
as of the 2021 Senior Subordinated Notes Closing Date under which the 2021
Senior Subordinated Notes are to be issued, among the Domestic Borrower and
Wilmington Trust Company, as trustee, as amended, restated, supplemented or
otherwise modified from time to time in accordance with the requirements thereof
and of this Agreement.
“2021 Senior Subordinated Notes” shall mean the Domestic Borrower’s 6.5% Senior
Subordinated Notes due 2021 issued pursuant to the 2021 Senior Subordinated Note
Indenture and any notes issued by the Domestic Borrower in exchange for, and as
contemplated by, the 2021 Senior Subordinated Notes and the related registration
rights agreement with substantially identical terms as the 2021 Senior
Subordinated Notes.
“2021 Senior Subordinated Notes Closing Date” shall mean the closing date of the
offering of the 2021 Senior Subordinated Notes contemplated by the Preliminary
Offering Memorandum of the Domestic Borrower dated March 9, 2011.
“ABR Borrowing” shall mean a Borrowing comprised of ABR Loans.
“ABR Loan” shall mean any Revolving Facility Loan, Swingline Loan, Term Facility
Loan, or Delayed Draw Term Loan bearing interest at a rate determined by
reference to the Alternate Base Rate.
“ABR Borrowing” shall mean a Borrowing comprised of ABR Loans.
“Additional Foreign Borrower” shall mean any direct or indirect wholly-owned
Foreign Subsidiary of the Domestic Borrower that shall become a party to this
Agreement pursuant to Section 2.23.
“Additional Foreign Subsidiary Loan Party” shall mean with respect to each
Additional Foreign Borrower, each Wholly Owned Subsidiary of such Additional
Foreign Borrower that (a) is (i) a Foreign Subsidiary, (ii) a Material
Subsidiary and (iii) organized under the same jurisdiction as such Additional
Foreign Borrower and (b) is not (i) a Special Purpose Receivables Subsidiary,
(ii) listed on Schedule 1.01(a), or (iii) a Subsidiary whose guarantee of the
Obligations of such Additional Foreign Borrower is prohibited under
Section 9.23.

 

2



--------------------------------------------------------------------------------



 



“Adjusted LIBO Rate” shall mean, with respect to any Eurocurrency Borrowing for
any Interest Period, an interest rate per annum (rounded upwards, if necessary,
to the next 1/16 of 1%) equal to the product of (a) the LIBO Rate in effect for
such Interest Period and (b) Statutory Reserves applicable to such Eurocurrency
Borrowing, if any.
“Administrative Agent” shall have the meaning assigned to such term in the
introductory paragraph of this Agreement.
“Administrative Agent Fees” shall have the meaning assigned to such term in
Section 2.13(c).
“Administrative Questionnaire” shall mean an Administrative Questionnaire in the
form of Exhibit B.
“Affiliate” shall mean, when used with respect to a specified Person, another
Person that directly, or indirectly through one or more intermediaries, Controls
or is Controlled by or is under common Control with the Person specified.
“Agent Parties” shall have the meaning assigned to such term in Section 9.17(c).
“Agents” shall mean the Administrative Agent and the Collateral Agent.
“Agreed Security Principles” shall mean any grant of a Lien or provision of a
guarantee by any Person that could:
(a) result in any breach of corporate benefit, financial assistance, capital
preservation, fraudulent preference, thin capitalization rules, retention of
title claims and similar laws or regulations (or analogous restrictions) of the
jurisdiction of organization of such Person;
(b) result in any risk to the officers of such Person of contravention of their
fiduciary duties and/or of civil or criminal liability;
(c) result in costs (tax, administrative or otherwise) that are materially
disproportionate to the benefit obtained by the beneficiaries of such Lien
and/or guarantee;
(d) result in a breach of a material agreement binding on such Person that may
not be amended or otherwise modified using commercially reasonable efforts to
avoid such breach; or
(e) result in a Lien being granted over assets, the acquisition of which was
financed from a subsidy or payments, the terms of which prohibit any assets
acquired with such subsidy or payment being used as Collateral.

 

3



--------------------------------------------------------------------------------



 



“Agreement” shall have the meaning assigned to such term in the introductory
paragraph of this Agreement.
“Alternate Base Rate” shall mean, for any day, a rate per annum equal to the
greatest of (a) the Base Rate in effect on such day, (b) the Federal Funds
Effective Rate in effect on such day plus 1/2 of 1.0% and (c) the Adjusted LIBO
Rate for a one month Interest Period on such day (or if such day is not a
Business Day, the immediately preceding Business Day) plus 1.0%. Any change in
the Alternate Base Rate due to a change in the Base Rate, the Federal Funds
Effective Rate or the Adjusted LIBO Rate shall be effective from and including
the effective date of such change in the Base Rate, the Federal Funds Effective
Rate or the Adjusted LIBO Rate, respectively.
“Applicable Margin” shall mean for any day with respect to any Eurocurrency Loan
and any ABR Loan, the applicable margin per annum set forth below under the
caption “Eurocurrency Spread,” and “ABR Spread,” as applicable, based upon the
Leverage Ratio as of the last date of the most recent fiscal quarter of the
Domestic Borrower.

                              Eurocurrency   Leverage Ratio:   ABR Spread    
Spread  
Category 1
    1.75 %     2.75 %
Equal to or greater than 3.00 to 1.00
               
Category 2
    1.50 %     2.50 %
Less than 3.00 to 1.00 but equal to or greater than 2.25 to 1.00
               
Category 3
    1.25 %     2.25 %
Less than 2.25 to 1.00 but equal to or greater than 1.50 to 1.00
               
Category 4
    1.00 %     2.00 %
Less than 1.50 to 1.00
               

For purposes of the foregoing, (1) the Leverage Ratio shall be determined as of
the end of each fiscal quarter of the Domestic Borrower’s fiscal year based upon
the consolidated financial information of the Domestic Borrower and its
Subsidiaries delivered pursuant to Section 5.04(a) or (b) and (2) each change in
the Applicable Margin resulting from a change in the Leverage Ratio shall be
effective on the first Business Day after the date of delivery to the
Administrative Agent of such consolidated financial information indicating such
change and ending on the date immediately preceding the effective date of the
next such change; provided that the Leverage Ratio shall be deemed to be in
Category 1 at the option of the Administrative Agent or the Required Lenders, at
any time during which the Domestic Borrower fails to deliver the consolidated
financial information when required to be delivered pursuant to Section 5.04(a)
or (b), during the period from the expiration of the time for delivery thereof
until such consolidated financial information is delivered.
“Approved Fund” shall have the meaning assigned to such term in Section 9.04(b).

 

4



--------------------------------------------------------------------------------



 



“Asset Acquisition” shall mean any Permitted Business Acquisition, the aggregate
consideration for which exceeds $5.0 million.
“Asset Disposition” shall mean any sale, transfer or other disposition by the
Domestic Borrower or any Subsidiary to any Person other than the Domestic
Borrower or any Subsidiary to the extent otherwise permitted hereunder of any
asset or group of related assets (other than inventory or other assets sold,
transferred or otherwise disposed of in the ordinary course of business) in one
or a series of related transactions, the Net Proceeds from which exceed
$5.0 million.
“Assignment and Acceptance” shall mean an assignment and acceptance entered into
by a Lender and an assignee, and accepted by the Administrative Agent and the
Borrowers (if required by such assignment and acceptance), in the form of
Exhibit A or such other form as shall be approved by the Administrative Agent.
“Base Rate” shall mean the rate of interest per annum publicly announced from
time to time by the Administrative Agent as its prime rate in effect at its
principal office in New York, New York; each change in the Base Rate shall be
effective from and including the date such change is publicly announced as being
effective. Such rate is set by the Administrative Agent as a general reference
rate of interest, taking into account such factors as the Administrative Agent
may deem appropriate; it being understood that many of the Administrative
Agent’s commercial or other loans are priced in relation to such rate, that it
is not necessarily the lowest or best rate actually charged to any customer and
that the Administrative Agent may make various commercial or other loans at
rates of interest having no relationship to such rate.
“Board” shall mean the Board of Governors of the Federal Reserve System of the
United States of America.
“Borrowers” shall mean, collectively, the Domestic Borrower and the Foreign
Borrowers.
“Borrowing” shall mean a group of Loans of a single Type under a single Facility
and made on a single date and, in the case of Eurocurrency Loans, as to which a
single Interest Period is in effect.
“Borrowing Minimum” shall mean (a) in the case of an ABR Borrowing, $1.0 million
(or the Equivalent determined on the date of delivery of the applicable
Borrowing Request or notice of repayment in the applicable Foreign Currency of
$1.0 million), (b) in the case of a Eurocurrency Borrowing, $5.0 million (or the
Equivalent determined on the date of delivery of the applicable Borrowing
Request or notice of repayment in the applicable Foreign Currency of
$5.0 million), and (c) and (d) in the case of a Swingline Borrowing, $500,000
(or the Equivalent determined on the date of delivery of the applicable
Swingline Borrowing Request in the applicable Foreign Currency of $500,000).
“Borrowing Multiple” shall mean (a) in the case of a Borrowing other than a
Swingline Borrowing, $1.0 million (or the Equivalent determined on the date of
delivery of the applicable Borrowing Request or notice of repayment in the
applicable Foreign Currency of $1.0 million) and (b) in the case of a Swingline
Borrowing, $500,000 (or the Equivalent determined on the date of delivery of the
applicable Swingline Borrowing Request or notice of repayment in the applicable
Foreign Currency of $500,000).

 

5



--------------------------------------------------------------------------------



 



“Borrowing Request” shall mean a request by a Borrower in accordance with the
terms of Section 2.03 and substantially in the form of Exhibit C-1.
“Business” shall mean the business of, among other things, the design,
manufacture, sale, maintenance and repair of gas and steam compression equipment
(including centrifugal and reciprocating compressors and steam and gas
turbines), all as conducted by the Borrowers and their Subsidiaries on the
Closing Date.
“Business Day” shall mean any day that is not a Saturday, Sunday or other day on
which commercial banks in New York City are authorized or required by law to
remain closed; provided that when used in connection with a Eurocurrency Loan,
the term “Business Day” shall also exclude any day on which banks are not open
for dealings in deposits in the applicable currency in the London interbank
market and in case of a Loan denominated in Euros, the term Business Day shall
also exclude any day on which the Trans-European Automated Real-Time Gross
Settlement Express Transfer (TARGET) System is not open.
“Calculation Period” shall mean, as of any date of determination, the period of
four consecutive fiscal quarters ending on such date or, if such date is not the
last day of a fiscal quarter, ending on the last day of the fiscal quarter of
the Domestic Borrower most recently ended prior to such date.
“Capital Expenditures” shall mean, for any Person in respect of any period, the
aggregate of all expenditures incurred by such Person during such period that,
in accordance with GAAP, are or should be included in “additions to property,
plant or equipment” or similar items reflected in the statement of cash flows of
such Person; provided, however, that Capital Expenditures for the Domestic
Borrower and its Subsidiaries shall not include:
(a) expenditures of proceeds of insurance settlements, condemnation awards and
other settlements in respect of lost, destroyed, damaged or condemned assets,
equipment or other property to the extent such expenditures are made to replace
or repair such lost, destroyed, damaged or condemned assets, equipment or other
property or otherwise to acquire, maintain, develop, construct, improve, upgrade
or repair assets or properties useful in the business of the Domestic Borrower
and the Subsidiaries within 12 months of receipt of such proceeds,
(b) interest capitalized in accordance with GAAP during such period,
(c) expenditures that are accounted for as capital expenditures of such Person
and that actually are paid for by a third party (excluding the Domestic Borrower
or any Subsidiary) and for which neither the Domestic Borrower nor any
Subsidiary has provided or is required to provide or incur, directly or
indirectly, any consideration or obligation to such third party or any other
Person (whether before, during or after such period),

 

6



--------------------------------------------------------------------------------



 



(d) the book value of any asset owned by such Person prior to or during such
period to the extent that such book value is included as a capital expenditure
during such period as a result of such Person reusing or beginning to reuse such
asset during such period without a corresponding expenditure actually having
been made in such period, provided that (i) any expenditure necessary in order
to permit such asset to be reused shall be included as a Capital Expenditure
during the period that such expenditure actually is made and (ii) such book
value shall have been included in Capital Expenditures when such asset was
originally acquired,
(e) the purchase price of equipment purchased during such period to the extent
the consideration therefor consists of any combination of (i) used or surplus
equipment traded in at the time of such purchase and (ii) the proceeds of a
concurrent sale of used or surplus equipment, in each case, in the ordinary
course of business,
(f) Investments in respect of a Permitted Business Acquisition, or
(g) the purchase price of equipment that is purchased substantially
contemporaneously with the trade-in of existing equipment to the extent that the
gross amount of such purchase price is reduced by the credit granted by the
seller of such equipment for the equipment being traded in at such time.
“Capital Lease Obligations” of any Person shall mean the obligations of such
Person to pay rent or other amounts under any lease of (or other arrangement
conveying the right to use) real or personal property, or a combination thereof,
which obligations are required to be classified and accounted for as capital
leases on a balance sheet of such Person under GAAP and, for purposes hereof,
the amount of such obligations at any time shall be the capitalized amount
thereof at such time determined in accordance with GAAP.
“Cash Interest Expense” shall mean, with respect to the Domestic Borrower and
its Subsidiaries on a consolidated basis for any period, Interest Expense for
such period, less the sum of (a) pay-in-kind Interest Expense or other non-cash
Interest Expense (including as a result of the effects of purchase accounting),
(b) to the extent included in Interest Expense, the amortization of any
financing fees paid by, or on behalf of, the Domestic Borrower or any
Subsidiary, including such fees paid in connection with the Transactions,
(c) the amortization of debt discounts, if any, or fees in respect of Swap
Agreements and (d) cash interest income of the Domestic Borrower and its
Subsidiaries for such period; provided that Cash Interest Expense shall exclude
any one-time financing fees paid in connection with the Transactions or any
amendment of this Agreement or upon entering into a Permitted Receivables
Financing.
A “Change in Control” shall be deemed to occur if (a) at any time, a “Change in
Control” shall occur under the Senior Subordinated Note Indenture or under any
Permitted Senior Debt Securities or Permitted Subordinated Debt Securities or
(b) at any time, any Person or group (within the meaning of Rule 13d 5 of the
Exchange Act as in effect on the Closing Date), shall acquire ownership, of
record or beneficially (within the meaning of Rule 13d-5 of the Exchange Act as
in effect on the Closing Date), directly or indirectly, in the aggregate Equity
Interests representing 35% or more of the aggregate ordinary voting power
represented by the issued and outstanding Equity Interests of the Domestic
Borrower.

 

7



--------------------------------------------------------------------------------



 



“Change in Law” shall mean (a) the adoption of any law, rule or regulation after
the Closing Date, (b) any change in law, rule or regulation or in the
interpretation or application thereof by any Governmental Authority after the
Closing Date or (c) compliance by any Lender or Issuing Bank (or, for purposes
of Section 2.16(b), by any lending office of such Lender or by such Lender’s or
Issuing Bank’s holding company, if any) with any written request, guideline or
directive (whether or not having the force of law but if not having the force of
law, then being one with which the relevant party would customarily comply) of
any Governmental Authority made or issued after the Closing Date; provided that
notwithstanding anything herein to the contrary, the Dodd-Frank Wall Street
Reform and Consumer Protection Act and all requests, rules, guidelines or
directives thereunder or issued in connection therewith shall be deemed to be a
“Change in “Law”, regardless of the date enacted, adopted or issued.
“Charges” shall have the meaning assigned to such term in Section 9.09.
“Closing” shall mean the effectiveness of this Agreement.
“Closing Date” shall mean March 15, 2011.
“Code” shall mean the Internal Revenue Code of 1986, as amended from time to
time.
“Collateral” shall mean all the “Collateral” as defined in any Security Document
and shall also include the Mortgaged Properties.
“Collateral Agent” shall have the meaning given such term in the introductory
paragraph of this Agreement.
“Collateral Agreements” shall mean the Domestic Collateral Agreement, the French
Collateral Agreement and the Foreign Collateral Agreement.
“Collateral and Guarantee Requirement” shall mean the requirement that:
(a) on the Closing Date, the Collateral Agent shall have received from the
Domestic Borrower and each Domestic Subsidiary Loan Party a counterpart of the
Domestic Collateral Agreement duly executed and delivered on behalf of such
Person, and executed in blank stock transfer forms;
(b) the Collateral Agent shall have received, on or prior to the first date on
which any Loans are made to or Letters of Credit are issued for the account of
the French Borrower, the French Collateral Agreements, Foreign Guarantees and
other collateral documents and legal opinions reasonably requested by the
Collateral Agent all of which shall be in form and substance reasonably
satisfactory to the Collateral Agent;
(c) on the Closing Date, the Collateral Agent shall have received or shall
otherwise have received a pledge over all the issued and outstanding Equity
Interests of (i) each Subsidiary Loan Party directly owned on the Closing Date
by any Loan Party and (ii) any other Material Subsidiary directly owned on the
Closing Date by any Loan Party, except, in each case, to the extent that a
pledge of such Equity Interests is not permitted under Section 9.23; and, other
than as set forth in Schedule 5.13, the Collateral Agent shall have received all
certificates or other instruments (if any) representing such Equity Interests,
together with stock powers or other instruments of transfer with respect thereto
endorsed in blank;

 

8



--------------------------------------------------------------------------------



 



(d) in the case of any Person that becomes a Subsidiary Loan Party after the
Closing Date, the Collateral Agent shall have received (i) in the case of a
Domestic Subsidiary Loan Party, a supplement to the Domestic Collateral
Agreement, in the form specified therein, duly executed and delivered on behalf
of such Domestic Subsidiary Loan Party, (ii) in the case of a French Subsidiary
Loan Party, a Foreign Collateral Agreement, in the form specified therein, duly
executed and delivered on behalf of such French Subsidiary Loan Party and a
Foreign Guarantee; provided that any French Subsidiary Loan Party shall only
guarantee the French Subsidiary Obligations and (iii) in the case of any other
Foreign Subsidiary Loan Party, a Foreign Guarantee and a Foreign Collateral
Agreement, duly executed and delivered on behalf of such Foreign Subsidiary Loan
Party; provided, in each case, that any Foreign Subsidiary Loan Party shall only
guarantee or support Obligations or pledge assets to the extent permitted under
Section 9.23; provided further, in each case, that if any Subsidiary Loan Party
owns Equity Interests of a Material Subsidiary which is a Foreign Subsidiary,
such Equity Interests may be pledged in lieu of the foregoing pursuant to a
foreign pledge agreement, duly executed and delivered on behalf of such
Subsidiary Loan Party;
(e) after the Closing Date and within the time period set forth in
Section 5.10(c), all the outstanding Equity Interests directly owned by a Loan
Party of any Person that becomes (i) a Subsidiary Loan Party or (ii) a Material
Subsidiary after the Closing Date, shall have been pledged pursuant to the
applicable Collateral Agreement, as applicable to the extent permitted under
Section 9.23, and the Collateral Agent shall have received all certificates or
other instruments (if any) representing such Equity Interests, together with
stock powers or other instruments of transfer with respect thereto endorsed in
blank or shall have otherwise received a pledge over such Equity Interests;
(f) [Reserved];
(g) all documents and instruments, including UCC financing statements, required
by law or reasonably requested by the Collateral Agent to be filed, registered
or recorded to create the Liens intended to be created by the Security Documents
(in each case, including any supplements thereto) and perfect such Liens to the
extent required by, and with the priority required by, the Security Documents,
shall have been filed, registered or recorded or delivered to the Collateral
Agent for filing, registration or the recording concurrently with, or promptly
following, the execution and delivery of each such Security Document;
(h) each Loan Party shall have obtained all consents and approvals required to
be obtained by it in connection with the execution and delivery of all Security
Documents (or supplements thereto) to which it is a party and the granting by it
of the Liens thereunder and the performance of its obligations thereunder;

 

9



--------------------------------------------------------------------------------



 



(i) within 60 days following the Closing Date, the Collateral Agent shall
receive from the applicable Loan Parties the Mortgages and such other documents,
instruments, legal opinions and materials reasonably requested by the Collateral
Agent relating to Material Real Property located in the United States that
constitutes Collateral, all of which shall be in form and substance reasonably
satisfactory to Collateral Agent:
(j) the Collateral Agent shall receive from the applicable Loan Parties
documents and instruments relating to Material Real Property located outside the
United States that constitutes Collateral that are customarily provided under
the applicable law of the jurisdiction in which such Material Real Property is
located to create a valid and perfected Lien on such Material Real Property
under the applicable law of the jurisdiction in which such Material Real
Property is located; provided that such Material Real Property shall only be
pledged to the extent permitted under Section 9.23, and provided further that
the Administrative Agent may, in its good faith discretion, consent to a waiver
of the pledge of such Material Real Property. With respect to Material Real
Property located outside the United States that constitutes Collateral, such
documents and instruments shall be provided within 90 days after the Closing
Date and with respect to each after-acquired Material Real Property located
outside the United States that constitutes Collateral, such documents and
instruments shall be provided within 90 days after the acquisition of such
Material Real Property.
(k) With respect to each of the items identified in this definition of
“Collateral and Guarantee Requirement” that are required to be delivered on a
date after the Closing Date, the Administrative Agent, in each case, may extend
such date in its sole discretion.
“Commitment Fee” shall have the meaning assigned to such term in
Section 2.13(a).
“Commitments” shall mean (a) with respect to any Lender, such Lender’s Revolving
Facility Commitment, Term Facility Commitment, and Delayed Draw Commitment and
(b) with respect to any Swingline Lender, its Swingline Commitment. Within each
Facility, all Commitments and loans shall be held ratably; provided, that any
lender may elect to have any portion of its Commitments or Loans attributable to
any Foreign Borrower held thru an Affiliate.
“Communications” shall have the meaning assigned to such term in Section 9.17.
“Consolidated Debt” at any date shall mean (without duplication) all
Indebtedness consisting of Capital Lease Obligations, Indebtedness for borrowed
money (other than letters of credit to the extent undrawn) and Indebtedness in
respect of the deferred purchase price of property or services of the Domestic
Borrower and its Subsidiaries determined on a consolidated basis on such date
plus any Receivables Net Investment.
“Consolidated Net Income” shall mean, with respect to any Person for any period,
the aggregate of the Net Income of such Person and its subsidiaries for such
period, on a consolidated basis; provided, however, that
(a) any net after-tax extraordinary, unusual or nonrecurring gains or losses
(less all fees and expenses related thereto) or income or expenses or charges
(including, without limitation any severance, relocation and other restructuring
expenses and fees, expenses or charges related to any offering of Equity
Interests of such Person, any Investment, acquisition or Indebtedness permitted
to be incurred hereunder (in each case, whether or not successful), including
all fees, expenses and charges related to the Transactions), in each case, shall
be excluded; provided, that with respect to each nonrecurring item, the Domestic
Borrower shall have delivered to the Administrative Agent an officers’
certificate specifying and quantifying such item and stating that such item is a
nonrecurring item,

 

10



--------------------------------------------------------------------------------



 



(b) any net after-tax income or loss from discontinued operations and any net
after-tax gain or loss on disposal of discontinued operations shall be excluded,
(c) any net after-tax gain or loss (less all fees and expenses or charges
relating thereto) attributable to business dispositions or asset dispositions
other than in the ordinary course of business (as determined in good faith by
the Board of Directors of the Domestic Borrower) shall be excluded,
(d) any net after-tax income or loss (less all fees and expenses or charges
relating thereto) attributable to the early extinguishment of indebtedness
(including obligations under Swap Agreements) shall be excluded,
(e) (i) the Net Income for such period of any Person that is not a subsidiary of
such Person, or that is accounted for by the equity method of accounting, shall
be included only to the extent of the amount of dividends or distributions or
other payments paid in cash (or to the extent converted into cash) to the
referent Person or a subsidiary thereof in respect of such period and (ii) the
Net Income for such period shall include any dividend, distribution or other
payment in respect of equity paid in cash by such Person in excess of the
amounts included in clause (i),
(f) the Net Income for such period of any subsidiary (that is not a Loan Party)
of such Person shall be excluded to the extent that the declaration or payment
of dividends or similar distributions by such subsidiary of its Net Income is
not at the date of determination permitted without any prior governmental
approval (which has not been obtained) or, directly or indirectly, by the
operation of the terms of its charter or any agreement, instrument, judgment,
decree, order, statute, rule, or governmental regulation applicable to that
subsidiary or its stockholders or members, unless such restriction with respect
to the payment of dividends or in similar distributions has been legally waived
(provided that the net loss of any such subsidiary shall be included to the
extent funds are disbursed by such Person or any other subsidiary of such Person
in respect of such loss and that Consolidated Net Income of such Person shall be
increased by the amount of dividends or distributions or other payments that are
actually paid in cash (or to the extent converted into cash) by such subsidiary
to the Domestic Borrower or another Subsidiary in respect of such period to the
extent not already included therein),
(g) Consolidated Net Income for such period shall not include the cumulative
effect of a change in accounting principles during such period,

 

11



--------------------------------------------------------------------------------



 



(h) any non-cash charges from the application of the purchase method of
accounting in connection with any future acquisition, to the extent such charges
are deducted in computing such Consolidated Net Income shall be excluded,
(i) accruals and reserves that are established within twelve months after the
Closing Date and that are so required to be established in accordance with GAAP
shall be excluded,
(j) any non-cash impairment charges resulting from the application of Statements
of Financial Accounting Standards No. 142 and No. 144 and the amortization of
intangibles pursuant to Statement of Financial Accounting Standards No. 141
shall be excluded, and
(k) any long-term incentive plan accruals and any non-cash compensation expense
realized from grants of stock appreciation or similar rights, stock options or
other rights to officers, directors and employees of such Person or any of its
subsidiaries shall be excluded.
“Consolidated Total Assets” shall mean, as of any date, the total assets of the
Domestic Borrower and the consolidated Subsidiaries, determined in accordance
with GAAP, in each case as set forth on the consolidated balance sheet of the
Domestic Borrower as of such date.
“Control” shall mean the possession, directly or indirectly, of the power to
direct or cause the direction of the management or policies of a Person, whether
through the ownership of voting securities, by contract or otherwise, and
“Controlling” and “Controlled” shall have meanings correlative thereto.
“Co-Syndication Agent” shall have the meaning assigned to such term in the
introductory paragraph of this Agreement.
“Credit Agreement Supplement” has the meaning specified in Section 2.23.
“Credit Event” shall have the meaning assigned to such term in Article IV.
“Debt Service” shall mean, with respect to the Domestic Borrower and its
Subsidiaries on a consolidated basis for any period, Cash Interest Expense for
such period plus scheduled principal amortization of Consolidated Debt for such
period.
“Default” shall mean any event or condition that upon notice, lapse of time or
both would constitute an Event of Default.
“Defaulting Lender” shall mean any Lender with respect to which a Lender Default
is in effect.
“Delayed Draw Availability Period” shall mean the period from and including the
Closing Date to and including the day that is 120 days after the Closing Date.

 

12



--------------------------------------------------------------------------------



 



“Delayed Draw Borrowing” shall mean a Borrowing comprised of Delayed Draw Term
Loans.
“Delayed Draw Commitment” shall mean, with respect to each Delayed Draw Lender,
the commitment of such Delayed Draw Lender to make its Delayed Draw Term Loan to
the Domestic Borrower pursuant to Section 2.01(c), expressed as a Dollar amount
representing the maximum aggregate permitted amount of such Delayed Draw
Lender’s Delayed Draw Credit Exposure hereunder. The Dollar amount of each
Delayed Draw Lender’s Delayed Draw Commitment is set forth on Schedule 2.01, or
in the Assignment and Acceptance pursuant to which such Delayed Draw Lender
shall have assumed its Delayed Draw Commitment, as applicable. The aggregate
Dollar amount of the Delayed Draw Commitments on the date hereof is
$240.0 million.
“Delayed Draw Credit Exposure” shall mean, at any time, the sum of the aggregate
principal amount of the Delayed Draw Term Loans outstanding at such time. The
Delayed Draw Credit Exposure of any Delayed Draw Lender at any time shall be the
sum of the aggregate principal amount of such Delayed Draw Lender’s Delayed Draw
Term Loans outstanding at such time.
“Delayed Draw Facility” shall mean the Delayed Draw Commitments and the Delayed
Draw Term Loans made thereunder by the Delayed Draw Lenders.
“Delayed Draw Lender” shall mean a Lender with a Delayed Draw Commitment or with
an outstanding Delayed Draw Term Loan.
“Delayed Draw Term Loan” shall mean a Loan made by a Delayed Draw Lender
pursuant to Section 2.01(c).
“Dollars” or “$” shall mean lawful money of the United States of America.
“Domestic Borrower” shall have the meaning assigned to such term in the
introductory paragraph to this Agreement.
“Domestic Collateral Agreement” shall mean the Guarantee and Collateral
Agreement, dated as of the date hereof, substantially in the form of Exhibit E
as amended, supplemented or otherwise modified from time to time, among the
Domestic Borrower, each Domestic Subsidiary Loan Party and the Collateral Agent.
“Domestic Loan Parties” shall mean the Domestic Borrower and each Domestic
Subsidiary Loan Party.
“Domestic Subsidiary” shall mean each Subsidiary that is not a Foreign
Subsidiary.
“Domestic Subsidiary Loan Party” shall mean each Wholly Owned Subsidiary of the
Domestic Borrower that (a) is (i) a Domestic Subsidiary and (ii) a Material
Subsidiary, and (b) is not (i) a Special Purpose Receivables Subsidiary,
(ii) listed on Schedule 1.01(a), or (iii) a Subsidiary whose guarantee of the
Obligations is prohibited under Section 9.23.

 

13



--------------------------------------------------------------------------------



 



“Dresser-Rand France” shall mean Dresser-Rand S.A., a company organized under
the laws of France and registered under number 562 060 269 RCS Le Havre.
“EBITDA” shall mean, with respect to the Domestic Borrower and its Subsidiaries
on a consolidated basis for any period, the Consolidated Net Income of the
Domestic Borrower and its Subsidiaries for such period plus (a) the sum of (in
each case without duplication and to the extent the respective amounts described
in subclauses (i) through (viii) of this clause (a) reduced such Consolidated
Net Income for the respective period for which EBITDA is being determined):
(i) provision for Taxes based on income, profits or capital of the Domestic
Borrower and its Subsidiaries for such period to the extent that such provision
for taxes was deducted in calculating Consolidated Net Income,
(ii) Interest Expense of the Domestic Borrower and its Subsidiaries for such
period (net of interest income of the Domestic Borrower and its Subsidiaries for
such period),
(iii) depreciation, amortization (including amortization of intangibles,
deferred financing fees and any amortization expense included in pension, OPEB
or other employee benefit expenses) and other non-cash expenses (including,
without limitation write-downs and impairment of property, plant, equipment and
intangibles and other long-lived assets and the impact of purchase accounting on
the Domestic Borrower and its Subsidiaries for such period),
(iv) the amount of any restructuring charges (which, for the avoidance of doubt,
shall include retention, severance, systems establishment cost or excess
pension, other post-employment benefits, curtailment or other excess charges);
provided that with respect to each such restructuring charge, the Domestic
Borrower shall have delivered to the Administrative Agent an officers’
certificate specifying and quantifying such expense or charge and stating that
such expense or charge is a restructuring charge,
(v) equity earnings losses in Affiliates unless funds have been disbursed to
such Affiliates by the Domestic Borrower or any Subsidiary of the Domestic
Borrower,
(vi) other non-operating expenses,
(vii) the minority interest expense consisting of subsidiary income attributable
to minority equity interests of third parties in any non-Wholly Owned Subsidiary
in such period or any prior period, except to the extent of dividends declared
or paid on Equity Interests held by third parties, and
(viii) accretion of asset retirement obligations in accordance with SFAS
No. 143, Accounting for Asset Retirement Obligations, and any similar accounting
in prior periods;

 

14



--------------------------------------------------------------------------------



 



minus (b) the sum of (in each case without duplication and to the extent the
respective amounts described in subclause (i) of this clause (b) increased such
Consolidated Net Income for the respective period for which EBITDA is being
determined):
(i) non-cash items increasing Consolidated Net Income of the Domestic Borrower
and its Subsidiaries for such period (but excluding any such items which
represent the reversal in such period of any accrual of, or cash reserve for,
anticipated cash charges in any prior period where such accrual or reserve is no
longer required).
“EMU” shall mean the Economic and Monetary Union as contemplated by the Treaty
on European Union.
“Environment” shall mean ambient and indoor air, surface water and groundwater
(including potable water, navigable water and wetlands), the land surface or
subsurface strata or sediment, natural resources such as flora and fauna, the
workplace or as otherwise defined in any Environmental Law.
“Environmental Claim” shall mean any and all actions, suits, demands, demand
letters, claims, liens, notices of non-compliance or violation, notices of
liability or potential liability, investigations, proceedings, consent orders or
consent agreements relating in any way to any Environmental Law or any Hazardous
Material.
“Environmental Law” shall mean, collectively, all federal, state, local or
foreign laws, including common law, ordinances, regulations, rules, codes,
orders, judgments or other requirements or rules of law that relate to (a) the
prevention, abatement or elimination of pollution, or the protection of the
Environment, natural resources or human health, or natural resource damages, and
(b) the use, generation, handling, treatment, storage, disposal, Release,
transportation or regulation of or exposure to Hazardous Materials, including
the Comprehensive Environmental Response Compensation and Liability Act, 42
U.S.C. §§ 9601 et seq., the Endangered Species Act, 16 U.S.C. §§ 1531 et seq.,
the Solid Waste Disposal Act, as amended by the Resource Conservation and
Recovery Act, 42 U.S.C. §§ 6901 et seq., the Clean Air Act, 42 U.S.C. §§ 7401 et
seq., the Clean Water Act, 33 U.S.C. §§ 1251 et seq., the Toxic Substances
Control Act, 15 U.S.C. §§ 2601 et seq., the Emergency Planning and Community
Right to Know Act, 42 U.S.C. §§ 11001 et seq., each as amended, and their
foreign, state or local counterparts or equivalents.
“Equity Interests” of any Person shall mean any and all shares, interests,
rights to purchase, warrants, options, participation or other equivalents of or
interests in (however designated) equity of such Person, including any preferred
stock, any limited or general partnership interest and any limited liability
company membership interest.
“Equivalent” in Dollars of any Foreign Currency on any date shall mean the
equivalent in Dollars of such Foreign Currency determined by using the quoted
spot rate at which the European Administrative Agent’s principal office in
London offers to exchange Dollars for such Foreign Currency in London prior to
4:00 p.m. (London time) (unless otherwise indicated by the terms of this
Agreement) on such date as is required pursuant to the terms of this Agreement,
and the “Equivalent” in any Foreign Currency of Dollars shall mean the
equivalent in such Foreign Currency of Dollars determined by using the quoted
spot rate at which the European Administrative Agent’s principal office in
London offers to exchange such Foreign Currency for Dollars in London prior to
4:00 p.m. (London time) (unless otherwise indicated by the terms of this
Agreement) on such date as is required pursuant to the terms of this Agreement.

 

15



--------------------------------------------------------------------------------



 



“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as the
same may be amended from time to time.
“ERISA Affiliate” shall mean any trade or business (whether or not incorporated)
that, together with any Borrower or any Subsidiary, is treated as a single
employer under Section 414 of the Code.
“ERISA Event” shall mean (a) any Reportable Event; (b) the failure of any Plan
to satisfy the minimum funding standard applicable to that Plan for a plan year
under Section 430 of the Code or Section 301 of ERISA; (c) the filing pursuant
to Section 412(c) of the Code or Section 302(c) of ERISA of an application for a
waiver of the minimum funding standard with respect to any Plan, the failure to
make by its due date a required installment under Section 412(m) of the Code
with respect to any Plan or the failure to make any required contribution to a
Multiemployer Plan; (d) the incurrence by any Borrower, Subsidiary or ERISA
Affiliate of any liability under Title IV of ERISA; (e) the receipt by any
Borrower, Subsidiary or ERISA Affiliate from the PBGC or a plan administrator of
any notice relating to an intention to terminate any Plan or to appoint a
trustee to administer any Plan under Section 4042 of ERISA, or the occurrence of
any event or condition which could be reasonably be expected to constitute
grounds under ERISA for the termination of, or the appointment of a trustee to
administer, any Plan; (f) the incurrence by any Borrower, Subsidiary or ERISA
Affiliate of any liability with respect to the withdrawal or partial withdrawal
from any Plan or Multiemployer Plan; (g) the receipt by any Borrower, Subsidiary
or ERISA Affiliate of any notice, or the receipt by any Multiemployer Plan from
any Borrower, Subsidiary or ERISA Affiliate of any notice, concerning the
imposition of Withdrawal Liability or a determination that a Multiemployer Plan
is, or is expected to be, insolvent or in reorganization, within the meaning of
Title IV of ERISA; (h) the occurrence of a nonexempt prohibited transaction
(within the meaning of Section 4975 of the Code or Section 406 of ERISA) which
could reasonably be expected to result in liability to any Borrower, Subsidiary
or ERISA Affiliate; (i) the incurrence by any Borrower, Subsidiary or ERISA
Affiliate of a tax under Section 4980B of the Code; or (j) the incurrence by any
Borrower, Subsidiary or ERISA Affiliate of any liability under Section 502 of
ERISA.
“EURIBO Rate” shall mean, in relation to any Loan in Euro:
(a) the applicable Screen Rate; or
(b) (if no Screen Rate is available for the Interest Period of that Loan) the
arithmetic mean of the rates (rounded upwards to four decimal places) as
supplied to the Administrative Agent by leading banks in the European interbank
market,
as of 11:00 am London time on the Quotation Day for the offering of deposits in
Euro for a period comparable to the Interest Period of the relevant Loan.
“Eurocurrency Borrowing” shall mean a Borrowing comprised of Eurocurrency Loans.

 

16



--------------------------------------------------------------------------------



 



“Eurocurrency Loan” shall mean any Loan denominated in Dollars or a Foreign
Currency bearing interest at a rate determined by reference to the Adjusted LIBO
Rate in accordance with the provisions of Article II.
“European Administrative Agent” shall have the meaning assigned to such term in
the introductory paragraph of this Agreement.
“Euros” shall mean the single currency unit of the member states of the European
Community that adopt or have adopted that currency unit as its lawful currency
in accordance with legislation of the European Community relating to Economic
and Monetary Union.
“Event of Default” shall have the meaning assigned to such term in Section 7.01.
“Exchange Act” shall mean the Securities Exchange Act of 1934, as amended.
“Excluded Indebtedness” shall mean all Indebtedness permitted to be incurred
under Section 6.01 (other than Sections 6.01(o) and (r)).
“Excluded Taxes” shall mean, with respect to any Agent, any Lender, any Issuing
Bank or any other recipient of any payment to be made by or on account of any
obligation of any Loan Party hereunder, (a) income or franchise taxes imposed on
(or measured by) its net income or net profits by the United States of America
or by the jurisdiction under the laws of which such recipient is organized or in
which its principal office (or other fixed place of business) is located or, in
the case of any Lender, in which its applicable lending office is located,
(b) any branch profits tax or any similar tax that is imposed by any
jurisdiction described in clause (a) above, (c) other than in the case of an
assignee pursuant to a request by such Loan Party under Section 2.20(b), any
withholding tax imposed by the United States or by the jurisdiction under the
laws of which such Loan Party is organized or in which its principal office (or
other fixed place of business) is located that is in effect and would apply to
amounts payable hereunder to such Lender or other recipient at the time such
Lender or other recipient becomes a party to any Loan Document (or designates a
new lending office), except to the extent that such Lender or other recipient
(or its assignor, if any) was entitled, at the time of designation of a new
lending office (or assignment), to receive additional amounts from a Loan Party
with respect to such withholding tax pursuant to Section 2.18(a) or
Section 2.18(c), (d) any withholding taxes attributable to such Lender’s or such
other recipient’s failure (other than as a result of a Change in Law) to comply
with Section 2.18(e) and (e) any United States withholding tax that is imposed
by FATCA; provided, however, that the term “Excluded Taxes” shall not include
any taxes that are imposed or otherwise due as a result of any action undertaken
by one or more of such Agent, Lender or Issuing Bank to collect funds due
hereunder or under any other Loan Document or enforce or exercise its rights or
pursue any remedy provided hereunder or under any other Loan Document.
“Existing Credit Agreement” shall mean the Amended and Restated Credit
Agreement, dated as of August 30, 2007, among the Domestic Borrower and the
French Borrower, as borrowers, Citicorp North America, Inc., as administrative
agent and as collateral agent for the Lenders (as defined therein) and the other
parties referred to therein.

 

17



--------------------------------------------------------------------------------



 



“Facility” shall mean the respective facility and commitments utilized in making
Loans and credit extensions hereunder, it being understood that as of the date
of this Agreement there are three Facilities: (1) the Revolving Facility,
(2) the Term Facility, and (3) the Delayed Draw Facility.
“FATCA” shall mean Sections 1471 through 1474 of the Code (and any successor
sections thereto) and any regulations or official interpretations thereof.
“Federal Funds Effective Rate” shall mean, for any day, the weighted average
(rounded upward, if necessary, to the next 1/100 of 1%) of the rates on
overnight Federal funds transactions with members of the Federal Reserve System
arranged by Federal funds brokers, as published on the next succeeding Business
Day by the Federal Reserve Bank of New York, or, if such rate is not so
published for any day which is a Business Day, the average (rounded upward, if
necessary, to the next 1/100 of 1%) of the quotations for the day of such
transactions received by the Administrative Agent from three Federal funds
brokers of recognized standing selected by it.
“Fee Letter” shall mean that certain Fee Letter dated February 24, 2011 by and
among the Domestic Borrower, the Administrative Agent and the Lead Arranger.
“Fees” shall mean the Commitment Fees, the L/C Participation Fees, the Issuing
Bank Fees and the Administrative Agent Fees.
“Financial L/C” shall mean a financial or documentary Letter of Credit.
“Financial Officer” of any Person shall mean the Chief Financial Officer,
principal accounting officer, Treasurer, Assistant Treasurer or Controller of
such Person.
“Financial Performance Covenants” shall mean the covenants of the Domestic
Borrower set forth in Sections 6.11 and 6.12.
“Flow Through Entity” shall mean an entity that is treated as a partnership not
taxable as a corporation, a grantor trust or a disregarded entity for United
States federal income tax purposes or subject to treatment on a comparable basis
for purposes of state, local or foreign tax law.
“Foreign Borrower” shall mean, collectively, the French Borrower and each
Additional Foreign Borrower.
“Foreign Collateral Agreement” shall mean with respect to any Person, such
collateral agreements and other agreements necessary under applicable foreign
law to grant to the Collateral Agent a security interest in such assets of such
Person of the type identified in the Domestic Collateral Agreement; provided
that no security interest shall be granted on all or any portion of such assets
if the Domestic Borrower demonstrates to the Collateral Agent and the Collateral
Agent determines (in its reasonable discretion) that the cost of granting such
security interest exceeds the value of the security offered thereby.
“Foreign Currency” shall mean Euros and Sterling.

 

18



--------------------------------------------------------------------------------



 



“Foreign Guarantee” shall mean, collectively, one or more guarantee agreements,
as amended, supplemented or otherwise modified from time to time, each in a form
reasonably satisfactory to the Collateral Agent, among the applicable Foreign
Subsidiary Loan Party and the Collateral Agent.
“Foreign Lender” shall mean any Lender that is organized under the laws of a
jurisdiction other than the United States of America. For purposes of this
definition, the United States of America, each State thereof and the District of
Columbia shall be deemed to constitute a single jurisdiction.
“Foreign Loan Parties” shall mean each Foreign Borrower and each Foreign
Subsidiary Loan Party.
“Foreign Plan” shall mean any pension scheme or foreign employee benefit plan or
program with respect to which any Borrower, Subsidiary or ERISA Affiliate (i) is
making or has an obligation to make contributions or (ii) has or could incur
liability.
“Foreign Subsidiary” shall mean any Subsidiary that is incorporated or organized
under the laws of any jurisdiction other than the United States of America, any
State thereof or the District of Columbia and any Subsidiary of a Foreign
Subsidiary.
“Foreign Subsidiary Loan Party” shall mean, collectively, the French Subsidiary
Loan Parties and the Additional Foreign Subsidiary Loan Parties; provided that
Dresser-Rand France shall not be a French Subsidiary Loan Party unless it has
satisfied the requirement set forth in clause (b) of the definition of
Collateral and Guarantee Requirement.
“French Borrower” shall have the meaning assigned to such term in the
introductory paragraph of this Agreement.
“French Collateral Agreement” shall mean, collectively, the French Debt Pledge
Agreement and the French Equity Pledge Agreement.
“French Debt Pledge Agreement” shall mean, collectively, one or more pledge
agreements between the applicable French Loan Party and the Collateral Agent, as
amended, supplemented or otherwise modified from time to time, in a form
reasonably satisfactory to the Collateral Agent and with such modifications
related to the applicable French Loan Party.
“French Equity Pledge Agreement” shall mean, collectively, one or more equity
pledge agreements between the applicable French Loan Party and the Collateral
Agent, as amended, supplemented or otherwise modified from time to time, in a
form reasonably satisfactory to the Collateral Agent and with such modifications
related to the applicable French Loan Party.
“French Loan Party” shall mean the French Borrower and each French Subsidiary
Loan Party.
“French Obligations” shall mean all amounts owing to any of the Agents or any
Lender by any French Loan Party pursuant to the terms of this Agreement or any
other Loan Document.

 

19



--------------------------------------------------------------------------------



 



“French Revolving Facility Credit Exposure” shall mean, at any time, the sum of
(a) the aggregate principal amount of the Revolving Facility Loans to the French
Borrower outstanding at such time (calculated in respect of Loans denominated in
a Foreign Currency on the Equivalent thereof in Dollars at such time), (b) the
Swingline Exposure at such time for Swingline Loans made to the French Borrower
and (c) the Revolving L/C Exposure at such time (calculated in respect of
Revolving L/C Exposure denominated in a Foreign Currency on the Equivalent
thereof in Dollars at such time) for Letters of Credit issued, amended, renewed
or extended for the account of the French Borrower.
“French Subsidiary Obligations” shall mean at any time, with respect to any
French Subsidiary Loan Party, the aggregate unpaid principal amount at such time
of the loan made by the French Borrower to such French Subsidiary Loan Party
from the proceeds of the Revolving Facility Loans made to the French Borrower.
“French Subsidiary Loan Party” shall mean each direct Wholly Owned Subsidiary of
the French Borrower that (a) is (i) organized under the same jurisdiction as the
French Borrower, (ii) a Foreign Subsidiary and (iii) a Material Subsidiary, and
(b) is not (i) a Special Purpose Receivables Subsidiary, (ii) listed on
Schedule 1.01(a), or (iii) a Subsidiary whose guarantee of the French
Obligations is prohibited under Section 9.23.
“GAAP” shall mean generally accepted accounting principles in effect from time
to time in the United States, applied on a consistent basis, subject to the
provisions of Section 1.02.
“Governmental Authority” shall mean any federal, state, local or foreign court
or governmental agency, authority, instrumentality or regulatory or legislative
body, including, without limitation, any agency of the European Union or similar
monetary or multinational authority.
“Guarantee” of or by any Person (the “guarantor”) shall mean (a) any obligation,
contingent or otherwise, of the guarantor guaranteeing or having the economic
effect of guaranteeing any Indebtedness of any other Person (the “primary
obligor”) in any manner, whether directly or indirectly, and including any
obligation of the guarantor, direct or indirect, (i) to purchase or pay (or
advance or supply funds for the purchase or payment of) such Indebtedness
(whether arising by virtue of partnership arrangements, by agreement to keep
well, to purchase assets, goods, securities or services, to take or pay or
otherwise) or to purchase (or to advance or supply funds for the purchase of)
any security for the payment of such Indebtedness, (ii) to purchase or lease
property, securities or services for the purpose of assuring the owner of such
Indebtedness of the payment thereof, (iii) to maintain working capital, equity
capital or any other financial statement condition or liquidity of the primary
obligor so as to enable the primary obligor to pay such Indebtedness,
(iv) entered into for the purpose of assuring in any other manner the holders of
such Indebtedness of the payment thereof or to protect such holders against loss
in respect thereof (in whole or in part) or (v) as an account party in respect
of any letter of credit or letter of guaranty issued to support such
Indebtedness, or (b) any Lien on any assets of the guarantor securing any
Indebtedness (or any existing right, contingent or otherwise, of the holder of
Indebtedness to be secured by such a Lien) of any other Person, whether or not
such Indebtedness is assumed by the guarantor; provided, however, that the term
“Guarantee” shall not include endorsements for collection or deposit, in either
case in the ordinary course of business, or customary and reasonable indemnity
obligations in effect on the Closing Date or entered into in connection with any
acquisition or disposition of assets permitted under this Agreement.

 

20



--------------------------------------------------------------------------------



 



“Hazardous Materials” shall mean all pollutants, contaminants, wastes,
chemicals, materials, substances and constituents, including, without
limitation, explosive or radioactive substances or petroleum or petroleum
distillates, asbestos or asbestos containing materials, polychlorinated
biphenyls or radon gas, of any nature, in each case subject to regulation or
which can give rise to liability under any Environmental Law.
“Improvements” shall have the meaning assigned to such term in the Mortgages.
“Indebtedness” of any Person shall mean, without duplication, (a) all
obligations of such Person for borrowed money, (b) all obligations of such
Person evidenced by bonds, debentures, notes or similar instruments, (c) all
obligations of such Person under conditional sale or other title retention
agreements relating to property or assets purchased by such Person, (d) all
obligations of such Person issued or assumed as the deferred purchase price of
property or services (other than trade liabilities and intercompany liabilities
incurred in the ordinary course of business and maturing within 365 days after
the incurrence thereof), (e) all Guarantees by such Person of Indebtedness of
others, (f) all Capital Lease Obligations of such Person, (g) all payments that
such Person would have to make in the event of an early termination, on the date
Indebtedness of such Person is being determined in respect of outstanding Swap
Agreements (such payments in respect of any Swap Agreement with a counterparty
being calculated net of amounts owing to such Person by such counterparty in
respect of other Swap Agreements), (h) the principal component of all
obligations, contingent or otherwise, of such Person as an account party in
respect of letters of credit (other than any letters of credit, bank guarantees
or similar instrument in respect of which a back-to-back letter of credit has
been issued under or permitted by this Credit Agreement) and (i) the principal
component of all obligations of such Person in respect of bankers’ acceptances.
The Indebtedness of any Person shall include the Indebtedness of any partnership
in which such Person is a general partner, other than to the extent that the
instrument or agreement evidencing such Indebtedness expressly limits the
liability of such Person in respect thereof. To the extent not otherwise
included, Indebtedness shall include the amount of any Permitted Receivables
Financing.
“Indemnified Taxes” shall mean all Taxes other than Excluded Taxes.
“Indemnitee” shall have the meaning assigned to such term in Section 9.05(b).
“Information Memorandum” shall mean the Confidential Information Memorandum
dated March 2011, as modified or supplemented prior to the Closing Date.
“Interest Coverage Ratio” shall mean the ratio of (a) EBITDA to (b) Cash
Interest Expense for the period of four consecutive fiscal quarters of the
Domestic Borrower most recently ended as of such date, all determined on a
consolidated basis in accordance with GAAP; provided that to the extent any
Asset Disposition or any Asset Acquisition (or any similar transaction or
transactions for which a waiver or a consent of the Required Lenders pursuant to
Section 6.05 has been obtained) or incurrence or repayment of Indebtedness
(excluding normal fluctuations in revolving Indebtedness incurred for working
capital purposes) has occurred during the relevant Test Period, the Interest
Coverage Ratio shall be determined for the respective Test Period on a pro forma
Basis for such occurrences.

 

21



--------------------------------------------------------------------------------



 



“Interest Expense” shall mean, with respect to any Person for any period, the
sum of (a) gross interest expense of such Person for such period on a
consolidated basis, including (i) the amortization of debt discounts, (ii) the
amortization of all fees (including fees with respect to Swap Agreements)
payable in connection with the incurrence of Indebtedness to the extent included
in interest expense, (iii) the portion of any payments or accruals with respect
to Capital Lease Obligations allocable to interest expense and (iv) commissions,
discounts, yield and other fees and charges incurred in connection with any
Permitted Receivables Financing which are payable to any Person other than the
Borrowers or a Subsidiary Loan Party, and (b) capitalized interest of such
Person. For purposes of the foregoing, gross interest expense shall be
determined after giving effect to any net payments made or received and costs
incurred by the Domestic Borrower and its Subsidiaries with respect to Swap
Agreements.
“Interest Payment Date” shall mean (a) with respect to any Eurocurrency Loan,
the last day of the Interest Period applicable to the Borrowing of which such
Loan is a part and, in the case of a Eurocurrency Borrowing with an Interest
Period of more than three months’ duration, each day that would have been an
Interest Payment Date had successive Interest Periods of three months’ duration
been applicable to such Borrowing and, in addition, the date of any refinancing
or conversion of such Borrowing with or to a Borrowing of a different Type,
(b) with respect to any ABR Loan, the last day of each calendar quarter and
(c) with respect to any Swingline Loan, the day that such Swingline Loan is
required to be repaid pursuant to Section 2.11.
“Interest Period” shall mean, as to any Eurocurrency Borrowing, the period
commencing on the date of such Borrowing or on the last day of the immediately
preceding Interest Period applicable to such Borrowing, as applicable, and
ending on the numerically corresponding day (or, if there is no numerically
corresponding day, on the last day) in the calendar month that is 1, 2, 3 or
6 months thereafter (or 9 or 12 months, if at the time of the relevant
Borrowing, all Lenders make interest periods of such length available), as the
applicable Borrower may elect, or the date any Eurocurrency Borrowing is
converted to an ABR Borrowing in accordance with Section 2.07 or repaid or
prepaid in accordance with Section 2.10, 2.11 or 2.12; provided, unless the
Administrative Agent shall otherwise agree, that prior to the earlier of the
31st day after the Closing Date and the date on which the Administrative Agent
has notified the Borrowers that the primary syndication of the Facilities has
been completed, the Borrowers shall only be permitted to request Interest
Periods of seven days (it being understood that notwithstanding anything else in
this Agreement to the contrary, if on the last day of any such seven day
Interest Period the primary syndication of the Facilities shall not have been
completed, a new seven day Interest Period will begin on such day with respect
to each such Borrowing and no notice by any Borrower shall be required with
respect thereto); provided further, however, that if any Interest Period would
end on a day other than a Business Day, such Interest Period shall be extended
to the next succeeding Business Day unless such next succeeding Business Day
would fall in the next calendar month, in which case such Interest Period shall
end on the next preceding Business Day. Interest shall accrue from and including
the first day of an Interest Period to but excluding the last day of such
Interest Period.

 

22



--------------------------------------------------------------------------------



 



“Issuing Bank” shall mean JPMorgan, Wells Fargo Bank, N.A. and each other
Issuing Bank designated pursuant to Section 2.05(k), in each case in its
capacity as an issuer of Letters of Credit hereunder, and its successors in such
capacity as provided in Section 2.05(i). An Issuing Bank may, in its discretion,
arrange for one or more Letters of Credit to be issued by Affiliates of such
Issuing Bank, in which case the term “Issuing Bank” shall include any such
Affiliate with respect to Letters of Credit issued by such Affiliate.
“Issuing Bank Fees” shall have the meaning assigned to such term in
Section 2.13(b).
“JPMorgan” shall mean JPMorgan Chase Bank, N.A. and its successors and assigns.
“L/C Commitment” shall be equal to the Revolving Facility Commitment.
“L/C Disbursement” shall mean a payment or disbursement made by an Issuing Bank
pursuant to a Letter of Credit, including, for the avoidance of doubt, a payment
or disbursement made by an Issuing Bank pursuant to a Letter of Credit upon or
following the reinstatement of such Letter of Credit.
“L/C Exposure” shall mean, at any time, the sum of (a) the aggregate undrawn
amount of all outstanding Letters of Credit at such time plus (b) the aggregate
amount of all L/C Disbursements that have not yet been reimbursed by or on
behalf of the Domestic Borrower at such time. The L/C Exposure of any Lender at
any time shall be its Revolving Facility Percentage of the total L/C Exposure at
such time.
“L/C Participation Fee” shall have the meaning assigned such term in
Section 2.13(b).
“Lead Arranger” shall mean J.P. Morgan Securities LLC.
“Lender” shall mean each financial institution listed on Schedule 2.01, as well
as any Person that becomes a “Lender” hereunder pursuant to Section 9.04.
“Lender Default” shall mean (i) the refusal (which has not been retracted) of a
Lender to make available its portion of any Borrowing, to acquire participations
in a Swingline Loan pursuant to Section 2.04 or to fund its portion of any
unreimbursed payment under Section 2.05(e), unless the subject of a good faith
dispute, (ii) a Lender having notified in writing any Borrower and/or the
Administrative Agent that it does not intend to comply with its obligations
under Section 2.05 or 2.06 or (iii) a Lender having become the subject of a
bankruptcy or insolvency proceeding, or having had a receiver, conservator,
trustee or custodian appointed for it, or having a parent company that has
become the subject of a bankruptcy or insolvency proceeding, or has had a
receiver, conservator, trustee or custodian appointed for it or, in the good
faith determination of the Administrative Agent, having taken any action in
furtherance of, or indicating its consent to, approval of, or acquiescence in,
any such proceeding or appointment; provided that a Lender Default shall not be
deemed to be in effect solely as the result of the acquisition or maintenance of
an ownership interest in a Lender or any Person controlling such Lender or the
exercise of control over such Lender or any Person controlling such Lender by a
Governmental Authority or an instrumentality thereof.
“Letter of Credit” shall mean any letter of credit issued pursuant to
Section 2.05.

 

23



--------------------------------------------------------------------------------



 



“Leverage Ratio” shall mean, on any date, the ratio of (a) Consolidated Debt as
of such date to (b) EBITDA for the period of four consecutive fiscal quarters of
the Domestic Borrower most recently ended as of such date, all determined on a
consolidated basis in accordance with GAAP; provided that to the extent any
Asset Disposition or any Asset Acquisition (or any similar transaction or
transactions that require a waiver or a consent of the Required Lenders pursuant
to Section 6.04 or Section 6.05) or incurrence or repayment of Indebtedness
(excluding normal fluctuations in revolving Indebtedness incurred for working
capital purposes) has occurred during the relevant Test Period, EBITDA shall be
determined for the respective Test Period on a Pro Forma Basis for such
occurrences.
“LIBO Rate” shall mean (i) in relation to any Eurocurrency Borrowing denominated
in Dollars or any Foreign Currency (other than Euro):
(a) the applicable Screen Rate; or
(b) (if no Screen Rate is available for the currency or Interest Period of that
Eurocurrency Borrowing) the arithmetic mean of the rates (rounded upwards to
four decimal places) as supplied to the Administrative Agent to leading banks in
the London interbank market,
as of 11:00 am London time on the Quotation Day for the offering of deposits in
the currency of that Eurocurrency Borrowing and for a period comparable to the
Interest Period for that Eurocurrency Borrowing and (ii) with respect to any
Eurocurrency Borrowing denominated in Euros, the EURIBO Rate.
“Lien” shall mean, with respect to any asset, (a) any mortgage, deed of trust,
lien, hypothecation, pledge, encumbrance, charge or security interest in or on
such asset, (b) the interest of a vendor or a lessor under any conditional sale
agreement, capital lease or title retention agreement (or any financing lease
having substantially the same economic effect as any of the foregoing) relating
to such asset and (c) in the case of securities (other than securities
representing an interest in a joint venture that is not a Subsidiary), any
purchase option, call or similar right of a third party with respect to such
securities.
“Loan Documents” shall mean this Agreement, the Letters of Credit, the Security
Documents, each Credit Agreement Supplement entered into by an Additional
Foreign Borrower and any promissory note issued under Section 2.10(g) and any
other instrument or agreement now or hereafter executed and delivered in
connection herewith or therewith or in connection with (i) any transaction
arising out of any Treasury Management Agreement or any other cash management or
depository provided by the Administrative Agent, the Collateral Agent, any
Lender or any of their respective Affiliates, and (ii) any investment, Swap
Agreement or other banking or financial services provided by the Administrative
Agent, the Collateral Agent, any Lender or any of their respective Affiliates,
each as amended and in effect from time to time.
“Loan Parties” shall mean each Domestic Loan Party and each Foreign Loan Party.
“Loans” shall mean the Revolving Facility Loans, the Swingline Loans, the Term
Facility Loans and the Delayed Draw Term Loans.

 

24



--------------------------------------------------------------------------------



 



“Local Time” shall mean (i) in the case of Loans and Letters of Credit
denominated in Dollars, New York City time and (ii) in the case of Loans and
Letters of Credit denominated in Euros or any other Foreign Currency, London
time.
“Majority Lenders” of any Facility shall mean, at any time, Lenders under such
Facility having Loans and unused Commitments representing more than 50% of the
sum of all Loans outstanding under such Facility and unused Commitments under
such Facility at such time, in each case calculated on the Equivalent in Dollars
at such time. The Loans and Commitment of any Defaulting Lender shall be
disregarded in determining Majority Lenders at any time.
“Margin Stock” shall have the meaning assigned to such term in Regulation U.
“Material Adverse Effect” shall mean the existence of events, conditions and/or
contingencies that have had or are reasonably likely to have (a) a materially
adverse effect on the business, operations, properties, assets or financial
condition of the Domestic Borrower and its Subsidiaries, taken as a whole, or
(b) a material impairment of the validity or enforceability of, or a material
impairment of the material rights, remedies or benefits available to the
Lenders, any Issuing Bank, the Administrative Agent or the Collateral Agent
under, any Loan Document.
“Material Indebtedness” shall mean Indebtedness (other than Loans and Letters of
Credit) of any one or more of the Domestic Borrower or any Subsidiary in an
aggregate principal amount exceeding $50.0 million.
“Material Real Property” shall mean any Real Property owned by a Loan Party on
the Closing Date having a fair market value exceeding $10.0 million and any
after-acquired Real Property owned by a Loan Party having a gross purchase price
exceeding $10.0 million at the time of acquisition.
“Material Subsidiary” shall mean each Subsidiary of the Domestic Borrower now
existing or hereafter acquired or formed by the Domestic Borrower which, on a
consolidated basis for such Subsidiary and its Subsidiaries, (a) for the
applicable Calculation Period accounted for more than 1.5% of the consolidated
revenues of the Domestic Borrower and its Subsidiaries or (b) as of the last day
of such Calculation Period, was the owner of more than 1.5% of the Consolidated
Total Assets of the Domestic Borrower and its Subsidiaries; provided that at no
time shall the total assets of all Subsidiaries that are not Material
Subsidiaries exceed, for the applicable Calculation Period, 5.0% of the
Consolidated Total Assets of the Domestic Borrower and its Subsidiaries.
“Maturity Date” shall mean May 1, 2014; provided that if on or prior to May 1,
2014, the Domestic Borrower’s 2014 Senior Subordinated Notes have (i) had their
maturity extended to a date that is at least six (6) months after the fifth
anniversary of the Closing Date, (ii) been repaid or defeased in cash in full or
(iii) been refinanced by new unsecured senior or senior subordinated notes
(including the 2021 Senior Subordinated Notes) having a stated maturity that is
not earlier than six (6) months after the fifth anniversary of the Closing Date,
then the Maturity Date shall be extended to the fifth anniversary of the Closing
Date.
“Maximum Rate” shall have the meaning assigned to such term in Section 9.09.

 

25



--------------------------------------------------------------------------------



 



“Moody’s” shall mean Moody’s Investors Service, Inc.
“Mortgaged Properties” shall mean all Material Real Property which shall be
subject to a Mortgage that is delivered pursuant to the terms of this Agreement;
provided, however, that Mortgaged Properties shall not include any Material Real
Property located in the State of New York.
“Mortgages” shall mean the mortgages, deeds of trust, assignments of leases and
rents and other security documents delivered on the Closing Date pursuant to
Section 4.02(e) or after the Closing Date pursuant to Section 5.10, as amended,
supplemented or otherwise modified from time to time, with respect to Mortgaged
Properties, each substantially in the form of Exhibit D, with such changes
thereto as shall be acceptable to the Collateral Agent, including all such
changes as may be required to account for local law matters.
“Multiemployer Plan” shall mean a multiemployer plan as defined in
Section 4001(a)(3) of ERISA with respect to which any Borrower, Subsidiary or
ERISA Affiliate (a) is making or has an obligation to make contributions,
(b) has within any of the preceding six plan years made or had an obligation to
make contributions or (c) otherwise has or could incur liability.
“Net Income” shall mean, with respect to any Person, the net income (loss) of
such Person, determined in accordance with GAAP and before any reduction in
respect of preferred stock dividends.
“Net Proceeds” shall mean: 100% of the cash proceeds actually received by the
Domestic Borrower or any Wholly-Owned Subsidiary (including any cash payments
received by way of deferred payment of principal pursuant to a note or
installment receivable or purchase price adjustment receivable or otherwise and
including casualty insurance settlements and condemnation awards, but only as
and when received) from any loss, damage, destruction or condemnation of, or any
sale, transfer or other disposition (including any sale and leaseback of assets)
to any Person of any asset or assets of the Domestic Borrower or any Subsidiary
(other than those pursuant to Section 6.05(a), (b), (c), (e), (f), (g), (i) or
(j)), net of (i) attorneys’ fees, accountants’ fees, investment banking fees,
sales commissions, survey costs, title insurance premiums, and related search
and recording charges, transfer taxes, deed or mortgage recording taxes,
required debt payments and required payments of other obligations relating to
the applicable asset (other than pursuant hereto or pursuant to the 2014 Senior
Subordinated Notes, the 2021 Senior Subordinated Notes or any Permitted Senior
Debt Securities or Permitted Subordinated Debt Securities) and any cash reserve
for adjustment in respect of the sale price of such asset established in
accordance with GAAP, including without limitation, pension and post-employment
benefit liabilities and liabilities related to environmental matters or against
any indemnification obligations associated with such transaction, other
customary expenses and brokerage, consultant and other customary fees actually
incurred in connection therewith and (ii) Taxes paid or payable as a result
thereof.
For purposes of calculating the amount of Net Proceeds, fees, commissions and
other costs and expenses payable to any Borrower or any Affiliate of any of them
shall be disregarded.

 

26



--------------------------------------------------------------------------------



 



“Non-Consenting Lender” shall have the meaning assigned to such term in Section
2.20(c).
“Obligations” shall mean all amounts owing to any of the Agents, any Lender or
any of their affiliates pursuant to the terms of this Agreement or any other
Loan Document.
“Other Taxes” shall mean any and all present or future stamp or documentary
taxes or any other excise or property, intangible or mortgage recording taxes,
charges or similar levies arising from any payment made hereunder or from the
execution, delivery or enforcement of, or otherwise with respect to, the Loan
Documents, and any and all interest and penalties related thereto.
“Participant” shall have the meaning assigned to such term in Section 9.04(c).
“Participating Member State” shall mean, any member state of the European
community that adopts or has adopted the Euro as its lawful currency in
accordance with legislation of the European community relating to Economic and
Monetary Union.
“PBGC” shall mean the Pension Benefit Guaranty Corporation referred to and
defined in ERISA.
“Perfection Certificate” shall mean a certificate in the form of Annex I to the
Domestic Collateral Agreement or any other form approved by the Collateral
Agent.
“Performance L/C” shall mean a Letter of Credit supporting the performance of
obligations by the Domestic Borrower or one of its Subsidiaries.
“Permitted Business Acquisition” shall mean any acquisition of all or
substantially all the assets of, or all the Equity Interests (other than
directors’ qualifying shares) in, a Person or division or line of business of a
Person (or any subsequent investment made in a Person, division or line of
business previously acquired in a Permitted Business Acquisition) if (a) such
acquisition was not preceded by, or effected pursuant to, an unsolicited or
hostile offer and (b) immediately after giving effect thereto: (i) no Event of
Default shall have occurred and be continuing or would result therefrom;
(ii) all transactions related thereto shall be consummated in accordance with
applicable laws; and (iii) (A) the Domestic Borrower and its Subsidiaries shall
be in compliance, on a Pro Forma Basis after giving effect to such acquisition
or formation, with the covenants contained in Sections 6.11 and 6.12 recomputed
as at the last day of the most recently ended fiscal quarter of the Domestic
Borrower and its Subsidiaries, and the Domestic Borrower shall have delivered to
the Administrative Agent a certificate of a Responsible Officer of the Domestic
Borrower to such effect, together with all relevant financial information for
such Subsidiary or assets, and (B) any acquired or newly formed Subsidiary shall
not be liable for any Indebtedness (except for Indebtedness permitted by
Section 6.01).
“Permitted Encumbrances” shall mean (i) with respect to each Real Property,
those Liens and other encumbrances permitted by paragraphs (b), (d), (h),
(m) and (o) of Section 6.02 and (ii) with respect to each Real Property acquired
after the Closing Date, those Liens and other encumbrances permitted by
paragraphs (b), (d), (e), (h), (k), (m) and (o) of Section 6.02, provided,
however, that in the case of those Liens and other encumbrances permitted by
clause (o) of Section 6.02 and as described in clauses (i) and (ii) of this
definition, in the event any Loan Party shall constitute the lessor under any
such lease or sublease, no Lien created or permitted to be incurred thereby
shall be permitted hereunder except to the extent such Lien would otherwise
constitute a Permitted Encumbrance.

 

27



--------------------------------------------------------------------------------



 



“Permitted Investments” shall mean:
(a) direct obligations of the United States of America or any agency thereof or
obligations guaranteed by the United States of America or any agency thereof, in
each case with maturities not exceeding two years;
(b) time deposit accounts, certificates of deposit and money market deposits
maturing within 180 days of the date of acquisition thereof issued by a bank or
trust company that is organized under the laws of the United States of America,
or any state thereof having capital, surplus and undivided profits in excess of
$500.0 million and whose long-term debt, or whose parent holding company’s
long-term debt, is rated A (or such similar equivalent rating or higher) by at
least one nationally recognized statistical rating organization (as defined in
Rule 436 under the Securities Act);
(c) repurchase obligations with a term of not more than 180 days for underlying
securities of the types described in clause (a) above entered into with a bank
meeting the qualifications described in clause (b) above;
(d) commercial paper, maturing not more than one year after the date of
acquisition, issued by a corporation (other than an Affiliate of any Borrower)
organized and in existence under the laws of the United States of America or any
foreign country recognized by the United States of America with a rating at the
time as of which any investment therein is made of P-1 (or higher) according to
Moody’s, or A-1 (or higher) according to S&P;
(e) securities with maturities of two years or less from the date of acquisition
issued or fully guaranteed by any State, commonwealth or territory of the United
States of America, or by any political subdivision or taxing authority thereof,
and rated at least A by S&P or A-2 by Moody’s;
(f) shares of mutual funds whose investment guidelines restrict 95% of such
funds’ investments to those satisfying the provisions of clauses (a) through
(e) above;
(g) money market funds that (i) comply with the criteria set forth in Rule 2a-7
under the Investment Company Act of 1940, (ii) are rated AAA by S&P and Aaa by
Moody’s and (iii) have portfolio assets of at least $500.0 million; and
(h) time deposit accounts, certificates of deposit and money market deposits in
an aggregate face amount not in excess of 1/2 of 1% of the total assets of the
Domestic Borrower and the Subsidiaries, on a consolidated basis, as of the end
of the Domestic Borrower’s most recently completed fiscal year.

 

28



--------------------------------------------------------------------------------



 



“Permitted Receivables Documents” shall mean all documents and agreements
evidencing, relating to or otherwise governing a Permitted Receivables
Financing.
“Permitted Receivables Financing” shall mean one or more transactions pursuant
to which (i) Receivables Assets or interests therein are sold to or financed by
one or more Special Purpose Receivables Subsidiaries, and (ii) such Special
Purpose Receivables Subsidiaries finance their acquisition of such Receivables
Assets or interests therein, or the financing thereof, by selling or borrowing
against such Receivables Assets; provided that (A) recourse to the Domestic
Borrower or any Subsidiary (other than the Special Purpose Receivables
Subsidiaries) and any obligations or agreements of the Domestic Borrower or any
Subsidiary (other than the Special Purpose Receivables Subsidiaries) in
connection with such transactions shall be limited to the extent customary for
similar transactions in the applicable jurisdictions (including, to the extent
applicable, in a manner consistent with the delivery of a “true sale”/“absolute
transfer” opinion with respect to any transfer by the Domestic Borrower or any
Subsidiary (other than a Special Purpose Receivables Subsidiary), (B) the
aggregate Receivables Net Investment since the Closing Date shall not exceed
$75.0 million at any time, (C) the Board of Directors of the Domestic Borrower
shall have determined in good faith that each such Permitted Receivables
Financing (including financing terms, covenants, termination events and other
provisions) is in the aggregate economically fair and reasonable to the Domestic
Borrower and the applicable Special Purpose Receivables Subsidiary, (D) all
sales of Receivables Assets or interests therein to any Special Purpose
Receivables Subsidiary are made at fair market value (as determined in good
faith by the Domestic Borrower), and (E) the financing terms, covenants,
termination events and other provisions thereof will be market terms (as
determined in good faith by the Domestic Borrower) and may include
representations, warranties, covenants, indemnities and guarantees of
performance which the Domestic Borrower has determined in good faith to be
customary in a receivables financing including, without limitation, those
relating to the servicing of the assets of a Special Purpose Receivables
Subsidiary, it being understood and agreed that any obligation of a seller of
receivables to repurchase receivables arising as a result of a breach of a
representation, warranty or covenant or otherwise, including as a result of a
receivable or portion thereof becoming subject to any asserted defense, dispute,
off-set or counterclaim of any kind as a result of any action taken by, any
failure to take action by or by other event relating to the seller, shall be
deemed customary.
“Permitted Refinancing Indebtedness” shall mean any Indebtedness issued in
exchange for, or the net proceeds of which are used to extend, refinance, renew,
replace, defease or refund (collectively, to “Refinance”), the Indebtedness
being Refinanced (or previous refinancings thereof constituting Permitted
Refinancing Indebtedness); provided that (a) the principal amount (or accreted
value, if applicable) of such Permitted Refinancing Indebtedness does not exceed
the principal amount (or accreted value, if applicable) of the Indebtedness so
Refinanced (plus unpaid accrued interest and premium thereon), (b) the average
life to maturity of such Permitted Refinancing Indebtedness is greater than or
equal to that of the Indebtedness being Refinanced, (c) if the Indebtedness
being Refinanced is subordinated in right of payment to the Obligations under
this Agreement, such Permitted Refinancing Indebtedness shall be subordinated in
right of payment to such Obligations on terms at least as favorable to the
Lenders as those contained in the documentation governing the Indebtedness being
Refinanced, (d) no Permitted Refinancing Indebtedness shall have different
obligors, or greater guarantees or security, than the Indebtedness being
Refinanced and (e) if the Indebtedness being Refinanced is secured by any
collateral (whether equally and ratably with, or junior to, the Secured Parties
or otherwise), such Permitted Refinancing Indebtedness may be secured by such
collateral (including in respect of Indebtedness of Foreign Subsidiaries
otherwise permitted under this Agreement only, any collateral pursuant to
after-acquired property clauses to the extent any such collateral secured the
Indebtedness being Refinanced) on terms no less favorable to the Secured Parties
than those contained in the documentation governing the Indebtedness being
Refinanced.

 

29



--------------------------------------------------------------------------------



 



“Permitted Senior Debt Securities” shall mean unsecured senior notes issued by
the Domestic Borrower, (ii) the covenants (other than the Lien covenant and the
Subsidiary debt covenant), events of default, Subsidiary guarantees and other
terms of which (other than interest rate and redemption premiums), taken as a
whole, are not more restrictive to the Domestic Borrower and its Subsidiaries
than those in the 2014 Senior Subordinated Notes, (ii) the Lien covenant and the
Subsidiary debt covenant are on market terms for similar issuers at the time of
issuance and (iii) of which no Subsidiary of the Domestic Subsidiary (other than
a Domestic Subsidiary Loan Party) is an obligor under such notes that is not an
obligor under the 2014 Senior Subordinated Notes.
“Permitted Subordinated Debt Securities” shall mean unsecured subordinated notes
issued by the Domestic Borrower, (i) the terms of which do not provide for any
scheduled repayment, mandatory redemption or sinking fund obligation prior to
the date on which the final maturity of the 2014 Senior Subordinated Notes
occurs (as in effect on the Closing Date), (ii) the covenants, events of
default, Subsidiary guarantees and other terms of which (other than interest
rate and redemption premiums), taken as a whole, are not more restrictive to the
Domestic Borrower and its Subsidiaries than those in the 2014 Senior
Subordinated Notes and (iii) of which no Subsidiary of the Domestic Subsidiary
(other than a Domestic Subsidiary Loan Party) is an obligor under such notes
that is not an obligor under the 2014 Senior Subordinated Notes.
“Person” shall mean any natural person, corporation, business trust, joint
venture, association, company, partnership, limited liability company or
government, individual or family trusts, or any agency or political subdivision
thereof.
“Plan” shall mean any employee pension benefit plan (other than a Multiemployer
Plan or Foreign Plan) subject to the provisions of Title IV of ERISA or
Sections 412 or 430 of the Code or Section 302 of ERISA which is maintained or
contributed to by any Borrower, Subsidiary or ERISA Affiliate or with respect to
which any Borrower, Subsidiary or ERISA Affiliate has or could incur liability
(including under Section 4069 of ERISA).
“Platform” shall have the meaning assigned to such term in Section 9.17(b).
“Pledged Collateral” shall have the meaning assigned to such term in the
applicable Collateral Agreement.
“primary obligor” shall have the meaning given such term in the definition of
the term “Guarantee.”
“Prior Liens” shall mean Liens which, pursuant to the provisions of any Security
Document, are or may be superior to the Lien of such Security Document.

 

30



--------------------------------------------------------------------------------



 



“Pro Forma Basis” shall mean, as to any Person, for any events as described in
clauses (a) and (b) below that occur subsequent to the commencement of a period
for which the financial effect of such events is being calculated, and giving
effect to the events for which such calculation is being made, such calculation
as will give pro forma effect to such events as if such events occurred on the
first day of the four consecutive fiscal quarter period ended on or before the
occurrence of such event (the “Reference Period”):
(a) in making any determination of EBITDA, pro forma effect shall be given to
any Asset Disposition and to any Asset Acquisition (or any similar transaction
or transactions that require a waiver or consent of the Required Lenders
pursuant to Section 6.04 or 6.05), in each case that occurred during the
Reference Period (or, in the case of determinations made pursuant to the
definition of the term “Asset Acquisition,” occurring during the Reference
Period or thereafter and through and including the date upon which the
respective Asset Acquisition is consummated); and
(b) in making any determination on a Pro Forma Basis, (i) all Indebtedness
(including Indebtedness incurred or assumed and for which the financial effect
is being calculated, whether incurred under this Agreement or otherwise, but
excluding normal fluctuations in revolving Indebtedness incurred for working
capital purposes and amounts outstanding under any Permitted Receivables
Financing, in each case, not to finance any acquisition) incurred or permanently
repaid during the Reference Period (or, in the case of determinations made
pursuant to the definition of the term “Asset Acquisition,” occurring during the
Reference Period or thereafter and through and including the date upon which the
respective Asset Acquisition is consummated) shall be deemed to have been
incurred or repaid at the beginning of such period and (ii) Interest Expense of
such Person attributable to interest on any Indebtedness, for which pro forma
effect is being given as provided in preceding clause (i), bearing floating
interest rates shall be computed on a pro forma basis as if the rates that would
have been in effect during the period for which pro forma effect is being given
had been actually in effect during such periods.
Pro forma calculations made pursuant to the definition of the term “Pro Forma
Basis” shall be determined in good faith by a Responsible Officer of the
Domestic Borrower and, for any fiscal period ending on or prior to the first
anniversary of an Asset Acquisition or Asset Disposition (or any similar
transaction or transactions that require a waiver or consent of the Required
Lenders pursuant to Section 6.04 or 6.05), may include adjustments to reflect
operating expense reductions and other operating improvements or synergies
reasonably expected to result from such Asset Acquisition, Asset Disposition or
other similar transaction, to the extent that the Domestic Borrower delivers to
the Administrative Agent (i) a certificate of a Financial Officer of the
Domestic Borrower setting forth such operating expense reductions and other
operating improvements or synergies and (ii) information and calculations
supporting in reasonable detail such estimated operating expense reductions and
other operating improvements or synergies.
“Projections” shall mean the projections of the Domestic Borrower and its
Subsidiaries included in the Information Memorandum and any other projections
and any forward-looking statements (including statements with respect to booked
business) of such entities furnished to the Lenders or the Administrative Agent
by or on behalf of the Borrowers or any of their Subsidiaries prior to the
Closing Date.

 

31



--------------------------------------------------------------------------------



 



“Quotation Day” shall mean, in relation to any period for which an interest rate
is to be determined:
(a) (if the currency is Sterling) two TARGET Days before the final day of that
period;
(b) (if the currency is Euro) two TARGET Days before the first day of that
period; or
(c) (for any other currency) two Business Days before the first day of that
period, unless market practice differs in the Relevant Interbank Market for a
currency, in which case the Quotation Day for that currency will be determined
by the Administrative Agent in accordance with market practice in the Relevant
Interbank Market (and if quotations would normally be given by leading banks in
the Relevant Interbank Market on more than one day, the Quotation Day will be
the last of these days).
“Real Property” shall mean, collectively, all right, title and interest of any
Borrower or any other Subsidiary in and to any and all parcels of real property
owned or operated by any Borrower or any other Subsidiary together with all
Improvements and appurtenant fixtures, equipment, personal property, easements
and other property and rights incidental to the ownership, lease or operation
thereof.
“Receivables Assets” shall mean accounts receivable (including any bills of
exchange) and related assets and property from time to time originated, acquired
or otherwise owned by the Domestic Borrower or any Subsidiary.
“Receivables Net Investment” shall mean the aggregate cash amount paid by the
lenders or purchasers under any Permitted Receivables Financing in connection
with their purchase of, or the making of loans secured by, Receivables Assets or
interests therein, as the same may be reduced from time to time by collections
with respect to such Receivables Assets or otherwise in accordance with the
terms of the Permitted Receivables Documents; provided, however, that if all or
any part of such Receivables Net Investment shall have been reduced by
application of any distribution and thereafter such distribution is rescinded or
must otherwise be returned for any reason, such Receivables Net Investment shall
be increased by the amount of such distribution, all as though such distribution
had not been made.
“Reference Period” shall have the meaning assigned to such term in the
definition of the term “Pro Forma Basis.”
“Refinance” shall have the meaning assigned to such term in the definition of
the term “Permitted Refinancing Indebtedness,” and “Refinanced” shall have a
meaning correlative thereto.
“Register” shall have the meaning assigned to such term in Section 9.04(b).

 

32



--------------------------------------------------------------------------------



 



“Regulation U” shall mean Regulation U of the Board as from time to time in
effect and all official rulings and interpretations thereunder or thereof.
“Regulation X” shall mean Regulation X of the Board as from time to time in
effect and all official rulings and interpretations thereunder or thereof.
“Related Parties” shall mean, with respect to any specified Person, such
Person’s Affiliates and the respective directors, officers, employees, agents
and advisors of such Person and such Person’s Affiliates.
“Release” shall mean any placing, spilling, leaking, seepage, pumping, pouring,
emitting, emptying, discharging, injecting, escaping, leaching, dumping,
disposing or depositing in, into or onto the Environment.
“Relevant Interbank Market” shall mean, in relation to the LIBO Rate, the
principal London offices of the Administrative Agent and, in relation to the
EURIBO Rate, the principal office in New York City of the Administrative Agent
or such other banks as may be appointed by the Administrative Agent with the
consent of the Borrowers.
“Remaining Present Value” shall mean, as of any date with respect to any lease,
the present value as of such date of the scheduled future lease payments with
respect to such lease, determined with a discount rate equal to a market rate of
interest for such lease reasonably determined at the time such lease was entered
into.
“Reportable Event” shall mean any reportable event as defined in Section 4043(c)
of ERISA or the regulations issued thereunder, other than those events as to
which the 30-day notice period referred to in Section 4043(c) of ERISA has been
waived, with respect to a Plan.
“Required Lenders” shall mean, at any time, Lenders having (a) Loans (other than
Swingline Loans) outstanding (calculated in respect of Loans denominated in a
Foreign Currency on the Equivalent thereof in Dollars at such time),
(b) Revolving L/C Exposures, (c) Swingline Exposures, and (d) Revolving Facility
Available Unused Commitments and Delayed Draw Commitments, that taken together,
represent more than 50% of the sum of (w) all Loans (other than Swingline Loans)
outstanding (calculated in respect of Loans denominated in a Foreign Currency on
the Equivalent thereof in Dollars at such time), (x) Revolving L/C Exposures,
(y) Swingline Exposures, and (z) the total Revolving Facility Available Unused
Commitments and Delayed Draw Commitments at such time. The Loans, Revolving L/C
Exposures, Swingline Exposures and Revolving Facility Available Unused
Commitment and Delayed Draw Commitment of any Defaulting Lender shall be
disregarded in determining Required Lenders at any time.
“Responsible Officer” of any Person shall mean any executive officer or
Financial Officer of such Person and any other officer or similar official
thereof responsible for the administration of the obligations of such Person in
respect of this Agreement.
“Revolving Facility” shall mean the Revolving Facility Commitments and the
extensions of credit made hereunder by the Revolving Facility Lenders.

 

33



--------------------------------------------------------------------------------



 



“Revolving Facility Availability Period” shall mean the period from the Closing
Date to but excluding the earlier of the Maturity Date and in the case of each
of the Revolving Facility Loans, Revolving Facility Borrowings, and Letters of
Credit, the date of termination of the Revolving Facility Commitments.
“Revolving Facility Available Unused Commitment” shall mean, with respect to a
Revolving Facility Lender, at any time of determination, an amount equal to the
amount by which (a) the Revolving Facility Commitment of such Revolving Facility
Lender at such time exceeds (b) the Revolving Facility Credit Exposure of such
Revolving Facility Lender at such time (calculated in respect of any portion of
such Revolving Facility Lender’s Revolving Facility Credit Exposure that is
denominated in a Foreign Currency on the Equivalent thereof in Dollars
determined at such time).
“Revolving Facility Borrowing” shall mean a Borrowing comprised of Revolving
Facility Loans.
“Revolving Facility Commitment” shall mean, with respect to each Revolving
Facility Lender, the commitment of such Revolving Facility Lender to make
Revolving Facility Loans pursuant to Section 2.01(a) or a New Lender Supplement,
expressed as a Dollar amount representing the maximum aggregate permitted amount
of such Revolving Facility Lender’s Revolving Facility Credit Exposure
hereunder, as such commitment may be (a) reduced from time to time pursuant to
Section 2.07 and (b) reduced or increased from time to time pursuant to
assignments by or to such Lender under Section 9.04. The initial Dollar amount
of each Revolving Facility Lender’s Revolving Facility Commitment is set forth
on Schedule 2.01(as amended by any New Lender Supplement), or in the Assignment
and Acceptance pursuant to which such Revolving Facility Lender shall have
assumed its Revolving Facility Commitment, as applicable. The aggregate Dollar
amount of the Revolving Facility Commitments on the date hereof is
$600.0 million.
“Revolving Facility Credit Exposure” shall mean, at any time, the sum of (a) the
aggregate principal amount of the Revolving Facility Loans outstanding at such
time (calculated in respect of Loans denominated in a Foreign Currency on the
Equivalent thereof in Dollars at such time), (b) the Swingline Exposure at such
time and (c) the Revolving L/C Exposure at such time (calculated in respect of
Revolving L/C Exposure denominated in a Foreign Currency on the Equivalent
thereof in Dollars at such time). The Revolving Facility Credit Exposure of any
Revolving Facility Lender at any time shall be the sum of (a) the aggregate
principal amount of such Revolving Facility Lender’s Revolving Facility Loans
outstanding at such time (calculated in respect of Loans denominated in a
Foreign Currency on the Equivalent thereof in Dollars at such time) and (b) such
Revolving Facility Lender’s Revolving Facility Percentage of the Swingline
Exposure and Revolving L/C Exposure at such time (calculated in respect of
Revolving L/C Exposure denominated in a Foreign Currency on the Equivalent
thereof in Dollars at such time).
“Revolving Facility Lender” shall mean a Lender with a Revolving Facility
Commitment or with outstanding Revolving Facility Loans.

 

34



--------------------------------------------------------------------------------



 



“Revolving Facility Loan” shall mean a Loan made by a Revolving Facility Lender
pursuant to Section 2.01(a). Each Revolving Facility Revolving Loan shall be a
Eurocurrency Loan or an ABR Revolving Loan.
“Revolving Facility Percentage” shall mean, with respect to any Revolving
Facility Lender, the percentage of the total Revolving Facility Commitments
represented by such Lender’s Revolving Facility Commitment. If the Revolving
Facility Commitments have terminated or expired, the Revolving Facility
Percentages shall be determined based upon the Revolving Facility Commitments
most recently in effect, giving effect to any assignments pursuant to
Section 9.04.
“Revolving L/C Exposure” shall mean at any time the sum of (a) the aggregate
undrawn amount of all Letters of Credit outstanding at such time (calculated in
respect of Letters of Credit denominated in a Foreign Currency on the Equivalent
thereof in Dollars at such time) and (b) the aggregate principal amount of all
L/C Disbursements that have not yet been reimbursed at such time (calculated in
respect of L/C Disbursements denominated in a Foreign Currency on the Equivalent
thereof in Dollars at such time). The Revolving L/C Exposure of any Revolving
Facility Lender at any time shall mean its Revolving Facility Percentage of the
aggregate Revolving L/C Exposure at such time.
“S&P” shall mean Standard & Poor’s Ratings Group, Inc.
“Sale and Lease-Back Transaction” shall have the meaning assigned to such term
in Section 6.03.
“Screen Rate” shall mean:
(a) in relation to the LIBO Rate, the British Bankers’ Association Interest
Settlement Rate for the relevant currency and period; and
(b) in relation to the EURIBO Rate, the percentage rate per annum determined by
the Banking Federation of the European Union for the relevant period,
displayed on the appropriate page of the Reuters LIBO screen. If the agreed page
is replaced or service ceases to be available, the Administrative Agent may
specify another page or service displaying the appropriate rate after
consultation with the Foreign Borrowers and the Lenders.
“SEC” shall mean the Securities and Exchange Commission or any successor
thereto.
“Secured Parties” shall mean the “Secured Parties” as defined in the Collateral
Agreements.
“Securities Act” shall mean the Securities Act of 1933, as amended.
“Security Documents” shall mean the Mortgages, the Collateral Agreements and
each of the security agreements and other instruments and documents executed and
delivered pursuant to any of the foregoing or pursuant to Section 5.10.

 

35



--------------------------------------------------------------------------------



 



“Special Purpose Receivables Subsidiary” shall mean a direct or indirect
Subsidiary of the Domestic Borrower established in connection with a Permitted
Receivables Financing for the acquisition of Receivables Assets or interests
therein, and which is organized in a manner intended to reduce the likelihood
that it would be substantively consolidated with the Domestic Borrower or any of
the Subsidiaries (other than Special Purpose Receivables Subsidiaries) in the
event the Domestic Borrower or any such Subsidiary becomes subject to a
proceeding under the U.S. Bankruptcy Code (or other insolvency law).
“Statutory Reserves” shall mean, with respect to any currency, any reserve,
liquid asset or similar requirements established by any Governmental Authority
of the United States of America or of the jurisdiction of such currency or any
jurisdiction in which Loans in such currency are made to which banks in such
jurisdiction are subject for any category of deposits or liabilities customarily
used to fund loans in such currency or by reference to which interest rates
applicable to Loans in such currency are determined.
“Sterling” shall mean the lawful currency of the United Kingdom of Great Britain
and Northern Ireland.
“Subordinated Intercompany Debt” shall have the meaning assigned to such term in
Section 6.01(e).
“subsidiary” shall mean, with respect to any Person (herein referred to as the
“parent”), any corporation, partnership, association or other business entity of
which securities or other ownership interests representing more than 50% of the
equity or more than 50% of the ordinary voting power or more than 50% of the
general partnership interests are, at the time any determination is being made,
directly or indirectly, owned, Controlled or held by such Person.
“Subsidiary” shall mean a subsidiary; provided that unless the context otherwise
requires, “Subsidiary” shall mean a subsidiary of the Domestic Borrower.
“Subsidiary Loan Party” shall mean a Domestic Subsidiary Loan Party or a Foreign
Subsidiary Loan Party.
“Swap Agreement” shall mean any agreement with respect to any swap, forward,
future or derivative transaction or option or similar agreement involving, or
settled by reference to, one or more rates, currencies, commodities, equity or
debt instruments or securities, or economic, financial or pricing indices or
measures of economic, financial or pricing risk or value or any similar
transaction or any combination of these transactions, provided that no phantom
stock or similar plan providing for payments only on account of services
provided by current or former directors, officers, employees or consultants of
the Domestic Borrower or any of its Subsidiaries shall be a Swap Agreement.
“Swingline Borrowing” shall mean a Borrowing comprised of Swingline Loans.
“Swingline Borrowing Request” shall mean a request by any Borrower substantially
in the form of Exhibit C-2.

 

36



--------------------------------------------------------------------------------



 



“Swingline Commitment” shall mean, with respect to each Swingline Lender, the
commitment of such Swingline Lender to make Swingline Loans pursuant to
Section 2.04. The aggregate amount of the Swingline Commitments on the Closing
Date is $30.0 million.
“Swingline Exposure” shall mean at any time the aggregate principal amount of
all outstanding Swingline Borrowings at such time. The Swingline Exposure of any
Revolving Facility Lender at any time shall mean its Revolving Facility
Percentage of the aggregate Swingline Exposure at such time.
“Swingline Lender” shall mean JPMorgan Chase Bank, N.A., in its capacity as a
lender of Swingline Loans, and/or any other Revolving Facility Lender designated
as such by the Domestic Borrower after the Closing Date that is reasonably
satisfactory to the Domestic Borrower and the Administrative Agent and executes
a counterpart to this Agreement as a Swingline Lender.
“Swingline Loans” shall mean the swingline loans made to any Borrower pursuant
to Section 2.04.
“Target” shall mean Grupo Guascor S.L.
“Target Acquisition Agreement” shall mean the Share Purchase Ageement, dated as
of March 3, 2011, by and among the Borrower, Target and certain shareholders of
Target.
“Taxes” shall mean any and all present or future taxes, levies, imposts, duties
(including stamp duties), deductions, charges (including ad valorem charges) or
withholdings imposed by any Governmental Authority and any and all interest and
penalties related thereto.
“Term Facility” shall mean the Term Facility Commitments made hereunder by the
Term Facility Lenders.
“Term Facility Borrowing” shall mean a Borrowing comprised of Term Facility
Loans.
“Term Facility Commitment” shall mean, with respect to each Term Facility
Lender, the commitment of such Term Facility Lender to make its Term Facility
Loan to the Domestic Borrower pursuant to Section 2.01(b) or a New Lender
Supplement, expressed as a Dollar amount representing the maximum aggregate
permitted amount of such Term Facility Lender’s Term Facility Credit Exposure
hereunder. The Dollar amount of each Term Facility Lender’s Term Facility
Commitment is set forth on Schedule 2.01(as amended by any New Lender
Supplement), or in the Assignment and Acceptance pursuant to which such Term
Facility Lender shall have assumed its Term Facility Commitment, as applicable.
The aggregate Dollar amount of the Term Facility Commitments on the date hereof
is $160.0 million.
“Term Facility Credit Exposure” shall mean, at any time, the sum of the
aggregate principal amount of the Term Facility Loans outstanding at such time.
The Term Facility Credit Exposure of any Term Facility Lender at any time shall
be the principal amount of such Term Facility Lender’s Term Facility Loan
outstanding at such time.

 

37



--------------------------------------------------------------------------------



 



“Term Facility Lender” shall mean a Lender with a Term Facility Commitment or
with outstanding Term Facility Loans.
“Term Facility Loan” shall mean a Loan made by a Term Facility Lender pursuant
to Section 2.01(b).
“Test Period” shall mean, on any date of determination, the period of four
consecutive fiscal quarters of the Domestic Borrower then most recently ended
(taken as one accounting period).
“Title Company” shall mean Title Associates Inc., as agent for Stewart Title
Insurance Company, or such other nationally recognized title company as shall be
selected by the Administrative Agent.
“Transactions” shall mean, collectively, (i) the transactions to occur on or
prior to the Closing Date pursuant to the Loan Documents, including (a) the
execution and delivery of the Loan Documents and the initial borrowings
hereunder and (b) the payment of all fees and expenses owing in connection with
the foregoing, (ii) the tender offer for the 2014 Senior Subordinated Notes,
(iii) the offering of the 2021 Senior Subordinated Notes and (iv) the
acquisition of the Target.
“Treasury Management Agreement” shall mean any agreement governing the provision
of treasury or cash management services, including deposit accounts, funds
transfer, automated clearinghouse, auto-borrow, zero balance accounts, returned
check concentration, controlled disbursement, lockbox, account reconciliation
and reporting and trade finance services provided by a Treasury Management
Counterparty for the benefit of the Borrower or a Subsidiary.
“Treasury Management Counterparty” shall mean each Lender or Affiliate of a
Lender that enters into a Treasury Management Agreement; provided that if such
Person at any time ceases to be a Lender or an Affiliate of a Lender, as the
case may be, such Person shall no longer be a Treasury Management Counterparty.
“Type,” when used in respect of any Loan or Borrowing, shall refer to the Rate
by reference to which interest on such Loan or on the Loans comprising such
Borrowing is determined. For purposes hereof, the term “Rate” shall include the
Adjusted LIBO Rate and the Alternate Base Rate.
“UCC” shall mean (i) the Uniform Commercial Code as in effect in the applicable
state of jurisdiction and (ii) certificate of title or other similar statutes
relating to “rolling stock” or barges as in effect in the applicable
jurisdiction.
“U.S. Bankruptcy Code” shall mean Title 11 of the United States Code, as
amended, or any similar federal or state law for the relief of debtors.
“U.S. Patriot Act” shall have the meaning assigned to such term in
Section 3.08(a).

 

38



--------------------------------------------------------------------------------



 



“Wholly Owned Subsidiary” of any Person shall mean a subsidiary of such Person,
all of the Equity Interests of which (other than directors’ qualifying shares or
nominee or other similar shares required pursuant to applicable law) are owned
by such Person or another Wholly Owned Subsidiary of such Person.
“Withdrawal Liability” shall mean liability to a Multiemployer Plan as a result
of a complete or partial withdrawal from such Multiemployer Plan, as such terms
are defined in Part I of Subtitle E of Title IV of ERISA.
Section 1.02 Terms Generally. The definitions set forth or referred to in
Section 1.01 shall apply equally to both the singular and plural forms of the
terms defined. Whenever the context may require, any pronoun shall include the
corresponding masculine, feminine and neuter forms. The words “include,”
“includes” and “including” shall be deemed to be followed by the phrase “without
limitation.” All references herein to Articles, Sections, Exhibits and Schedules
shall be deemed references to Articles and Sections of, and Exhibits and
Schedules to, this Agreement unless the context shall otherwise require. Except
as otherwise expressly provided herein, any reference in this Agreement to any
Loan Document shall mean such document as amended, restated, supplemented or
otherwise modified from time to time. Except as otherwise expressly provided
herein, all terms of an accounting or financial nature shall be construed in
accordance with GAAP, as in effect from time to time; provided that, if the
Domestic Borrower notifies the Administrative Agent that the Domestic Borrower
requests an amendment to any provision hereof to eliminate the effect of any
change occurring after the Closing Date in GAAP or in the application thereof on
the operation of such provision (or if the Administrative Agent notifies the
Domestic Borrower that the Required Lenders request an amendment to any
provision hereof for such purpose), regardless of whether any such notice is
given before or after such change in GAAP or in the application thereof, then
such provision shall be interpreted on the basis of GAAP as in effect and
applied immediately before such change shall have become effective until such
notice shall have been withdrawn or such provision amended in accordance
herewith.
ARTICLE II
THE CREDITS
Section 2.01 Commitments. Subject to the terms and conditions set forth herein,
(a) each Revolving Facility Lender agrees to make Revolving Facility Loans
denominated in Dollars or in a Foreign Currency to any Borrower, in each case
from time to time during the Revolving Facility Availability Period in an
aggregate principal amount that will not result in (i) such Lender’s Revolving
Facility Credit Exposure exceeding such Lender’s Revolving Facility Commitment,
(ii) the Revolving Facility Credit Exposure exceeding the total Revolving
Facility Commitments, (iii) the Revolving Credit Exposure denominated in Euros
exceeding the Equivalent in Dollars determined on the date of delivery of the
applicable Borrowing Request of $350.0 million, (iv) the Revolving Credit
Exposure denominated in Sterling exceeding the Equivalent in Dollars determined
on the date of delivery of the applicable Borrowing Request of $75.0 million, or
(v) the Revolving L/C Exposure exceeding $250.0 million on the Closing Date.
Within the foregoing limits and subject to the terms and conditions set forth
herein, each Borrower may borrow, prepay and reborrow Revolving Facility Loans.

 

39



--------------------------------------------------------------------------------



 



(b) each Term Facility Lender agrees to make a Term Facility Loan in Dollars to
the Domestic Borrower, at such Borrower’s option, on the Closing Date, in a
principal amount not to exceed such Lender’s Term Facility Commitment. Any
portion of the Term Facility Commitment not borrowed on the Closing Date will
thereafter be unavailable.
(c) each Delayed Draw Lender agrees to make a single Delayed Draw Term Loan in
Dollars to the Domestic Borrower, at the Domestic Borrower’s option, on a
Business Day during the Delayed Draw Availability Period, in a principal amount
not to exceed such Lender’s Delayed Draw Commitment. Any portion of the Delayed
Draw Commitment not borrowed during the Delayed Draw Availability Period will
thereafter be unavailable.
Section 2.02 Loans and Borrowings.
(a) Each Loan shall be made as part of a Borrowing consisting of Loans under the
same Facility and of the same Type and in the same currency made by the Lenders
ratably in accordance with their respective Commitments under the applicable
Facility (or, in the case of Swingline Loans, in accordance with their
respective Swingline Commitments). The failure of any Lender to make any Loan
required to be made by it shall not relieve any other Lender of its obligations
hereunder; provided that the Commitments of the Lenders are several and no
Lender shall be responsible for any other Lender’s failure to make Loans as
required.
(b) Subject to Section 2.15, each Borrowing denominated in Dollars shall be
comprised entirely of ABR Loans or Eurocurrency Loans as the Domestic Borrower
may request in accordance herewith. Unless and until exchanged into the
Equivalent in Dollars thereof and converted into ABR Loans in accordance with
Section 2.07(e), 2.15 or 2.22, each Revolving Facility Borrowing denominated in
a Foreign Currency shall be comprised entirely of Eurocurrency Loans. Each
Lender at its option may make any ABR Loan or Eurocurrency Loan by causing any
domestic or foreign branch or Affiliate of such Lender to make such Loan;
provided that any exercise of such option shall not affect the obligation of any
Borrower to repay such Loan in accordance with the terms of this Agreement and
such Lender shall not be entitled to any amounts payable under Section 2.16,
2.18 or 2.21 solely in respect of increased costs resulting from such exercise
and existing at the time of such exercise; provided, further, that,
notwithstanding anything set forth herein to the contrary, no Lenders shall be
required to make an ABR Loan to any Foreign Borrower.
(c) At the commencement of each Interest Period for any Eurocurrency Borrowing,
such Borrowing shall be in an aggregate amount that is an integral multiple of
the Borrowing Multiple and not less than the Borrowing Minimum; provided that a
Eurocurrency Revolving Facility Borrowing may be in an aggregate amount that is
equal to the entire unused balance of the Revolving Facility Commitments or that
is required to finance the reimbursement of an L/C Disbursement as contemplated
by Section 2.05(e). At the time that each ABR Borrowing is made, such Borrowing
shall be in an aggregate amount that is an integral multiple of the Borrowing
Multiple and not less than the Borrowing Minimum; provided that an ABR Revolving
Facility Borrowing may be in an aggregate amount that is equal to the entire
unused balance of the Revolving Facility Commitments or that is required to
finance the reimbursement of an L/C Disbursement as contemplated by
Section 2.05(e). Each Swingline Borrowing shall be in an amount that is an
integral multiple of the Borrowing Multiple and not less than the Borrowing
Minimum. Borrowings of more than one Type and under more than one Facility may
be outstanding at the same time; provided that there shall not at any time be
more than a total of twenty (20) Eurocurrency Borrowings outstanding at any
time.

 

40



--------------------------------------------------------------------------------



 



(d) Notwithstanding any other provision of this Agreement, no Borrower shall be
entitled to request, or to elect to convert or continue, any Borrowing if the
Interest Period requested with respect thereto would end after the Maturity
Date.
Section 2.03 Requests for Borrowings. In order to request a Borrowing, the
relevant Borrower shall notify the Administrative Agent (and, in the case of a
Revolving Facility Borrowing consisting of Loans denominated in a Foreign
Currency, simultaneously to the European Administrative Agent) of such request
in a written Borrowing Request signed by the Borrower making such request (a) in
the case of a Eurocurrency Borrowing, not later than 11:00 a.m., Local Time,
four (4) Business Days before the date of the proposed Borrowing or (b) in the
case of an ABR Borrowing, not later than 12:00 noon, Local Time, one
(1) Business Day before the date of the proposed Borrowing; provided that any
such notice of an ABR Revolving Facility Borrowing to finance the reimbursement
of an L/C Disbursement as contemplated by Section 2.05(e) may be given not later
than 10:00 a.m., Local Time, on the date of the proposed Borrowing. Each such
Borrowing Request shall specify the following information in compliance with
Section 2.02:
(i) whether the requested Borrowing is to be a Revolving Facility Borrowing, a
Term Facility Borrowing or a Delayed Draw Borrowing;
(ii) the aggregate amount of the requested Borrowing (expressed in Dollars);
(iii) the date of such Borrowing, which shall be a Business Day;
(iv) in the case of a Borrowing denominated in Dollars, whether such Borrowing
is to be an ABR Borrowing or a Eurocurrency Borrowing;
(v) in the case of a Eurocurrency Borrowing, the currency and the initial
Interest Period to be applicable thereto; and
(vi) the location and number of the Borrower’s account to which funds are to be
disbursed.
If no election as to the Type of Revolving Facility Borrowing is specified, then
the requested Revolving Facility Borrowing shall be an ABR Borrowing. If no
Interest Period is specified with respect to any requested Term Facility
Borrowing, Delayed Draw Borrowing, or Eurocurrency Borrowing, then the Borrower
requesting such Eurocurrency Borrowing shall be deemed to have selected an
Interest Period of one month’s duration. Promptly following receipt of a
Borrowing Request in accordance with this Section, the Administrative Agent
shall advise each Lender of the details thereof and of the amount of such
Lender’s Loan to be made as part of the requested Borrowing.

 

41



--------------------------------------------------------------------------------



 



Section 2.04 Swingline Loans.
(a) Subject to the terms and conditions set forth herein, each Swingline Lender
agrees to make Swingline Loans to any of the Borrowers from time to time during
the Revolving Facility Availability Period, in an aggregate principal amount at
any time outstanding that will not result in (i) the aggregate principal amount
of outstanding Swingline Loans exceeding the Swingline Commitment or (ii) the
Revolving Facility Credit Exposure exceeding the total Revolving Facility
Commitments; provided that no Swingline Lender shall be required to make a
Swingline Loan to refinance an outstanding Swingline Borrowing. Interest on
Swingline Loans denominated in Foreign Currency will be calculated based on the
overnight EURIBO Rate. Within the foregoing limits and subject to the terms and
conditions set forth herein, the Borrowers may borrow, prepay and reborrow
Swingline Loans.
(b) To request a Swingline Borrowing, the applicable Borrower shall notify the
Administrative Agent and the Swingline Lenders of such request in a written
Borrowing Request signed by the Borrower making such request (x) in the case of
a Swingline Borrowing denominated in Euros or Sterling, not later than 12:00
noon, Local Time, one (1) Business Day before the date of the proposed Swingline
Borrowing or (y) in the case of a Swingline Borrowing denominated in Dollars,
not later than 12:00 noon, Local Time on the day of the proposed Swingline
Borrowing. Each such Swingline Borrowing Request shall be irrevocable and shall
specify (i) the requested date (which shall be a Business Day), (ii) the amount
of the requested Swingline Borrowing (expressed in Dollars), (iii) in the case
of a Swingline Borrowing denominated in Euros or Sterling, the currency
requested, (iv) the term of such Swingline Loan (which, in the case of a
Swingline Borrowing denominated in Euros or Sterling, shall not be more than 7
Business Days) and (v) the location and number of the Borrower’s account to
which funds are to be disbursed. Each Swingline Lender shall make each Swingline
Loan to be made by it hereunder in accordance with Section 2.02(a) on the
proposed date thereof by wire transfer of immediately available funds by 3:00
p.m., Local Time, to the account of the applicable Borrower (or, in the case of
a Swingline Borrowing made to finance the reimbursement of an L/C Disbursement
as provided in Section 2.05(e), by remittance to the applicable Issuing Bank).
(c) A Swingline Lender may by written notice given to the Administrative Agent
(and to the other Swingline Lenders) not later than 10:00 a.m., Local Time on
any Business Day, require the Revolving Facility Lenders to acquire
participations on such Business Day in all or a portion of the outstanding
Swingline Loans made by it. Such notice shall specify the aggregate amount of
such Swingline Loans in which the Revolving Facility Lenders will participate.
Promptly upon receipt of such notice, the Administrative Agent will give notice
thereof to each such Lender, specifying in such notice such Lender’s Revolving
Facility Percentage of such Swingline Loan or Loans. Each Revolving Facility
Lender hereby absolutely and unconditionally agrees, upon receipt of notice as
provided above, to pay to the Administrative Agent for the account of the
applicable Swingline Lender, such Revolving Facility Lender’s Revolving Facility
Percentage of such Swingline Loan or Loans. Each Revolving Facility Lender
acknowledges and agrees that its respective obligation to acquire participations
in Swingline Loans pursuant to this paragraph is absolute and unconditional and
shall not be affected by any circumstance whatsoever, including the occurrence
and continuance of a Default or reduction or termination of the Commitments, and
that each such payment shall be made without any offset, abatement, withholding
or reduction whatsoever. Each Revolving Facility Lender shall comply with its
obligation under this paragraph by wire

 

42



--------------------------------------------------------------------------------



 



transfer of immediately available funds, in the same manner as provided in
Section 2.06 with respect to Loans made by such Revolving Facility Lender (and
Section 2.06 shall apply, mutatis mutandis, to the payment obligations of the
Lenders), and the Administrative Agent shall promptly pay to the applicable
Swingline Lender the amounts so received by it from the Revolving Facility
Lenders. The Administrative Agent shall notify the applicable Borrower of any
participations in any Swingline Loan acquired pursuant to this paragraph (c),
and thereafter payments in respect of such Swingline Loan shall be made to the
Administrative Agent and not to the applicable Swingline Lender. Any amounts
received by a Swingline Lender from the applicable Borrower (or other party on
behalf of such Borrower) in respect of a Swingline Loan after receipt by such
Swingline Lender of the proceeds of a sale of participations therein shall be
promptly remitted to the Administrative Agent; any such amounts received by the
Administrative Agent shall be promptly remitted by the Administrative Agent to
the Revolving Facility Lenders that shall have made their payments pursuant to
this paragraph and to such Swingline Lender, as their interests may appear;
provided that any such payment so remitted shall be repaid to such Swingline
Lender or to the Administrative Agent, as applicable, if and to the extent such
payment is required to be refunded to the applicable Borrower for any reason.
The purchase of participations in a Swingline Loan pursuant to this paragraph
shall not relieve the Borrowers of any default in the payment thereof.
Section 2.05 Letters of Credit.
(a) General. Subject to the terms and conditions set forth herein, each Borrower
may request the issuance of Letters of Credit for its own account in a form
reasonably acceptable to the applicable Issuing Bank, at any time and from time
to time during the Revolving Facility Availability Period and prior to the date
that is five (5) Business Days prior to the Maturity Date. Subject to the terms
and conditions set forth herein, the applicable Issuing Bank shall promptly
issue the requested Letter of Credit; provided that the aggregate L/C Exposure
shall not exceed the lesser of (i) the L/C Commitment and (ii) an amount equal
to the total Revolving Facility Commitments less then aggregate Revolving Credit
Exposures then outstanding; and provided further, no Issuing Bank shall be
required to issue a Letter of Credit if the aggregate face amount of all Letters
of Credit issued by it shall exceed $300 million. In the event of any
inconsistency between the terms and conditions of this Agreement and the terms
and conditions of any form of letter of credit application or other agreement
submitted by any Borrower to, or entered into by such Borrower with, an Issuing
Bank relating to any Letter of Credit, the terms and conditions of this
Agreement shall control.
(b) Notice of Issuance, Amendment, Renewal, Extension; Certain Conditions. To
request the issuance of a Letter of Credit (or the amendment, renewal (other
than an automatic renewal in accordance with paragraph (c) of this Section) or
extension of an outstanding Letter of Credit), a Borrower shall hand deliver or
telecopy (or transmit by electronic communication, if arrangements for doing so
have been approved by the applicable Issuing Bank) to the applicable Issuing
Bank and the Administrative Agent (two (2) Business Days in advance of the
requested date of issuance, amendment, renewal or extension) a notice requesting
the issuance of a Letter of Credit, or identifying the Letter of Credit to be
amended, renewed or extended, and specifying the date of issuance, amendment,
renewal or extension (which shall be a Business Day), the date on which such
Letter of Credit is to expire (which shall comply with paragraph (c) of this
Section), the amount of such Letter of Credit and the currency (either in
Dollars or a Foreign

 

43



--------------------------------------------------------------------------------



 



Currency) in which it is denominated, the name and address of the beneficiary
thereof and such other information as shall be necessary to issue, amend, renew
or extend such Letter of Credit. If requested by the applicable Issuing Bank, a
Borrower also shall submit a letter of credit application on such Issuing Bank’s
standard form in connection with any request for a Letter of Credit. A Letter of
Credit shall be issued, amended, renewed or extended only if (and upon issuance,
amendment, renewal or extension of each Letter of Credit the applicable Borrower
shall be deemed to represent and warrant that), after giving effect to such
issuance, amendment, renewal or extension, (i) the Revolving L/C Exposure shall
not exceed $600.0 million, (ii) the Revolving Facility Credit Exposure shall not
exceed the total Revolving Facility Commitments, and (iii) the Equivalent in
Dollars of the Revolving L/C Exposure denominated in a Foreign Currency
determined on the date of such issuance, amendment, renewal or extension shall
not exceed (A) in the case such Foreign Currency is Euros, $350.0 million, and
(B) in the case such Foreign Currency is Sterling, $75.0 million.
(c) Expiration Date.
(i) Each Letter of Credit shall expire at or prior to the close of business on
the earlier of (A) the date one (1) year after the date of the issuance of such
Letter of Credit (or, in the case of any renewal or extension thereof, one year
after such renewal or extension) and (B) the date that is five (5) Business Days
prior to the Maturity Date; provided that any Letter of Credit with a one-year
tenor may provide for the automatic renewal thereof for additional one-year
periods (which, in no event, shall extend beyond the date referred to in clause
(B) of this paragraph (c)).
(ii) Notwithstanding the foregoing, any Borrower may request the issuance of a
Letter of Credit that expires at or prior to the close of business on the date
that is five (5) Business Days prior to the Maturity Date.
(d) Participations. By the issuance of a Letter of Credit (or an amendment to a
Letter of Credit increasing the amount thereof) and without any further action
on the part of the applicable Issuing Bank or the Revolving Facility Lenders,
such Issuing Bank hereby grants to each Revolving Facility Lender, and each
Revolving Facility Lender hereby acquires from such Issuing Bank, a
participation in such Letter of Credit equal to such Revolving Facility Lender’s
Revolving Facility Percentage of the aggregate amount available to be drawn
under such Letter of Credit. In consideration and in furtherance of the
foregoing, each Revolving Facility Lender hereby absolutely and unconditionally
agrees to pay to the Administrative Agent in Dollars or the Foreign Currency in
which such Letter of Credit is denominated, as the case may be, for the account
of the applicable Issuing Bank, such Revolving Facility Lender’s Revolving
Facility Percentage of each L/C Disbursement made by such Issuing Bank not
reimbursed by the applicable Borrower on the date due as provided in
Section 2.05(e), or of any reimbursement payment required to be refunded to the
applicable Borrower for any reason. Each Revolving Facility Lender acknowledges
and agrees that its obligation to acquire participations pursuant to this
paragraph in respect of Letters of Credit is absolute and unconditional and
shall not be affected by any circumstance whatsoever, including any amendment,
renewal or extension of any Letter of Credit or the occurrence and continuance
of a Default or reduction or termination of the Commitments, and that each such
payment shall be made without any offset, abatement, withholding or reduction
whatsoever.

 

44



--------------------------------------------------------------------------------



 



(e) Reimbursement. If the applicable Issuing Bank shall make any L/C
Disbursement in respect of a Letter of Credit, the Borrower for which such
Letter of Credit was issued shall reimburse such L/C Disbursement by paying to
the Administrative Agent an amount equal to such L/C Disbursement in Dollars or
the Foreign Currency in which such Letter of Credit is denominated, as the case
may be, not later than 5:00 p.m., Local Time, on the same Business Day such
Borrower receives notice under Section 2.05(g) of such L/C Disbursement,
provided that such Borrower may, subject to the conditions to borrowing set
forth herein, request in accordance with Section 2.03 or Section 2.04 that such
payment be financed with an ABR Revolving Facility Borrowing or a Swingline
Borrowing or an Eurocurrency Revolving Loan denominated in the applicable
Foreign Currency, as applicable, in an equivalent amount and, to the extent so
financed, such Borrower’s obligation to make such payment shall be discharged
and replaced by the resulting ABR Revolving Facility Borrowing or Swingline
Borrowing or Eurocurrency Revolving Loan. If any Borrower fails to reimburse any
L/C Disbursement when due, then the Administrative Agent shall promptly notify
the applicable Issuing Bank and each other Revolving Facility Lender of the
applicable L/C Disbursement, the payment then due from such Borrower and, in the
case of a Revolving Facility Lender, such Lender’s Revolving Facility Percentage
thereof. Promptly following receipt of such notice, each Revolving Facility
Lender shall pay to the Administrative Agent in Dollars or such Foreign
Currency, as the case may be, its Revolving Facility Percentage of the payment
then due from such Borrower, in the same manner as provided in Section 2.06 with
respect to Loans made by such Lender (and Section 2.06 shall apply, mutatis
mutandis, to the payment obligations of the Revolving Facility Lenders), and the
Administrative Agent shall promptly pay to the applicable Issuing Bank in
Dollars or such Foreign Currency, as the case may be, the amounts so received by
it from the Revolving Facility Lenders. Promptly following receipt by the
Administrative Agent of any payment from such Borrower pursuant to this
paragraph, the Administrative Agent shall distribute such payment to the
applicable Issuing Bank or, to the extent that Revolving Facility Lenders have
made payments pursuant to this paragraph to reimburse such Issuing Bank, then to
such Lenders and such Issuing Bank as their interests may appear. Any payment
made by a Revolving Facility Lender pursuant to this paragraph to reimburse an
Issuing Bank for any L/C Disbursement (other than the funding of an ABR
Revolving Loan or a Swingline Borrowing or an Eurocurrency Revolving Loan as
contemplated above) shall not constitute a Loan and shall not relieve any
Borrower of its obligation to reimburse such L/C Disbursement.
(f) Obligations Absolute. The obligation of each Borrower to reimburse L/C
Disbursements as provided in paragraph (e) of this Section shall be absolute,
unconditional and irrevocable, and shall be performed strictly in accordance
with the terms of this Agreement under any and all circumstances whatsoever and
irrespective of (i) any lack of validity or enforceability of any Letter of
Credit or this Agreement, or any term or provision therein, (ii) any draft or
other document presented under a Letter of Credit proving to be forged,
fraudulent or invalid in any respect or any statement therein being untrue or
inaccurate in any respect, (iii) payment by the applicable Issuing Bank under a
Letter of Credit against presentation of a draft or other document that does not
comply with the terms of such Letter of Credit or (iv) any other event or
circumstance whatsoever, whether or not similar to any of the foregoing, that
might, but for the provisions of this Section, constitute a legal or equitable
discharge of, or provide a right of setoff against, any Borrower’s obligations
hereunder; provided that, in each case, payment by the Issuing Bank shall not
have constituted gross negligence or willful misconduct. Neither the
Administrative Agent, the Lenders nor any Issuing Bank, nor any of their Related

 

45



--------------------------------------------------------------------------------



 



Parties, shall have any liability or responsibility by reason of or in
connection with the issuance or transfer of any Letter of Credit or any payment
or failure to make any payment thereunder (irrespective of any of the
circumstances referred to in the preceding sentence), or any error, omission,
interruption, loss or delay in transmission or delivery of any draft, notice or
other communication under or relating to any Letter of Credit (including any
document required to make a drawing thereunder), any error in interpretation of
technical terms or any consequence arising from causes beyond the control of
such Issuing Bank; provided that the foregoing shall not be construed to excuse
the applicable Issuing Bank from liability to any Borrower to the extent of any
direct damages (as opposed to consequential damages, claims in respect of which
are hereby waived by each Borrower to the extent permitted by applicable law)
suffered by such Borrower that are determined by a court having jurisdiction to
have been caused by (i) such Issuing Bank’s failure to exercise care when
determining whether drafts and other documents presented under a Letter of
Credit comply with the terms thereof or (ii) such Issuing Bank’s refusal to
issue a Letter of Credit in accordance with the terms of this Agreement. The
parties hereto expressly agree that, in the absence of gross negligence or
willful misconduct on the part of the applicable Issuing Bank, such Issuing Bank
shall be deemed to have exercised care in each such determination and each
refusal to issue a Letter of Credit. In furtherance of the foregoing and without
limiting the generality thereof, the parties agree that, with respect to
documents presented which appear on their face to be in substantial compliance
with the terms of a Letter of Credit, the applicable Issuing Bank may, in its
sole discretion, either accept and make payment upon such documents without
responsibility for further investigation, regardless of any notice or
information to the contrary, or refuse to accept and make payment upon such
documents if such documents are not in strict compliance with the terms of such
Letter of Credit.
(g) Disbursement Procedures. The applicable Issuing Bank shall, promptly
following its receipt thereof, examine all documents purporting to represent a
demand for payment under a Letter of Credit. Such Issuing Bank shall promptly
notify the Administrative Agent and the applicable Borrower by telephone
(confirmed by telecopy) of such demand for payment and whether such Issuing Bank
has made or will make a L/C Disbursement thereunder; provided that any failure
to give or delay in giving such notice shall not relieve any Borrower of its
obligation to reimburse such Issuing Bank and the Revolving Facility Lenders
with respect to any such L/C Disbursement.
(h) Interim Interest. If an Issuing Bank shall make any L/C Disbursement, then,
unless the applicable Borrower shall reimburse such L/C Disbursement in full on
the date such L/C Disbursement is made, the unpaid amount thereof shall bear
interest, for each day from and including the date such L/C Disbursement is made
to but excluding the date that such Borrower reimburses such L/C Disbursement,
at the rate per annum then applicable to ABR Revolving Loans or Eurocurrency
Revolving Loans denominated in the applicable Foreign Currency, as applicable;
provided that, if such L/C Disbursement is not reimbursed by such Borrower when
due pursuant to paragraph (e) of this Section, then Section 2.14(c) shall apply;
provided further that any L/C Disbursement that is reimbursed after the date
such L/C Disbursement is required to be reimbursed under paragraph (e) of this
Section, (A) be payable in Dollars or the Foreign Currency in which such Letter
of Credit is denominated, as the case may be, (B) bear interest at the rate per
annum then applicable to ABR Revolving Loans or Eurocurrency Revolving Loans
denominated in the applicable Foreign Currency, as applicable, and
(C) Section 2.14(c) shall apply. Interest accrued pursuant to this paragraph
shall be for the account of the applicable Issuing Bank, except that interest
accrued on and after the date of payment by any Revolving Facility Lender
pursuant to paragraph (e) of this Section to reimburse such Issuing Bank shall
be for the account of such Revolving Facility Lender to the extent of such
payment.

 

46



--------------------------------------------------------------------------------



 



(i) Replacement of an Issuing Bank. An Issuing Bank may be replaced at any time
by written agreement among the Borrowers, the Administrative Agent, the replaced
Issuing Bank and the successor Issuing Bank. The Administrative Agent shall
notify the Lenders of any such replacement of an Issuing Bank. At the time any
such replacement shall become effective, each Borrower shall pay all unpaid fees
accrued for the account of the replaced Issuing Bank pursuant to Section 2.13.
From and after the effective date of any such replacement, (i) the successor
Issuing Bank shall have all the rights and obligations of the replaced Issuing
Bank under this Agreement with respect to Letters of Credit to be issued
thereafter and (ii) references herein to the term “Issuing Bank” shall be deemed
to refer to such successor or to any previous Issuing Bank, or to such successor
and all previous Issuing Banks, as the context shall require. After the
replacement of an Issuing Bank hereunder, the replaced Issuing Bank shall remain
a party hereto and shall continue to have all the rights and obligations of such
Issuing Bank under this Agreement with respect to Letters of Credit issued by it
prior to such replacement but shall not be required to issue additional Letters
of Credit.
(j) Cash Collateralization. If any Event of Default shall occur and be
continuing, (i) in the case of an Event of Default described in Section 7.01(h),
(i) or (l), on the Business Day or (ii) in the case of any other Event of
Default, on the third Business Day, in each case, following the date on which
any Borrower receives notice from the Administrative Agent (or, if the maturity
of the Loans has been accelerated, Revolving Facility Lenders with Revolving L/C
Exposure representing greater than 50% of the total Revolving L/C Exposure)
demanding the deposit of cash collateral pursuant to this paragraph, such
Borrower shall deposit in an account with the Administrative Agent, in the name
of the Administrative Agent and for the benefit of the Lenders, an amount in
Dollars in cash equal to the Revolving L/C Exposure as of such date plus any
accrued and unpaid interest thereon; provided that, upon the occurrence of any
Event of Default with respect to any Borrower described in clause (h), (i) or
(l) of Section 7.01, the obligation to deposit such cash collateral shall become
effective immediately, and such deposit shall become immediately due and payable
in Dollars or such Foreign Currency, without demand or other notice of any kind.
Each Borrower also shall deposit cash collateral pursuant to this paragraph as
and to the extent required by Section 2.12(b). Each such deposit pursuant to
this paragraph or pursuant to Section 2.12(b) shall be held by the
Administrative Agent as Collateral for the payment and performance of the
obligations of the applicable Borrower under this Agreement. The Administrative
Agent shall have exclusive dominion and control, including the exclusive right
of withdrawal, over such account. Other than any interest earned on the
investment of such deposits, which investments shall be made at the option and
sole discretion of (i) for so long as an Event of Default shall be continuing,
the Administrative Agent and (ii) at any other time, the applicable Borrower, in
each case, in Permitted Investments and at the risk and expense of such
Borrower, such deposits shall not bear interest. Interest or profits, if any, on
such investments shall accumulate in such account. Moneys in such account shall
be applied by the Administrative Agent to reimburse each Issuing Bank for L/C
Disbursements for which such Issuing Bank has not been reimbursed and, to the
extent not so applied, shall be held for the satisfaction of the reimbursement
obligations of the applicable Borrower for the Revolving L/C Exposure at such
time or, if the maturity of the Loans has been accelerated (but subject to the
consent of Revolving Facility Lenders with Revolving L/C Exposure representing
greater than 50% of the total Revolving L/C Exposure), be applied to satisfy
other obligations of such Borrower under this Agreement. If any Borrower is
required to provide an amount of cash collateral hereunder as a result of the
occurrence of an Event of Default, such amount (to the extent not applied as
aforesaid) shall be returned to such Borrower within three (3) Business Days
after all Events of Default have been cured or waived. If any Borrower is
required to provide an amount of cash collateral hereunder pursuant to
Section 2.12(b), such amount (to the extent not applied as aforesaid) shall be
returned to such Borrower as and to the extent that, after giving effect to such
return, such Borrower would remain in compliance with Section 2.12(b) and no
Event of Default shall have occurred and be continuing.

 

47



--------------------------------------------------------------------------------



 



(k) Additional Issuing Banks. From time to time, the Borrowers may by notice to
the Administrative Agent designate up to three Lenders (in addition to JPMorgan)
that agree (in their sole discretion) to act in such capacity and are reasonably
satisfactory to the Administrative Agent as Issuing Banks. Each such additional
Issuing Bank shall execute a counterpart of this Agreement upon the approval of
the Administrative Agent (which approval shall not be unreasonably withheld) and
shall thereafter be an Issuing Bank hereunder for all purposes.
(l) Reporting. Unless otherwise requested by the Administrative Agent, each
Issuing Bank shall (i) provide to the Administrative Agent copies of any notice
received from any Borrower pursuant to Section 2.05(b) no later than the next
Business Day after receipt thereof and (ii) report in writing to the
Administrative Agent (A) on or prior to each Business Day on which such Issuing
Bank expects to issue, amend, renew or extend any Letter of Credit, the date of
such issuance, amendment, renewal or extension, and the aggregate face amount of
the Letters of Credit to be issued, amended, renewed or extended by it and
outstanding after giving effect to such issuance, amendment, renewal or
extension occurred (and whether the amount thereof changed), and the Issuing
Bank shall be permitted to issue, amend, renew or extend such Letter of Credit
if the Administrative Agent shall not have advised the Issuing Bank that such
issuance, amendment renewal or extension would not be in conformity with the
requirements of this Agreement, (B) on each Business Day on which such Issuing
Bank makes any L/C Disbursement, the date of such L/C Disbursement and the
amount of such L/C Disbursement and (C) on any other Business Day, such other
information as the Administrative Agent shall reasonably request, including but
not limited to prompt verification of such information as may be requested by
the Administrative Agent. If requested by any Lender, the Administrative Agent
shall provide copies to such Lender of the reports referred to in clause (ii) of
the preceding sentence and a summary of such reports on a monthly basis.
Section 2.06 Funding of Borrowings.
(a) Each Lender shall make each Loan to be made by it hereunder on the proposed
date thereof by wire transfer of immediately available funds, (i) in the case of
a Loan denominated in Dollars, in Dollars, by 12:00 noon, Local Time, to the
account of the Administrative Agent most recently designated by it for such
purpose by notice to the Lenders, and (ii) in the case of a Loan denominated in
a Foreign Currency, in the applicable Foreign Currency, by 12:00 noon, Local
Time, to the account of the European Administrative Agent most recently
designated by the Administrative Agent for such purpose by notice to the
Lenders, as the case may be; provided that Swingline Loans shall be made as
provided in Section 2.04. The Administrative Agent will make such Loans
available to the applicable Borrower by promptly crediting the amounts so
received, in like funds, to an account of such Borrower maintained with the
Administrative Agent in New York City or as otherwise agreed between such
Borrower and the Administrative Agent, and designated by such Borrower in the
Borrowing Request; provided that ABR Revolving Loans, Swingline Borrowings and
Eurocurrency Revolving Loans made to finance the reimbursement of a L/C
Disbursement and reimbursements as provided in Section 2.05(e) shall be remitted
by the Administrative Agent to the applicable Issuing Bank.

 

48



--------------------------------------------------------------------------------



 



(b) Unless the Agent shall have received notice from a Lender prior to the
proposed date of any Borrowing that such Lender will not make available to the
Administrative Agent such Lender’s share of such Borrowing, the Administrative
Agent may assume that such Lender has made such share available on such date in
accordance with paragraph (a) of this Section and may, in reliance upon such
assumption, make available to the applicable Borrower a corresponding amount. In
such event, if a Lender has not in fact made its share of the applicable
Borrowing available to the Administrative Agent, then the applicable Lender and
the applicable Borrower severally agree to pay to the Administrative Agent
forthwith on demand (without duplication) such corresponding amount with
interest thereon, for each day from and including the date such amount is made
available to such Borrower to but excluding the date of payment to the
Administrative Agent, at (i) in the case of such Lender, (A) for Loans
denominated in Dollars, the greater of the Federal Funds Rate and a rate
determined by the Administrative Agent in accordance with banking industry rules
on interbank compensation and (B) for Loans denominated in a Foreign Currency,
the greatest of the Federal Funds Rate, the cost of funds incurred by the
Administrative Agent or European Administrative Agent in respect of such amount
and a rate determined by the Administrative Agent in accordance with banking
industry rules on interbank compensation or (ii) in the case of such Borrower,
(A) for Loans denominated in Dollars, the interest rate applicable to ABR Loans
and (B) for Loans denominated in a Foreign Currency, the greater of the interest
rate applicable to ABR Loans and the cost of funds incurred by the
Administrative Agent or European Administrative Agent in respect of such amount.
If such Lender pays such amount to the Administrative Agent, then such amount
shall constitute such Lender’s Loan included in such Borrowing.
Section 2.07 Interest Elections.
(a) Each Borrowing denominated in Dollars initially shall be of the Type
specified in the applicable Borrowing Request and, in the case of a Eurocurrency
Borrowing, shall have an initial Interest Period as specified in such Borrowing
Request. Thereafter, each Borrower may elect, in the case of a Borrowing
denominated in Dollars, to convert such Borrowing to a different Type or to
continue such Borrowing and, in the case of a Eurocurrency Borrowing, may elect
Interest Periods therefor, all as provided in this Section. Each Borrower may
elect different options with respect to different portions of the affected
Borrowing, in which case each such portion shall be allocated ratably among the
Lenders holding the Loans comprising such Borrowing, and the Loans comprising
each such portion shall be considered a separate Borrowing. This Section shall
not apply to Swingline Borrowings, which may not be converted or continued.

 

49



--------------------------------------------------------------------------------



 



(b) To make an election pursuant to this Section, a Borrower shall notify the
Administrative Agent of such election by delivering a written Interest Election
Request, in a form approved by the Administrative Agent and signed by such
Borrower, by the time that a Borrowing Request would be required under
Section 2.03 if such Borrower were requesting a Borrowing of the Type resulting
from such election to be made on the effective date of such election. Each such
Interest Election Request shall be irrevocable.
(c) Each written Interest Election Request shall specify the following
information in compliance with Section 2.02:
(i) the Borrowing to which such Interest Election Request applies and, if
different options are being elected with respect to different portions thereof,
the portions thereof to be allocated to each resulting Borrowing (in which case
the information to be specified pursuant to clauses (iii) and (iv) below shall
be specified for each resulting Borrowing);
(ii) the effective date of the election made pursuant to such Interest Election
Request, which shall be a Business Day;
(iii) in the case of a Borrowing denominated in Dollars, whether the resulting
Borrowing is to be an ABR Borrowing or a Eurocurrency Borrowing; and
(iv) if the resulting Borrowing is a Eurocurrency Borrowing, the Interest Period
to be applicable thereto after giving effect to such election.
If any such Interest Election Request made by any Borrower requests a
Eurocurrency Borrowing but does not specify an Interest Period, then such
Borrower shall be deemed to have selected an Interest Period of one month’s
duration.
(d) Promptly following receipt of an Interest Election Request, the
Administrative Agent shall advise each Lender to which such Interest Election
Request relates of the details thereof and of such Lender’s portion of each
resulting Borrowing.
(e) If any Borrower fails to deliver a timely Interest Election Request with
respect to a Eurocurrency Borrowing prior to the end of the Interest Period
applicable thereto, then, unless such Borrowing is repaid as provided herein, at
the end of such Interest Period, (i) if such Borrowing is denominated in
Dollars, such Borrower shall be deemed to have converted such Borrowing to an
ABR Borrowing, and (ii) if such Borrowing is denominated in a Foreign Currency,
such Borrower shall be deemed to have selected a one month Interest Period for
such Borrowing. Notwithstanding any contrary provision hereof, if an Event of
Default has occurred and is continuing and the Administrative Agent, at the
written request (including a request through electronic means) of the Required
Lenders, so notifies such Borrower, then, so long as an Event of Default is
continuing, (i) no outstanding Borrowing may be converted to or continued as a
Eurocurrency Borrowing, (ii) unless repaid, each Eurocurrency Borrowing
denominated in Dollars shall be converted to an ABR Borrowing at the end of the
Interest Period applicable thereto and (iii) unless repaid, each Eurocurrency
Borrowing denominated in a Foreign Currency shall bear interest calculated on
the one-week EURIBO Rate.

 

50



--------------------------------------------------------------------------------



 



Section 2.08 Termination and Reduction of Commitments.
(a) Unless previously terminated, the Revolving Facility Commitments shall
terminate on the Maturity Date.
(b) The Term Commitments shall automatically terminate at 5:00 p.m., Local Time
on the Closing Date.
(c) The Delayed Draw Commitments shall automatically terminate at 5:00 p.m.,
Local Time on the 120th day following the Closing Date.
(d) Each Borrower may at any time terminate, or from time to time reduce, the
Commitments under any Facility; provided that (i) each reduction of the
Commitments under any Facility shall be in an amount that is an integral
multiple of $1.0 million and not less than $5.0 million (or, if less, the
remaining amount of the Commitments) and (ii) no Borrower shall terminate or
reduce the Revolving Facility Commitments if, after giving effect to any
concurrent prepayment of the Revolving Facility Loans in accordance with
Section 2.12, the Revolving Facility Credit Exposure would exceed the total
Revolving Facility Commitments.
(e) Each Borrower shall notify the Administrative Agent of any election to
terminate or reduce the Commitments under paragraph (d) of this Section at least
three (3) Business Days prior to the effective date of such termination or
reduction, specifying such election and the effective date thereof. Promptly
following receipt of any notice, the Administrative Agent shall advise the
applicable Lenders of the contents thereof. Each notice delivered by any
Borrower pursuant to this Section shall be irrevocable; provided that a notice
of termination of the Revolving Facility Commitments delivered by such Borrower
may state that such notice is conditioned upon the effectiveness of other credit
facilities, in which case such notice may be revoked by such Borrower (by notice
to the Administrative Agent on or prior to the specified effective date) if such
condition is not satisfied. Any termination or reduction of the Commitments
shall be permanent. Each reduction of the Commitments under any Facility shall
be made ratably among the Lenders in accordance with their respective
Commitments under such Facility.
Section 2.09 Increase of Commitments.
(a) Each Borrower shall have the right to increase the Commitments from time to
time pursuant to this Section 2.09 (subject to the restrictions of
Section 2.09(d)) as long as no Default or Event of Default has occurred and is
continuing. In the event that any Borrower wishes to increase the aggregate
Commitments under any Facility at any time, it shall notify the Administrative
Agent in writing of the Facility or Facilities to be increased and the amount
(the “Offered Increase Amount”) of such proposed increase (such notice, a
“Commitment Increase Notice”); provided, that the aggregate amount of any such
increase in Commitments shall be at least $25.0 million. Such Borrower may, at
its election, (i) offer one or more of the Lenders the opportunity to
participate in all or a portion of the Offered Increase Amount pursuant to
Section 2.09(c) below and/or (ii) with the consent of the Administrative Agent
(which consent shall not be unreasonably withheld or delayed), offer one or more
additional banks, financial institutions or other entities the opportunity to
participate in all or a portion of the Offered Increase Amount pursuant to
Section 2.09(b) below. Each Commitment Increase Notice shall specify which
Lenders and/or banks, financial institutions or other entities such Borrower
desires to participate in such Commitment increase. Such Borrower or, if
requested by such Borrower, the Administrative Agent, will notify such Lenders
and/or banks, financial institutions or other entities of such offer.

 

51



--------------------------------------------------------------------------------



 



(b) Any additional bank, financial institution or other entity which such
Borrower selects to offer participation in the increased Commitments and which
elects to become a party to this Agreement and provide a Commitment in an amount
so offered and accepted by it pursuant to Section 2.09(a)(ii) shall execute a
New Lender Supplement (in the form specified by the Administrative Agent, each a
“New Lender Supplement”) which such Borrower and the Administrative Agent,
whereupon such bank, financial institution or other entity (herein called a “New
Lender”) shall become a Lender for all purposes and to the same extent as if
originally a party hereto and shall be bound by and entitled to the benefits of
this Agreement, and Schedule 2.01 shall be deemed to be amended to add the name
and Commitment of such New Lender, provided that the Commitment of any such new
Lender shall be in an amount not less than $5,000,000, provided further that on
the effective date of such New Lender Supplement, there shall be no outstanding
Eurocurrency Loans hereunder under the Facility being increased or, if any
Eurocurrency Loans under the Facility being increased would be outstanding on
the effective date of any such New Lender Supplement, such Borrower shall either
(x) convert such Eurocurrency Loans to ABR Loans, or (y) prepay, in accordance
with the provisions of Section 2.12, such Eurocurrency Loans immediately prior
to such New Lender Supplement becoming effective (subject, in either case, to
the payment provisions hereof).
(c) Any Lender which accepts an offer to it by either Borrower to increase its
Commitment pursuant to Section 2.09(a)(ii) shall, in each case, execute a
Commitment Increase Supplement (in the form specified by the Administrative
Agent, each a “Commitment Increase Supplement”) with such requesting Borrower
and the Administrative Agent whereupon such Lender shall be bound by and
entitled to the benefits of this Agreement with respect to the full amount of
its Commitment as so increased, and Schedule 2.01 shall be deemed to be amended
to so increase the Commitment of such Lender.
(d) Notwithstanding anything to the contrary in this Section 2.09 (i) in no
event shall transactions effected pursuant to this Section 2.09, taken in the
aggregate, cause the aggregate Commitments hereunder to increase by an amount
greater than $150.0 million and (ii) no Lender shall have any obligation to
increase its Commitment unless it agrees to do so in its sole discretion.
Section 2.10 Repayment of Loans; Evidence of Debt.
(a) Each Borrower hereby unconditionally promises to pay (i) to the
Administrative Agent for the account of each Revolving Facility Lender the then
unpaid principal amount of each Revolving Facility Loan to such Borrower on the
Maturity Date and (ii) to the Swingline Lender the then unpaid principal amount
of each Swingline Loan made to such Borrower on the earlier of the Maturity Date
and the first date after such Swingline Loan is made that is the 15th or last
day of a calendar month and is at least seven (7) Business Days after such
Swingline Loan is made; provided that on each date that a Revolving Facility
Borrowing (other than a Borrowing that is required to finance the reimbursement
of an L/C Disbursement as contemplated by Section 2.05(e)) is made by the
Domestic Borrower, the Domestic Borrower shall repay all Swingline Loans then
outstanding.

 

52



--------------------------------------------------------------------------------



 



(b) The Domestic Borrower hereby unconditionally promises to pay the
Administrative Agent for the account of each Term Facility Lender holding Term
Facility Loans (i) on each March 31, June 30, September 30 and December 31,
commencing June 30, 2012 and continuing through the Maturity Date, a principal
amount equal to 1.25% of the aggregate principal amount of the Term Facility
Loans outstanding as of the day following the termination of the Delayed Draw
Availability Period and (ii) the aggregate amount of unpaid Term Loans on the
Maturity Date.
(c) The Domestic Borrower hereby unconditionally promises to pay the
Administrative Agent for the account of each Delayed Draw Lender holding Delayed
Draw Term Loans (i) on each March 31, June 30, September 30 and December 31,
commencing June 30, 2012 and continuing through the Maturity Date, a principal
amount equal to 1.25% of the aggregate principal amount of the Delayed Draw Term
Loans outstanding as of the day following the termination of the Delayed Draw
Availability Period and (ii) the aggregate amount of unpaid Delayed Draw Term
Loans on the Maturity Date.
(d) Each Lender shall maintain in accordance with its usual practice an account
or accounts evidencing the indebtedness of each Borrower to such Lender
resulting from each Loan made by such Lender, including the amounts of principal
and interest payable and paid to such Lender from time to time hereunder.
(e) The Administrative Agent shall maintain accounts in which it shall record
(i) the amount of each Loan made hereunder, the Facility and Type thereof and
the Interest Period (if any) applicable thereto, (ii) the amount of any
principal or interest due and payable or to become due and payable from each
Borrower to each Lender hereunder and (iii) any amount received by such
Administrative Agent hereunder for the account of the Lenders and each Lender’s
share thereof.
(f) The entries made in the accounts maintained pursuant to Section 2.08(d) or
(e) shall be prima facie evidence of the existence and amounts of the
obligations recorded therein; provided that the failure of any Lender or the
Administrative Agent to maintain such accounts or any error therein shall not in
any manner affect the obligation of any Borrower to repay the Loans in
accordance with the terms of this Agreement.
(g) Any Lender may request that Loans made by it to any Borrower be evidenced by
a promissory note substantially in the form of Exhibit J. In such event, each
such Borrower shall prepare, execute and deliver to such Lender a promissory
note payable to the order of such Lender (or, if requested by such Lender, to
such Lender and its registered assigns) and in a form approved by the
Administrative Agent. Thereafter, the Loans evidenced by such promissory note
and interest thereon shall at all times (including after assignment pursuant to
Section 9.04) be represented by one or more promissory notes in such form
payable to the order of the payee named therein (or, if such promissory note is
a registered note, to such payee and its registered assigns).

 

53



--------------------------------------------------------------------------------



 



Section 2.11 Repayment of Revolving Facility Loans, Term Facility Loans and
Delayed Draw Term Loans. Prior to any repayment of any Borrowing under any
Facility hereunder, a Borrower shall select the Borrowing or Borrowings under
the applicable Facility to be repaid and shall notify the Administrative Agent
by telephone (confirmed by telecopy) of such selection not later than 2:00 p.m.,
Local Time, (i) in the case of an ABR Borrowing, one Business Day before the
scheduled date of such repayment and (ii) in the case of a Eurocurrency
Borrowing, three Business Days before the scheduled date of such repayment. Each
repayment of a Borrowing under a Facility shall be applied to the Loans under
such Facility included in the repaid Borrowing such that each Lender under such
Facility receives its ratable share of such repayment (based upon the respective
Revolving Facility Credit Exposures of the Revolving Facility Lenders at the
time of such repayment). Notwithstanding anything to the contrary in the
immediately preceding sentence, prior to any repayment of a Swingline Borrowing
hereunder, the Domestic Borrower shall select the Borrowing or Borrowings to be
repaid and shall notify the Administrative Agent by telephone (confirmed by
telecopy) of such selection not later than 1:00 p.m., Local Time, on the
scheduled date of such repayment. Repayments of Borrowings shall be accompanied
by accrued interest on the amount repaid.
Section 2.12 Prepayment of Loans.
(a) Each Borrower shall have the right at any time and from time to time to
prepay any Borrowing in whole or in part, without premium or penalty (but
subject to Section 2.17), in an aggregate principal amount that is an integral
multiple of the Borrowing Multiple and not less than the Borrowing Minimum or,
if less, the amount outstanding, subject to prior notice in accordance with
Section 2.11. Any prepayment of the Term Facility Loans or the Delayed Draw Term
Loans made under this Section 2.12(a) shall be applied to the remaining
scheduled payments under the Term Loan Facility or the Delayed Draw Facility,
respectively, in direct order of maturity.
(b) If on any date, the Administrative Agent notifies the Domestic Borrower
that, on the last day of any month, the sum of (i) the sum of aggregate
principal amount of all Revolving Facility Loans denominated in Dollars plus the
aggregate principal amount of all Letters of Credit denominated in Dollars then
outstanding plus (ii) the Equivalent in Dollars (determined on the third
Business Day prior to such interest payment date) of the sum of the aggregate
principal amount of all Revolving Facility Loans denominated in Foreign
Currencies plus the aggregate principal amount of all Letters of Credit
denominated in Foreign Currencies then outstanding exceeds 105% of the aggregate
Revolving Facility Commitments of the Lenders on such date, the Domestic
Borrower and each other Borrower shall, as soon as practicable and in any event
within two Business Days following such date, prepay the outstanding principal
amount of any Revolving Facility Loans owing by such Borrower in an aggregate
amount (or deposit cash collateral in an account with the Administrative Agent
pursuant to Section 2.05(j)) sufficient to reduce such sum to an amount not to
exceed 100% of the aggregate Revolving Facility Commitments of the Lenders on
such date together with any interest accrued to the date of such prepayment on
the aggregate principal amount of Revolving Facility Loans prepaid. The
Administrative Agent shall give prompt notice of any prepayment required under
this Section 2.12(b) to the Domestic Borrower and the Lenders.

 

54



--------------------------------------------------------------------------------



 



(c) On each date on or after the Closing Date upon which either Borrower or any
Subsidiary receives any cash proceeds from any Asset Disposition, an amount
equal to 100% of the Net Proceeds therefrom shall be applied on such date as a
mandatory prepayment in accordance with Section 2.12(d); provided, however, that
such Net Proceeds shall not be required to be so applied on such date so long as
no Event of Default then exists and such Net Proceeds shall be used to purchase
Property (other than inventory) used or to be used in the businesses permitted
pursuant to Section 6.08 within one year following the date of such Asset
Disposition; provided that a binding commitment to purchase such property shall
be treated as a permanent application thereof pursuant to this clause (c) from
the date of such commitment until the earlier of (x) the date on which such
expenditure is made and (y) the 180th day following the expiration of the
aforementioned one year period.
(d) Each prepayment of Borrowings pursuant to Section 2.12(c) shall be applied
ratably to the Term Facility Loans and the Delayed Draw Term Loans. Prepayments
pursuant to Section 2.12(c) shall be accompanied by accrued interest to the
extent required by Section 2.14. Each prepayment of Borrowings pursuant to
Section 2.12(c) shall be applied, first, to any ABR Borrowings then outstanding,
and, second, to any Eurocurrency Borrowings then outstanding, and if more than
one Eurocurrency Borrowing is then outstanding, to each such Eurocurrency
Borrowing in order of priority beginning with the Eurocurrency Borrowing with
the least number of days remaining in the Interest Period applicable thereto and
ending with the Eurocurrency Borrowing with the most number of days remaining in
the Interest Period applicable thereto.
Section 2.13 Fees.
(a) The Domestic Borrower agrees to pay to each Lender, through the
Administrative Agent, 10 Business Days after the last day of March, June,
September and December in each year, and three Business Days after the date on
which the Revolving Facility Commitments of all the Lenders shall be terminated
as provided herein, a commitment fee (a “Commitment Fee”) on the daily amount of
the sum of (i) Revolving Facility Available Unused Commitment of such Lender
during the preceding quarter (or other period commencing with the Closing Date
and ending with the date on which the last of the Commitments of such Lender
shall be terminated) and (ii) the aggregate amount of each Lender’s Delayed Draw
Commitment at the rate per annum set forth under the caption “Commitment Fee”
below based upon the Leverage Ratio as of the most recent determination date.

          Leverage Ratio   Commitment Fee    
Category 1
    50.0  
Equal to or greater than 3.00 to 1.00
       
Category 2
    50.0  
Less than 3.00 to 1.00 but equal to or greater than 2.25 to 1.00
       
Category 3
    37.5  
Less than 2.25 to 1.00 equal to or greater than 1.50 to 1.00
       
Category 4
    37.5  
Less than 1.50 to 1.00
       

 

55



--------------------------------------------------------------------------------



 



All Commitment Fees shall be computed on the basis of the actual number of days
elapsed in a year of 360 days. For the purpose of calculating any Lender’s
Commitment Fee, the outstanding Swingline Loans during the period for which such
Lender’s Commitment Fee is calculated shall be deemed to be zero. The Commitment
Fee due to each Lender shall begin to accrue on the Closing Date and shall cease
to accrue on the date on which the last of the Commitments of such Lender shall
be terminated as provided herein.
(b) The Domestic Borrower from time to time agrees to pay to each Revolving
Facility Lender (other than any Defaulting Lender), through the Administrative
Agent, 15 Business Days after the last day of March, June, September and
December of each year and three Business Days after the date on which the
Revolving Facility Commitments of all the Lenders shall be terminated as
provided herein, a fee (an “L/C Participation Fee”) on such Lender’s Revolving
Facility Percentage of the daily aggregate Revolving L/C Exposure (excluding the
portion thereof attributable to unreimbursed L/C Disbursements), during the
preceding quarter (or shorter period commencing with the Closing Date and ending
with the Maturity Date or the date on which the Revolving Facility Commitments
shall be terminated) at the rate per annum set forth below based upon the
Leverage Ratio as of the most recent determination date.

                  Leverage Ratio   Performance L/C Fee Rate     Financial L/C
Fee Rate    
Category 1
    165.0       275.0  
Equal to or greater than 3.00 to 1.00
               
Category 2
    150.0       250.0  
Less than 3.00 to 1.00 but equal to or greater than 2.25 to 1.00
               
Category 3
    135.0       225.0  
Less than 2.25 to 1.00 equal to or greater than 1.50 to 1.00
               
Category 4
    120.0       200.0  
Less than 1.50 to 1.00
               

Each Borrower from time to time agrees to pay to each Issuing Bank, for its own
account, (i) 15 Business Days after the last day of March, June, September and
December of each year and three Business Days after the date on which the
Revolving Facility Commitments of all the Lenders shall be terminated as
provided herein, a fronting fee in respect of each Letter of Credit issued by
such Issuing Bank at the request of such Borrower for the period from and
including the date of issuance of such Letter of Credit to and including the
termination of such Letter of Credit (computed at a rate equal to 1/8 of 1% per
annum of the daily average stated amount of such Letter of Credit), plus (ii) in
connection with the issuance, amendment or transfer of any such Letter of Credit
or any L/C Disbursement thereunder, such Issuing Bank’s customary documentary
and processing charges (collectively, “Issuing Bank Fees”). All L/C
Participation Fees and Issuing Bank Fees that are payable on a per annum basis
shall be computed on the basis of the actual number of days elapsed in a year of
360 days.

 

56



--------------------------------------------------------------------------------



 



(c) The Domestic Borrower agrees to pay to the Administrative Agent, for the
account of the Administrative Agent, the fees set forth in the Fee Letter, as
amended, restated, supplemented or otherwise modified from time to time, at the
times specified therein (the “Administrative Agent Fees”).
(d) All Fees shall be paid on the dates due, in immediately available funds, to
the Administrative Agent for distribution, if and as appropriate, among the
Lenders, except that Issuing Bank Fees shall be paid directly to the applicable
Issuing Banks. Once paid, none of the Fees shall be refundable under any
circumstances.
Section 2.14 Interest.
(a) Each Borrower shall pay interest on the unpaid principal amount of each ABR
Loan made to such Borrower at the Alternate Base Rate plus the Applicable
Margin.
(b) Each Borrower shall pay interest on the unpaid principal amount of each
Eurocurrency Loan made to such Borrower at the Adjusted LIBO Rate for the
Interest Period in effect for such Eurocurrency Loan plus the Applicable Margin.
(c) Notwithstanding the foregoing, if any principal of or interest on any Loan
or any Fees or other amount payable by any Borrower hereunder is not paid when
due, whether at stated maturity, upon acceleration or otherwise, such Borrower
shall pay interest on such overdue amount, after as well as before judgment, at
a rate per annum equal to (x) in the case of overdue principal of any Loan, 2%
plus the rate otherwise applicable to such Loan as provided in the preceding
paragraphs of this Section or (y) in the case of any other amount, 2% plus the
rate applicable to ABR Loans as provided in paragraph (a) of this Section;
provided that this paragraph (c) shall not apply to any Event of Default that
has been waived by the Lenders pursuant to Section 9.08.
(d) Accrued interest on each Loan shall be payable by the applicable Borrower in
arrears on each Interest Payment Date for such Loan and upon termination of the
Revolving Facility Commitments and the Delayed Draw Commitments; provided that
(i) interest accrued pursuant to paragraph (c) of this Section shall be payable
on demand, (ii) in the event of any repayment or prepayment of any Loan (other
than a prepayment of an ABR Revolving Loan prior to the end of the Revolving
Facility Availability Period), accrued interest on the principal amount repaid
or prepaid shall be payable on the date of such repayment or prepayment and
(iii) in the event of any conversion of any Eurocurrency Loan prior to the end
of the current Interest Period therefor, accrued interest on such Loan shall be
payable on the effective date of such conversion.
(e) All interest hereunder shall be computed on the basis of a year of 360 days,
except that (i) all interest on Loans denominated in Sterling shall be computed
on the basis of a year of 365 days (or 366 days in a leap year) and
(ii) interest computed by reference to the Alternate Base Rate at times when the
Alternate Base Rate is based on the Base Rate shall be computed on the basis of
a year of 365 days (or 366 days in a leap year), and in each case shall be
payable for the actual number of days elapsed (including the first day but
excluding the last day). The applicable Alternate Base Rate, Adjusted LIBO Rate,
LIBO Rate or EURIBO Rate shall be determined by the Administrative Agent, and
such determination shall be conclusive absent manifest error.

 

57



--------------------------------------------------------------------------------



 



Section 2.15 Alternate Rate of Interest. If prior to the commencement of any
Interest Period for a Eurocurrency Borrowing denominated in any currency:
(a) the Administrative Agent determines (which determination shall be conclusive
absent manifest error) that adequate and reasonable means do not exist for
ascertaining the Adjusted LIBO Rate, the LIBO Rate or the EURIBO Rate, as
applicable, for such Interest Period; or
(b) the Administrative Agent is advised by the Required Lenders or the Majority
Lenders under any Facility that the Adjusted LIBO Rate, the LIBO Rate or the
EURIBO Rate, as applicable, for such Interest Period will not adequately and
fairly reflect the cost to such Lenders of making or maintaining their Loans
included in the Borrowings under such Facility for such Interest Period;
then the Administrative Agent shall give notice thereof to the Borrowers and the
Lenders by telephone or telecopy as promptly as practicable thereafter and,
until the Administrative Agent notifies the Borrowers and the Lenders that the
circumstances giving rise to such notice no longer exist, (i) any Interest
Election Request that requests the conversion of any Borrowing to, or
continuation of any Borrowing as, a Eurocurrency Borrowing shall be ineffective
and such Borrowing, if denominated in Dollars, shall be converted to, and if
denominated in Euros, shall be exchanged into the Equivalent thereof in Dollars
and converted to, an ABR Borrowing, in each case on the last day of the Interest
Period applicable thereto, and (ii) if any Borrowing Request requests a
Eurocurrency Borrowing, such Borrowing shall be made as an ABR Borrowing or
shall be made as a Borrowing bearing interest at such rate as the Required
Lenders or the Majority Lenders under the relevant Facility shall agree
adequately reflects the costs to the Lenders under such Facility of making the
Loans comprising such Borrowing.
Section 2.16 Increased Costs.
(a) If any Change in Law shall:
(i) impose, modify or deem applicable any reserve, special deposit or similar
requirement against assets of, deposits with or for the account of, or credit
extended by, any Lender (except any such reserve requirement reflected in the
Adjusted LIBO Rate or those for which payment has been requested pursuant to
Section 2.21) or Issuing Bank; or
(ii) impose on any Lender or Issuing Bank or the London interbank market any
other condition affecting this Agreement or Eurocurrency Loans made by such
Lender or any Letter of Credit or participation therein (except those for which
payment has been requested pursuant to Section 2.21);
and the result of any of the foregoing shall be to increase the cost to such
Lender of making or maintaining any Eurocurrency Loan (or of maintaining its
obligation to make any such Loan) to any Borrower or to increase the cost to
such Lender or Issuing Bank of participating in, issuing or maintaining any
Letter of Credit or to reduce the amount of any sum received or receivable by
such Lender or Issuing Bank hereunder (whether of principal, interest or
otherwise), then such Borrower will pay to such Lender or Issuing Bank, as
applicable, such additional amount or amounts as will compensate such Lender or
Issuing Bank, as applicable, for such additional costs incurred or reduction
suffered.

 

58



--------------------------------------------------------------------------------



 



(b) If any Lender or Issuing Bank determines that any Change in Law regarding
capital requirements has or would have the effect of reducing the rate of return
on such Lender’s or Issuing Bank’s capital or on the capital of such Lender’s or
Issuing Bank’s holding company, if any, as a consequence of this Agreement or
any of the Loans made by, or participations in Letters of Credit held by, such
Lender, or the Letters of Credit issued by such Issuing Bank, to a level below
that which such Lender or such Issuing Bank or such Lender’s or such Issuing
Bank’s holding company could have achieved but for such Change in Law (taking
into consideration such Lender’s or such Issuing Bank’s policies and the
policies of such Lender’s or such Issuing Bank’s holding company with respect to
capital adequacy), then from time to time each Borrower to which such Loans were
made or are to be made shall pay to such Lender or such Issuing Bank, as
applicable, such additional amount or amounts as will compensate such Lender or
such Issuing Bank or such Lender’s or such Issuing Bank’s holding company for
any such reduction suffered.
(c) A certificate of a Lender or an Issuing Bank setting forth the amount or
amounts necessary to compensate such Lender or Issuing Bank or its holding
company, as applicable, as specified in paragraph (a) or (b) of this Section
shall be delivered to the applicable Borrower and shall be conclusive absent
manifest error. Each Borrower shall pay such Lender or Issuing Bank, as
applicable, the amount shown as due on any such certificate within 10 days after
receipt thereof.
(d) Promptly after any Lender or any Issuing Bank has determined that it will
make a request for increased compensation pursuant to this Section 2.16, such
Lender or Issuing Bank shall notify the Borrowers thereof. Failure or delay on
the part of any Lender or Issuing Bank to demand compensation pursuant to this
Section shall not constitute a waiver of such Lender’s or Issuing Bank’s right
to demand such compensation; provided that no Borrower shall be required to
compensate a Lender or an Issuing Bank pursuant to this Section for any
increased costs or reductions incurred more than 180 days prior to the date that
such Lender or Issuing Bank, as applicable, notifies such Borrower of the Change
in Law giving rise to such increased costs or reductions and of such Lender’s or
Issuing Bank’s intention to claim compensation therefor; provided further that,
if the Change in Law giving rise to such increased costs or reductions is
retroactive, then the 180-day period referred to above shall be extended to
include the period of retroactive effect thereof.

 

59



--------------------------------------------------------------------------------



 



Section 2.17 Break Funding Payments. In the event of (a) the payment of any
principal of any Eurocurrency Loan other than on the last day of an Interest
Period applicable thereto (including as a result of an Event of Default),
(b) the conversion of any Eurocurrency Loan other than on the last day of the
Interest Period applicable thereto, (c) the failure to borrow, convert, continue
or prepay any Eurocurrency Loan on the date specified in any notice delivered
pursuant hereto or (d) the assignment of any Eurocurrency Loan other than on the
last day of the Interest Period applicable thereto as a result of a request by
any Borrower pursuant to Section 2.20, then, in any such event, such Borrower
shall compensate each Lender for the loss, cost and expense attributable to such
event. In the case of a Eurocurrency Loan, such loss, cost or expense to any
Lender shall be deemed to be the amount determined by such Lender to be the
excess, if any, of (i) the amount of interest which would have accrued on the
principal amount of such Loan had such event not occurred, at the Adjusted LIBO
Rate that would have been applicable to such Loan, for the period from the date
of such event to the last day of the then current Interest Period therefor (or,
in the case of a failure to borrow, convert or continue a Eurocurrency Loan, for
the period that would have been the Interest Period for such Loan), over
(ii) the amount of interest which would accrue on such principal amount for such
period at the interest rate which such Lender would bid were it to bid, at the
commencement of such period, for deposits in Dollars if such Loan is denominated
in Dollars or the applicable Foreign Currency if such Loan is denominated in
such Foreign Currency, as the case may be, of a comparable amount and period
from other banks in the Eurocurrency market. A certificate of any Lender setting
forth any amount or amounts that such Lender is entitled to receive pursuant to
this Section shall be delivered to such Borrower and shall be conclusive absent
manifest error. Such Borrower shall pay such Lender the amount shown as due on
any such certificate within 10 days after receipt thereof.
Section 2.18 Taxes.
(a) Any and all payments by or on account of any obligation of any Loan Party
under any Loan Document shall be made free and clear of and without deduction
for any Indemnified Taxes or Other Taxes; provided that if a Loan Party shall be
required to deduct any Indemnified Taxes or Other Taxes from such payments, then
(i) the sum payable shall be increased as necessary so that after making all
required deductions (including deductions applicable to additional sums payable
under this Section) any Agent, Lender or Issuing Bank, as applicable, receives
an amount equal to the sum it would have received had no such deductions for
Indemnified Taxes and Other Taxes been made, (ii) such Loan Party shall make
such deductions and (iii) such Loan Party shall timely pay the full amount
deducted to the relevant Governmental Authority in accordance with applicable
law.
(b) In addition, each Loan Party shall pay any Other Taxes payable on account of
any obligation of such Loan Party to the relevant Governmental Authority in
accordance with applicable law.
(c) Each Loan Party shall indemnify each Agent, each Lender and each Issuing
Bank, within 10 days after written demand therefor, for the full amount of any
Indemnified Taxes or Other Taxes (other than Indemnified Taxes or Other Taxes
resulting from gross negligence or willful misconduct of such Agent, Lender or
Issuing Bank and without duplication of any amounts indemnified under
Section 2.18(a)) paid by such Agent, Lender or Issuing Bank, as applicable, on
or with respect to any payment by or on account of any obligation of such Loan
Party under any Loan Document (including Indemnified Taxes or Other Taxes
imposed or asserted on or attributable to amounts payable under this Section)
and any reasonable expenses arising therefrom or with respect thereto, whether
or not such Indemnified Taxes or Other Taxes were correctly or legally imposed
or asserted by the relevant Governmental Authority. A certificate as to the
amount of such payment or liability and setting forth in reasonable detail the
calculation for such payment or liability delivered to such Loan Party by a
Lender or an Issuing Bank, or by the Administrative Agent on its own behalf, on
behalf of another Agent or on behalf of a Lender or an Issuing Bank, shall be
conclusive absent manifest error of the Lender, the Issuing Bank or the
Administrative Agent.

 

60



--------------------------------------------------------------------------------



 



(d) As soon as practicable after any payment of Indemnified Taxes or Other Taxes
by a Loan Party to a Governmental Authority, such Loan Party shall deliver to
the Administrative Agent the original or a certified copy of a receipt issued by
such Governmental Authority evidencing such payment, a copy of the return
reporting such payment or other evidence of such payment reasonably satisfactory
to the Administrative Agent.
(e) Any Lender, Agent or Issuing Bank that is entitled to an exemption from or
reduction of withholding Tax otherwise indemnified against by a Loan Party
pursuant to this Section 2.18 with respect to payments under any Loan Document
shall deliver to the relevant Borrower or the relevant Governmental Authority
(with a copy to the Administrative Agent), to the extent such Lender, Agent or
Issuing Bank is legally entitled to do so, at the time or times prescribed by
applicable law such properly completed and executed documentation prescribed by
applicable law as may reasonably be requested by such Borrower to permit such
payments to be made without such withholding tax or at a reduced rate; provided
that no Lender shall have any obligation under this paragraph (e) with respect
to any withholding Tax imposed by any jurisdiction other than the United States
or the jurisdiction under the laws of which any Borrower is organized or in
which it is treated as a tax resident if in the reasonable judgment of such
Lender such compliance would subject such Lender to any material cost or expense
not reimbursed or indemnified by the Loan Parties or would otherwise prejudice
such Lender’s interest in any material respect.
(f) In the case of a Lender or Issuing Bank that would be subject to withholding
tax imposed by FATCA on payments made under this Agreement or any other Loan
Document if such Lender or Issuing Bank fails to comply with the applicable
reporting requirements of FATCA (including those contained in Section 1471(b) or
1472(b) of the Code, as applicable), such Lender or Issuing Bank shall provide
such documentation prescribed by applicable law (including as prescribed by
Section 1471(b)(3)(C)(i) of the Code) and such additional documentation
reasonably requested by either Borrower or the Administrative Agent as may be
necessary for such Borrower or the Administrative Agent to comply with its
obligations under FATCA, to determine that such Lender or Issuing Bank has
complied with such Lender’s or Issuing Bank’s obligations under FATCA, or to
determine the amount to deduct and withhold from any such payments.
(g) If an Agent, Lender or Issuing Bank determines, in good faith and in its
sole discretion, that it has received a refund of any taxes in respect of or
calculated with reference to Indemnified Taxes or Other Taxes as to which it has
been indemnified by a Loan Party or with respect to which a Loan Party has paid
additional amounts pursuant to this Section 2.18, it shall pay over such refund
to such Loan Party (but only to the extent of indemnity payments made, or
additional amounts paid, by such Loan Party under this Section 2.18 with respect
to the Indemnified Taxes or Other Taxes giving rise to such refund), net of all
out-of-pocket expenses of such Agent, Lender or Issuing Bank (including any
Taxes imposed with respect to such refund) as is determined by the Agent, Lender
or Issuing Bank in good faith and in its sole discretion, and without interest
(other than any interest paid by the relevant Governmental Authority with
respect to such refund); provided that such Loan Party, upon the request of such
Agent, Lender or Issuing Bank, agrees to repay as soon as reasonably practicable
the amount paid over to such Loan Party (plus any penalties, interest or other
charges imposed by the relevant Governmental Authority) to such Agent, Lender or
Issuing Bank in the event such Agent, Lender or Issuing Bank is required to
repay such refund to such Governmental Authority. This Section shall not be
construed to require any Agent, Lender or Issuing Bank to make available its tax
returns (or any other information relating to its Taxes which it deems
confidential) to the Loan Parties or any other Person.

 

61



--------------------------------------------------------------------------------



 



Section 2.19 Payments Generally; Pro Rata Treatment; Sharing of Set-offs.
(a) Unless otherwise specified, each Borrower shall make each payment required
to be made by it hereunder (whether of principal, interest, fees or
reimbursement of L/C Disbursements, or of amounts payable under Section 2.16,
2.17, 2.18, or 2.21, or otherwise) prior to 2:00 p.m., Local Time, on the date
when due, in immediately available funds, without condition or deduction for any
defense, recoupment, set-off or counterclaim. Any amounts received after such
time on any date may, in the discretion of the Administrative Agent, be deemed
to have been received on the next succeeding Business Day for purposes of
calculating interest thereon. All such payments shall be made to the
Administrative Agent to the applicable account designated to the Borrowers by
the Administrative Agent, except payments to be made directly to the applicable
Issuing Bank or the applicable Swingline Lender as expressly provided herein and
except that payments pursuant to Sections 2.16, 2.17, 2.18, or 2.21 and 9.05
shall be made directly to the Persons entitled thereto. The Administrative Agent
shall distribute any such payments received by it for the account of any other
Person to the appropriate recipient promptly following receipt thereof. If any
payment hereunder shall be due on a day that is not a Business Day, the date for
payment shall be extended to the next succeeding Business Day, and, in the case
of any payment accruing interest, interest thereon shall be payable for the
period of such extension. Except for Loans denominated in any Foreign Currency
(the principal of and interest on which hereunder shall be paid in such Foreign
Currency) and except for reimbursement obligations with respect to any Letter of
Credit denominated in any Foreign Currency (which shall be paid in such Foreign
Currency), all payments hereunder of (i) principal or interest in respect of any
Loan, (ii) reimbursement obligations with respect to any Letter of Credit or
(iii) any other amount due hereunder or under any other Loan Document shall be
made in Dollars. Any payment required to be made by the Administrative Agent
hereunder shall be deemed to have been made by the time required if such
Administrative Agent shall, at or before such time, have taken the necessary
steps to make such payment in accordance with the regulations or operating
procedures of the clearing or settlement system used by such Administrative
Agent to make such payment.
(b) If at any time insufficient funds are received by and available to the
Administrative Agent from any Borrower to pay fully all amounts of principal,
unreimbursed L/C Disbursements, interest and fees then due from such Borrower
hereunder, such funds shall be applied (i) first, towards payment of interest
and fees then due from such Borrower hereunder, ratably among the parties
entitled thereto in accordance with the amounts of interest and fees then due to
such parties, and (ii) second, towards payment of principal and unreimbursed L/C
Disbursements then due from such Borrower hereunder, ratably among the parties
entitled thereto in accordance with the amounts of principal and unreimbursed
L/C Disbursements then due to such parties.

 

62



--------------------------------------------------------------------------------



 



(c) If any Lender shall, by exercising any right of set-off or counterclaim,
through the application of any proceeds of Collateral or otherwise, obtain
payment in respect of any principal of or interest on any of its Loans or
participations in L/C Disbursements or Swingline Loans resulting in such Lender
receiving payment of a greater proportion of the aggregate amount of its Loans
and participations in L/C Disbursements and Swingline Loans and accrued interest
thereon than the proportion received by any other Lender, then the Lender
receiving such greater proportion shall purchase (for cash at face value)
participations in the Loans and participations in L/C Disbursements and
Swingline Loans of other Lenders to the extent necessary so that the benefit of
all such payments shall be shared by the Lenders ratably in accordance with the
aggregate amount of principal of and accrued interest on their respective Loans
and participations in L/C Disbursements and Swingline Loans; provided that
(i) if any such participations are purchased and all or any portion of the
payment giving rise thereto is recovered, such participations shall be rescinded
and the purchase price restored to the extent of such recovery, without
interest, and (ii) the provisions of this paragraph (c) shall not be construed
to apply to any payment made by any Borrower pursuant to and in accordance with
the express terms of this Agreement or any payment obtained by a Lender as
consideration for the assignment of or sale of a participation in any of its
Loans or participations in L/C Disbursements to any assignee or participant,
other than to such Borrower or any Subsidiary or Affiliate thereof (as to which
the provisions of this paragraph (c) shall apply). Each Borrower consents to the
foregoing and agrees, to the extent it may effectively do so under applicable
law, that any Lender acquiring a participation pursuant to the foregoing
arrangements may exercise against such Borrower rights of set-off and
counterclaim with respect to such participation as fully as if such Lender were
a direct creditor of such Borrower in the amount of such participation.
(d) Unless the Administrative Agent shall have received notice from the
applicable Borrower prior to the date on which any payment is due to the
Administrative Agent for the account of the Lenders or the applicable Issuing
Bank hereunder that such Borrower will not make such payment, the Administrative
Agent may assume that such Borrower has made such payment on such date in
accordance herewith and may, in reliance upon such assumption, distribute to the
Lenders or the applicable Issuing Bank, as applicable, the amount due. In such
event, if such Borrower has not in fact made such payment, then each of the
Lenders or the applicable Issuing Bank, as applicable, severally agrees to repay
to the Administrative Agent forthwith on demand the amount so distributed to
such Lender or Issuing Bank with interest thereon, for each day from and
including the date such amount is distributed to it to but excluding the date of
payment to the Administrative Agent, at the greater of the Federal Funds
Effective Rate and a rate determined by the Administrative Agent in accordance
with banking industry rules on interbank compensation.
(e) If any Lender shall fail to make any payment required to be made by it
pursuant to Section 2.04(c), 2.05(d) or (e), 2.06(b) or 2.19(d), then the
Administrative Agent may, in its discretion (notwithstanding any contrary
provision hereof), apply any amounts thereafter received by the Administrative
Agent for the account of such Lender to satisfy such Lender’s obligations under
such Sections until all such unsatisfied obligations are fully paid.

 

63



--------------------------------------------------------------------------------



 



(f) To the extent that the Administrative Agent receives funds for application
to the amounts owing by any Borrower under or in respect of this Agreement in
currencies other than the currency or currencies required to enable the
Administrative Agent to distribute funds to the Lenders in accordance with the
terms of this Section 2.19, the Administrative Agent shall be entitled to
convert or exchange such funds into Dollars or into a Foreign Currency or from
Dollars to a Foreign Currency or from a Foreign Currency to Dollars, as the case
may be, to the extent necessary to enable the Agent to distribute such funds in
accordance with the terms of this Section 2.19; provided that each Borrower and
each of the Lenders hereby agree that the Administrative Agent shall not be
liable or responsible for any loss, cost or expense suffered by such Borrower or
such Lender as a result of any conversion or exchange of currencies affected
pursuant to this Section 2.19(f) or as a result of the failure of the
Administrative Agent to effect any such conversion or exchange; and provided
further that each applicable Borrower agrees to indemnify the Administrative
Agent and each Lender, and hold the Administrative Agent and each Lender
harmless, for any and all losses, costs and expenses incurred by the
Administrative Agent or any Lender for any conversion or exchange of currencies
(or the failure to convert or exchange any currencies) in accordance with this
Section 2.19(f).
Section 2.20 Mitigation Obligations; Replacement of Lenders.
(a) If any Lender requests compensation under Section 2.16 or 2.21, or if any
Loan Party is required to pay any additional amount to any Lender or any
Governmental Authority for the account of any Lender pursuant to Section 2.18,
then such Lender shall use reasonable efforts to designate a different lending
office for funding or booking its Loans hereunder or to assign its rights and
obligations hereunder to another of its offices, branches or Affiliates, if, in
the reasonable judgment of such Lender, such designation or assignment (i) would
eliminate or reduce amounts payable pursuant to Section 2.16, 2.18 or 2.21, as
applicable, in the future and (ii) would not subject such Lender to any material
unreimbursed cost or expense and would not otherwise be disadvantageous to such
Lender in any material respect. The relevant Loan Party hereby agrees to pay all
reasonable costs and expenses incurred by any Lender in connection with any such
designation or assignment.
(b) If any Lender requests compensation under Section 2.16 or 2.21, or if any
Loan Party is required to pay any additional amount to any Lender or any
Governmental Authority for the account of any Lender pursuant to Section 2.18,
or is a Defaulting Lender, then such Loan Party may, at its sole expense and
effort, upon notice to such Lender and the Administrative Agent, require such
Lender to assign and delegate, without recourse (in accordance with and subject
to the restrictions contained in Section 9.04), all its interests, rights and
obligations under this Agreement to an assignee that shall assume such
obligations (which assignee may be another Lender, if a Lender accepts such
assignment); provided that (i) such Loan Party shall have received the prior
written consent of the Administrative Agent, which consent shall not
unreasonably be withheld, (ii) such Lender shall have received payment of an
amount equal to the outstanding principal of its Loans and participations in L/C
Disbursements and Swingline Loans, accrued interest thereon, accrued fees and
all other amounts payable to it hereunder, from the assignee (to the extent of
such outstanding principal and accrued interest and fees) or such Loan Party (in
the case of all other amounts) and (iii) in the case of any such assignment
resulting from a claim for compensation under Section 2.16 or 2.21 or payments
required to be made pursuant to Section 2.18, such assignment will result in a
reduction in such compensation or payments. Nothing in this Section 2.20 shall
be deemed to prejudice any rights that any Loan Party may have against any
Lender that is a Defaulting Lender.

 

64



--------------------------------------------------------------------------------



 



(c) If any Lender (such Lender, a “Non-Consenting Lender”) has failed to consent
to a proposed amendment, waiver, discharge or termination which pursuant to the
terms of Section 9.08 requires the consent of all of the Lenders affected and
with respect to which the Required Lenders or the Majority Lenders, if
applicable, shall have granted their consent, then provided no Event of Default
then exists, such Borrower shall have the right (unless such Non-Consenting
Lender grants such consent) to replace such Non-Consenting Lender by requiring
such Non-Consenting Lender to assign its Loans, and its Commitments hereunder to
one or more assignees reasonably acceptable to the Administrative Agent,
provided that: (i) all Obligations of Borrowers owing to such Non-Consenting
Lender being replaced shall be paid in full to such Non-Consenting Lender
concurrently with such assignment, and (ii) the replacement Lender shall
purchase the foregoing by paying to such Non-Consenting Lender a price equal to
the principal amount thereof plus accrued and unpaid interest thereon. In
connection with any such assignment each Borrower, Administrative Agent, such
Non-Consenting Lender and the replacement Lender shall otherwise comply with
Section 9.04.
Section 2.21 Additional Reserve Costs.
(a) For so long as any Lender is required to make special deposits with the Bank
of England or comply with reserve assets, liquidity, cash margin or other
requirements of the Bank of England, to maintain reserve asset ratios or to pay
fees, in each case in respect of such Lender’s Eurocurrency Loans, each Borrower
shall pay, contemporaneously with each payment of interest on each of such Loans
made to such Borrower, additional interest on such Loan at a rate per annum
equal to the Mandatory Costs Rate calculated in accordance with the formula and
in the manner set forth in Exhibit F hereto.
(b) Any additional interest owed pursuant to paragraph (a) above shall be
determined by the applicable Lender, which determination shall be conclusive
absent manifest error, and notified to the applicable Borrower (with a copy to
the Administrative Agent) at least five Business Days before each date on which
interest is payable for the applicable Loan, and such additional interest so
notified to such Borrower by such Lender shall be payable to the Administrative
Agent for the account of such Lender on each date on which interest is payable
for such Loan.
Section 2.22 Illegality. If any Lender reasonably determines that any change in
law has made it unlawful, or that any Governmental Authority has asserted after
the Closing Date that it is unlawful, for any Lender or its applicable lending
office to make or maintain any Eurocurrency Loans in Dollars or Euros or any
other Foreign Currency, then, on notice thereof by such Lender to any Borrower
through the Administrative Agent, any obligations of such Lender to make or
continue Eurocurrency Loans in Dollars or Euros or such other Foreign Currency,
or to convert ABR Borrowings to Eurocurrency Borrowings denominated in Dollars,
as the case may be, shall be suspended until such Lender notifies the
Administrative Agent and such Borrower that the circumstances giving rise to
such determination no longer exist. Upon receipt of such notice, such Borrower
shall upon demand from such Lender (with a copy to the Administrative Agent), if
such Eurocurrency Borrowings are denominated in Dollars, convert all such
Eurocurrency Borrowings of such Lender made to such Borrower to ABR Borrowings,
and if such Eurocurrency Borrowings are denominated in a Foreign Currency,
exchange all such Eurocurrency Borrowings into the Equivalent thereof in Dollars
and convert such Borrowings to ABR Borrowings, in each case either on the last
day of the Interest Period therefor, if such Lender may lawfully continue to
maintain such Eurocurrency Borrowings to such day, or immediately, if such
Lender may not lawfully continue to maintain such Loans. Upon any such
prepayment or conversion, such Borrower shall also pay accrued interest on the
amount so prepaid or converted.

 

65



--------------------------------------------------------------------------------



 



Section 2.23 Additional Borrowers. Upon the execution and delivery by any
Additional Foreign Borrower acceptable to the Administrative Agent in its
reasonable judgment of a supplement to this Agreement, in substantially the form
of Exhibit H hereto (a “Credit Agreement Supplement”) with such changes and
modifications thereto as may be required by the laws of any applicable foreign
jurisdiction, (i) such Person shall be referred to as a “Foreign Borrower” and
shall be and become a Foreign Borrower, and each reference in this Agreement to
a “Foreign Borrower” shall also mean and be a reference to such Foreign Borrower
and each reference in any other Loan Document to a “Foreign Borrower” or a “Loan
Party” shall also mean and be a reference to such Foreign Borrower, and
(ii) such Person shall assume all of the Obligations of a Foreign Borrower which
is organized in the same jurisdiction as such Additional Foreign Borrower;
provided, however, that the Administrative Agent, the Lenders and the Issuing
Banks shall have received, at least five Business Days prior to the making of
Loans to or issuance of Letters of Credit for the account of any such additional
Foreign Borrower, all documentation and other information relating to such
Foreign Borrower requested by them for purposes of ensuring compliance with
applicable “know your customer” and anti-money laundering rules and regulations,
including the U.S. Patriot Act.
Section 2.24 Defaulting Lenders. Notwithstanding any provision of this Agreement
to the contrary, if any Lender becomes a Defaulting Lender, then the following
provisions shall apply for so long as such Lender is a Defaulting Lender:
(a) fees shall cease to accrue on the unfunded portion of the Commitment of such
Defaulting Lender pursuant to Section 2.13(a);
(b) the Commitment of such Defaulting Lender shall not be included in
determining whether all Lenders, the Required Lenders or the Majority Lenders
have taken or may take any action hereunder (including any consent to any
amendment or waiver pursuant to Section 9.08), provided that any waiver,
amendment or modification requiring the consent of each affected Lender shall
require the consent of such Defaulting Lender.
(c) if any L/C Exposure exists at the time a Lender becomes a Defaulting Lender
then:
(i) all or any part of such L/C Exposure shall be reallocated among the
non-Defaulting Lenders in accordance with their respective Revolving Facility
Percentages but only to the extent (x) the sum of all non-Defaulting Lenders’
Revolving Facility Credit Exposures plus such Defaulting Lender’s L/C Exposure
does not exceed the total of all non-Defaulting Lenders’ Revolving Facility
Commitments and (y) the conditions set forth in Section 4.01 are satisfied at
such time; and

 

66



--------------------------------------------------------------------------------



 



(ii) if the reallocation described in clause (i) above cannot, or can only
partially, be effected, the applicable Borrower shall within one (1) Business
Day following notice by the Administrative Agent cash collateralize such
Defaulting Lender’s L/C Exposure (after giving effect to any partial
reallocation pursuant to clause (i) above) in accordance with the procedures set
forth in Section 2.05(j) for so long as such L/C Exposure is outstanding;
(iii) if the applicable Borrower cash collateralizes any portion of such
Defaulting Lender’s LC Exposure pursuant to this Section 2.24(c), the Borrower
shall not be required to pay any fees to such Defaulting Lender pursuant to
Section 2.13(b) with respect to such Defaulting Lender’s L/C Exposure during the
period such Defaulting Lender’s L/C Exposure is cash collateralized;
(iv) if the L/C Exposure of the non-Defaulting Lenders is reallocated pursuant
to this Section 2.24(c), then the fees payable to the Lenders pursuant to
Section 2.13(a) and Section 2.13(a) shall be adjusted in accordance with such
non-Defaulting Lenders’ Revolving Facility Percentages; or
(v) if any Defaulting Lender’s L/C Exposure is neither cash collateralized nor
reallocated pursuant to this Section 2.24(c), then, without prejudice to any
rights or remedies of the Issuing Bank or any Lender hereunder, all Commitment
Fees that otherwise would have been payable to such Defaulting Lender (solely
with respect to the portion of such Defaulting Lender’s Commitment that was
utilized by such L/C Exposure) under Section 2.13(a) and letter of credit fees
payable under Section 2.13(b) with respect to such Defaulting Lender’s L/C
Exposure shall be payable to the Issuing Bank until such L/C Exposure is cash
collateralized and/or reallocated.
(d) If any Swingline Exposure exists at the time a Lender becomes a Defaulting
Lender then:
(i) all or any part of such Defaulting Lender’s Swingline Exposure shall be
reallocated among the non-Defaulting Lenders in accordance with their respective
Revolving Facility Percentages (calculated without regard to such Defaulting
Lender’s Commitment) but only to the extent (x) the sum of all non-Defaulting
Lenders’ Revolving Facility Credit Exposures plus such Defaulting Lender’s L/C
Exposure does not exceed the total of all non-Defaulting Lenders’ Commitments
and (y) the conditions set forth in Section 4.01 are satisfied at such time;
(ii) if the reallocation described in clause (i) above cannot, or can only
partially, be effected, then the Domestic Borrower shall within one (1) Business
Day following notice by the Administrative Agent cash collateralize such
Defaulting Lender’s Swingline Exposure (after giving effect to any partial
reallocation pursuant to clause (i) above) in accordance with the procedures set
forth in Section 7.01 for so long as such Swingline Exposure is outstanding; or

 

67



--------------------------------------------------------------------------------



 



(iii) if the Swingline Exposure of the non-Defaulting Lenders is reallocated
pursuant to this Section 2.24(d), then the fees payable to the Lenders pursuant
to Section 2.13(a) and Section 2.13(b) shall be adjusted in accordance with such
non-Defaulting Lenders’ Revolving Facility Percentages (calculated without
regard to such Defaulting Lender’s Commitment).
(e) so long as any Lender is a Defaulting Lender, the Issuing Bank shall not be
required to issue, amend or increase any Letter of Credit, unless it is
satisfied that the related exposure of such Defaulting Lender will be 100%
covered by the Revolving Facility Commitments of the non-Defaulting Lenders
and/or cash collateral will be provided by the Domestic Borrower in accordance
with Section 2.24(c), and participating interests in any such newly issued or
increased Letter of Credit shall be allocated among non-Defaulting Lenders in a
manner consistent with Section 2.24(c)(i) (and any Defaulting Lender shall not
participate therein). For the avoidance of doubt, the existence of a Defaulting
Lender shall not affect the obligation of the Issuing Bank to issue Letters of
Credit but shall only reduce the L/C Commitment by the amount allocated to such
Defaulting Lender to the extent the Defaulting Lender’s obligations under
Section 2.05(d) are not reallocated to other non-Defaulting Lenders or cash
collateralized.
In the event that the Administrative Agent, the Borrower, the Swingline Lender
and the Issuing Bank each agrees that a Defaulting Lender has adequately
remedied all matters that caused such Defaulting Lender to be a Defaulting
Lender, then the L/C Exposure of the non-Defaulting Lenders shall be readjusted
to reflect the inclusion of such Defaulting Lender’s Commitment and on such date
such Defaulting Lender shall purchase at par such of the Revolving Facility
Loans of the other Lenders as the Administrative Agent shall determine may be
necessary in order for such Defaulting Lender to hold such Revolving Facility
Loans in accordance with its Revolving Facility Percentage.
(f) So long as any Lender is a Defaulting Lender, the Swingline Lender shall not
be required to make any Swingline Loan, unless it is satisfied that the related
exposure of such Defaulting Lender will be 100% covered by the Revolving
Facility Commitments of the non-Defaulting Lenders and/or cash collateral will
be provided by the Borrower in accordance with Section 2.24(d), and
participating interests in any such newly made Swingline Loan shall be allocated
among non-Defaulting Lenders in a manner consistent with Section 2.04(c) (and
Defaulting Lenders shall not participate therein). For the avoidance of doubt,
the existence of a Defaulting Lender shall not affect the obligation of the
Swingline Lender to make Swingline Loans but shall only reduce the Swingline
limit set forth in Section 2.04(a) by the amount allocated to such Defaulting
Lender to the extent the Defaulting Lender’s obligations under Section 2.04(c)
are not reallocated to other non-Defaulting Lenders or cash collateralized.

 

68



--------------------------------------------------------------------------------



 



ARTICLE III
REPRESENTATIONS AND WARRANTIES
Each of the Borrowers represents and warrants to each of the Lenders with
respect to itself and each of its respective Subsidiaries that:
Section 3.01 Organization; Powers. Except as set forth on Schedule 3.01, each of
the Borrowers and each of their Subsidiaries (a) is duly organized, validly
existing and (if applicable) in good standing under the laws of the jurisdiction
of its organization except for such failures to be in good standing which could
not reasonably be expected to have a Material Adverse Effect, (b) has all
requisite power and authority to own its property and assets and to carry on its
business as now conducted, (c) is qualified to do business in each jurisdiction
where such qualification is required, except where the failure to so qualify
could not reasonably be expected to have a Material Adverse Effect, and (d) has
the power and authority to execute, deliver and perform its obligations under
each of the Loan Documents and each other agreement or instrument contemplated
thereby to which it is or will be a party and, in the case of each Borrower, to
borrow and otherwise obtain credit hereunder.
Section 3.02 Authorization. The execution, delivery and performance by each
Borrower and each of their Subsidiaries of each of the Loan Documents to which
it is a party, and the borrowings hereunder and the Transactions (a) have been
duly authorized by all corporate, stockholder, limited liability company or
partnership action required to be obtained by each Borrower and such
Subsidiaries and (b) will not (i) violate (A) any provision of law, statute,
rule or regulation, or of the certificate or articles of incorporation or other
constitutive documents or by-laws of any Borrower or any such Subsidiary,
(B) any applicable order of any court or any rule, regulation or order of any
Governmental Authority or (C) any provision of any indenture, lease, agreement
or other instrument to which any Borrower or any such Subsidiary is a party or
by which any of them or any of their respective property is or may be bound,
(ii) be in conflict with, result in a breach of or constitute (alone or with
notice or lapse of time or both) a default under, give rise to a right of or
result in any cancellation or acceleration of any right or obligation (including
any payment) or to a loss of a material benefit under any such indenture, lease,
agreement or other instrument, where any such conflict, violation, breach or
default referred to in clause (i) or (ii) of this Section 3.02, could reasonably
be expected to have, individually or in the aggregate, a Material Adverse
Effect, or (iii) result in the creation or imposition of any Lien upon or with
respect to any property or assets now owned or hereafter acquired by any
Borrower or any such Subsidiary, other than the Liens created by the Loan
Documents.
Section 3.03 Enforceability. This Agreement has been duly executed and delivered
by each Borrower and constitutes, and each other Loan Document when executed and
delivered by each Loan Party that is party thereto will constitute, a legal,
valid and binding obligation of such Loan Party enforceable against each such
Loan Party in accordance with its terms, subject to (a) the effects of
bankruptcy, insolvency, moratorium, reorganization, fraudulent conveyance or
other similar laws affecting creditors’ rights generally, (b) general principles
of equity (regardless of whether such enforceability is considered in a
proceeding in equity or at law) and (c) implied covenants of good faith and fair
dealing.
Section 3.04 Governmental Approvals. No action, consent or approval of,
registration or filing with or any other action by any Governmental Authority is
or will be required in connection with the Transactions except for (a) the
filing of UCC financing statements, (b) filings with the United States Patent
and Trademark Office and the United States Copyright Office or, with respect to
Intellectual Property which is the subject of registration or application
outside the United States, such applicable patent, trademark or copyright office
or other intellectual property authority, (c) recordation of the Mortgages,
(d) such consents, authorizations, filings or other actions that have either
(i) been made or obtained and are in full force and effect or (ii) are listed on
Schedule 3.04, and (e) such actions, consents and approvals the failure to be
obtained or made which could not reasonably be expected to have a Material
Adverse Effect.

 

69



--------------------------------------------------------------------------------



 



Section 3.05 Financial Statements. There has heretofore been furnished to the
Lenders: the audited consolidated balance sheet as of December 31, 2010 and the
related audited combined statements of income and cash flows for the year ended
December 31, 2010 of the Domestic Borrower, were prepared in accordance with
GAAP consistently applied during such periods and fairly present the
consolidated financial position of the Borrowers as of the date thereof and its
consolidated results of operations and cash flows for the period then ended.
Section 3.06 No Material Adverse Effect. Since December 31, 2010, there has been
no event or occurrence which has resulted in or would reasonably be expected to
result in, individually or in the aggregate, any Material Adverse Effect.
Section 3.07 Title to Properties; Possession Under Leases.
(a) Each of the Borrowers and their Subsidiaries has good and valid record fee
simple title to, all Mortgaged Properties, subject solely to Permitted
Encumbrances and except where the failure to have such title could not
reasonably be expected to have, individually or in the aggregate, a Material
Adverse Effect. The Borrowers and their Subsidiaries have maintained, in all
material respects and in accordance with normal industry practice, all of the
machinery, equipment, vehicles, facilities and other tangible personal property
now owned or leased by the Borrowers and the other Subsidiaries that is
necessary to conduct their business as it is now conducted. All such Mortgaged
Properties are free and clear of Liens, other than Liens expressly permitted by
Section 6.02 or arising by operation of law.
(b) Each of the Borrowers and their Subsidiaries has complied with all
obligations under all leases to which it is a party, except where the failure to
comply would not have a Material Adverse Effect, and all such leases are in full
force and effect, except leases in respect of which the failure to be in full
force and effect could not reasonably be expected to have a Material Adverse
Effect. Each of the Borrowers and their Subsidiaries enjoys peaceful and
undisturbed possession under all such leases, other than leases in respect of
which the failure to enjoy peaceful and undisturbed possession could not
reasonably be expected to have, individually or in the aggregate, a Material
Adverse Effect.
(c) As of the Closing Date, the Borrowers and their Subsidiaries have good title
to or valid leasehold interests in all real property set forth on
Schedule 3.17(a) and Schedule 3.17(b), and all such real property is reasonably
necessary for the conduct of the business and operations of Borrower and the
Subsidiaries as currently conducted.
(d) Each of the Borrowers and their Subsidiaries owns or possesses, or could
obtain ownership or possession of, on terms not materially adverse to it, all
patents, trademarks, service marks, trade names, copyrights, licenses and rights
with respect thereto necessary for the present conduct of its business, without
any known conflict with the rights of others, and free from any burdensome
restrictions, except where such conflicts and restrictions could not reasonably
be expected to have, individually or in the aggregate, a Material Adverse
Effect.

 

70



--------------------------------------------------------------------------------



 



(e) As of the Closing Date, none of the Borrowers and their Subsidiaries has
received any notice of any pending or contemplated condemnation proceeding
affecting any of the Mortgaged Properties or any sale or disposition thereof in
lieu of condemnation that remains unresolved as of the Closing Date, except as
set forth on Schedule 3.07(e).
(f) None of the Borrowers and their Subsidiaries is obligated on the Closing
Date under any right of first refusal, option or other contractual right to
sell, assign or otherwise dispose of any Mortgaged Property or any interest
therein, except as permitted under Section 6.02 or 6.05.
(g) Schedule 3.07(g) sets forth as of the Closing Date the name and jurisdiction
of incorporation, formation or organization of each Subsidiary of the Domestic
Borrower and, as to each such Subsidiary, the percentage of each class of Equity
Interests owned by the Domestic Borrower or by any such Subsidiary, indicating
the ownership thereof.
(h) As of the Closing Date, there are no outstanding subscriptions, options,
warrants, calls, rights or other agreements or commitments (other than stock
options granted to employees or directors and directors’ qualifying shares) of
any nature relating to any Equity Interests of the Domestic Borrower, or any of
the Subsidiaries, except rights of employees to purchase Equity Interests of the
Domestic Borrower in connection with the Transactions or as set forth on
Schedule 3.07(h).
Section 3.08 Litigation; Compliance with Laws.
(a) Except as set forth on Schedule 3.08(a), there are no actions, suits,
investigations or proceedings at law or in equity or by or on behalf of any
Governmental Authority or in arbitration now pending against, or, to the
knowledge of the Borrowers, threatened in writing against or affecting, any
Borrower or any of their Subsidiaries or any business, property or rights of any
such Person (i) as of the Closing Date, that involve any Loan Document or the
Transactions or (ii) which individually could reasonably be expected to have a
Material Adverse Effect or which could reasonably be expected, individually or
in the aggregate, to materially adversely affect the Transactions. Neither the
Borrowers nor, to the knowledge of any of the Loan Parties, any of its
Affiliates is in violation of any laws relating to terrorism or money
laundering, including Executive Order No. 13224 on Terrorist Financing,
effective September 23, 2001, and the Uniting and Strengthening America by
Providing Appropriate Tools Required to Intercept and Obstruct Terrorism Act of
2001, Public Law 107-56 (signed into law on October 26, 2001) (the “U.S. Patriot
Act”).
(b) Except as set forth in Schedule 3.08(b), none of the Borrowers, their
Subsidiaries and their respective properties or assets is in violation of (nor
will the continued operation of their material properties and assets as
currently conducted violate) any currently applicable law, rule or regulation
(including any zoning, building, Environmental Law, ordinance, code or approval
or any building permit) or any restriction of record or agreement affecting any
Mortgaged Property, or is in default with respect to any judgment, writ,
injunction or decree of any Governmental Authority, where such violation or
default could reasonably be expected to have, individually or in the aggregate,
a Material Adverse Effect.

 

71



--------------------------------------------------------------------------------



 



Section 3.09 Federal Reserve Regulations.
(a) None of the Borrowers and their Subsidiaries is engaged principally, or as
one of its important activities, in the business of extending credit for the
purpose of purchasing or carrying Margin Stock.
(b) No part of the proceeds of any Loan will be used, whether directly or
indirectly, and whether immediately, incidentally or ultimately, (i) to purchase
or carry Margin Stock or to extend credit to others for the purpose of
purchasing or carrying Margin Stock or to refund indebtedness originally
incurred for such purpose, or (ii) for any purpose that entails a violation of,
or that is inconsistent with, the provisions of the Regulations of the Board,
including Regulation U or Regulation X.
Section 3.10 Investment Company Act. None of the Borrowers or their Subsidiaries
is an “investment company” as defined in, or subject to regulation under, the
Investment Company Act of 1940, as amended.
Section 3.11 Use of Proceeds. The Borrowers will use the proceeds of the
Revolving Facility Loans and Swingline Loans, and may request the issuance of
Letters of Credit, solely for general corporate purposes of the Borrowers and
their Subsidiaries in the ordinary course of business. The Domestic Borrower
will use the proceeds of the Term Facility Loans to repurchase issued or
outstanding shares of common Equity Interests of the Domestic Borrower. The
Domestic Borrower will use the proceeds of the Delayed Draw Term Loans solely to
consummate the acquisition of Target and/or to repurchase issued and outstanding
shares of common Equity Interests of the Domestic Borrower.
Section 3.12 Tax Returns. Except as set forth on Schedule 3.12:
(a) Each of the Borrowers and their Subsidiaries (i) has timely filed or caused
to be timely filed all federal, state, local and non-U.S. Tax returns required
to have been filed by it that are material to such companies taken as a whole
and each such Tax return is true and correct in all material respects and
(ii) has timely paid or caused to be timely paid all material Taxes shown
thereon to be due and payable by it and all other material Taxes or assessments,
except Taxes or assessments that are being contested in good faith by
appropriate proceedings in accordance with Section 5.03 and for which the
Borrowers or any of their Subsidiaries (as the case may be) has set aside on its
books adequate reserves;
(b) Each of the Borrowers and their Subsidiaries has paid in full or made
adequate provision (in accordance with GAAP) for the payment of all Taxes due
with respect to all periods or portions thereof ending on or before the Closing
Date, which Taxes, if not paid or adequately provided for, could individually or
in the aggregate reasonably be expected to have a Material Adverse Effect; and

 

72



--------------------------------------------------------------------------------



 



(c) Other than as could not be, individually or in the aggregate, reasonably
expected to have a Material Adverse Effect: as of the Closing Date, with respect
to each of the Borrowers and their Subsidiaries, (i) there are no claims being
asserted in writing with respect to any Taxes, (ii) no presently effective
waivers or extensions of statutes of limitation with respect to Taxes have been
given or requested and (iii) no Tax returns are being examined by, and no
written notification of intention to examine has been received from, the
Internal Revenue Service or any other Taxing authority.
Section 3.13 No Material Misstatements.
(a) All written information (other than the Projections, estimates and
information of a general economic nature) (the “Information”) concerning the
Borrowers, their Subsidiaries, the Transactions and any other transactions
contemplated hereby included in the Information Memorandum or otherwise prepared
by or on behalf of the foregoing or their representatives and made available to
any Lenders or the Administrative Agent in connection with the Transactions or
the other transactions contemplated hereby, when taken as a whole, were true and
correct in all material respects, as of the date such Information was furnished
to the Lenders and as of the Closing Date and did not contain any untrue
statement of a material fact as of any such date or omit to state a material
fact necessary in order to make the statements contained therein not materially
misleading in light of the circumstances under which such statements were made.
(b) The Projections and estimates and information of a general economic nature
prepared by or on behalf of the Borrowers or any of their representatives and
that have been made available to any Lenders or the Administrative Agent in
connection with the Transactions or the other transactions contemplated hereby
(i) have been prepared in good faith based upon assumptions believed by the
Borrowers to be reasonable as of the date thereof, as of the date such
Projections and estimates were furnished to the Initial Lenders and as of the
Closing Date, and (ii) as of the Closing Date, have not been modified in any
material respect by any Borrower.
Section 3.14 Employee Benefit Plans.
(a) Each of the Borrowers, the Subsidiaries and the ERISA Affiliates is in
compliance with the applicable provisions of ERISA and the provisions of the
Code relating to Plans (and the regulations and published interpretations
thereunder), except for such noncompliance that could not reasonably be expected
to have a Material Adverse Effect. As of the Closing Date, the excess of the
present value of all benefit liabilities under each Plan of the Borrowers, and
each Subsidiary and the ERISA Affiliates (based on those assumptions used to
fund such Plan), as of the last annual valuation date applicable thereto for
which a valuation is available, over the value of the assets of such Plan could
not reasonably be expected to have a Material Adverse Effect, and the excess of
the present value of all benefit liabilities of all underfunded Plans (based on
those assumptions used to fund each such Plan) as of the last annual valuation
dates applicable thereto for which valuations are available, over the value of
the assets of all such under funded Plans could not reasonably be expected to
have a Material Adverse Effect. No ERISA Event has occurred or is reasonably
expected to occur that, when taken together with all other ERISA Events which
have occurred or for which liability is reasonably expected to occur, could
reasonably be expected to result in a Material Adverse Effect.

 

73



--------------------------------------------------------------------------------



 



(b) All Foreign Plans maintained or contributed to by any Borrower, Subsidiary
or ERISA Affiliate and is in compliance with the requirements of applicable
foreign law, except where noncompliance, individually or in the aggregate, could
not reasonably be expected to have a Material Adverse Effect.
Section 3.15 Environmental Matters. Except as to matters that could not
reasonably be expected to have, individually or in the aggregate, a Material
Adverse Effect (a) no written notice, request for information, order, complaint,
Environmental Claim or penalty has been received by any Borrower or any of their
Subsidiaries, and there are no judicial, administrative or other actions, suits
or proceedings pending or threatened against any Borrower or any of their
Subsidiaries which allege a violation of or liability under any Environmental
Laws, in each case relating to any Borrower or any of their Subsidiaries,
(b) each of the Borrowers and the other Subsidiaries has all environmental,
health and safety permits necessary for its operations as currently conducted to
comply with all applicable Environmental Laws and is, and has been, in
compliance with the terms of such permits and with all other applicable
Environmental Laws except for non-compliances which have been resolved and the
costs of such resolution have been paid, (c) the Borrowers and the other
Subsidiaries have made available to the Administrative Agent prior to the date
hereof the most recent environmental assessment with respect to the operations
of each of the Borrowers and their Subsidiaries, (d) to the knowledge of the
Domestic Borrower and the Subsidiaries, no Hazardous Material is located at any
property currently owned, operated or leased by any Borrower or any of their
Subsidiaries that would reasonably be expected to give rise to any liability or
Environmental Claim of any Borrower or any of its Subsidiaries under any
Environmental Laws, and no Hazardous Material has been generated, owned or
controlled by any Borrower or any of their Subsidiaries and transported to or
Released at any location in a manner that would reasonably be expected to give
rise to any liability or Environmental Claim of any Borrower or any of its
Subsidiaries under any Environmental Laws, (e) to the knowledge of the Domestic
Borrower and the Subsidiaries, there are no acquisition agreements pursuant to
which any Borrower or any of its Subsidiaries has expressly assumed or
undertaken responsibility for any liability or obligation of any other Person
arising under or relating to Environmental Laws, which in any such case has not
been made available to the Administrative Agent prior to the date hereof, (f) to
the knowledge of the Domestic Borrower and the Subsidiaries, there are no
landfills or disposal areas located at, on, in or under the assets of the
Domestic Borrower or any Subsidiary, and (g) to the knowledge of the Domestic
Borrower and the Subsidiaries, except as listed on Schedule 3.15(g), there are
not currently and there have not been any underground storage tanks “owned” or
“operated” (as defined by applicable Environmental Law) by any Domestic
Borrower, Borrower or any Subsidiary or present or located on the Domestic
Borrower’s, any Borrower’s or any of their Subsidiary’s Real Property.
Section 3.16 Mortgages. The Mortgages executed and delivered after the Closing
Date pursuant to clause (i) of the Collateral and Guarantee Requirement and
Section 5.10 shall be effective to create in favor of the Collateral Agent (for
the benefit of the Secured Parties) a legal, valid and enforceable security
interest on all of the Loan Parties’ right, title and interest in and to the
Mortgaged Property thereunder and the proceeds thereof, and when such Mortgages
are filed or recorded in the proper real estate filing or recording offices, the
Collateral Agent (for the benefit of the Secured Parties) shall have a fully
perfected first priority Lien on, and security interest in, all right, title and
interest of the Loan Parties in such Mortgaged Property and, to the extent
applicable, subject to Section 9-315 of the UCC, the proceeds thereof, in each
case prior and superior in right to any other Person, other than with respect to
Permitted Encumbrances.

 

74



--------------------------------------------------------------------------------



 



Section 3.17 Location of Real Property.
(a) Schedule 3.17(a) lists completely and correctly as of the Closing Date each
Real Property owned by the Borrowers and the Subsidiary Loan Parties, the
address or location thereof and the state in which such property is located.
(b) Schedule 3.17(b) lists completely and correctly as of the Closing Date each
Real Property leased by the Borrowers and the Subsidiary Loan Parties, the
address or location thereof.
Section 3.18 Solvency.
(a) Immediately after giving effect to the Transactions (i) the fair value of
the assets of each Borrower (individually) and the Domestic Borrower and its
Subsidiaries on a consolidated basis, at a fair valuation, will exceed the debts
and liabilities, direct, subordinated, contingent or otherwise, of such Borrower
(individually) and the Domestic Borrower and its Subsidiaries on a consolidated
basis, respectively; (ii) the present fair saleable value of the property of
each Borrower (individually) and the Domestic Borrower and its Subsidiaries on a
consolidated basis will be greater than the amount that will be required to pay
the probable liability of such Borrower (individually) and the Domestic Borrower
and its Subsidiaries on a consolidated basis, respectively, on their debts and
other liabilities, direct, subordinated, contingent or otherwise, as such debts
and other liabilities become absolute and matured; (iii) each Borrower
(individually) and the Domestic Borrower and its Subsidiaries on a consolidated
basis will be able to pay their debts and liabilities, direct, subordinated,
contingent or otherwise, as such debts and liabilities become absolute and
matured; and (iv) each Borrower (individually) and the Domestic Borrower and its
Subsidiaries on a consolidated basis will not have unreasonably small capital
with which to conduct the businesses in which they are engaged as such
businesses are now conducted and are proposed to be conducted following the
Closing Date.
(b) None of the Domestic Borrower or the Borrowers intends to, or believes that
it or any of its Subsidiaries will, incur debts beyond its ability to pay such
debts as they mature, taking into account the timing and amounts of cash to be
received by it or any such Subsidiary and the timing and amounts of cash to be
payable on or in respect of its Indebtedness or the Indebtedness of any such
Subsidiary.
Section 3.19 Labor Matters. There are no strikes pending or threatened against
any Borrower or any of its Subsidiaries that, individually or in the aggregate,
could reasonably be expected to have a Material Adverse Effect. The hours worked
and payments made to employees of the Borrowers and their Subsidiaries have not
been in violation in any material respect of the Fair Labor Standards Act (if
applicable) or any other applicable law dealing with such matters. All material
payments due from any Borrower or any of its Subsidiaries or for which any claim
may be made against any Borrower or any of its Subsidiaries, on account of wages
and employee health and welfare insurance and other benefits have been paid or
accrued as a liability on the books of such Borrower or such Subsidiary to the
extent required by GAAP. Except as set forth on Schedule 3.19, consummation of
the Transactions will not give rise to a right of termination or right of
renegotiation on the part of any union under any collective bargaining agreement
to which any Borrower or any of its Subsidiaries (or any predecessor) is a party
or by which any Borrower or any of its Subsidiaries (or any predecessor) is
bound, other than collective bargaining agreements that, individually or in the
aggregate, are not material to the Borrowers and their Subsidiaries, taken as a
whole.

 

75



--------------------------------------------------------------------------------



 



Section 3.20 Insurance. Schedule 3.20 sets forth a true, complete and correct
description of all material insurance maintained by or on behalf of the
Borrowers or their Subsidiaries as of the Closing Date. As of such date, such
insurance is in full force and effect. Each Borrower believes that the insurance
maintained by or on behalf of such Borrower and its Subsidiaries is adequate.
Section 3.21 Anti-Terrorism and US Sanctions Laws. Neither the Domestic Borrower
nor any of its direct or indirect Subsidiaries (i) is a person whose property or
interest in property is blocked or subject to blocking pursuant to Section 1 of
Executive Order 13224 of September 23, 2001 Blocking Property and Prohibiting
Transactions With Persons Who Commit, Threaten to Commit, or Support Terrorism
(66 Fed. Reg. 49079 (2001)), (ii) engages in any dealings or transactions
prohibited by section 2 of such executive order, or is otherwise associated with
any such person in any manner violative of such section 2, (iii) is a person on
the list of “Specially Designated Nationals” and “Blocked Persons” or subject to
the limitations or prohibitions under any other U.S. Department of Treasury’s
Office of Foreign Assets Control (“OFAC”) regulation or executive order, or
(iv) will deal with property in which there is any interest of any country or
any national of any country designated under regulations issued pursuant to the
United States Office of Foreign Assets Control Regulations (31 C.F.R. § 500, et
seq), Comprehensive Iran Sanctions, Accountability, and Divestment Act of 2010,
International Emergency Economic Powers Act (50 USC § 1701, et seq), or the
Trading with the Enemy Act (50 U.S.C. App. 1 et seq.), as may be amended or
modified from time to time, except (i) in the case of Foreign Subsidiaries, to
the extent such laws or regulations do not apply or (ii) as authorized by OFAC
in writing.
ARTICLE IV
CONDITIONS OF LENDING
The obligations of (a) the Lenders (including the Swingline Lenders) to make
Loans and (b) any Issuing Bank to issue Letters of Credit or increase the stated
amounts of Letters of Credit hereunder (each, a “Credit Event”) are subject to
the satisfaction of the following conditions:
Section 4.01 All Credit Events. On the date of each Borrowing and on the date of
each issuance, amendment, extension or renewal of a Letter of Credit:
(a) The Administrative Agent shall have received, in the case of a Borrowing, a
Borrowing Request as required by Section 2.03 (or a Borrowing Request shall have
been deemed given in accordance with the last paragraph of Section 2.03) or, in
the case of the issuance of a Letter of Credit, the applicable Issuing Bank and
the Administrative Agent shall have received a notice requesting the issuance of
such Letter of Credit as required by Section 2.05(b).

 

76



--------------------------------------------------------------------------------



 



(b) The representations and warranties set forth in Article III hereof shall be
true and correct in all material respects on and as of the date of such
Borrowing or issuance, amendment, extension or renewal of a Letter of Credit
(other than an amendment, extension or renewal of a Letter of Credit without any
increase in the stated amount of such Letter of Credit), as applicable, with the
same effect as though made on and as of such date, except to the extent such
representations and warranties expressly relate to an earlier date (in which
case such representations and warranties shall be true and correct in all
material respects as of such earlier date).
(c) At the time of and immediately after such Borrowing or issuance, amendment,
extension or renewal of a Letter of Credit (other than an amendment, extension
or renewal of a Letter of Credit without any increase in the stated amount of
such Letter of Credit), as applicable, no Event of Default or Default shall have
occurred and be continuing.
Each Borrowing and each issuance, amendment, extension or renewal of a Letter of
Credit (other than an amendment, extension or renewal of a Letter of Credit
without any increase in the stated amount of such Letter of Credit) made by any
Borrower shall be deemed to constitute a representation and warranty by such
Borrower on the date of such Borrowing, issuance, amendment, extension or
renewal as applicable, as to the matters specified in paragraphs (b) and (c) of
this Section 4.01.
Section 4.02 First Credit Event. On the Closing Date:
(a) The Administrative Agent (or its counsel) shall have received from each
party hereto either (i) a counterpart of this Agreement signed on behalf of such
party or (ii) written evidence satisfactory to the Administrative Agent (which
may include telecopy transmission of a signed signature page of this Agreement)
that such party has signed a counterpart of this Agreement.
(b) The Administrative Agent shall have received, on behalf of itself, the
Collateral Agent, the Lenders and each Issuing Bank on the Closing Date,
favorable written opinions of Gibson, Dunn & Crutcher LLP, counsel for the Loan
Parties, in form and substance reasonably satisfactory to the Administrative
Agent (and each Loan Party hereby instructs its counsel to deliver such opinion)
(A) dated the Closing Date, (B) addressed to each Issuing Bank on the Closing
Date, the Administrative Agent, the Collateral Agent and the Lenders and (C) in
form and substance reasonably satisfactory to the Administrative Agent and
covering such other matters relating to the Loan Documents as the Administrative
Agent shall reasonably request.
(c) All legal matters incident to this Agreement, the borrowings and extensions
of credit hereunder and the other Loan Documents shall be reasonably
satisfactory to the Administrative Agent, to the Lenders and to each Issuing
Bank on the Closing Date.

 

77



--------------------------------------------------------------------------------



 



(d) The Administrative Agent shall have received in the case of each Loan Party,
other than the French Borrower, each of the items referred to in clauses (i),
(ii), (iii) and (iv) below:
(i) a copy of the certificate or articles of incorporation, partnership
agreement or limited liability agreement, including all amendments thereto, or
other relevant constitutional documents under applicable law of each Loan Party,
(A) in the case of a corporation, certified as of a recent date by the Secretary
of State (or other similar official) or, with respect to any Foreign Subsidiary,
an officer or director and a certificate as to the good standing (to the extent
such concept or a similar concept exists under the laws of such jurisdiction) of
each such Loan Party as of a recent date from such Secretary of State (or other
similar official) or (B) in the case of a partnership of or limited liability
company, certified by the Secretary or Assistant Secretary of each such Loan
Party;
(ii) a certificate of the Secretary or Assistant Secretary or similar officer of
each Loan Party other than the French Borrower in each case dated the Closing
Date and certifying:
(A) that attached thereto is a true and complete copy of the by-laws (or
partnership agreement, memorandum and articles of association, limited liability
company agreement or other equivalent governing documents) of such Loan Party as
in effect on the Closing Date and at all times since a date prior to the date of
the resolutions described in clause (B) below,
(B) that attached thereto is a true and complete copy of resolutions duly
adopted by the Board of Directors (or equivalent governing body) of such Loan
Party (or its managing general partner or managing member) authorizing the
execution, delivery and performance of the Loan Documents to which such Person
is a party and, in the case of a Borrower, the borrowings hereunder, and that
such resolutions have not been modified, rescinded or amended and are in full
force and effect on the Closing Date,
(C) that the certificate or articles of incorporation, partnership agreement or
limited liability agreement of such Loan Party has not been amended since the
date of the last amendment thereto disclosed pursuant to clause (i) above,
(D) as to the incumbency and specimen signature of each officer executing any
Loan Document or any other document delivered in connection herewith on behalf
of such Loan Party, and
(E) as to the absence of any pending proceeding for the dissolution or
liquidation of such Loan Party or, to the knowledge of such Person, threatening
the existence of such Loan Party;
(iii) a certificate of another officer or as to the incumbency and specimen
signature of the Secretary or Assistant Secretary or director or similar officer
executing the certificate pursuant to clause (ii) above; and
(iv) such other documents as the Administrative Agent may reasonably request
(including without limitation, tax identification numbers and addresses).

 

78



--------------------------------------------------------------------------------



 



(e) The Collateral and Guarantee Requirement with respect to items to be
completed as of the Closing Date shall have been satisfied.
(f) The Lenders shall have received the financial statements referred to in
Section 3.05.
(g) After giving effect to the Transactions to be completed on the Closing Date
and the other transactions contemplated hereby, the Existing Credit Agreement
shall be paid in full, all commitments thereunder shall be terminated and liens
granted thereunder shall be released. In addition, the Borrowers and their
Subsidiaries shall have outstanding no Indebtedness other than (i) the Loans and
other extensions of credit under this Agreement, (ii) the 2014 Senior
Subordinated Notes and (iii) other Indebtedness permitted pursuant to
Section 6.01.
(h) The Lenders shall have received a solvency certificate substantially in the
form of Exhibit G and signed by the chief financial officer or another
Responsible Officer of the Domestic Borrower confirming the solvency of each
Borrower and its Subsidiaries on a consolidated basis after giving effect to the
Transactions.
(i) There has not been any Material Adverse Effect, after giving effect to the
Transactions, taken as a whole, since December 31, 2010.
(j) No provision of any applicable law or regulation, and no judgment,
injunction, order or decree shall prohibit the consummation of the Transactions,
and all material actions by or in respect of or material filings with any
Governmental Authority required to permit the consummation of the Transactions
shall have been taken, made or obtained, except for any such actions or filings
the failure to take, make or obtain would not be material to each Borrower and
its Subsidiaries, taken as a whole.
(k) The Agents shall have received all fees payable thereto or to any Lender on
or prior to the Closing Date and, to the extent invoiced, all other amounts due
and payable pursuant to the Loan Documents on or prior to the Closing Date,
including, to the extent invoiced, reimbursement or payment of all reasonable
out-of-pocket expenses (including reasonable fees, charges and disbursements of
Vinson & Elkins L.L.P. and local counsel) required to be reimbursed or paid by
the Loan Parties hereunder or under any Loan Document.
(l) The Administrative Agent shall have received a certificate signed by a
Responsible Officer of the Domestic Borrower as to the matters set forth in
clauses (g), (i), and (j) of this Section 4.02.
The Administrative Agent shall notify the Borrower and the Lenders of the
Closing Date, and such notice shall be conclusive and binding. Notwithstanding
the foregoing, the obligations of the Lenders to make Loans and of the Issuing
Bank to issue Letters of Credit hereunder shall not become effective unless each
of the foregoing conditions is satisfied (or waived pursuant to Section 12.02)
at or prior to 2:00 p.m., New York City time, on April 30, 2011 (and, in the
event such conditions are not so satisfied or waived, the Commitments shall
terminate at such time).

 

79



--------------------------------------------------------------------------------



 



Section 4.03 Conditions Precedent to the Initial Borrowing of Each Additional
Borrower. The obligation of any Lender to make an initial advance of any Loan
to, or any Issuing Bank to make an initial issuance of any Letter of Credit for
the account of, each Additional Foreign Borrower following its designation as a
Borrower hereunder pursuant to Section 2.23, is subject to the following:
(a) The Administrative Agent (or its counsel) shall have received a counterpart
of the Credit Agreement Supplement signed on behalf of such Borrower, in
substantially the form of Exhibit H hereto.
(b) The Administrative Agent shall have received, on behalf of itself, the
Collateral Agent, the Lenders and each Issuing Bank, favorable legal opinions,
dated as of the date of such initial advance or issuance, relating to such
Borrower and as otherwise described in Section 4.02(b).
(c) The Administrative Agent shall have received each of the items referred to
in clauses (i), (ii), (iii) and (iv) of Section 4.02(d) with respect to such
Borrower, each certified and dated as of the date of such initial advance or
issuance.
ARTICLE V
AFFIRMATIVE COVENANTS
Each of the Borrowers covenants and agrees with each Lender that so long as this
Agreement shall remain in effect and until the commitments have been terminated
and the principal of and interest on each Loan, all Fees and all other expenses
or amounts payable under any Loan Document shall have been paid in full and all
Letters of Credit have been canceled or have expired and all amounts drawn
thereunder have been reimbursed in full, unless the Required Lenders shall
otherwise consent in writing, each the Borrowers will, and will cause each of
their Subsidiaries to:
Section 5.01 Existence; Businesses and Properties.
(a) Do or cause to be done all things necessary to preserve, renew and keep in
full force and effect its legal existence, except as otherwise expressly
permitted under Section 6.05, and except for the liquidation or dissolution of
Subsidiaries if the assets of such Subsidiaries to the extent they exceed
estimated liabilities are acquired by the Domestic Borrower or a Wholly Owned
Subsidiary of the Domestic Borrower in such liquidation or dissolution; provided
that Subsidiaries that are Loan Parties may not be liquidated into Subsidiaries
that are not Loan Parties.
(b) Do or cause to be done all things necessary to (i) obtain, preserve, renew,
extend and keep in full force and effect the permits, franchises,
authorizations, patents, trademarks, service marks, trade names, copyrights,
licenses and rights with respect thereto necessary to the normal conduct of its
business, (ii) comply in all material respects with all material applicable
laws, rules, regulations (including any zoning, building, ordinance, code or
approval or any building permits or any restrictions of record or agreements
affecting the Mortgaged Properties) and judgments, writs, injunctions, decrees
and orders of any Governmental Authority, whether now in effect or hereafter
enacted and (iii) at all times maintain and preserve all property necessary to
the normal conduct of its business and keep such property in good repair,
working order and condition and from time to time make, or cause to be made, all
needful and proper repairs, renewals, additions, improvements and replacements
thereto necessary in order that the business carried on in connection therewith,
if any, may be properly conducted at all times (in each case except as expressly
permitted by this Agreement); in each case in this paragraph (b) except where
the failure would not reasonably be expected to have a Material Adverse Effect.

 

80



--------------------------------------------------------------------------------



 



Section 5.02 Insurance.
(a) Keep its insurable properties insured at all times by financially sound and
reputable insurers in such amounts as shall be customary for similar businesses
and maintain such other reasonable insurance (including, to the extent
consistent with past practices, self-insurance), of such types, to such extent
and against such risks, as is customary with companies in the same or similar
businesses and maintain such other insurance as may be required by law or any
other Loan Document.
(b) Cause all such property and casualty insurance policies with respect to the
Mortgaged Properties located in the United States to be endorsed or otherwise
amended to include a “standard” or “New York” lender’s loss payable endorsement,
in form and substance reasonably satisfactory to the Administrative Agent and
the Collateral Agent, which endorsement shall provide that, from and after the
Closing Date, if the insurance carrier shall have received written notice from
the Administrative Agent or the Collateral Agent of the occurrence of an Event
of Default, the insurance carrier shall pay all proceeds otherwise payable to
any Borrower or the Loan Parties under such policies directly to the Collateral
Agent; cause all such policies to provide that neither any Borrower, the
Administrative Agent, the Collateral Agent nor any other party shall be a
coinsurer thereunder and to contain a “Replacement Cost Endorsement,” without
any deduction for depreciation, and such other provisions as the Administrative
Agent or the Collateral Agent may reasonably (in light of a Default or a
material development in respect of the insured Mortgaged Property) require from
time to time to protect their interests; deliver original or certified copies of
all such policies or a certificate of an insurance broker to the Collateral
Agent; cause each such policy to provide that it shall not be canceled or not
renewed upon less than 30 days’ prior written notice thereof by the insurer to
the Administrative Agent and the Collateral Agent; deliver to the Administrative
Agent and the Collateral Agent, prior to the cancellation or nonrenewal of any
such policy of insurance, a copy of a renewal or replacement policy (or other
evidence of renewal of a policy previously delivered to the Administrative Agent
and the Collateral Agent), or insurance certificate with respect thereto,
together with evidence satisfactory to the Administrative Agent and the
Collateral Agent of payment of the premium therefor.
(c) If at any time the area in which the Premises (as defined in the Mortgages)
are located is designated a “flood hazard area” in any Flood Insurance Rate Map
published by the Federal Emergency Management Agency (or any successor agency),
obtain flood insurance in such reasonable total amount as the Administrative
Agent or the Collateral Agent may from time to time reasonably require, and
otherwise to ensure compliance with the National Flood Insurance Program as set
forth in the Flood Disaster Protection Act of 1973, as it may be amended from
time to time.

 

81



--------------------------------------------------------------------------------



 



(d) With respect to each Mortgaged Property located in the United States, carry
and maintain comprehensive general liability insurance including the “broad form
CGL endorsement” (or equivalent coverage) and coverage on an occurrence basis
against claims made for personal injury (including bodily injury, death and
property damage) and umbrella liability insurance against any and all claims, in
each case in amounts and against such risks as are customarily maintained by
companies engaged in the same or similar industry operating in the same or
similar locations naming the Collateral Agent as an additional insured, on forms
reasonably satisfactory to the Collateral Agent.
(e) Notify the Administrative Agent and the Collateral Agent promptly whenever
any separate insurance concurrent in form or contributing in the event of loss
with that required to be maintained under this Section 5.02 is taken out by any
Borrower or any of its Subsidiaries; and promptly deliver to the Administrative
Agent and the Collateral Agent a duplicate original copy of such policy or
policies, or an insurance certificate with respect thereto.
(f) In connection with the covenants set forth in this Section 5.02, it is
understood and agreed that:
(i) none of the Agents, the Lenders, the Issuing Bank and their respective
agents or employees shall be liable for any loss or damage insured by the
insurance policies required to be maintained under this Section 5.02, it being
understood that (A) each Borrower and the other Loan Parties shall look solely
to their insurance companies or any parties other than the aforesaid parties for
the recovery of such loss or damage and (B) such insurance companies shall have
no rights of subrogation against the Agents, the Lenders, any Issuing Bank or
their agents or employees. If, however, the insurance policies do not provide
waiver of subrogation rights against such parties, as required above, then each
of the Borrowers hereby agree, to the extent permitted by law, to waive, and to
cause each of their Subsidiaries to waive, its right of recovery, if any,
against the Agents, the Lenders, any Issuing Bank and their agents and
employees; and
(ii) the designation of any form, type or amount of insurance coverage by the
Administrative Agent, the Collateral Agent under this Section 5.02 shall in no
event be deemed a representation, warranty or advice by the Administrative
Agent, the Collateral Agent or the Lenders that such insurance is adequate for
the purposes of the business of the Borrowers and their Subsidiaries or the
protection of their properties.
Section 5.03 Taxes. Pay and discharge promptly when due all material Taxes,
assessments and governmental charges or levies imposed upon it or upon its
income or profits or in respect of its property, before the same shall become
delinquent or in default, as well as all lawful claims for labor, materials and
supplies or otherwise that, if unpaid, might give rise to a Lien upon such
properties or any part thereof; provided, however, that such payment and
discharge shall not be required with respect to any such Tax, assessment,
charge, levy or claim so long as (a) the validity or amount thereof shall be
contested in good faith by appropriate proceedings, and the affected Borrower or
the affected Subsidiary, as applicable, shall have set aside on its books
reserves in accordance with GAAP with respect thereto or (b) the aggregate
amount of such Taxes, assessments, charges, levies or claims does not exceed
$5.0 million.

 

82



--------------------------------------------------------------------------------



 



Section 5.04 Financial Statements, Reports, etc. Furnish to the Administrative
Agent (which will promptly furnish such information to the Lenders):
(a) within 120 days after the end of the fiscal year ended December 31, 2011,
and within 90 days (or such shorter period as the SEC shall specify for the
filing of Annual Reports on Form 10-K) after the end of each subsequent fiscal
year, a consolidated balance sheet and related statements of operations, cash
flows and owners’ equity showing the financial position of Domestic Borrower and
its Subsidiaries as of the close of such fiscal year and the consolidated
results of their operations during such year and setting forth in comparative
form the corresponding figures for the prior fiscal year, all audited by
independent public accountants of recognized national standing reasonably
acceptable to the Administrative Agent and accompanied by an opinion of such
accountants (which shall not be qualified in any material respect) to the effect
that such consolidated financial statements fairly present, in all material
respects, the financial position and results of operations of Domestic Borrower
and its Subsidiaries on a consolidated basis in accordance with GAAP (it being
understood that the delivery by Domestic Borrower of Annual Reports on Form 10-K
of Domestic Borrower and its consolidated Subsidiaries shall satisfy the
requirements of this Section 5.04(a) to the extent such Annual Reports include
the information specified herein).
(b) within 45 days (or such shorter period as the SEC shall specify for the
filing of Quarterly Reports on Form 10-Q) after the end of each of the first
three fiscal quarters of each fiscal year, a consolidated balance sheet and
related statements of operations and cash flows showing the financial position
of Domestic Borrower and its Subsidiaries as of the close of such fiscal quarter
and the consolidated results of their operations during such fiscal quarter and
the then-elapsed portion of the fiscal year and setting forth in comparative
form the corresponding figures for the corresponding periods of the prior fiscal
year, all certified by a Financial Officer of Domestic Borrower, on behalf of
Domestic Borrower, as fairly presenting, in all material respects, the financial
position and results of operations of Domestic Borrower and its Subsidiaries on
a consolidated basis in accordance with GAAP (subject to normal year-end audit
adjustments and the absence of footnotes) (it being understood that the delivery
by Domestic Borrower of Quarterly Reports on Form 10-Q of Domestic Borrower and
its consolidated Subsidiaries shall satisfy the requirements of this
Section 5.04(b) to the extent such Quarterly Reports include the information
specified herein);
(c) (i) concurrently with any delivery of financial statements under (a) or
(b) above, a certificate of a Financial Officer of Domestic Borrower
(A) certifying that no Event of Default or Default has occurred or, if such an
Event of Default or Default has occurred, specifying the nature and extent
thereof and any corrective action taken or proposed to be taken with respect
thereto and (B) commencing with the fiscal period ending March 31, 2011 setting
forth computations in reasonable detail satisfactory to the Administrative Agent
demonstrating compliance with the covenants contained in Sections 6.06(e), 6.10,
6.11 and 6.12 and (ii) concurrently with any delivery of financial statements
under (a) above, a certificate of the accounting firm opining on or certifying
such statements stating whether they obtained knowledge during the course of
their examination of such statements of any Default or Event of Default (which
certificate may be limited to accounting matters and disclaims responsibility
for legal interpretations);

 

83



--------------------------------------------------------------------------------



 



(d) promptly after the same become publicly available, copies of all periodic
and other publicly available reports, proxy statements and, to the extent
requested by the Administrative Agent, other materials filed by any Borrower or
any of the Subsidiaries with the SEC or distributed to its stockholders
generally, as applicable;
(e) if, as a result of any change in accounting principles and policies from
those as in effect on the Closing Date, the consolidated financial statements of
Domestic Borrower and its Subsidiaries delivered pursuant to paragraphs (a) or
(b) above will differ in any material respect from the consolidated financial
statements that would have been delivered pursuant to such clauses had no such
change in accounting principles and policies been made, then, together with the
first delivery of financial statements pursuant to paragraph (a) and (b) above
following such change, a schedule prepared by a Financial Officer on behalf of
Domestic Borrower reconciling such changes to what the financial statements
would have been without such changes;
(f) within 90 days after the beginning of each fiscal year, an operating and
capital expenditure budget, in form satisfactory to the Administrative Agent
prepared by the Domestic Borrower for each of the four fiscal quarters of such
fiscal year prepared in reasonable detail, of the Domestic Borrower and the
Subsidiaries, accompanied by the statement of a Financial Officer of the
Domestic Borrower to the effect that, to the best of his knowledge, the budget
is a reasonable estimate for the period covered thereby;
(g) annually, upon the reasonable request of the Administrative Agent, updated
Perfection Certificates (or, to the extent such request relates to specified
information contained in the Perfection Certificates, such information)
reflecting all changes since the date of the information most recently received
pursuant to this paragraph (g) or Section 5.10(d);
(h) promptly, a copy of all reports submitted to the Board of Directors (or any
committee thereof) of any Borrower or any Subsidiary in connection with any
material interim or special audit made by independent accountants of the books
of any Borrower or any Subsidiary;
(i) promptly, from time to time, such other information regarding the
operations, business affairs and financial condition of any Borrower or any of
the Subsidiaries, or compliance with the terms of any Loan Document, or such
consolidating financial statements, as in each case the Administrative Agent may
reasonably request (for itself or on behalf of any Lender); and
(j) promptly upon request by the Administrative Agent, copies of: (i) each
Schedule B (Actuarial Information) to the annual report (Form 5500 Series) filed
with the Internal Revenue Service with respect to a Plan; (ii) the most recent
actuarial valuation report for any Plan; (iii) all notices received from a
Multiemployer Plan sponsor or a Plan sponsor or any governmental agency
concerning an ERISA Event; and (iv) such other documents or governmental reports
or filings relating to any Plan or Multiemployer Plan as the Administrative
Agent shall reasonably request.

 

84



--------------------------------------------------------------------------------



 



Section 5.05 Litigation and Other Notices. Furnish to the Administrative Agent
written notice of the following promptly after any Responsible Officer of any
Borrower obtains actual knowledge thereof:
(a) any Event of Default or Default, specifying the nature and extent thereof
and the corrective action (if any) proposed to be taken with respect thereto;
(b) the filing or commencement of, or any written threat or written notice of
intention of any Person to file or commence, any action, suit or proceeding,
whether at law or in equity or by or before any Governmental Authority or in
arbitration, against any Borrower or any of the Subsidiaries as to which an
adverse determination is reasonably probable and which, if adversely determined,
could reasonably be expected to have a Material Adverse Effect;
(c) any other development specific to any Borrower, Subsidiary or ERISA
Affiliate that is not a matter of general public knowledge and that has had, or
could reasonably be expected to have, a Material Adverse Effect; and
(d) the occurrence of any ERISA Event, that, together with all other ERISA
Events that have occurred could reasonably be expected to have a Material
Adverse Effect.
Section 5.06 Compliance with Laws. Comply with all laws, rules, regulations and
orders of any Governmental Authority applicable to it or its property (owned or
leased), except where the failure to do so, individually or in the aggregate,
could not reasonably be expected to result in a Material Adverse Effect;
provided that this Section 5.06 shall not apply to Environmental Laws, which are
the subject of Section 5.09, or to laws related to Taxes, which are the subject
of Section 5.03.
Section 5.07 Maintaining Records; Access to Properties and Inspections. Maintain
all financial records in accordance with GAAP and permit any Persons designated
by the Administrative Agent or, upon the occurrence and during the continuance
of an Event of Default, any Lender to visit and inspect the financial records
and the properties of any Borrower or any of the Subsidiaries at reasonable
times, upon reasonable prior notice to such Borrower, and as often as reasonably
requested and to make extracts from and copies of such financial records, and
permit any Persons designated by the Agents or, upon the occurrence and during
the continuance of an Event of Default, any Lender upon reasonable prior notice
to such Borrower to discuss the affairs, finances and condition of such Borrower
or any of the Subsidiaries with the officers thereof and independent accountants
therefor (subject to reasonable requirements of confidentiality, including
requirements imposed by law or by contract).
Section 5.08 Use of Proceeds. Use the proceeds of the Loans and the issuance of
Letters of Credit solely for the purposes described in Section 3.11.
Section 5.09 Compliance with Environmental Laws. Comply, and make commercially
reasonable efforts to cause all lessees and other Persons occupying its
properties to comply, with all Environmental Laws applicable to its operations
and properties; and obtain and renew all material authorizations and permits
required pursuant to Environmental Law for its operations and properties, in
each case in accordance with Environmental Laws, except, in each case with
respect to this Section 5.09, to the extent the failure to do so could not
reasonably be expected to have, individually or in the aggregate, a Material
Adverse Effect.

 

85



--------------------------------------------------------------------------------



 



Section 5.10 Further Assurances.
(a) Execute any and all further documents, financing statements, agreements and
instruments, and take all such further actions (including the filing and
recording of financing statements, fixture filings, Mortgages and other
documents and recordings of Liens in stock registries), that may be required
under any applicable law, or that the Administrative Agent may reasonably
request, to cause the Collateral and Guarantee Requirement to be and remain
satisfied, all at the expense of the applicable Loan Parties and provide to the
Administrative Agent, from time to time upon reasonable request, evidence
reasonably satisfactory to the Administrative Agent as to the perfection and
priority of the Liens created or intended to be created by the Security
Documents.
(b) In the case of the Domestic Borrower, grant and cause each of the Domestic
Subsidiary Loan Parties to grant to the Collateral Agent security interests and
Mortgages in such Material Real Property located in the United States of the
Domestic Borrower or such Domestic Subsidiary Loan Party as are acquired after
the Closing Date and satisfy the requirements of clause (i) of the definition of
Collateral and Guarantee Requirement (other than clause (iii)) with respect to
such Material Real Properties within ninety (90) days after the date such
Material Real Property is acquired. In the case of any Foreign Borrower, grant
and cause each of its respective Foreign Subsidiary Loan Parties to grant to the
Collateral Agent security interests and Mortgages in such Material Real Property
of the Foreign Borrower or such Foreign Subsidiary Loan Party as are acquired
after the Closing Date to the extent and in the manner set forth in clause
(j) of the definition of Collateral and Guarantee Requirement with respect to
such Material Real Properties within ninety (90) days after the date such
Material Real Property is acquired. With respect to each of the items identified
in this clause (b) that are required to be delivered within ninety (90) days
after the date the applicable Material Real Property is acquired, the
Administrative Agent, in each case, may (in its sole discretion) extend such
date.
(c) If any additional direct or indirect Subsidiary of the Domestic Borrower
becomes a Material Subsidiary or a Subsidiary Loan Party after the Closing Date
within five Business Days after the date such Subsidiary becomes a Material
Subsidiary or a Subsidiary Loan Party, notify the Administrative Agent and the
Lenders thereof and, within sixty (60) Business Days after the date such
Subsidiary becomes a Material Subsidiary or a Subsidiary Loan Party, cause the
Collateral and Guarantee Requirement to be satisfied with respect to such
Subsidiary and with respect to any Equity Interest in or Indebtedness of such
Subsidiary owned by or on behalf of any Loan Party.
(d) In the case of any Loan Party, (i) furnish to the Collateral Agent prompt
written notice of any change (A) in such Loan Party’s corporate or organization
name, (B) in such Loan Party’s identity or organizational structure or (C) in
such Loan Party’s organizational identification number; provided that no Loan
Party shall effect or permit any such change unless all filings have been made,
or will have been made within any statutory period, under the UCC or otherwise
that are required in order for the Collateral Agent to continue at all times
following such change to have a valid, legal and perfected security interest in
all the Collateral for the benefit of the Secured Parties and (ii) promptly
notify the Administrative Agent if any material portion of the Collateral is
damaged or destroyed.

 

86



--------------------------------------------------------------------------------



 



(e) The Collateral and Guarantee Requirement and the other provisions of this
Section 5.10 need not be satisfied if such action would violate Section 9.23. In
addition, the Collateral and Guarantee Requirement and the other provisions of
this Section 5.10 need not be satisfied with respect to (i) any Equity Interests
acquired after the Closing Date in accordance with this Agreement if, and to the
extent that, and for so long as (A) doing so would violate applicable law or a
contractual obligation binding on such Equity Interests, (B) such law or
obligation existed at the time of the acquisition thereof and was not created or
made binding on such Equity Interests in contemplation of or in connection with
the acquisition of such Subsidiary (provided that the foregoing clause (B) shall
not apply in the case of a joint venture, including a joint venture that is a
Subsidiary) and (C) such violation of a contractual obligation is not rendered
invalid by the relevant provisions of the UCC or for which a waiver has been
obtained, (ii) any assets acquired after the Closing Date, to the extent that,
and for so long as, taking such actions would violate a contractual obligation
binding on such assets that existed at the time of the acquisition thereof and
was not created or made binding on such assets in contemplation or in connection
with the acquisition of such assets (except in the case of assets acquired with
Indebtedness permitted pursuant to Section 6.01(i) that is secured by a Lien
permitted pursuant to Section 6.02(i)) or (iii) any Equity Interests in or any
asset of a Foreign Subsidiary if the Domestic Borrower demonstrates to the
Collateral Agent and the Collateral Agent determines (in its reasonable
discretion) that the cost of the satisfaction of the Collateral and Guarantee
Requirement of this Section 5.10 with respect thereto exceeds the value of the
security offered thereby; provided that, upon the reasonable request of the
Collateral Agent, the Domestic Borrower shall, and shall cause any applicable
Subsidiary to, use commercially reasonable efforts to have waived or eliminated
any contractual obligation of the types described in clauses (i) and (ii) above,
other than those set forth in a joint venture agreement to which the Domestic
Borrower or any Subsidiary is a party.
Section 5.11 Fiscal Year. In the case of the Domestic Borrower and the
Subsidiaries, cause their fiscal year to end on December 31.
Section 5.12 Proceeds of Certain Dispositions. If, as a result of the receipt of
any cash proceeds by any Borrower or any Subsidiary in connection with any sale,
transfer, lease or other disposition of any asset, including any Equity
Interest, the Domestic Borrower would be required by the terms of the 2014
Senior Subordinated Note Indenture or the 2021 Senior Subordinated Notes
Indenture to make an offer to purchase any 2014 Senior Subordinated Notes or the
2012 Senior Subordinated Notes, as applicable, then, in the case of a Borrower
or a Subsidiary, prior to the first day on which the Domestic Borrower would be
required to commence such an offer to purchase, (i) prepay Loans in accordance
with Section 2.12 or (ii) acquire assets, Equity Interests or other securities
in a manner that is permitted by Section 6.04 or Section 6.05, in each case in a
manner that will eliminate any such requirement to make such an offer to
purchase.
Section 5.13 Post-Closing Matters. Execute and deliver the documents and
complete the tasks set forth in the definition of “Collateral and Guarantee
Requirement,” in each case within the time periods specified therein (including
any extension of such time periods permitted by the Administrative Agent
pursuant to paragraph (k) of the definition of “Collateral and Guarantee
Requirement”) and on Schedule 5.13; provided, however, that the Administrative
Agent may extend each of the dates set forth on Schedule 5.13 in its sole
discretion.

 

87



--------------------------------------------------------------------------------



 



ARTICLE VI
NEGATIVE COVENANTS
Each of the Borrowers covenants and agrees with each Lender that, so long as
this Agreement shall remain in effect and until the Commitments have been
terminated and the principal of and interest on each Loan, all Fees and all
other expenses or amounts payable under any Loan Document have been paid in full
and all Letters of Credit have been canceled or have expired and all amounts
drawn thereunder have been reimbursed in full, unless the Required Lenders shall
otherwise consent in writing, none of the Borrowers will, or will cause or
permit any of their Subsidiaries to:
Section 6.01 Indebtedness. Incur, create, assume or permit to exist any
Indebtedness, except:
(a) Indebtedness existing on the Closing Date and set forth on Schedule 6.01 and
any Permitted Refinancing Indebtedness incurred to Refinance such Indebtedness
(other than intercompany Indebtedness Refinanced with Indebtedness owed to a
Person not affiliated with the Domestic Borrower or any Subsidiary);
(b) Indebtedness created hereunder and under the other Loan Documents;
(c) Indebtedness of the Domestic Borrower and the Subsidiaries pursuant to Swap
Agreements permitted by Section 6.13;
(d) Indebtedness owed to (including obligations in respect of letters of credit
or bank guarantees or similar instruments for the benefit of) any Person
providing workers’ compensation, health, disability or other employee benefits
or property, casualty or liability insurance to the Domestic Borrower or any
Subsidiary, pursuant to reimbursement or indemnification obligations to such
Person, provided that upon the incurrence of Indebtedness with respect to
reimbursement obligations regarding workers’ compensation claims, such
obligations are reimbursed not later than 30 days following such incurrence;
(e) Indebtedness of any Borrower or any Subsidiary to the extent permitted by
Section 6.04, provided that Indebtedness of any Loan Party to any Subsidiary
that is not a Loan Party (the “Subordinated Intercompany Debt”) shall be
subordinated to the Obligations on terms reasonably satisfactory to the
Administrative Agent;
(f) Indebtedness in respect of performance bonds, warranty bonds, bid bonds,
appeal bonds, surety bonds and completion or performance guarantees and similar
obligations, in each case provided in the ordinary course of business, including
those incurred to secure health, safety and environmental obligations in the
ordinary course of business and Indebtedness arising out of advances on exports,
advances on imports, advances on trade receivables, customer prepayments and
similar transactions in the ordinary course of business and consistent with past
practice;

 

88



--------------------------------------------------------------------------------



 



(g) Indebtedness arising from the honoring by a bank or other financial
institution of a check, draft or similar instrument drawn against insufficient
funds in the ordinary course of business or other cash management services in
the ordinary course of business, provided that (i) such Indebtedness (other than
credit or purchase cards) is extinguished within three Business Days of its
incurrence and (ii) such Indebtedness in respect of credit or purchase cards is
extinguished within 60 days from its incurrence;
(h) (i) Indebtedness of a Subsidiary acquired after the Closing Date or a Person
merged into or consolidated with a Borrower or any Subsidiary after the Closing
Date and Indebtedness assumed in connection with the acquisition of assets,
which Indebtedness in each case, exists at the time of such acquisition, merger
or consolidation and is not created in contemplation of such event and where
such acquisition, merger or consolidation is permitted by this Agreement and
(ii) any Permitted Refinancing Indebtedness incurred to Refinance such
Indebtedness, provided that the aggregate principal amount of such Indebtedness
at the time of, and after giving effect to, such acquisition, merger or
consolidation, such assumption or such incurrence, as applicable (together with
Indebtedness outstanding pursuant to this paragraph (h), paragraph (i) of this
Section 6.01 and the Remaining Present Value of outstanding leases permitted
under Section 6.03), would not exceed 5.00% of Consolidated Total Assets as of
the end of the fiscal quarter immediately prior to the date of such acquisition,
merger or consolidation, such assumption or such incurrence, as applicable, for
which financial statements have been delivered pursuant to Section 5.04;
(i) Capital Lease Obligations, mortgage financings and purchase money
Indebtedness incurred by the Domestic Borrower or any Subsidiary prior to or
within 270 days after the acquisition, lease or improvement of the respective
asset permitted under this Agreement in order to finance such acquisition or
improvement, and any Permitted Refinancing Indebtedness in respect thereof, in
an aggregate principal amount that at the time of, and after giving effect to,
the incurrence thereof (together with Indebtedness outstanding pursuant to
paragraph (h) of this Section 6.01, this paragraph (i) and the Remaining Present
Value of leases permitted under Section 6.03) would not exceed 5.00% of
Consolidated Total Assets as of the end of the fiscal quarter immediately prior
to the date of such incurrence for which financial statements have been
delivered pursuant to Section 5.04;
(j) Capital Lease Obligations incurred by the Domestic Borrower or any
Subsidiary in respect of any Sale and Lease-Back Transaction that is permitted
under Section 6.03;
(k) other Indebtedness, in an aggregate principal amount at any time outstanding
pursuant to this paragraph (k) not in excess of $40.0 million;
(l) Indebtedness of the Domestic Borrower pursuant to (i) the 2014 Senior
Subordinated Notes and (ii) the 2021 Senior Subordinated Notes and any Permitted
Refinancing Indebtedness incurred to Refinancing such Indebtedness in the form
of Permitted Subordinated Debt Securities;

 

89



--------------------------------------------------------------------------------



 



(m) Guarantees (i) by the Loan Parties of the Indebtedness of the Domestic
Borrower described in paragraph (l), (ii) by any Loan Party of any Indebtedness
of any Borrower or any Loan Party expressly permitted to be incurred under this
Agreement, (iii) by any Borrower or any Subsidiary of Indebtedness otherwise
expressly permitted hereunder of any Borrower or any Subsidiary that is not a
Loan Party to the extent permitted by Section 6.04, (iv) by any Subsidiary that
is not a Loan Party of Indebtedness of another Subsidiary that is not a Loan
Party; provided that all Foreign Subsidiaries may guarantee obligations of other
Foreign Subsidiaries under ordinary course cash management obligations, and
(v) by any Borrower of Indebtedness of Foreign Subsidiaries so long as such
Indebtedness is permitted to be incurred under Section 6.01(a), (k) or (s);
provided that Guarantees by any Loan Party under this Section 6.01(m) of any
other Indebtedness of a Person that is subordinated to other Indebtedness of
such Person shall be expressly subordinated to the Obligations on terms
consistent with those used, or to be used, for Subordinated Intercompany Debt;
(n) Indebtedness arising from agreements of the Domestic Borrower or any
Subsidiary providing for indemnification, adjustment of purchase price, earn
outs or similar obligations, in each case, incurred or assumed in connection
with the disposition of any business, assets or a Subsidiary, other than
Guarantees of Indebtedness incurred by any Person acquiring all or any portion
of such business, assets or a Subsidiary for the purpose of financing such
acquisition;
(o) Indebtedness in connection with Permitted Receivables Financings;
(p) Indebtedness in respect of letters of credit or bank guarantees (other than
Letters of Credit issued pursuant to Section 2.05) having an aggregate face
amount not in excess of $350.0 million;
(q) Indebtedness supported by a Letter of Credit, in a principal amount not in
excess of the stated amount of such Letter of Credit;
(r) Indebtedness of Foreign Subsidiaries that are not Foreign Loan Parties
(including letters of credit or bank guarantees (other than Letters of Credit
issued pursuant to Section 2.05)), in an aggregate amount not to exceed the
lesser of $150.0 million and 6.5% of Consolidated Total Assets outstanding at
any time;
(s) [Reserved];
(t) all premium (if any), interest (including post-petition interest), fees,
expenses, charges and additional or contingent interest on obligations described
in paragraphs (a) through (s) above;
(u) other unsecured Indebtedness of the Domestic Borrower or any Domestic
Subsidiary Loan Party; provided that after giving pro forma effect to the
incurrence of such Indebtedness and the concurrent repayment of any Indebtedness
with the proceeds thereof, the Domestic Borrower would be in compliance with
Section 6.11 and 6.12; and
(v) Indebtedness assumed in connection with the acquisition of Target in an
aggregate principal amount not to exceed $275.0 million and any Permitted
Refinancing Indebtedness incurred to Refinance such Indebtedness.

 

90



--------------------------------------------------------------------------------



 



Section 6.02 Liens. Create, incur, assume or permit to exist any Lien on any
property or assets (including stock or other securities of any Person, including
any Subsidiary) at the time owned by it or on any income or revenues or rights
in respect of any thereof, except:
(a) Liens on property or assets of the Domestic Borrower and the Subsidiaries
existing on the Closing Date and set forth on Schedule 6.02(a); provided that
such Liens shall secure only those obligations that they secure on the Closing
Date (and extensions, renewals and refinancings of such obligations permitted by
Section 6.01(a)) and shall not subsequently apply to any other property or
assets of the Domestic Borrower or any Subsidiary;
(b) any Lien created under the Loan Documents or permitted in respect of any
Mortgaged Property by the terms of the applicable Mortgage;
(c) any Lien on any property or asset of the Domestic Borrower or any Subsidiary
securing Indebtedness or Permitted Refinancing Indebtedness permitted by
Section 6.01(h), provided that (i) such Lien does not apply to any other
property or assets of the Domestic Borrower or any of the Subsidiaries not
securing such Indebtedness at the date of the acquisition of such property or
asset (other than after-acquired property subjected to a Lien securing
Indebtedness and other obligations incurred prior to such date and which
Indebtedness and other obligations are permitted hereunder that require a pledge
of after-acquired property, it being understood that such requirement shall not
be permitted to apply to any property to which such requirement would not have
applied but for such acquisition), (ii) such Lien is not created in
contemplation of or in connection with such acquisition and (iii) in the case of
a Lien securing Permitted Refinancing Indebtedness, such Lien is permitted in
accordance with clause (e) of the definition of the term “Permitted Refinancing
Indebtedness”;
(d) Liens for Taxes, assessments or other governmental charges or levies not yet
delinquent or that are being contested in compliance with Section 5.03;
(e) Liens imposed by law (including, without limitation, Liens in favor of
customers for equipment under order or in respect of advances paid in connection
therewith) such as landlord’s, carriers’, warehousemen’s, mechanics’,
materialmen’s, repairmen’s, construction or other like Liens arising in the
ordinary course of business and securing obligations that are not overdue by
more than 60 days or that are being contested in good faith by appropriate
proceedings and in respect of which, if applicable, the Domestic Borrower or any
Subsidiary shall have set aside on its books reserves in accordance with GAAP;
(f) (i) pledges and deposits made in the ordinary course of business in
compliance with the Federal Employers Liability Act or any other workers’
compensation, unemployment insurance and other social security laws or
regulations and deposits securing liability to insurance carriers under
insurance or self-insurance arrangements in respect of such obligations and
(ii) pledges and deposits securing liability for reimbursement or
indemnification obligations of (including obligations in respect of letters of
credit or bank guarantees for the benefit of) insurance carriers providing
property, casualty or liability insurance to the Domestic Borrower or any
Subsidiary;

 

91



--------------------------------------------------------------------------------



 



(g) deposits to secure the performance of bids, trade contracts (other than for
Indebtedness), leases (other than Capital Lease Obligations), statutory
obligations, surety and appeal bonds, performance and return of money bonds,
warranty bonds, bids, leases, government contracts, trade contracts, completion
or performance guarantees and other obligations of a like nature incurred in the
ordinary course of business, including those incurred to secure health, safety
and environmental obligations in the ordinary course of business;
(h) zoning restrictions, easements, trackage rights, leases (other than Capital
Lease Obligations), licenses, special assessments, rights-of-way, restrictions
on use of real property and other similar encumbrances incurred in the ordinary
course of business that do not render title unmarketable and that, in the
aggregate, do not interfere in any material respect with the ordinary conduct of
the business of the Domestic Borrower or any Subsidiary or would result in a
Material Adverse Effect;
(i) purchase money security interests in equipment or other property or
improvements thereto hereafter acquired (or, in the case of improvements,
constructed) by the Domestic Borrower or any Subsidiary (including the interests
of vendors and lessors under conditional sale and title retention agreements);
provided that (i) such security interests secure Indebtedness permitted by
Section 6.01(i) (including any Permitted Refinancing Indebtedness in respect
thereof), (ii) such security interests are incurred, and the Indebtedness
secured thereby is created, within 270 days after such acquisition (or
construction), (iii) the Indebtedness secured thereby does not exceed 100% of
the cost of such equipment or other property or improvements at the time of such
acquisition (or construction), including transaction costs incurred by the
Domestic Borrower or any Subsidiary in connection with such acquisition (or
construction) and (iv) such security interests do not apply to any other
property or assets of the Domestic Borrower or any Subsidiary (other than to
accessions to such equipment or other property or improvements); provided
further that individual financings of equipment provided by a single lender may
be cross-collateralized to other financings of equipment provided solely by such
lender;
(j) Liens arising out of capitalized lease transactions permitted under
Section 6.03, so long as such Liens attach only to the property sold and being
leased in such transaction and any accessions thereto or proceeds thereof and
related property;
(k) Liens securing judgments that do not constitute an Event of Default under
Section 7.01(j);
(l) other Liens with respect to property or assets of the Domestic Borrower or
any Subsidiary not constituting Collateral for the Obligations with an aggregate
fair market value (valued at the time of creation thereof) of not more than
$40.0 million at any time;
(m) Liens disclosed by the title insurance policies and any replacement,
extension or renewal of any such Lien; provided that such replacement, extension
or renewal Lien shall not cover any property other than the property that was
subject to such Lien prior to such replacement, extension or renewal; provided
further that the Indebtedness and other obligations secured by such replacement,
extension or renewal Lien are permitted by this Agreement;

 

92



--------------------------------------------------------------------------------



 



(n) Liens in respect of Permitted Receivables Financings;
(o) any interest or title of, or Liens created by, a lessor under any leases or
subleases entered into by the Domestic Borrower or any Subsidiary, as tenant, in
the ordinary course of business;
(p) Liens that are contractual rights of set-off (i) relating to the
establishment of depository relations with banks not given in connection with
the issuance of Indebtedness, (ii) relating to pooled deposit or sweep accounts
of the Domestic Borrower or any Subsidiary to permit satisfaction of overdraft
or similar obligations incurred in the ordinary course of business of the
Domestic Borrower and the Subsidiaries or (iii) relating to purchase orders and
other agreements entered into with customers of the Domestic Borrower or any
Subsidiary in the ordinary course of business;
(q) Liens arising solely by virtue of any statutory or common law provision
relating to banker’s liens, rights of set-off or similar rights;
(r) Liens securing obligations in respect of trade-related letters of credit
permitted under Section 6.01(f) or (p) and covering the goods (or the documents
of title in respect of such goods) financed by such letters of credit and the
proceeds and products thereof;
(s) licenses of intellectual property granted in the ordinary course of
business;
(t) Liens in favor of customs and revenue authorities arising as a matter of law
to secure payment of customs duties in connection with the importation of goods;
(u) Liens on the assets of a Foreign Subsidiary that do not constitute
Collateral and which secure Indebtedness of such Foreign Subsidiary that is not
otherwise secured by a Lien on the Collateral under the Loan Documents and that
is permitted to be incurred under Section 6.01(a) or (k);
(v) Liens upon specific items of inventory or other goods and proceeds of the
Domestic Borrower or any of the Subsidiaries securing such Person’s obligations
in respect of bankers’ acceptances issued or created for the account of such
Person to facilitate the purchase, shipment or storage of such inventory or
other goods;
(w) Liens solely on any cash earnest money deposits made by the Domestic
Borrower or any of the Subsidiaries in connection with any letter of intent or
purchase agreement permitted hereunder;
(x) Liens arising from precautionary Uniform Commercial Code financing statement
filings regarding operating leases entered into by the Domestic Borrower or any
of the Subsidiaries in the ordinary course of business;
(y) Liens securing insurance premium financing arrangements in an aggregate
principal amount not to exceed 1% of Consolidated Total Assets, provided that
such Lien is limited to the applicable insurance contracts;

 

93



--------------------------------------------------------------------------------



 



(z) Liens on the assets of a Foreign Subsidiary which secure Indebtedness of
such Foreign Subsidiary that is permitted to be incurred under Section 6.01(p),
(r) or (v); provided, however, that if such Liens are on assets that constitute
Collateral, such Liens may be pari passu with, but not prior to, the Liens
granted in favor of the Collateral Agent under the Collateral Agreements unless
such Liens secure letters of credit or bank guarantees and such assets
constitute the rights of such Foreign Subsidiary under the contracts and
agreements in respect of which such Indebtedness was incurred; and
(aa) Liens on inventory in favor of customers up to the amount of such
customer’s progress payments that are netted in determining the net inventory
balance in accordance with GAAP.
Notwithstanding the foregoing, no Liens shall be permitted to exist, directly or
indirectly, on (1) Pledged Collateral, other than Liens in favor of the
Collateral Agent and Liens permitted by Section 6.02(d), (e), (q) or (z), or
(2) Mortgaged Property, in each case, other than Liens in favor of the
Collateral Agent, Prior Liens and Permitted Encumbrances.
Section 6.03 Sale and Lease-Back Transactions. Enter into any arrangement,
directly or indirectly, with any Person whereby it shall sell or transfer any
property, real or personal, used or useful in its business, whether now owned or
hereafter acquired, and thereafter rent or lease such property or other property
that it intends to use for substantially the same purpose or purposes as the
property being sold or transferred (a “Sale and Lease-Back Transaction”),
provided that a Sale and Lease-Back Transaction shall be permitted so long as at
the time the lease in connection therewith is entered into, and after giving
effect to the entering into of such Lease, the Remaining Present Value of such
lease (together with Indebtedness outstanding pursuant to paragraphs (h) and
(i) of Section 6.01 and the Remaining Present Value of outstanding leases
previously entered into under this Section 6.03) would not exceed 5.00% of
Consolidated Total Assets as of the end of the fiscal quarter immediately prior
to the date such lease is entered into for which financial statements have been
delivered pursuant to Section 5.04.
Section 6.04 Investments, Loans and Advances. Purchase, hold or acquire
(including pursuant to any merger with a Person that is not a Wholly Owned
Subsidiary immediately prior to such merger) any Equity Interests, evidences of
Indebtedness or other securities of, make or permit to exist any loans or
advances (other than intercompany current liabilities incurred in the ordinary
course of business in connection with the cash management operations of the
Domestic Borrower and the Subsidiaries) to or Guarantees of the obligations of,
or make or permit to exist any investment or any other interest in (each, an
“Investment”), in any other Person, except:
(a) Investments other than those disclosed on Schedule 6.04 (including, but not
limited to, Investments in Equity Interests, intercompany loans, and Guarantees
of Indebtedness otherwise expressly permitted hereunder) after the Closing Date
by (i) Loan Parties in Subsidiaries that are not Loan Parties in an aggregate
amount (valued at the time of the making thereof and without giving effect to
any write-downs or write-offs thereof) not to exceed an amount equal to
$250.0 million (plus any return of capital actually received by the respective
investors in respect of investments previously made by them pursuant to this
paragraph (a)(i)), (ii) Domestic Loan Parties in Foreign Loan Parties in an
aggregate amount (valued at the time of the making thereof and without giving
effect to any write downs or write offs thereof) not to exceed $150.0 million
(plus any return of capital actually received by the respective investors in
respect of investments previously made by them pursuant to this paragraph
(a)(ii)), (iii) Domestic Loan Parties in other Domestic Loan Parties,
(iv) Foreign Loan Parties in other Foreign Loan Parties, (v) Subsidiaries that
are not Loan Parties in Loan Parties and (vi) Domestic Loan Parties or the
French Borrower or its Subsidiaries in Dresser-Rand International, B.V. not to
exceed $40 million (plus any return of capital actually received by the
respective investors in respect of investments previously made by them pursuant
to this paragraph (a)(ii)).

 

94



--------------------------------------------------------------------------------



 



(b) Permitted Investments and investments that were Permitted Investments when
made;
(c) Investments arising out of the receipt by the Domestic Borrower or any
Subsidiary of non-cash consideration for the sale of assets permitted under
Section 6.05;
(d) (i) loans and advances to employees of the Domestic Borrower or any
Subsidiary in the ordinary course of business not to exceed $2.5 million in the
aggregate at any time outstanding (calculated without regard to write-downs or
write-offs thereof) and (ii) advances of payroll payments and expenses to
employees in the ordinary course of business;
(e) accounts receivable arising and trade credit granted in the ordinary course
of business and any securities received in satisfaction or partial satisfaction
thereof from financially troubled account debtors to the extent reasonably
necessary in order to prevent or limit loss and any prepayments and other
credits to suppliers made in the ordinary course of business;
(f) Swap Agreements permitted pursuant to Section 6.13 and Capital Expenditures
permitted pursuant to Section 6.10;
(g) Investments existing on the Closing Date and set forth on Part I of
Schedule 6.04 and Investments set forth on Part II of Schedule 6.04;
(h) Investments resulting from pledges and deposits referred to in
Sections 6.02(f) and (g);
(i) other Investments by the Domestic Borrower or any Subsidiary in an aggregate
amount (valued at the time of the making thereof, and without giving effect to
any write-downs or write-offs thereof) not to exceed $25.0 million (plus any
returns of capital actually received by the respective investor in respect of
investments theretofore made by it pursuant to this paragraph (i));
(j) Investments constituting Permitted Business Acquisitions;
(k) additional Investments may be made from time to time to the extent made with
proceeds of Equity Interests of the Domestic Borrower, which proceeds or
Investments in turn are contributed (as common equity) to any Loan Party;
(l) Investments (including, but not limited to, Investments in Equity Interests,
intercompany loans, and Guarantees of Indebtedness otherwise expressly permitted
hereunder) after the Closing Date by Subsidiaries that are not Loan Parties in
any Loan Party or other Subsidiary;

 

95



--------------------------------------------------------------------------------



 



(m) Investments arising as a result of Permitted Receivables Financings;
(n) the Transactions;
(o) Investments received in connection with the bankruptcy or reorganization of,
or settlement of delinquent accounts and disputes with or judgments against,
customers and suppliers, in each case in the ordinary course of business;
(p) Investments of a Subsidiary acquired after the Closing Date or of a
corporation merged into any Borrower or merged into or consolidated with a
Subsidiary in accordance with Section 6.05 after the Closing Date to the extent
that such Investments were not made in contemplation of or in connection with
such acquisition, merger or consolidation and were in existence on the date of
such acquisition, merger or consolidation;
(q) Guarantees by the Domestic Borrower or any Subsidiary of operating leases
(other than Capital Lease Obligations) or of other obligations that do not
constitute Indebtedness, in each case entered into by any Subsidiary in the
ordinary course of business;
(r) [Reserved];
(s) Investments in Subsidiaries or joint ventures after the Closing Date not to
exceed $250.0 million, other than those investments disclosed in writing on
Schedule 6.04; and
(t) the Domestic Borrower may make Investments (including by way of intercompany
loans and contributions of Equity Interests of the Borrower to a newly formed
Foreign Subsidiary in an amount not to exceed the purchase price payable under
the Target Acquisition Agreement and the contribution of the Equity Interests of
such newly formed Foreign Subsidiary to one or more Foreign Subsidiaries) in
connection with the acquisition of the Target.
Section 6.05 Mergers, Consolidations, Sales of Assets and Acquisitions. Merge
into or consolidate with any other Person, or permit any other Person to merge
into or consolidate with it, or sell, transfer, lease or otherwise dispose of
(in one transaction or in a series of transactions) all or any part of its
assets (whether now owned or hereafter acquired), or issue, sell, transfer or
otherwise dispose of any Equity Interests of any Borrower or any Subsidiary or
preferred equity interests of the Domestic Borrower, or purchase, lease or
otherwise acquire (in one transaction or a series of transactions) all or any
substantial part of the assets of any other Person, except that this Section
shall not prohibit:
(a) (i) the sale of inventory, supplies, materials and equipment and the
purchase and sale of contract rights or licenses or leases of intellectual
property, in each case in the ordinary course of business by the Domestic
Borrower or any Subsidiary, (ii) the sale of any other asset in the ordinary
course of business by the Domestic Borrower or any Subsidiary, (iii) the sale of
surplus, obsolete or worn out equipment or other property in the ordinary course
of business by the Domestic Borrower or any Subsidiary or (iv) the sale of
Permitted Investments in the ordinary course of business;

 

96



--------------------------------------------------------------------------------



 



(b) if at the time thereof and immediately after giving effect thereto no Event
of Default shall have occurred and be continuing, (i) the merger of any
Subsidiary into any Borrower in a transaction in which such Borrower is the
surviving corporation, (ii) the merger or consolidation of any Subsidiary into
or with any Loan Party in a transaction in which the surviving or resulting
entity is a Loan Party and, in the case of each of clauses (i) and (ii), no
Person other than such Borrower or a Loan Party receives any consideration,
(iii) the merger or consolidation of any Subsidiary that is not a Loan Party
into or with any other Subsidiary that is not a Loan Party or (iv) the
liquidation or dissolution (other than the Borrowers) or change in form of
entity of the Domestic Borrower or any Subsidiary if the Domestic Borrower
determines in good faith that such liquidation or dissolution is in the best
interests of the Domestic Borrower and is not materially disadvantageous to the
Lenders;
(c) sales, transfers, leases or other dispositions to the Domestic Borrower or a
Subsidiary (upon voluntary liquidation or otherwise); provided that any sales,
transfers, leases or other dispositions by a Loan Party to a Subsidiary that is
not a Loan Party shall be made in compliance with Section 6.07; provided further
that the aggregate gross proceeds of any sales, transfers, leases or other
dispositions by a Loan Party to a Subsidiary that is not a Loan Party in
reliance upon this paragraph (c) and the aggregate gross proceeds of any or all
assets sold, transferred or leased in reliance upon paragraph (h) below shall
not exceed the amounts permitted to be invested in such entities pursuant to
Section 6.04;
(d) Sale and Lease-Back Transactions permitted by Section 6.03;
(e) Investments permitted by Section 6.04, Liens permitted by Section 6.02 and
Dividends permitted by Section 6.06;
(f) the purchase and sale or other transfer (including by capital contribution)
of Receivables Assets pursuant to Permitted Receivables Financings;
(g) the sale of defaulted receivables in the ordinary course of business and not
as part of an accounts receivables financing transaction;
(h) sales, transfers, leases or other dispositions of assets not otherwise
permitted by this Section 6.05; provided that the aggregate gross proceeds
(including non-cash proceeds) of any or all assets sold, transferred, leased or
otherwise disposed of in reliance upon this paragraph (h) and in reliance upon
the second proviso to paragraph (c) above shall not exceed, in any fiscal year
of the Domestic Borrower, 5.00% of Consolidated Total Assets as of the end of
the immediately preceding fiscal year;
(i) any merger or consolidation in connection with a Permitted Business
Acquisition, provided that following any such merger or consolidation
(i) involving any Borrower, such Borrower is the surviving corporation,
(ii) involving a domestic Subsidiary, the surviving or resulting entity shall be
a domestic Loan Party that is a Wholly Owned Subsidiary and (iii) involving a
Foreign Subsidiary, the surviving or resulting entity shall be a Foreign
Subsidiary Loan Party that is a Wholly Owned Subsidiary;

 

97



--------------------------------------------------------------------------------



 



(j) licensing and cross-licensing arrangements involving any technology or other
intellectual property of any Borrower or any Subsidiary in the ordinary course
of business; and
(k) sales, leases or other dispositions of inventory of the Domestic Borrower
and its Subsidiaries determined by the management of any Borrower to be no
longer useful or necessary in the operation of the business of the Domestic
Borrower or any of the Subsidiaries.
Notwithstanding anything to the contrary contained in Section 6.05 above,
(i) the Domestic Borrower shall at all times own, directly or indirectly, at
least 85% of the Equity Interests of each other Borrower, in each case, free and
clear of any Liens other than the Liens created by the Security Documents,
(ii) no sale, transfer or other disposition of assets shall be permitted by this
Section 6.05 (other than sales, transfers, leases or other dispositions to Loan
Parties pursuant to paragraph (c) hereof and purchases, sales or transfers
pursuant to paragraph (f) hereof) unless such disposition is for fair market
value, (iii) no sale, transfer or other disposition of assets shall be permitted
by paragraph (a), (d), (f) or (k) of this Section 6.05 unless such disposition
is for at least 75% cash consideration and (vii) no sale, transfer or other
disposition of assets in excess of $10.0 million shall be permitted by paragraph
(h) of this Section 6.05 unless such disposition is for at least 75% cash
consideration; provided that for purposes of clauses (ii) and (iii), the amount
of any secured Indebtedness or other Indebtedness of a Subsidiary that is not a
Loan Party (as shown on the Domestic Borrower’s or such Subsidiary’s most recent
balance sheet or in the notes thereto) of the Domestic Borrower or any
Subsidiary of the Domestic Borrower that is assumed by the transferee of any
such assets shall be deemed cash.
Section 6.06 Dividends and Distributions. Declare or pay, directly or
indirectly, any dividend or make any other distribution (by reduction of capital
or otherwise), whether in cash, property, securities or a combination thereof,
with respect to any of its Equity Interests (other than dividends and
distributions on Equity Interests payable solely by the issuance of additional
shares of Equity Interests of the Person paying such dividends or distributions)
or directly or indirectly redeem, purchase, retire or otherwise acquire for
value (or permit any Subsidiary to purchase or acquire) any shares of any class
of its Equity Interests or set aside any amount for any such purpose; provided,
however, that:
(a) any Subsidiary of the Domestic Borrower may declare and pay dividends to,
repurchase its Equity Interests from or make other distributions to, the
Domestic Borrower or to any Wholly Owned Subsidiary of the Domestic Borrower
(or, in the case of non-Wholly Owned Subsidiaries, to the Domestic Borrower or
any Subsidiary that is a direct or indirect parent of such Subsidiary and to
each other owner of Equity Interests of such Subsidiary on a pro rata basis (or
more favorable basis from the perspective of the Domestic Borrower or such
Subsidiary) based on their relative ownership interests);

 

98



--------------------------------------------------------------------------------



 



(b) the Domestic Borrower and each Subsidiary may repurchase, redeem or
otherwise acquire or retire for value any Equity Interests of the Domestic
Borrower or any Subsidiary held by any current or former officer, director,
consultant or employee of the Domestic Borrower or any Subsidiary pursuant to
any equity subscription agreement, stock option agreement, shareholders’ or
members’ agreement or similar agreement, plan or arrangement or any Plan and
Subsidiaries may declare and pay dividends to the Domestic Borrower or any other
Subsidiary the proceeds of which are used for such purposes, provided that the
aggregate amount of such purchases or redemptions under this paragraph (b) shall
not exceed $15.0 million (plus the amount of net proceeds (i) received by the
Domestic Borrower during such calendar year from sales of Equity Interests of
the Domestic Borrower to directors, consultants, officers or employees of the
Domestic Borrower or any Subsidiary in connection with permitted employee
compensation and incentive arrangements and (ii) of any key-man life insurance
policies recorded during such calendar year) which, if not used in any year, may
be carried forward to any subsequent calendar year;
(c) non-cash repurchases of Equity Interests deemed to occur upon exercise of
stock options if such Equity Interests represent a portion of the exercise price
of such options;
(d) [Reserved];
(e) the Domestic Borrower may pay cash dividends and/or repurchase, redeem or
otherwise acquire or retire for value any Equity Interests of the Domestic
Borrower, provided that the aggregate amount of such dividends, repurchases or
redemptions shall not exceed the sum of (i) $200.0 million and (ii) fifty
percent (50%) of the Net Income of the Domestic Borrower for the period
commencing January 1, 2010 and ending on the last day of the most recently ended
fiscal quarter for which financial statements have been delivered pursuant to
Section 5.04(a) or (b);
(f) the Domestic Borrower may make distributions to its members of management
that hold Equity Interests of the Domestic Borrower in respect of such Equity
Interests in an aggregate amount not to exceed in any fiscal year, together with
such amounts permitted under Section 6.06(e) for such fiscal year, $3.0 million;
and
(g) the Domestic Borrower may repurchase, redeem or otherwise acquire or retire
for value any Equity Interests of the Domestic Borrower up to (i) $130.0 million
in respect of a share repurchase program and (ii) 5 million shares of the
Domestic Borrower in connection with the acquisition of the Target (provided
that if the acquisition of the Target is not consummated, the repurchases,
redemptions, acquisitions or retirements for value of such shares undertaken
pursuant to this clause (ii) shall nevertheless be permitted).
Section 6.07 Transactions with Affiliates.
(a) Sell or transfer any property or assets to, or purchase or acquire any
property or assets from, or otherwise engage in any other transaction with, any
of its Affiliates, unless such transaction is (i) otherwise permitted (or
required) under this Agreement (including in connection with any Permitted
Receivables Financing) or (ii) upon terms no less favorable to the Domestic
Borrower or such Subsidiary, as applicable, than would be obtained in a
comparable arm’s-length transaction with a Person that is not an Affiliate;
provided that this clause (ii) shall not apply to the indemnification of
directors of the Domestic Borrower and the Subsidiaries in accordance with
customary practice.

 

99



--------------------------------------------------------------------------------



 



(b) The foregoing paragraph (a) shall not prohibit, to the extent otherwise
permitted under this Agreement,
(i) any issuance of securities, or other payments, awards or grants in cash,
securities or otherwise pursuant to, or the funding of, employment arrangements,
stock options, stock ownership plans and the granting and performance of
registration rights approved by the Board of Directors of the Domestic Borrower,
(ii) transactions among the Borrowers and the Loan Parties and transactions
among the non-Loan Parties otherwise permitted by this Agreement,
(iii) any indemnification agreement or any similar arrangement entered into with
directors, officers, consultants and employees of the Domestic Borrower and the
Subsidiaries in the ordinary course of business and the payment of fees and
indemnities to directors, officers, consultants and employees of the Domestic
Borrower and the Subsidiaries in the ordinary course of business,
(iv) transactions pursuant to permitted agreements in existence on the Closing
Date and set forth on Schedule 6.07 or any amendment thereto to the extent such
amendment is not adverse to the Lenders in any material respect,
(v) any employment agreement or employee benefit plan entered into by the
Domestic Borrower or any of the Subsidiaries in the ordinary course of business
or consistent with past practice and payments pursuant thereto,
(vi) transactions otherwise permitted under Section 6.04 and Section 6.06,
(vii) any contribution by the Domestic Borrower to, or purchase by the Domestic
Borrower of, the equity capital of any Borrower; provided that any Equity
Interests of any Borrower purchased by the Domestic Borrower shall be pledged to
the Collateral Agent on behalf of the Lenders pursuant to the applicable
Collateral Agreement,
(viii) [Reserved]
(ix) transactions with any Affiliate for the purchase or sale of goods,
products, parts and services entered into in the ordinary course of business in
a manner consistent with past practice,
(x) any transaction in respect of which the Domestic Borrower delivers to the
Administrative Agent (for delivery to the Lenders) a letter addressed to the
Board of Directors of the Domestic Borrower from an accounting, appraisal or
investment banking firm, in each case of nationally recognized standing that is
(A) in the good faith determination of the Domestic Borrower qualified to render
such letter and (B) reasonably satisfactory to the Administrative Agent, which
letter states that such transaction is on terms that are no less favorable to
the Domestic Borrower or such Subsidiary, as applicable, than would be obtained
in a comparable arm’s-length transaction with a Person that is not an Affiliate,
(xi) transactions pursuant to any Permitted Receivables Financing,

 

100



--------------------------------------------------------------------------------



 



(xii) [Reserved],
(xiii) so long as not otherwise prohibited under this Agreement, guarantees of
performance by the Domestic Borrower or any Subsidiary of any other Subsidiary
or the Domestic Borrower that are not a Loan Party in the ordinary course of
business, except for guarantees of Indebtedness in respect of borrowed money;
and
(xiv) if such transaction is with a Person in its capacity as a holder (A) of
Indebtedness of the Domestic Borrower or any Subsidiary where such Person is
treated no more favorably than the other holders of Indebtedness of the Domestic
Borrower or any Subsidiary or (B) of Equity Interests of the Domestic Borrower
or any Subsidiary where such Person is treated no more favorably than the other
holders of Equity Interests of the Domestic Borrower or any Subsidiary.
Section 6.08 Business of the Domestic Borrower and the Subsidiaries.
Notwithstanding any other provisions hereof, engage at any time in any business
or business activity other than any business or business activity conducted by
it on the Closing Date and any business or business activities incidental or
related thereto, or any business or activity that is reasonably similar thereto
or a reasonable extension, development or expansion thereof or ancillary
thereto.
Section 6.09 Limitation on Prepayment or Modifications of Senior Subordinated
Indebtedness.
(a) (i) Make, or agree or offer to pay or make, directly or indirectly, any
optional payment in respect of principal or redeem the 2014 Senior Subordinated
Notes, the 2021 Senior Subordinated Notes or any Permitted Subordinated Debt
Securities, or make any payment or other distribution (whether in cash,
securities or other property), including any sinking fund or similar deposit, on
account of the purchase, redemption, retirement, acquisition, cancellation or
termination of the 2014 Senior Subordinated Notes, the 2021 Senior Subordinated
Notes or any Permitted Subordinated Debt Securities except for (A) Refinancings
permitted by Section 6.01(l)), (B) payments made solely with the proceeds from
the issuance of Equity Interests and (C) so long as no Default or Event of
Default has occurred and is continuing or would result therefrom, purchases and
redemptions of 2014 Senior Subordinated Notes, 2021 Senior Subordinated Notes or
any Permitted Subordinated Debt Securities, provided that, after giving effect
to any such purchases and redemptions pursuant to this clause (C), the Leverage
Ratio shall be less than 3.0 to 1.00, calculated on a pro forma basis as of the
last day of the most recently ended fiscal quarter in respect of which financial
statements have been delivered pursuant to Section 5.04; or
(ii) Amend or modify, or permit the amendment or modification of, any provision
of any 2014 Senior Subordinated Note, 2021 Subordinated Note or any Permitted
Senior Debt Securities or Permitted Subordinated Debt Securities, any Permitted
Receivables Document or any agreement (including any Senior Subordinated Notes
Document or any document relating to any Permitted Senior Debt Securities or
Permitted Subordinated Debt Securities) relating thereto, other than (A) in
respect of the 2014 Senior Subordinated Notes, the 2014 Second Supplemental
Indenture and (B) amendments or modifications that are not in any manner
materially adverse to Lenders and that do not affect the subordination
provisions thereof (if any) in a manner adverse to the Lenders.

 

101



--------------------------------------------------------------------------------



 



(b) Permit any Subsidiary to enter into any agreement or instrument that by its
terms restricts (1) the payment of dividends or distributions or the making of
cash advances by such Subsidiary to the Domestic Borrower or any Subsidiary that
is a direct or indirect parent of such Subsidiary or (2) the granting of Liens
by such Subsidiary pursuant to the Security Documents, in each case other than
those arising under any Loan Document, except, in each case, restrictions
existing by reason of:
(A) restrictions imposed by applicable law;
(B) restrictions contained in any Permitted Receivables Document with respect to
any Special Purpose Receivables Subsidiary;
(C) contractual encumbrances or restrictions in effect on the Closing Date under
(1) any Senior Subordinated Note Document or (2) any agreements related to any
permitted renewal, extension or refinancing of any Indebtedness existing on the
Closing Date that does not expand the scope of any such encumbrance or
restriction;
(D) restrictions imposed by any Permitted Senior Debt Securities that are
substantially similar to restrictions set forth in the Credit Agreement;
(E) any restriction on a Subsidiary imposed pursuant to an agreement entered
into for the sale or disposition of all or substantially all the Equity
Interests or assets of a Subsidiary pending the closing of such sale or
disposition;
(F) customary provisions in joint venture agreements and other similar
agreements applicable to joint ventures entered into in the ordinary course of
business;
(G) any restrictions imposed by any agreement relating to secured Indebtedness
permitted by this Agreement to the extent that such restrictions apply only to
the property or assets securing such Indebtedness;
(H) customary provisions contained in leases or licenses of intellectual
property and other similar agreements entered into in the ordinary course of
business;
(I) customary provisions restricting subletting or assignment of any lease
governing a leasehold interest;
(J) customary provisions restricting assignment of any agreement entered into in
the ordinary course of business;

 

102



--------------------------------------------------------------------------------



 



(K) customary restrictions and conditions contained in any agreement relating to
the sale of any asset permitted under Section 6.05 pending the consummation of
such sale; or
(L) any agreement in effect at the time such Subsidiary becomes a Subsidiary, so
long as such agreement was not entered into in contemplation of such Person
becoming a Subsidiary.
Section 6.10 Capital Expenditures. Permit the Domestic Borrower or its
Subsidiaries to make any Capital Expenditure, except that:
(a) The Domestic Borrower and its Subsidiaries may make Capital Expenditures so
long as during any fiscal year the aggregate amount thereof does not exceed
$110 million in fiscal year 2011 and $150 million in each of fiscal years 2012,
2013, 2014, and 2015.
(b) Notwithstanding anything to the contrary contained in Section 6.10(a) above,
to the extent that the aggregate amount of Capital Expenditures made by the
Domestic Borrower and its Subsidiaries in any fiscal year of the Domestic
Borrower pursuant to Section 6.10(a) is less than the amount set forth for such
fiscal year, the amount of such difference may be carried forward and used to
make Capital Expenditures in the two succeeding fiscal years;.
Section 6.11 Interest Coverage Ratio. Permit the Interest Coverage Ratio on the
last day of any fiscal quarter ending after the Closing Date, to be less than
3:00 to 1:00.
Section 6.12 Leverage Ratio. Permit the Leverage Ratio on the last day of any
fiscal quarter ending after the Closing Date, to be in excess of 3:75 to 1:00.
Section 6.13 Swap Agreements. Enter into any Swap Agreement, other than (a) Swap
Agreements required by Section 5.12 or any Permitted Receivables Financing,
(b) Swap Agreements entered into in the ordinary course of business to hedge or
mitigate risks to which the Domestic Borrower or any Subsidiary is exposed in
the conduct of its business or the management of its liabilities, and (c) Swap
Agreements entered into in order to effectively cap, collar or exchange interest
rates (from fixed to floating rates, from one floating rate to another floating
rate or otherwise) with respect to any interest-bearing liability or investment
of the Domestic Borrower or any Subsidiary.
Section 6.14 Designated Senior Debt. Designate any Indebtedness of any Borrower
or any of the Subsidiaries other than (a) the Obligations hereunder and
(b) Permitted Senior Debt Securities as “Designated Senior Indebtedness” under,
and as defined in, the 2014 Senior Subordinated Notes Indenture and the 2021
Senior Subordinated Notes Indenture.

 

103



--------------------------------------------------------------------------------



 



ARTICLE VII
EVENTS OF DEFAULT
Section 7.01 Events of Default. In case of the happening of any of the following
events (“Events of Default”):
(a) any representation or warranty made or deemed made by any Borrower or any
other Loan Party in any Loan Document, or any representation, warranty,
statement or information contained in any report, certificate, financial
statement or other instrument furnished in connection with or pursuant to any
Loan Document, shall prove to have been false or misleading in any material
respect when so made, deemed made or furnished by any Borrower or any other Loan
Party;
(b) default shall be made in the payment of any principal of any Loan or the
reimbursement with respect to any L/C Disbursement when and as the same shall
become due and payable, whether at the due date thereof or at a date fixed for
prepayment thereof or by acceleration thereof or otherwise;
(c) default shall be made in the payment of any interest on any Loan or on any
L/C Disbursement or in the payment of any Fee or any other amount (other than an
amount referred to in (b) above) due under any Loan Document, when and as the
same shall become due and payable, and such default shall continue unremedied
for a period of five (5) Business Days;
(d) default shall be made in the due observance or performance by any Borrower
or any of the Subsidiaries of any covenant, condition or agreement contained in
Section 5.01(a) (with respect to any Borrower), 5.05(a), 5.08, 5.10(c) or in
Article VI;
(e) default shall be made in the due observance or performance by any Borrower
or any of the Subsidiaries of any covenant, condition or agreement contained in
any Loan Document (other than those specified in paragraphs (b), (c) and
(d) above) and such default shall continue unremedied for a period of 30 days
after notice thereof from the Administrative Agent or any Lender to any
Borrower;
(f) (i) any event or condition occurs that (A) results in any Material
Indebtedness becoming due prior to its scheduled maturity or (B) enables or
permits (with all applicable grace periods having expired) the holder or holders
of any Material Indebtedness or any trustee or agent on its or their behalf to
cause any Material Indebtedness to become due, or to require the prepayment,
repurchase, redemption or defeasance thereof, prior to its scheduled maturity or
(ii) any Borrower or any of the Subsidiaries shall fail to pay the principal of
any Material Indebtedness at the stated final maturity thereof; provided that
this clause (f) shall not apply to secured Indebtedness that becomes due as a
result of the voluntary sale or transfer of the property or assets securing such
Indebtedness if such sale or transfer is permitted hereunder and under the
documents providing for such Indebtedness;
(g) there shall have occurred a Change in Control;
(h) an involuntary proceeding shall be commenced or an involuntary petition
shall be filed in a court of competent jurisdiction seeking (i) relief in
respect of any Borrower or any of the Subsidiaries (other than a Borrower or
Subsidiary incorporated in France), or of a substantial part of the property or
assets of any Borrower or any Subsidiary (other than a Borrower or Subsidiary
incorporated in France), under Title 11 of the United States Code, as now
constituted or hereafter amended, or any other federal, state or foreign
bankruptcy, insolvency, receivership or similar law, (ii) the appointment of a
receiver, trustee, custodian, sequestrator, conservator or similar official for
any Borrower or any of the Subsidiaries (other than a Borrower or Subsidiary
incorporated in France) or for a substantial part of the property or assets of
any Borrower or any of the Subsidiaries (other than a Borrower or Subsidiary
incorporated in France) or (iii) the winding-up or liquidation of any Borrower
or any Subsidiary (other than a Borrower or Subsidiary incorporated in France)
(except, in the case of any Subsidiary (other than the Borrowers), in a
transaction permitted by Section 6.05); and such proceeding or petition shall
continue undismissed for 60 days or an order or decree approving or ordering any
of the foregoing shall be entered;

 

104



--------------------------------------------------------------------------------



 



(i) any Borrower or any Subsidiary (other than a Borrower or Subsidiary
incorporated in France) shall (i) voluntarily commence any proceeding or file
any petition seeking relief under Title 11 of the United States Code, as now
constituted or hereafter amended, or any other federal, state or foreign
bankruptcy, insolvency, receivership or similar law, (ii) consent to the
institution of, or fail to contest in a timely and appropriate manner, any
proceeding or the filing of any petition described in paragraph (h) above,
(iii) apply for, request or consent to the appointment of a receiver, trustee,
custodian, sequestrator, conservator or similar official for any Borrower or any
of the Subsidiaries (other than a Borrower or Subsidiary incorporated in France)
or for a substantial part of the property or assets of any Borrower or any
Subsidiary (other than a Borrower or Subsidiary incorporated in France),
(iv) file an answer admitting the material allegations of a petition filed
against it in any such proceeding, (v) make a general assignment for the benefit
of creditors or (vi) become unable, admit in writing its inability or fail
generally to pay its debts as they become due;
(j) the failure by any Borrower or any Subsidiary to pay one or more final
judgments aggregating in excess of $50.0 million (net of any amounts which are
covered by insurance or bonded), which judgments are not discharged or
effectively waived or stayed for a period of 30 consecutive days, or any action
shall be legally taken by a judgment creditor to levy upon assets or properties
of any Borrower or any Subsidiary to enforce any such judgment;
(k) one or more ERISA Events or events with respect to one or more Foreign Plans
(“Foreign Events”) shall have occurred or are reasonably expected to occur that,
when taken together with all other ERISA Events and Foreign Events that have
occurred or are reasonably expected to occur, could reasonably be expected to
result in a Material Adverse Effect;
(l) any Borrower or any Subsidiary incorporated in France (i) stops or suspends
or announces an intention to stop or suspend payment of its debts or shall admit
its inability to pay its debts as they fall due or shall for the purpose of any
applicable law be or be deemed to be unable to pay its debts or shall otherwise
be or be deemed to be insolvent for the purpose of any insolvency law or to be
in a state of cessation de paiements, (ii) applies for the appointment of a
mandataire ad hoc, administrateur judiciaire, administrateur provisoire or
liquidateur judiciaire, (iii) applies for or is subject to the appointment of a
conciliateur for a procédure de conciliation pursuant to Articles L. 611-4 et
seq. of the French Code de Commerce, (iv) is the subject of a judgment for
sauvegarde (including sauvegarde financière accélérée), redressement judiciaire,
cession totale or partielle de l’entreprise or liquidation judiciaire pursuant
to Articles L. 620-1 et seq. of the French Code de Commerce or (v) is the
subject, in any jurisdiction other than France, of any procedure or step
analogous to those set out as items (ii), (iii) and (iv) above;

 

105



--------------------------------------------------------------------------------



 



(m) (i) any Loan Document shall for any reason be asserted in writing by any
Borrower or any Subsidiary not to be a legal, valid and binding obligation of
any party thereto, (ii) any security interest purported to be created by any
Security Document and to extend to Collateral that is not immaterial to any
Borrower and its Subsidiaries on a consolidated basis shall cease to be, or
shall be asserted in writing by any Borrower or any other Loan Party not to be,
a valid and perfected security interest (having the priority required by this
Agreement or the relevant Security Document) in the securities, assets or
properties covered thereby, except to the extent that (A) any such loss of
perfection or priority results from the failure of the Collateral Agent to
maintain possession of certificates actually delivered to it representing
securities pledged under the Collateral Agreements or to file UCC continuation
statements, (B) such loss is covered by a lender’s title insurance policy and
the Administrative Agent shall be reasonably satisfied with the credit of such
insurer or (C) any such loss of validity, perfection or priority is the result
of any failure by the Collateral Agent or the Administrative Agent to take any
action necessary to secure the validity, perfection or priority of the liens, or
(iii) the Guarantees pursuant to the Security Documents by the Domestic Borrower
or the Subsidiary Loan Parties of any of the Obligations shall cease to be in
full force and effect (other than in accordance with the terms thereof), or
shall be asserted in writing by any Borrower or any Subsidiary Loan Party not to
be in effect or not to be legal, valid and binding obligations;
then, and in every such event (other than an event with respect to any Borrower
described in paragraph (h), (i) or (l) above), and at any time thereafter during
the continuance of such event, the Administrative Agent, at the request of the
Required Lenders, shall, by notice to the Borrowers, take any or all of the
following actions, at the same or different times: (i) terminate forthwith the
Commitments, (ii) declare the Loans then outstanding to be forthwith due and
payable in whole or in part, whereupon the principal of the Loans so declared to
be due and payable, together with accrued interest thereon and any unpaid
accrued Fees and all other liabilities of the Borrowers accrued hereunder and
under any other Loan Document, shall become forthwith due and payable, without
presentment, demand, protest or any other notice of any kind, all of which are
hereby expressly waived by the Borrowers, anything contained herein or in any
other Loan Document to the contrary notwithstanding and (iii) demand cash
collateral pursuant to Section 2.05(j); and in any event with respect to the
Borrowers described in paragraph (h), (i) or (l) above, the Commitments shall
automatically terminate, the principal of the Loans then outstanding, together
with accrued interest thereon and any unpaid accrued Fees and all other
liabilities of the Borrowers accrued hereunder and under any other Loan
Document, shall automatically become due and payable and the Administrative
Agent shall be deemed to have made a demand for cash collateral to the full
extent permitted under Section 2.05(j), without presentment, demand, protest or
any other notice of any kind, all of which are hereby expressly waived by the
Borrowers, anything contained herein or in any other Loan Document to the
contrary notwithstanding.

 

106



--------------------------------------------------------------------------------



 



Section 7.02 Exclusion of Immaterial Subsidiaries. Solely for the purposes of
determining whether an Event of Default has occurred under clause (h), (i) or
(l) of Section 7.01, any reference in any such clause to any Subsidiary shall be
deemed not to include any Subsidiary affected by any event or circumstance
referred to in any such clause that did not, as of the last day of the fiscal
quarter of the Domestic Borrower most recently ended, have assets with a value
in excess of 2.5% of the Consolidated Total Assets or 2.5% of total revenues of
the Domestic Borrower and its Subsidiaries as of such date; provided that if it
is necessary to exclude more than one Subsidiary from clause (h), (i) or (l) of
Section 7.01 pursuant to this Section 7.02 in order to avoid an Event of Default
thereunder, all excluded Subsidiaries shall be considered to be a single
consolidated Subsidiary for purposes of determining whether the condition
specified above is satisfied.
ARTICLE VIII
THE AGENTS
Section 8.01 Appointment.
(a) In order to expedite the transactions contemplated by this Agreement,
(i) JPMorgan is hereby appointed to act as Administrative Agent and Collateral
Agent, (ii) each of Bank of America, N.A., Commerzbank AG, New York and Grand
Cayman Branch, DnB NOR Bank ASA, Sovereign Bank and Wells Fargo Bank, N.A. is
hereby appointed to act as a Co-Syndication Agent. Each of the Lenders and each
assignee of any such Lender hereby irrevocably authorizes the Administrative
Agent to take such actions on behalf of such Lender or assignee and to exercise
such powers as are specifically delegated to the Administrative Agent by the
terms and provisions hereof and of the other Loan Documents, together with such
actions and powers as are reasonably incidental thereto. The Administrative
Agent is hereby expressly authorized by the Lenders and each Issuing Bank,
without hereby limiting any implied authority, (A) to receive on behalf of the
Lenders and such Issuing Bank all payments of principal of and interest on the
Loans, all payments in respect of L/C Disbursements and all other amounts due to
the Lenders and such Issuing Bank hereunder, and promptly to distribute to each
Lender or such Issuing Bank its proper share of each payment so received; (B) to
give notice on behalf of each of the Lenders of any Event of Default specified
in this Agreement of which the Administrative Agent has actual knowledge
acquired in connection with the performance of its duties as Administrative
Agent hereunder; and (C) to distribute to each Lender copies of all notices,
financial statements and other materials delivered by any Borrower pursuant to
this Agreement as received by the Administrative Agent. Without limiting the
generality of the foregoing, the Collateral Agent is hereby expressly authorized
to execute any and all documents (including releases) with respect to the
Collateral and the rights of the Secured Parties with respect thereto, as
contemplated by and in accordance with the provisions of this Agreement and the
Security Documents, and all rights and remedies in respect of such Collateral
shall be controlled by the Collateral Agent.

 

107



--------------------------------------------------------------------------------



 



(b) Neither the Agents nor any of their respective directors, officers,
employees or agents shall be liable as such for any action taken or omitted by
any of them except for its or his own gross negligence or willful misconduct, or
be responsible for any statement, warranty or representation herein or the
contents of any document delivered in connection herewith, or be required to
ascertain or to make any inquiry concerning the performance or observance by the
Borrowers or any other Loan Party of any of the terms, conditions, covenants or
agreements contained in any Loan Document. The Agents shall not be responsible
to the Lenders for the due execution, genuineness, validity, enforceability or
effectiveness of this Agreement or any other Loan Documents or other instruments
or agreements. The Agents shall in all cases be fully protected in acting, or
refraining from acting, in accordance with written instructions signed by the
Required Lenders and, except as otherwise specifically provided herein, such
instructions and any action or inaction pursuant thereto shall be binding on all
the Lenders. Each Agent shall, in the absence of knowledge to the contrary, be
entitled to rely on any instrument or document believed by it in good faith to
be genuine and correct and to have been signed or sent by the proper Person.
Neither the Agents nor any of their respective directors, officers, employees or
agents shall have any responsibility to any Borrower or any other Loan Party or
any other party hereto or to any Loan Document on account of the failure, delay
in performance or breach by, or as a result of information provided by, any
Lender or Issuing Bank of any of its obligations hereunder or to any Lender or
Issuing Bank on account of the failure of or delay in performance or breach by
any other Lender or Issuing Bank or any Borrower or any other Loan Party of any
of their respective obligations hereunder or under any other Loan Document or in
connection herewith or therewith. Each Agent may execute any and all duties
hereunder by or through agents, employees or any sub-agent appointed by it and
shall be entitled to rely upon the advice of legal counsel selected by it with
respect to all matters arising hereunder and shall not be liable for any action
taken or suffered in good faith by it in accordance with the advice of such
counsel.
Section 8.02 Nature of Duties. The Lenders hereby acknowledge that no Agent
shall be under any duty to take any discretionary action permitted to be taken
by it pursuant to the provisions of this Agreement unless it shall be requested
in writing to do so by the Required Lenders. The Lenders further acknowledge and
agree that so long as an Agent shall make any determination to be made by it
hereunder or under any other Loan Document in good faith, such Agent shall have
no liability in respect of such determination to any Person. Notwithstanding any
provision to the contrary elsewhere in this Agreement, the Administrative Agent
shall not have any duties or responsibilities, except those expressly set forth
herein, or any fiduciary relationship with any Lender, and no implied covenants,
functions, responsibilities, duties, obligations or liabilities shall be read
into the Loan Documents or otherwise exist against the Administrative Agent.
Each Lender recognizes and agrees that the Joint Lead Arrangers shall have no
duties or responsibilities under this Agreement or any other Loan Document, or
any fiduciary relationship with any Lender, and shall have no functions,
responsibilities, duties, obligations or liabilities for acting as such
hereunder.
Section 8.03 Resignation by the Agents. Subject to the appointment and
acceptance of a successor Agent as provided below, any Agent may resign at any
time by notifying the Lenders and the Borrowers. Upon any such resignation, the
Required Lenders shall have the right to appoint a successor with the consent of
the Borrowers (not to be unreasonably withheld or delayed). If no successor
shall have been so appointed by the Required Lenders and approved by the
Borrowers and shall have accepted such appointment within 45 days after the
retiring Agent gives notice of its resignation, then the retiring Agent may, on
behalf of the Lenders with the consent of the Borrowers (not to be unreasonably
withheld or delayed), appoint a successor Agent which shall be a bank with an
office in New York, New York and an office in London, England (or a bank having
an Affiliate with such an office) having a combined capital and surplus that is
not less than $500.0 million or an Affiliate of any such bank. Upon the
acceptance of any appointment as Agent hereunder by a successor bank, such
successor shall succeed to and become vested with all the rights, powers,
privileges and duties of the retiring Agent and the retiring Agent shall be
discharged from its duties and obligations hereunder. After the Agent’s
resignation hereunder, the provisions of this Article and Section 9.05 shall
continue in effect for its benefit in respect of any actions taken or omitted to
be taken by it while it was acting as Agent.

 

108



--------------------------------------------------------------------------------



 



Section 8.04 Each Agent in Its Individual Capacity. With respect to the Loans
made by it hereunder, each Agent in its individual capacity and not as Agent
shall have the same rights and powers as any other Lender and may exercise the
same as though it were not an Agent, and the Agents and their Affiliates may
accept deposits from, lend money to and generally engage in any kind of business
with any Borrower or any of the Subsidiaries or other Affiliates thereof as if
it were not an Agent.
Section 8.05 Indemnification. Each Lender agrees (a) to reimburse the Agents, on
demand, in the amount of its pro rata share (based on its Commitments hereunder
(or if such Commitments shall have expired or been terminated, in accordance
with the respective principal amounts of its applicable outstanding Loans or
participations in L/C Disbursements, as applicable)) of any reasonable expenses
incurred for the benefit of the Lenders by the Agents, including reasonable
counsel fees and compensation of agents and employees paid for services rendered
on behalf of the Lenders, which shall not have been reimbursed by the Borrowers
and (b) to indemnify and hold harmless each Agent and any of its directors,
officers, employees or agents, on demand, in the amount of such pro rata share,
from and against any and all liabilities, Taxes, obligations, losses, damages,
penalties, actions, judgments, suits, costs, expenses or disbursements of any
kind or nature whatsoever which may be imposed on, incurred by or asserted
against it in its capacity as Agent or any of them in any way relating to or
arising out of this Agreement or any other Loan Document or any action taken or
omitted by it or any of them under this Agreement or any other Loan Document, to
the extent the same shall not have been reimbursed by the Borrowers, provided
that no Lender shall be liable to an Agent for any portion of such liabilities,
obligations, losses, damages, penalties, actions, judgments, suits, costs,
expenses or disbursements resulting from the gross negligence or willful
misconduct of such Agent or any of its directors, officers, employees or agents.
Section 8.06 Lack of Reliance on Agents. Each Lender acknowledges that it has,
independently and without reliance upon the Agents and any Lender and based on
such documents and information as it has deemed appropriate, made its own credit
analysis and decision to enter into this Agreement. Each Lender also
acknowledges that it will, independently and without reliance upon the Agents,
any other Lender and based on such documents and information as it shall from
time to time deem appropriate, continue to make its own decisions in taking or
not taking action under or based upon this Agreement or any other Loan Document,
any related agreement or any document furnished hereunder or thereunder. The
Agents shall not be required to keep themselves informed as to the performance
or observance by the Borrowers or any of their Subsidiaries of this Agreement,
the Loan Documents or any other document referred to or provided for herein or
to inspect the Properties or books of the Borrowers or their Subsidiaries.
Except for notices, reports and other documents and information expressly
required to be furnished to the Lenders by the Administrative Agent hereunder,
no Agent or the Arrangers shall have any duty or responsibility to provide any
Lender with any credit or other information concerning the affairs, financial
condition or business of the Borrowers (or any of their Affiliates) which may
come into the possession of such Agent or any of its Affiliates. In this regard,
each Lender acknowledges that Vinson & Elkins LLP is acting in this transaction
as special counsel to the Administrative Agent only, except to the extent
otherwise expressly stated in any legal opinion or any Loan Document. Each other
party hereto will consult with its own legal counsel to the extent that it deems
necessary in connection with the Loan Documents and the matters contemplated
therein.

 

109



--------------------------------------------------------------------------------



 



Section 8.07 European Administrative Agent. The European Administrative Agent
has been designated under this Agreement to carry out duties of the
Administrative Agent. The European Administrative Agent shall be subject to each
of the obligations in this Agreement to be performed by the European
Administrative Agent, and each of the Borrowers and the Lenders agrees that the
European Administrative Agent shall be entitled to exercise each of the rights
and shall be entitled to each of the benefits of the Administrative Agent under
this Agreement as related to the performance of its obligations hereunder.
Section 8.08 Appointment of Supplemental Collateral Agents.
(a) It is the purpose of this Agreement and the other Loan Documents that there
shall be no violation of any law of any jurisdiction denying or restricting the
right of banking corporations or associations to transact business as agent or
trustee in such jurisdiction. It is recognized that in case of litigation under
this Agreement or any of the other Loan Documents, and in particular in case of
the enforcement of any of the Loan Documents, or in case the Administrative
Agent deems that by reason of any present or future law of any jurisdiction it
may not exercise any of the rights, powers or remedies granted herein or in any
of the other Loan Documents or take any other action which may be desirable or
necessary in connection therewith, it may be necessary that the Administrative
Agent appoint an additional individual or institution as a separate trustee,
co-trustee, collateral agent, collateral sub-agent or collateral co-agent (any
such additional individual or institution being referred to herein individually
as a “Supplemental Collateral Agent” and collectively as “Supplemental
Collateral Agents”).
(b) In the event that the Administrative Agent appoints a Supplemental
Collateral Agent with respect to any Collateral, (i) each and every right,
power, privilege or duty expressed or intended by this Agreement or any of the
other Loan Documents to be exercised by or vested in or conveyed to the
Administrative Agent with respect to such Collateral shall be exercisable by and
vest in such Supplemental Collateral Agent to the extent, and only to the
extent, necessary to enable such Supplemental Collateral Agent to exercise such
rights, powers and privileges with respect to such Collateral and to perform
such duties with respect to such Collateral, and every covenant and obligation
contained in the Loan Documents and necessary to the exercise or performance
thereof by such Supplemental Collateral Agent shall run to and be enforceable by
either the Administrative Agent or such Supplemental Collateral Agent, and
(ii) the provisions of this Article and of Section 9.05 that refer to the
Administrative Agent shall inure to the benefit of such Supplemental Collateral
Agent and all references therein to the Administrative Agent shall be deemed to
be references to the Administrative Agent and/or such Supplemental Collateral
Agent, as the context may require.

 

110



--------------------------------------------------------------------------------



 



(c) Should any instrument in writing from any Loan Party be required by any
Supplemental Collateral Agent so appointed by the Administrative Agent for more
fully and certainly vesting in and confirming to it such rights, powers,
privileges and duties, such Loan Party shall execute, acknowledge and deliver
any and all such instruments promptly upon request by the Administrative Agent.
In case any Supplemental Collateral Agent, or a successor thereto, shall die,
become incapable of acting, resign or be removed, all the rights, powers,
privileges and duties of such Supplemental Collateral Agent, to the extent
permitted by law, shall vest in and be exercised by the Administrative Agent
until the appointment of a new Supplemental Collateral Agent.
ARTICLE IX
MISCELLANEOUS
Section 9.01 Notices.
(a) Notices and other communications provided for herein shall be in writing and
shall be delivered by hand or overnight courier service, mailed by certified or
registered mail or sent by telecopy, as follows:
(i) if to the Domestic Borrower, to it at Dresser-Rand Group Inc., 1200 W. Sam
Houston Parkway N., Houston, TX 77043, Attention: Robert Saltarelli (telecopy:
713.935.3880) (e-mail: rsaltarelli@dresser-rand.com);
(ii) if to the French Borrower, to it at D-R Holdings (France) S.A.S. c/o
DRESSER-RAND S.A., 31, Boulevard Winston Churchill 76080 LE HAVRE Cedex 7013,
Attention: Jean-François CHEVRIER (telecopy: +33.235.25.5369) (e-mail:
jean-francois_chevrier@dresser-rand.com);
(iii) if to the Administrative Agent, to JPMorgan Chase Bank, N.A., 10 South
Dearborn, 7th Floor, Chicago, IL, 60603, Attention: Sherese Cork (telecopy:
888.303.9732) (e-mail: jpm.agency.servicing.1@jpmchase.com)
(iv) if to the European Administrative Agent, to J.P. Morgan Europe Limited, 125
London Wall, London EC2Y 5AJ, Attention: Manager (telecopy: 44.207.777.2360);
and
(v) if to an Issuing Bank, to it at the address or telecopy number set forth
separately in writing.
(b) Notices and other communications to the Lenders hereunder may be delivered
or furnished by electronic communications pursuant to procedures approved by the
Administrative Agent; provided that the foregoing shall not apply to notices
pursuant to Article II unless otherwise agreed by the Administrative Agent and
the applicable Lender. Each of the Administrative Agent, the Collateral Agent
and the Borrowers may, in its discretion, agree to accept notices and other
communications to it hereunder by electronic communications pursuant to
procedures approved by it; provided further that approval of such procedures may
be limited to particular notices or communications.
(c) All notices and other communications given to any party hereto in accordance
with the provisions of this Agreement shall be deemed to have been given on the
date of receipt if delivered by hand or overnight courier service, sent by
telecopy or (to the extent permitted by paragraph (b) above) electronic means or
on the date five Business Days after dispatch by certified or registered mail if
mailed, in each case delivered, sent or mailed (properly addressed) to such
party as provided in this Section 9.01 or in accordance with the latest
unrevoked direction from such party given in accordance with this Section 9.01.

 

111



--------------------------------------------------------------------------------



 



(d) Any party hereto may change its address or telecopy number for notices and
other communications hereunder by notice to the other parties hereto.
Section 9.02 Survival of Agreement. All covenants, agreements, representations
and warranties made by the Borrowers and the Loan Parties herein, in the other
Loan Documents and in the certificates or other instruments prepared or
delivered in connection with or pursuant to this Agreement or any other Loan
Document shall be considered to have been relied upon by the Lenders and each
Issuing Bank and shall survive the making by the Lenders of the Loans, the
execution and delivery of the Loan Documents and the issuance of the Letters of
Credit, regardless of any investigation made by such Persons or on their behalf,
and shall continue in full force and effect as long as the principal of or any
accrued interest on any Loan or L/C Disbursement or any Fee or any other amount
payable under this Agreement or any other Loan Document is outstanding and
unpaid or any Letter of Credit is outstanding and so long as the Commitments
have not been terminated. Without prejudice to the survival of any other
agreements contained herein, indemnification and reimbursement obligations
contained herein (including pursuant to Sections 2.16, 2.18 and 9.05) shall
survive the payment in full of the principal and interest hereunder, the
expiration of the Letters of Credit and the termination of the Commitments or
this Agreement.
Section 9.03 Binding Effect. This Agreement shall become effective when it shall
have been executed by the Borrowers and the Agents and when the Administrative
Agent shall have received copies hereof which, when taken together, bear the
signatures of each of the other parties hereto, and thereafter shall be binding
upon and inure to the benefit of the Borrowers, each Issuing Bank, the Agents
and each Lender and their respective permitted successors and assigns.
Section 9.04 Successors and Assigns.
(a) The provisions of this Agreement shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns
permitted hereby (including any Affiliate of any Issuing Bank that issues any
Letter of Credit), except that (i) other than pursuant to a merger permitted by
Section 6.05(b) or 6.05(i), no Borrower may assign or otherwise transfer any of
its rights or obligations hereunder without the prior written consent of each
Lender (and any attempted assignment or transfer by any Borrower without such
consent shall be null and void) and (ii) no Lender may assign or otherwise
transfer its rights or obligations hereunder except in accordance with this
Section. Nothing in this Agreement, expressed or implied, shall be construed to
confer upon any Person (other than the parties hereto, their respective
successors and assigns permitted hereby (including any Affiliate of any Issuing
Bank that issues any Letter of Credit), Participants (to the extent provided in
paragraph (c) of this Section) and, to the extent expressly contemplated hereby,
the Related Parties of each of the Agents, each Issuing Bank and the Lenders)
any legal or equitable right, remedy or claim under or by reason of this
Agreement.

 

112



--------------------------------------------------------------------------------



 



(b) (i) Subject to the conditions set forth in paragraph (b)(ii) below, any
Lender may assign to one or more assignees all or a portion of its rights and
obligations under this Agreement (including all or a portion of its Commitment
and the Loans at the time owing to it) with the prior written consent (such
consent not to be unreasonably withheld or delayed) of:
(A) the Borrowers; provided, that no consent of any Borrower shall be required
for an assignment to a Lender, an Affiliate of a Lender, an Approved Fund or, if
an Event of Default has occurred and is continuing, any other assignee (provided
that any liability of the Borrowers to an assignee that is an Approved Fund or
Affiliate of the assigning Lender under Section 2.16, 2.18 or 2.21 shall be
limited to the amount, if any, that would have been payable hereunder by the
Borrowers in the absence of such assignment);
(B) the Administrative Agent and the Swingline Lenders; provided that no consent
of the Administrative Agent or the Swingline Lenders, as applicable, shall be
required for an assignment of a Revolving Facility Commitment or Delayed Draw
Commitment to an assignee that is a Lender immediately prior to giving effect to
such assignment; and
(C) any such assignment shall be made ratably among the Revolving Facility, the
Term Loan Facility and the Delayed Draw Facility.
(ii) Assignments shall be subject to the following additional conditions:
(A) except in the case of an assignment to a Lender, an Affiliate of a Lender or
an Approved Fund, an assignment of the entire remaining amount of the assigning
Lender’s Commitment or contemporaneous assignments to related Approved Funds
that equal at least $5.0 million in the aggregate, the amount of the commitment
of the assigning Lender subject to each such assignment (determined as of the
date the Assignment and Acceptance with respect to such assignment is delivered
to the Administrative Agent) shall not be less than $5.0 million, unless each of
the Borrowers and the Administrative Agent otherwise consent; provided that no
such consent of the Borrowers shall be required if an Event of Default has
occurred and is continuing;
(B) each partial assignment shall be made as an assignment of a proportionate
part of all the assigning Lender’s rights and obligations under this Agreement;
(C) the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Acceptance, together with a processing
and recordation fee of $3,500.00; provided that no such recordation fee shall be
due in connection with an assignment to an existing Lender or Affiliate of a
Lender or an Approved Fund of such Lender or an assignment by the Administrative
Agent and provided further that only one such fee shall be payable in connection
with contemporaneous assignments to related Approved Funds;

 

113



--------------------------------------------------------------------------------



 



(D) the assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire; and
(E) no such assignment shall be made to the Domestic Borrower, the French
Borrower or any of their Subsidiaries.
For purposes of this Section 9.04(b), the term “Approved Fund” shall have the
following meaning:
“Approved Fund” shall mean any Person (other than a natural person) that is
engaged in making, purchasing, holding or investing in bank loans and similar
extensions of credit in the ordinary course and that is administered or managed
by a Lender, an Affiliate of a Lender or an entity or an Affiliate of an entity
that administers or manages a Lender.
(iii) Subject to acceptance and recording thereof pursuant to paragraph (b)(iv)
of this Section, from and after the effective date specified in each Assignment
and Acceptance the assignee thereunder shall be a party hereto and, to the
extent of the interest assigned by such Assignment and Acceptance, have the
rights and obligations of a Lender under this Agreement, and the assigning
Lender hereunder shall, to the extent of the interest assigned by such
Assignment and Acceptance, be released from its obligations under this Agreement
(and, in the case of an Assignment and Acceptance covering all of the assigning
Lender’s rights and obligations under this Agreement, such Lender shall cease to
be a party hereto but shall continue to be entitled to the benefits of
Sections 2.16, 2.17, 2.18 and 9.05). Any assignment or transfer by a Lender of
rights or obligations under this Agreement that does not comply with this
Section 9.04 shall be treated for purposes of this Agreement as a sale by such
Lender of a participation in such rights and obligations in accordance with
paragraph (c) of this Section.
(iv) The Administrative Agent, acting for this purpose as an agent of the
Borrowers, shall maintain at one of its offices a copy of each Assignment and
Acceptance delivered to it and a register for the recordation of the names and
addresses of the Lenders, and the Commitment of, and principal amount of the
Loans and L/C Disbursements owing to, each Lender pursuant to the terms hereof
from time to time (the “Register”). The entries in the Register shall be
conclusive, and each Borrower, the Agents, each Issuing Bank and the Lenders
shall treat each Person whose name is recorded in the Register pursuant to the
terms hereof as a Lender hereunder for all purposes of this Agreement,
notwithstanding notice to the contrary. The Register shall be available for
inspection by any Borrower, any Issuing Bank and any Lender, at any reasonable
time and from time to time upon reasonable prior notice.

 

114



--------------------------------------------------------------------------------



 



(v) Upon its receipt of a duly completed Assignment and Acceptance executed by
an assigning Lender and an assignee, the assignee’s completed Administrative
Questionnaire (unless the assignee shall already be a Lender hereunder), the
processing and recordation fee referred to in paragraph (b) of this Section and
any written consent to such assignment required by paragraph (b) of this
Section, the Administrative Agent shall accept such Assignment and Acceptance
and record the information contained therein in the Register. No assignment
shall be effective for purposes of this Agreement unless it has been recorded in
the Register as provided in this paragraph.
(c) (i) Any Lender may, without the consent of the Borrowers, the Administrative
Agent, any Issuing Bank or any Swingline Lender, sell participations to one or
more banks or other entities (a “Participant”) in all or a portion of such
Lender’s rights and obligations under this Agreement (including all or a portion
of its Commitment and the Loans owing to it); provided that (A) such Lender’s
obligations under this Agreement shall remain unchanged, (B) such Lender shall
remain solely responsible to the other parties hereto for the performance of
such obligations and (C) the Borrowers, the Agents, each Issuing Bank and the
other Lenders shall continue to deal solely and directly with such Lender in
connection with such Lender’s rights and obligations under this Agreement. Any
agreement or instrument (oral or written) pursuant to which a Lender sells such
a participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and the other Loan Documents and to approve any
amendment, modification or waiver of any provision of this Agreement and the
other Loan Documents; provided that (1) such agreement or instrument may provide
that such Lender will not, without the consent of the Participant, agree to any
amendment, modification or waiver described in Section 9.04(a)(i) or clauses
(i), (ii), (iii), (iv), (v) or (vi) of the first proviso to Section 9.08(b) that
affects such Participant and (2) no other agreement (oral or written) with
respect to such Participant may exist between such Lender and such Participant.
Subject to paragraph (c)(ii) of this Section, the Borrowers agree that each
Participant shall be entitled to the benefits of Sections 2.16, 2.17 and 2.18 to
the same extent as if it were a Lender and had acquired its interest by
assignment pursuant to paragraph (b) of this Section. To the extent permitted by
law, each Participant also shall be entitled to the benefits of Section 9.06 as
though it were a Lender, provided such Participant agrees to be subject to
Section 2.19(c) as though it were a Lender.
(ii) A Participant shall not be entitled to receive any greater payment under
Section 2.16, 2.17 or 2.18 than the applicable Lender would have been entitled
to receive with respect to the participation sold to such Participant, unless
the sale of the participation to such Participant is made with the Borrowers’
prior written consent (which shall not be unreasonably withheld). A Participant
that would be a Foreign Lender if it were a Lender shall not be entitled to the
benefits of Section 2.18 to the extent such Participant fails to comply with
Section 2.18(e) as though it were a Lender.
(d) Any Lender may at any time pledge or assign a security interest in all or
any portion of its rights under this Agreement to secure obligations of such
Lender, including any pledge or assignment to secure obligations to a Federal
Reserve Bank, and this Section shall not apply to any such pledge or assignment
of a security interest; provided that no such pledge or assignment of a security
interest shall release a Lender from any of its obligations hereunder or
substitute any such pledgee or assignee for such Lender as a party hereto.

 

115



--------------------------------------------------------------------------------



 



(e) For the purposes of Article 1278 of the French Civil Code, it is expressly
agreed that upon any assignment of the rights and obligations of a Lender, the
security created or evidenced by any collateral agreement or instrument governed
by French law and/or with a French law party shall be preserved for the benefit
of the new Lender and each other Secured Party.
(f) A copy of the instrument evidencing the assignment of the rights of a Lender
in respect of any Loan to the French Borrower or any Additional Foreign Borrower
organized under the laws of France shall be notified through a French bailiff
(huissier) to such Borrower in accordance with Article 1690 of the French Civil
Code. The new Lender will be responsible for the fees of the French bailiff
(huissier) for so notifying the French Loan Party.
Section 9.05 Expenses; Indemnity.
(a) The Domestic Borrower agrees to pay all reasonable and documented
out-of-pocket expenses (including Other Taxes) incurred by the Agents in
connection with the preparation of this Agreement and the other Loan Documents,
or by the Agents in connection with the syndication of the Commitments or the
administration of this Agreement (including expenses incurred in connection with
due diligence and initial and ongoing Collateral examination to the extent
incurred with the reasonable prior approval of the Domestic Borrower and the
reasonable fees, disbursements and the charges for no more than one primary
counsel and one counsel in each jurisdiction where Collateral is located) or in
connection with any amendments, modifications or waivers of the provisions
hereof or thereof (whether or not the Transactions hereby contemplated shall be
consummated) or incurred by the Agents or any Lender in connection with the
enforcement or protection of their rights in connection with this Agreement and
the other Loan Documents, in connection with the Loans made or the Letters of
Credit issued hereunder, including the reasonable fees, charges and
disbursements of Vinson & Elkins LLP, counsel for the Agents and the Joint Lead
Arrangers, and, in connection with any such enforcement or protection, the
reasonable fees, charges and disbursements of any other counsel) (including the
reasonable and documented allocated costs of internal counsel for the Agents,
the Joint Lead Arrangers, any Issuing Bank or any Lender (but no more than one
such counsel for any Lender)).
(b) The Domestic Borrower agrees to indemnify the Agents, the Joint Lead
Arrangers, each Issuing Bank, each Lender and each of their respective
directors, trustees, officers, employees, investment advisors and agents (each
such Person being called an “Indemnitee”) against, and to hold each Indemnitee
harmless from, any and all losses, claims, damages, liabilities and related
expenses, including reasonable and documented counsel fees, charges and
disbursements, incurred by or asserted against any Indemnitee arising out of, in
any way connected with, or as a result of (i) the execution or delivery of this
Agreement or any other Loan Document or any agreement or instrument contemplated
hereby or thereby, the performance by the parties hereto and thereto of their
respective obligations thereunder or the consummation of the Transactions and
the other transactions contemplated hereby, (ii) the use of the proceeds of the
Loans or the use of any Letter of Credit or (iii) any claim, litigation,
investigation or proceeding relating to any of the foregoing, whether or not any
Indemnitee is a party thereto, provided that such indemnity shall not, as to any
Indemnitee, be available to the extent that such losses, claims, damages,
liabilities or related expenses result primarily from the gross

 

116



--------------------------------------------------------------------------------



 



negligence or willful misconduct of such Indemnitee (treating, for this purpose
only, any Agent, any Joint Lead Arranger, any Issuing Bank, any Lender and any
of their respective Related Parties as a single Indemnitee) as determined by a
court of competent jurisdiction in a final and non-appealable judgment. Subject
to and without limiting the generality of the foregoing sentence, the Domestic
Borrower agrees to indemnify each Indemnitee against, and hold each Indemnitee
harmless from, any and all losses, claims, damages, liabilities and related
expenses, including reasonable and documented counsel or consultant fees,
charges and disbursements, incurred by or asserted against any Indemnitee
arising out of, in any way connected with, or as a result of (A) any
Environmental Claim related in any way to any Borrower or any of their
Subsidiaries, or (B) any actual or alleged presence, Release or threatened
Release of Hazardous Materials at, under, on or from any Property, any property
owned, leased or operated by any predecessor of any Borrower or any of their
Subsidiaries, or any property at which any Borrower or any of their Subsidiaries
has sent Hazardous Wastes for treatment, storage or disposal, provided that such
indemnity shall not, as to any Indemnitee, be available to the extent that such
losses, claims, damages, liabilities or related expenses result from the gross
negligence or willful misconduct of such Indemnitee or any of its Related
Parties. The provisions of this Section 9.05 shall remain operative and in full
force and effect regardless of the expiration of the term of this Agreement, the
consummation of the transactions contemplated hereby, the repayment of any of
the Obligations, the invalidity or unenforceability of any term or provision of
this Agreement or any other Loan Document, or any investigation made by or on
behalf of any Agent, any Issuing Bank or any Lender. All amounts due under this
Section 9.05 shall be payable on written demand therefor accompanied by
reasonable documentation with respect to any reimbursement, indemnification or
other amount requested. In the case of an investigation, litigation or
proceeding to which the indemnity in this Section 9.05(b) applies, such
indemnity shall be effective whether or not such investigation, litigation or
proceeding is brought by a Borrower, any of such Borrower’s equity holders or
creditors, an Indemnitee or any other person or entity, whether or not an
Indemnitee is otherwise a party thereto
(c) Unless an Event of Default shall have occurred and be continuing, the
Domestic Borrower shall be entitled to assume the defense of any action for
which indemnification is sought hereunder with counsel of their choice at its
expense (in which case the Domestic Borrower shall not thereafter be responsible
for the fees and expenses of any separate counsel retained by an Indemnitee
except as set forth below); provided, however, that such counsel shall be
reasonably satisfactory to each such Indemnitee. Notwithstanding the Domestic
Borrower’s election to assume the defense of such action, each Indemnitee shall
have the right to employ separate counsel and to participate in the defense of
such action, and the Domestic Borrower shall bear the reasonable fees, costs and
expenses of such separate counsel, if (i) the use of counsel chosen by the
Domestic Borrower to represent such Indemnitee would present such counsel with a
conflict of interest; (ii) the actual or potential defendants in, or targets of,
any such action include both a Borrower and such Indemnitee and such Indemnitee
shall have reasonably concluded that there may be legal defenses available to it
that are different from or additional to those available to the Borrowers (in
which case the Domestic Borrower shall not have the right to assume the defense
or such action on behalf of such Indemnitee); (iii) the Domestic Borrower shall
not have employed counsel reasonably satisfactory to such Indemnitee to
represent it within a reasonable time after notice of the institution of such
action; or (iv) the Domestic Borrower shall authorize in writing such Indemnitee
to employ separate counsel at the Domestic Borrower’s expense. The Domestic
Borrower will not be liable under this Agreement for any amount paid by an
Indemnitee to settle any claims or actions if the settlement is entered into
without the Domestic Borrower’s consent, which consent may not be withheld or
delayed unless such settlement is unreasonable in light of such claims or
actions against, and defenses available to, such Indemnitee.

 

117



--------------------------------------------------------------------------------



 



(d) Except as expressly provided in Section 9.05(a) with respect to Other Taxes,
which shall not be duplicative with any amounts paid pursuant to Section 2.16,
this Section 9.05 shall not apply to Taxes.
Section 9.06 Right of Set-off. Subject to Section 9.23, if an Event of Default
shall have occurred and be continuing, each Lender and each Issuing Bank is
hereby authorized at any time and from time to time, to the fullest extent
permitted by law, to set off and apply any and all deposits (general or special,
time or demand, provisional or final) at any time held and other indebtedness at
any time owing by such Lender or such Issuing Bank to or for the credit or the
account of (a) any Domestic Loan Party or any other Domestic Subsidiary, against
any and all obligations of the Domestic Loan Parties, (b) any French Loan Party
or any of its Subsidiaries, against any and all of the French Obligations, and
(c) any other Foreign Loan Party or any of its Foreign Subsidiaries, against any
and all of the obligations of such Foreign Loan Party, in each case, now or
hereafter existing under this Agreement or any other Loan Document held by such
Lender or such Issuing Bank, irrespective of whether or not such Lender or such
Issuing Bank shall have made any demand under this Agreement or such other Loan
Document and although the obligations may be unmatured. The rights of each
Lender and each Issuing Bank under this Section 9.06 are in addition to other
rights and remedies (including other rights of set-off) that such Lender or such
Issuing Bank may have.
Section 9.07 Applicable Law. THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS (OTHER
THAN LETTERS OF CREDIT AND AS EXPRESSLY SET FORTH IN OTHER LOAN DOCUMENTS) SHALL
BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE LAWS OF THE STATE OF NEW
YORK.
Section 9.08 Waivers; Amendment.
(a) No failure or delay of the Agents, any Issuing Bank or any Lender in
exercising any right or power hereunder or under any Loan Document shall operate
as a waiver thereof, nor shall any single or partial exercise of any such right
or power, or any abandonment or discontinuance of steps to enforce such a right
or power, preclude any other or further exercise thereof or the exercise of any
other right or power. The rights and remedies of the Agents, each Issuing Bank
and the Lenders hereunder and under the other Loan Documents are cumulative and
are not exclusive of any rights or remedies that they would otherwise have. No
waiver of any provision of this Agreement or any other Loan Document or consent
to any departure by any Borrower or any other Loan Party therefrom shall in any
event be effective unless the same shall be permitted by paragraph (b) below,
and then such waiver or consent shall be effective only in the specific instance
and for the purpose for which given. No notice or demand on any Borrower or any
other Loan Party in any case shall entitle such Person to any other or further
notice or demand in similar or other circumstances.

 

118



--------------------------------------------------------------------------------



 



(b) Neither this Agreement nor any other Loan Document nor any provision hereof
or thereof may be waived, amended or modified except (x) in the case of this
Agreement, pursuant to an agreement or agreements in writing entered into by the
Borrowers and the Required Lenders and (y) in the case of any other Loan
Document, pursuant to an agreement or agreements in writing entered into by each
party thereto and the Collateral Agent and consented to by the Required Lenders;
provided, however, that no such agreement shall
(i) decrease or forgive the principal amount of, or extend the final maturity
of, or decrease the rate of interest on, any Loan or any L/C Disbursement,
without the prior written consent of each Lender directly affected thereby;
provided that any amendment to the financial covenant definitions in this
Agreement shall not constitute a reduction in the rate of interest for purposes
of this clause (i),
(ii) increase or extend the Commitment of any Lender or decrease the Commitment
Fees or L/C Participation Fees or other fees of any Lender without the prior
written consent of such Lender (it being understood that waivers or
modifications of conditions precedent, covenants, Defaults or Events of Default
or of a mandatory reduction in the aggregate Commitments shall not constitute an
increase of the Commitments of any Lender),
(iii) amend or modify the provisions of Section 2.19(b) or (c) in a manner that
would by its terms alter the pro rata sharing of payments required thereby,
without the prior written consent of each Lender adversely affected thereby,
(iv) amend or modify the provisions of this Section or the definition of the
terms “Required Lenders,” “Majority Lenders” or any other provision hereof
specifying the number or percentage of Lenders required to waive, amend or
modify any rights hereunder or make any determination or grant any consent
hereunder, without the prior written consent of each Lender adversely affected
thereby (it being understood that, with the consent of the Required Lenders,
additional extensions of credit pursuant to this Agreement may be included in
the determination of the Required Lenders on substantially the same basis as the
Loans and Commitments are included on the Closing Date),
(v) release all or substantially all the Collateral or release any Subsidiary
Loan Party from its Guarantee under a Collateral Agreement, unless, in the case
of a Subsidiary Loan Party, all or substantially all the Equity Interests of
such Subsidiary Loan Party is sold or otherwise disposed of in a transaction
permitted by this Agreement, without the prior written consent of each Lender,
or
(vi) effect any waiver, amendment or modification that by its terms adversely
affects the rights in respect of payments or Collateral of Lenders participating
in any Facility differently from those of Lenders participating in other
Facilities, without the consent of the Majority Lenders participating in the
adversely affected Facility (it being agreed that the Majority Lenders under the
Revolving Facility may waive, in whole or in part, any prepayment or Commitment
reduction of the Revolving Facility required by Section 2.12 so long as the
application of any prepayment or Commitment reduction of the Revolving Facility
still required to be made is not changed);

 

119



--------------------------------------------------------------------------------



 



provided further that no such agreement shall amend, modify or otherwise affect
the rights or duties of the Administrative Agent or an Issuing Bank hereunder
without the prior written consent of the Administrative Agent or such Issuing
Bank acting as such at the effective date of such agreement, as applicable. Each
Lender shall be bound by any waiver, amendment or modification authorized by
this Section 9.08 and any consent by any Lender pursuant to this Section 9.08
shall bind any assignee of such Lender.
(c) Without the consent of any Co-Syndication Agent, Joint Lead Arranger or
Lender, the Loan Parties and the Administrative Agent and/or Collateral Agent
may (in their respective sole discretion, or shall, to the extent required by
any Loan Document) enter into any amendment, modification or waiver of any Loan
Document, or enter into any new agreement or instrument, to effect the granting,
perfection, protection, expansion or enhancement of any security interest in any
Collateral or additional property to become Collateral for the benefit of the
Secured Parties, or as required by local law to give effect to, or protect any
security interest for the benefit of the Secured Parties, in any property or so
that the security interests therein comply with applicable law.
(d) Notwithstanding the foregoing, this Agreement may be amended (or amended and
restated) with the written consent of the Required Lenders, the Administrative
Agent, and the Borrowers (i) to add one or more additional credit facilities to
this Agreement and to permit the extensions of credit from time to time
outstanding thereunder and the accrued interest and fees in respect thereof to
share ratably in the benefits of this Agreement and the other Loan Documents
with the Loans and the accrued interest and fees in respect thereof and (ii) to
include appropriately the Lenders holding such credit facilities in any
determination of the Required Lenders.
Section 9.09 Interest Rate Limitation. Notwithstanding anything herein to the
contrary, if at any time the applicable interest rate, together with all fees
and charges that are treated as interest under applicable law (collectively, the
“Charges”), as provided for herein or in any other document executed in
connection herewith, or otherwise contracted for, charged, received, taken or
reserved by any Lender or any Issuing Bank, shall exceed the maximum lawful rate
(the “Maximum Rate”) that may be contracted for, charged, taken, received or
reserved by such Lender in accordance with applicable law, the rate of interest
payable hereunder, together with all Charges payable to such Lender or such
Issuing Bank, shall be limited to the Maximum Rate, provided that such excess
amount shall be paid to such Lender or such Issuing Bank on subsequent payment
dates to the extent not exceeding the legal limitation.
Section 9.10 Entire Agreement. This Agreement, the other Loan Documents and the
agreements regarding certain Fees referred to herein constitute the entire
contract between the parties relative to the subject matter hereof. Any previous
agreement among or representations from the parties or their Affiliates with
respect to the subject matter hereof is superseded by this Agreement and the
other Loan Documents. Notwithstanding the foregoing, the Fee Letter shall
survive the execution and delivery of this Agreement and remain in full force
and effect. Nothing in this Agreement or in the other Loan Documents, expressed
or implied, is intended to confer upon any party other than the parties hereto
and thereto any rights, remedies, obligations or liabilities under or by reason
of this Agreement or the other Loan Documents.

 

120



--------------------------------------------------------------------------------



 



Section 9.11 WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN RESPECT OF ANY LITIGATION DIRECTLY OR INDIRECTLY ARISING OUT OF, UNDER
OR IN CONNECTION WITH THIS AGREEMENT OR ANY OF THE OTHER LOAN DOCUMENTS. EACH
PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY
OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD
NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND
(B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER
INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS, AS APPLICABLE, BY, AMONG OTHER
THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION 9.11.
Section 9.12 Severability. In the event any one or more of the provisions
contained in this Agreement or in any other Loan Document should be held
invalid, illegal or unenforceable in any respect, the validity, legality and
enforceability of the remaining provisions contained herein and therein shall
not in any way be affected or impaired thereby. The parties shall endeavor in
good-faith negotiations to replace the invalid, illegal or unenforceable
provisions with valid provisions the economic effect of which comes as close as
possible to that of the invalid, illegal or unenforceable provisions.
Section 9.13 Counterparts. This Agreement may be executed in two or more
counterparts, each of which shall constitute an original but all of which, when
taken together, shall constitute but one contract, and shall become effective as
provided in Section 9.03. Delivery of an executed counterpart to this Agreement
by facsimile transmission shall be as effective as delivery of a manually signed
original.
Section 9.14 Headings. Article and Section headings and the Table of Contents
used herein are for convenience of reference only, are not part of this
Agreement and are not to affect the construction of, or to be taken into
consideration in interpreting, this Agreement.
Section 9.15 Jurisdiction; Consent to Service of Process.
(a) Each of the Borrowers hereby irrevocably and unconditionally submits, for
itself and its property, to the nonexclusive jurisdiction of any New York State
court or federal court of the United States of America sitting in New York City,
and any appellate court from any thereof, in any action or proceeding arising
out of or relating to this Agreement or the other Loan Documents, or for
recognition or enforcement of any judgment, and each of the parties hereto
hereby irrevocably and unconditionally agrees that all claims in respect of any
such action or proceeding may be heard and determined in such New York State or,
to the extent permitted by law, in such federal court. Each Borrower further
irrevocably consents to the service of process in any action or proceeding in
such courts by the mailing thereof by any parties thereto by registered or
certified mail, postage prepaid, to such Borrower at the address

 

121



--------------------------------------------------------------------------------



 



specified for the Loan Parties in Section 9.01(a). Each Foreign Borrower hereby
further agrees that service of process in any such action or proceeding brought
in any such New York state court or in any such federal court may be made upon
the Domestic Borrower at its address specified in Section 9.01(a), and each
Foreign Borrower hereby irrevocably appoints the Domestic Borrower as its
authorized agent to accept such service of process, and hereby irrevocably
agrees that the failure of the Domestic Borrower to give any notice of such
service to such Borrower shall not impair or affect the validity of such service
or of any judgment rendered in any action or proceeding based thereon. Each of
the parties hereto agrees that a final judgment in any such action or proceeding
shall be conclusive and may be enforced in other jurisdictions by suit on the
judgment or in any other manner provided by law. Nothing in this Agreement shall
affect any right that any Lender or any Issuing Bank may otherwise have to bring
any action or proceeding relating to this Agreement or the other Loan Documents
against any Borrower or any Loan Party or their properties in the courts of any
jurisdiction.
(b) Each of the Borrowers hereby irrevocably and unconditionally waives, to the
fullest extent it may legally and effectively do so, any objection which it may
now or hereafter have to the laying of venue of any suit, action or proceeding
arising out of or relating to this Agreement or the other Loan Documents in any
New York State or federal court. Each of the parties hereto hereby irrevocably
waives, to the fullest extent permitted by law, the defense of an inconvenient
forum to the maintenance of such action or proceeding in any such court.
Section 9.16 Confidentiality. Each of the Lenders, each Issuing Bank and each of
the Agents agrees that it shall maintain in confidence any information relating
to the Borrowers and the other Loan Parties furnished to it by or on behalf of
the Borrowers or the other Loan Parties (other than information that (a) has
become generally available to the public other than as a result of a disclosure
by such party, (b) has been independently developed by such Lender, such Issuing
Bank or such Agent without violating this Section 9.16 or (c) was available to
such Lender, such Issuing Bank or such Agent from a third party having, to such
Person’s knowledge, no obligations of confidentiality to any Borrower or any
other Loan Party) and shall not reveal the same other than to its directors,
trustees, officers, employees and advisors with a need to know or to any Person
that approves or administers the Loans on behalf of such Lender (so long as each
such Person shall have been instructed to keep the same confidential in
accordance with this Section 9.16), except: (i) to the extent necessary to
comply with law or any legal process or the requirements of any Governmental
Authority, the National Association of Insurance Commissioners or of any
securities exchange on which securities of the disclosing party or any Affiliate
of the disclosing party are listed or traded, (ii) as part of normal reporting
or review procedures to Governmental Authorities or the National Association of
Insurance Commissioners, (iii) to its parent companies, Affiliates or auditors
(so long as each such Person shall have been instructed to keep the same
confidential in accordance with this Section 9.16), (iv) in order to enforce its
rights under any Loan Document in a legal proceeding, (v) to any prospective
assignee of, or prospective Participant in, any of its rights under this
Agreement (so long as such Person shall have been instructed to keep the same
confidential in accordance with this Section 9.16) and (vi) to any direct or
indirect contractual counterparty in Swap Agreements or such contractual
counterparty’s professional advisor (so long as such contractual counterparty or
professional advisor to such contractual counterparty agrees to be bound by the
provisions of this Section).

 

122



--------------------------------------------------------------------------------



 



Section 9.17 Direct Website Communications.
(a) Delivery.
(i) Each Loan Party hereby agrees that it will use all reasonable efforts to
provide to the Administrative Agent all information, documents and other
materials that it is obligated to furnish to the Administrative Agent pursuant
to this Agreement and any other Loan Document, including, without limitation,
all notices, requests, financial statements, financial and other reports,
certificates and other information materials, but excluding any such
communication that (A) relates to a request for a new, or a conversion of an
existing, borrowing or other extension of credit (including any election of an
interest rate or interest period relating thereto), (B) relates to the payment
of any principal or other amount due under this Agreement prior to the scheduled
date therefor, (C) provides notice of any Default or Event of Default under this
Agreement or (D) is required to be delivered to satisfy any condition precedent
to the effectiveness of this Agreement and/or any borrowing or other extension
of credit hereunder (all such non-excluded communications collectively, the
“Communications”), by transmitting the Communications in an electronic/soft
medium in a format reasonably acceptable to the Administrative Agent to
Intralinks. Nothing in this Section 9.17 shall prejudice the right of the
Agents, the Co-Syndication Agents, the Joint Lead Arrangers or any Lender or any
Loan Party to give any notice or other communication pursuant to this Agreement
or any other Loan Document in any other manner specified in this Agreement or
any other Loan Document.
(ii) The Administrative Agent agrees that receipt of the Communications by the
Administrative Agent at its e mail address set forth above shall constitute
effective delivery of the Communications to the Administrative Agent for
purposes of the Loan Documents. Each Lender agrees that notice to it (as
provided in the next sentence) specifying that the Communications have been
posted to the Platform (as defined below) shall constitute effective delivery of
the Communications to such Lender for purposes of the Loan Documents. Each
Lender agrees (A) to notify the Administrative Agent in writing (including by
electronic communication) from time to time of such Lender’s e mail address to
which the foregoing notice may be sent by electronic transmission and (B) that
the foregoing notice may be sent to such e mail address.
(b) Posting. Each Loan Party further agrees that the Administrative Agent may
make the Communications available to the Lenders by posting the Communications
on Intralinks or a substantially similar electronic transmission system (the
“Platform”).
(c) Disclaimers. The Platform is provided “as is” and “as available.” The Agent
Parties (as defined below) do not warrant the accuracy or completeness of the
Communications, or the adequacy of the Platform and expressly disclaim liability
for errors or omissions in the communications. No warranty of any kind, express,
implied or statutory, including, without limitation, any warranty of
merchantability, fitness for a particular purpose, non-infringement of third
party rights or freedom from viruses or other code defects, is made by any Agent
Party in connection with the Communications or the Platform. In no event shall
the Administrative Agent or any of its affiliates or any of their respective
officers, directors, employees, agents advisors or representatives
(collectively, “Agent Parties”) have any liability to the Loan Parties, any
Lender or any other Person or entity for damages of any kind, including, without
limitation, direct or indirect, special, incidental or consequential damages,
losses or expenses (whether in tort, contract or otherwise) arising out of any
Loan Party’s or the Administrative Agent’s transmission of communications
through the internet, except to the extent the liability of any Agent Party is
found in a final non-appealable judgment by a court of competent jurisdiction to
have resulted primarily from such Agent Party’s gross negligence or willful
misconduct.

 

123



--------------------------------------------------------------------------------



 



Section 9.18 Release of Liens and Guarantees. In the event that any Loan Party
conveys, sells, leases, assigns, transfers or otherwise disposes of all or any
portion of any of the Equity Interests or assets of any Subsidiary Loan Party
(other than the Equity Interests of a Borrower) to a Person that is not (and is
not required to become) a Loan Party in a transaction not prohibited by
Section 6.05, the Administrative Agent and the Collateral Agent shall promptly
(and the Lenders hereby authorize the Administrative Agent and the Collateral
Agent to) take such action and execute any such documents as may be reasonably
requested by the Borrowers and at the Borrowers’ expense to release any Liens
created by any Loan Document in respect of such Equity Interests, and, in the
case of a disposition of the Equity Interests of any Subsidiary Loan Party that
is not a Borrower in a transaction permitted by Section 6.05 and as a result of
which such Subsidiary Loan Party would cease to be a Subsidiary, terminate such
Subsidiary Loan Party’s obligations under its Guarantee. In addition, the
Administrative Agent and the Collateral Agent agree to take such actions as are
reasonably requested by the Borrowers and at the Borrowers’ expense to terminate
the Liens and security interests created by the Loan Documents when all the
Obligations are paid in full and all Letters of Credit and Commitments are
terminated. Any representation, warranty or covenant contained in any Loan
Document relating to any such Equity Interests, asset or Subsidiary of the
Domestic Borrower shall no longer be deemed to be made once such Equity
Interests or asset is so conveyed, sold, leased, assigned, transferred or
disposed of.
Section 9.19 U.S. Patriot Act. Each Lender hereby notifies each Loan Party that
pursuant to the requirements of the U.S. Patriot Act, it is required to obtain,
verify and record information that identifies Loan Parties, which information
includes the name and address of each Loan Party and other information that will
allow the Lenders to identify such Loan Party in accordance with the U.S.
Patriot Act.
Section 9.20 Judgment.
(a) If for the purposes of obtaining judgment in any court it is necessary to
convert a sum due hereunder in Dollars into another currency, the parties hereto
agree, to the fullest extent that they may effectively do so, that the rate of
exchange used shall be that at which in accordance with normal banking
procedures the Administrative Agent could purchase Dollars with such other
currency at JPMorgan’s principal office in London at 11:00 a.m. (London time) on
the Business Day preceding that on which final judgment is given.
(b) If for the purposes of obtaining judgment in any court it is necessary to
convert a sum due hereunder in a Foreign Currency into Dollars, the parties
agree to the fullest extent that they may effectively do so, that the rate of
exchange used shall be that at which in accordance with normal banking
procedures the Administrative Agent could purchase such Foreign Currency with
Dollars at JPMorgan’s principal office in London at 11:00 a.m. (London time) on
the Business Day preceding that on which final judgment is given.

 

124



--------------------------------------------------------------------------------



 



(c) The obligation of each Borrower in respect of any sum due from it in any
currency (the “Primary Currency”) to any Lender or the Administrative Agent
hereunder shall, notwithstanding any judgment in any other currency, be
discharged only to the extent that on the Business Day following receipt by such
Lender or the Administrative Agent (as the case may be), of any sum adjudged to
be so due in such other currency, such Lender or the Administrative Agent (as
the case may be) may in accordance with normal banking procedures purchase the
applicable Primary Currency with such other currency; if the amount of the
applicable Primary Currency so purchased is less than such sum due to such
Lender or the Administrative Agent (as the case may be) in the applicable
Primary Currency, each Borrower agrees, as a separate obligation and
notwithstanding any such judgment, to indemnify such Lender or the
Administrative Agent (as the case may be) against such loss, and if the amount
of the applicable Primary Currency so purchased exceeds such sum originally due
to any Lender or the Administrative Agent (as the case may be) in the applicable
Primary Currency, such Lender or the Administrative Agent (as the case may be)
agrees to remit to such Borrower such excess.
Section 9.21 Substitution of Currency. If a change in any Foreign Currency
occurs pursuant to any applicable law, rule or regulation of any governmental,
monetary or multi-national authority, this Agreement (including, without
limitation, the definition of Adjusted LIBO Rate) will be amended to the extent
determined by the Administrative Agent (acting reasonably and in consultation
with the Borrowers) to be necessary to reflect the change in currency and to put
the Lenders and the Borrowers in the same position, so far as possible, that
they would have been in if no change in such Foreign Currency had occurred.
Section 9.22 Termination or Release. The Security Documents, the guarantees made
therein, the Security Interest (as defined therein) and all other security
interests granted thereby shall terminate, and a Subsidiary Loan Party shall
automatically be released from its obligations thereunder and the security
interests in the Collateral granted by any Loan Party shall be automatically
released, in each case in accordance with Section 7.14 of the Domestic
Collateral Agreement or the comparable provisions of the other Collateral
Agreements.
Section 9.23 Pledge and Guarantee Restrictions. Notwithstanding any provision of
this Agreement or any other Loan Document to the contrary (including any
provision that would otherwise apply notwithstanding other provisions or that is
the beneficiary of other overriding language):
(a) (i) no more than 65% of the issued and outstanding Equity Interests of
(A) any Foreign Borrower or any Foreign Subsidiary or (B) any Domestic
Subsidiary substantially all of whose assets consist of the Equity Interests in
“controlled foreign corporations” under Section 957 of the Code shall be pledged
or similarly hypothecated to guarantee, secure or support any Obligation of any
Domestic Loan Party;
(ii) no Foreign Subsidiary or any Domestic Subsidiary substantially all of whose
assets consist of the Equity Interests in “controlled foreign corporations”
under Section 957 of the Code shall guarantee or support any Obligation of any
Domestic Loan Party;

 

125



--------------------------------------------------------------------------------



 



(iii) no security or similar interest shall be granted in the assets of any
Foreign Subsidiary or any Domestic Subsidiary substantially all of whose assets
consist of the Equity Interests in “controlled foreign corporations under
Section 957 of the Code (including indirectly by way of an offset or otherwise)
which security or similar interests guarantees or supports any Obligation of any
Domestic Loan Party;
(b) no Subsidiary shall guarantee or support any Obligation of any Loan Party if
such guarantee or support would contravene the Agreed Security Principles;
(c) (i) no Foreign Subsidiary shall guarantee or support any Obligation of any
Foreign Loan Party unless such Foreign Subsidiary directly owns or is owned
directly by such Foreign Loan Party and is organized under the same jurisdiction
as such Foreign Loan Party;
(ii) no security or similar interest shall be granted in the assets of any
Foreign Subsidiary (including indirectly by way of an offset or otherwise) which
security or similar interest guarantees or supports any Obligation of any
Foreign Loan Party unless such Foreign Subsidiary directly owns or is owned
directly by such Foreign Loan Party and is organized under the same jurisdiction
as such Foreign Loan Party.
The parties hereto agree that any pledge, guaranty or security or similar
interest made or granted in contravention of this Section 9.23 shall be void ab
initio.
Section 9.24 Matters Pertaining to the French Borrower and to Any Additional
Foreign Borrower Organized Under the Laws of France.
(a) The Lenders as of the Closing Date participating in any loan to the French
Borrower and to any Additional Foreign Borrower organized under the laws of
France (if any) represent and warrant (i) that they are duly authorized to carry
out credit transaction in France pursuant to applicable laws and regulations of
France or the European Union and (ii) that participations in loans to any French
Borrower and to any Additional Foreign Borrower organized under the laws of
France (if any) and commitments to lend to any French Borrower and to any
Additional Foreign Borrower organized under the laws of France (if any) under
this Agreement shall only be assigned or transferred to institutions that are
duly authorized to carry out credit transactions in France, or which may legally
acquire rights under loans to a French borrower under applicable laws and
regulations of France.
(b) To comply with the provisions of articles L.313-4 of the French Monetary and
Financial Code and articles L. 313-1 and L. 313-2 of the French Code de la
consommation, the French Borrower hereby acknowledges that the effective global
rate (taux effectif global or “TEG”) for the Revolving Facility Loans cannot be
calculated for the total duration of this agreement, primarily because of the
floating rate of interest applicable to such Loans and the ability of the French
Borrower to select the duration of each Interest Period. Accordingly, on the
date hereof, an example of calculation of the effective global rate, based upon
certain assumptions and in particular the initial levels of the rate of interest
and of charges, is provided to the French Borrower by way of delivery of a TEG
letter by the Administrative Agent in a form reasonably acceptable to the French
Borrower. In addition, in the event that any French Subsidiary Loan Party will
become an Additional Foreign Borrower under the Revolving Facility, the Credit
Agreement Supplement for such Additional Foreign Borrower shall contain an
acknowledgement of such Additional Foreign Borrower similar to the
acknowledgement of the French Borrower contained in this Section 9.24 and a TEG
letter substantially in the same form as the TEG letter delivered to the French
Borrower. Any TEG letter delivered pursuant to this Section 9.24 shall form an
integral part of this agreement.

 

126



--------------------------------------------------------------------------------



 



Section 9.25 Reaffirmation of Letters of Credit. The Borrowers hereby reaffirm
the validity of and their obligations (including but not limited to any
obligations under the Domestic Collateral Agreement or the Foreign Guarantee)
under all Letters of Credit issued, amended, renewed or extended under the
Existing Credit Agreement and outstanding on the Closing Date, including any
such Letters of Credit issued for the account of the UK Borrower, as defined in
the Existing Credit Agreement.
Section 9.26 No Advisory or Fiduciary Responsibility. In connection with all
aspects of each transaction contemplated hereby (including in connection with
any amendment, waiver or other modification hereof or of any other Loan
Document), the Domestic Borrower, the French Borrower and each other Loan Party
acknowledges and agrees and acknowledges its Affiliates’ understanding that
that: (a)(i) the services regarding this Agreement provided by the
Administrative Agent and/or Lenders are arm’s-length commercial transactions
between the Domestic Borrower, the French Borrower, each other Loan Party and
their respective Affiliates, on the one hand, and the Administrative Agent and
the Lenders, on the other hand, (ii) each of the Domestic Borrower, the French
Borrower and the other Loan Parties have consulted their own legal, accounting,
regulatory and tax advisors to the extent they have deemed appropriate, and
(iii) the Domestic Borrower, the French Borrower and each other Loan Party is
capable of evaluating and understanding, and understands and accepts, the terms,
risks and conditions of the transactions contemplated hereby and by the other
Loan Documents; (b)(i) each of the Administrative Agent and Lenders is and has
been acting solely as a principal and, except as expressly agreed in writing by
the relevant parties, has not been, is not, and will not be acting as an
advisor, agent or fiduciary, for the Domestic Borrower, the French Borrower, any
other Loan Party, or any of their respective Affiliates, or any other Person and
(ii) neither the Administrative Agent nor any Lender has any obligation to
Borrower, any other Loan Party or any of their Affiliates with respect to the
transaction contemplated hereby except those obligations expressly set forth
herein and in the other Loan Documents; and (c) the Administrative Agent, the
Lenders and their respective Affiliates may be engaged in a broad range of
transactions that involve interests that differ from those of the Domestic
Borrower, the French Borrower, the other Loan Parties and their respective
Affiliates, and each of the Administrative Agent and Lenders has no obligation
to disclose any of such interests to the Domestic Borrower, the French Borrower,
any other Loan Party of any of their respective Affiliates. To the fullest
extent permitted by law, each of the Domestic Borrower, the French Borrower and
the other Loan Parties hereby waive and release any claims that it may have
against the Administrative Agent and each Lender with respect to any breach or
alleged breach of agency or fiduciary duty in connection with any aspect of any
transaction contemplated hereby.

 

127



--------------------------------------------------------------------------------



 



[Signature Pages Follow]

 

128



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
written above.

            DRESSER RAND GROUP INC.,
as the Domestic Borrower
      By:   /s/ Vincent R. Volpe Jr.         Name:   Vincent R. Volpe Jr.       
Title:   President and Chief Executive Officer   

            D-R HOLDINGS (France) S.A.S.,
as the French Borrower
      By:   /s/ Nicoletta Giadrossi         Name:   Nicoletta Giadrossi       
Title:   President   

[Signature Page to Dresser-Rand Credit Agreement]

 

 



--------------------------------------------------------------------------------



 



            JPMorgan Chase Bank, N.A.,
as Administrative Agent and as Lender
      By:   /s/ Preeti Bhatnagar         Name:   Preeti Bhatnagar       
Title:   Authorized Officer   

[Signature Page to Dresser-Rand Credit Agreement]

 

 



--------------------------------------------------------------------------------



 



            J.P. Morgan Europe Limited,
as European Administrative Agent
      By:   /s/ Alastair Stevenson         Name:   Alastair Stevenson       
Title:   Managing Director   

[Signature Page to Dresser-Rand Credit Agreement]

 

 



--------------------------------------------------------------------------------



 



            Bank of America, N.A.,
as Co-Syndication Agent and as Lender
      By:   /s/ Julie Castano         Name:   Julie Castano        Title:   Vice
President   

[Signature Page to Dresser-Rand Credit Agreement]

 

 



--------------------------------------------------------------------------------



 



            Commerzbank AG, New York and Grand Cayman Branch,
as Co-Syndication Agent and as Lender
      By:   /s/ Diane Pockaj         Name:   Diane Pockaj        Title:  
Managing Director            By:   /s/ Matthew Havens         Name:   Matthew
Havens        Title:   Assistant Vice President   

[Signature Page to Dresser-Rand Credit Agreement]

 

 



--------------------------------------------------------------------------------



 



            DnB NOR Bank ASA,
as Co-Syndication Agent and as Lender
      By:   /s/ Phillip F. Kurpiewski         Name:   Philip F. Kurpiewski     
  Title:   Senior Vice President   

            By:   /s/ Kristin Riise         Name:   Kristin Riise       
Title:   First Vice President   

[Signature Page to Dresser-Rand Credit Agreement]

 

 



--------------------------------------------------------------------------------



 



            Sovereign Bank,
as Co-Syndication Agent and as Lender
      By:   /s/ Arlene S. Pedovitch         Name:   Arlene S. Pedovitch       
Title:   Senior Vice President   

[Signature Page to Dresser-Rand Credit Agreement]

 

 



--------------------------------------------------------------------------------



 



            Wells Fargo Bank, N.A.,
as Co-Syndication Agent and as Lender
      By:   /s/ J. C. Hernandez         Name:   J. C. Hernandez        Title:  
Director   

[Signature Page to Dresser-Rand Credit Agreement]

 

 



--------------------------------------------------------------------------------



 



            The Bank of Tokyo-Mitsubishi UFJ, Ltd.,
as a Lender
      By:   /s/ Laurance Bressler         Name:   Laurance Bressler       
Title:   Authorized Signatory   

[Signature Page to Dresser-Rand Credit Agreement]

 

 



--------------------------------------------------------------------------------



 



            Compass Bank,
as a Lender
      By:   /s/ Payton K. Swope         Name:   Payton K. Swope        Title:  
Vice-President   

[Signature Page to Dresser-Rand Credit Agreement]

 

 



--------------------------------------------------------------------------------



 



            Citicorp North America, Inc.,
as a Lender
      By:   /s/ Brian Reed         Name:   Brian Reed        Title:   V.P.   

[Signature Page to Dresser-Rand Credit Agreement]

 

 



--------------------------------------------------------------------------------



 



            HSBC Bank USA, N.A.,
as a Lender
      By:   /s/ Dale Wilson         Name:   Dale Wilson        Title:   Senior
Vice President  

            By:   /s/ Bruce Robinson         Name:   Bruce Robinson      
Title:   Vice President   

[Signature Page to Dresser-Rand Credit Agreement]

 

 



--------------------------------------------------------------------------------



 



            Sumimoto Mitsui Banking Corporation,
as a Lender
      By:   /s/ Masakazu Hasegawa         Name:   Masakazu Hasegawa       
Title:   General Manager   

[Signature Page to Dresser-Rand Credit Agreement]

 

 



--------------------------------------------------------------------------------



 



            Barclays Bank PLC,
as a Lender
      By:   /s/ David Davies         Name:   David Davies        Title:  
Director   

[Signature Page to Dresser-Rand Credit Agreement]

 

 



--------------------------------------------------------------------------------



 



            U.S. Bank National Bank,
as a Lender
      By:   /s/ John Prigge         Name:   John Prigge        Title:   Vice
President   

[Signature Page to Dresser-Rand Credit Agreement]

 

 



--------------------------------------------------------------------------------



 



            Branch Banking and Trust Co.,
as a Lender
      By:   /s/ De Von J. Lang         Name:   De Von J. Lang        Title:  
Vice President   

[Signature Page to Dresser-Rand Credit Agreement]

 

 



--------------------------------------------------------------------------------



 



            Comerica Bank,
as a Lender
      By:   /s/ Eoin Collins         Name:   Eoin Collins        Title:   Senior
Vice President   

[Signature Page to Dresser-Rand Credit Agreement]

 

 



--------------------------------------------------------------------------------



 



            Morgan Stanley Senior Funding, Inc.,
as a Lender
      By:   /s/ Ryan Vetsch         Name:   Ryan Vetsch        Title:  
Authorized Signatory   

[Signature Page to Dresser-Rand Credit Agreement]

 

 



--------------------------------------------------------------------------------



 



            Morgan Stanley Senior Funding, Inc.,
as a Lender
      By:   /s/ B. Saini         Name:   B. Saini        Title:   Executive
Director   

[Signature Page to Dresser-Rand Credit Agreement]

 

 



--------------------------------------------------------------------------------



 



            The Northern Trust Company,
as a Lender
      By:   /s/ Keith L. Burson         Name:   Keith L. Burson        Title:  
Vice President   

[Signature Page to Dresser-Rand Credit Agreement]

 

 



--------------------------------------------------------------------------------



 



Schedule 1.01(a)
Certain Subsidiaries
Dresser-Rand Holding (Delaware) LLC

 

 



--------------------------------------------------------------------------------



 



Schedule 2.01
Commitments
Revolving Facility Commitments

                      Applicable         Name of Lender   Percentage     Maximum
Credit Amount  
JPMorgan Chase Bank, N.A.
    9.00 %   $ 54,000,000.00  
Bank of America, N.A.
    8.50 %   $ 51,000,000.00  
Commerzbank AG, New York and Grand Cayman Branch
    8.50 %   $ 51,000,000.00  
DnB NOR Bank ASA
    8.50 %   $ 51,000,000.00  
Sovereign Bank
    8.50 %   $ 51,000,000.00  
Wells Fargo Bank, N.A.
    8.50 %   $ 51,000,000.00  
The Bank of Tokyo-Mitsubishi UFJ, Ltd.
    6.50 %   $ 39,000,000.00  
Compass Bank
    6.50 %   $ 39,000,000.00  
Citicorp North America, Inc.
    6.50 %   $ 39,000,000.00  
HSBC Bank USA, N.A.
    6.50 %   $ 39,000,000.00  
Sumitomo Mitsui Banking Corporation
    6.50 %   $ 39,000,000.00  
Barclays Bank PLC
    4.00 %   $ 24,000,000.00  
U.S. Bank National Bank
    4.00 %   $ 24,000,000.00  
Branch Banking and Trust Co.
    2.00 %   $ 12,000,000.00  
Comerica Bank
    2.00 %   $ 12,000,000.00  
Morgan Stanley Bank International Limited
    2.00 %   $ 12,000,000.00  
The Northern Trust Company
    2.00 %   $ 12,000,000.00  
 
               
TOTAL
    100.00 %   $ 600,000,000.00  

Term Facility Commitments

                      Applicable         Name of Lender   Percentage     Maximum
Credit Amount  
JPMorgan Chase Bank, N.A.
    9.00 %   $ 14,400,000.00  
Bank of America, N.A.
    8.50 %   $ 13,600,000.00  
Commerzbank AG, New York and Grand Cayman Branch
    8.50 %   $ 13,600,000.00  
DnB NOR Bank ASA
    8.50 %   $ 13,600,000.00  
Sovereign Bank
    8.50 %   $ 13,600,000.00  
Wells Fargo Bank, N.A.
    8.50 %   $ 13,600,000.00  
The Bank of Tokyo-Mitsubishi UFJ, Ltd.
    6.50 %   $ 10,400,000.00  
Compass Bank
    6.50 %   $ 10,400,000.00  
Citicorp North America, Inc.
    6.50 %   $ 10,400,000.00  

 

 



--------------------------------------------------------------------------------



 



                      Applicable         Name of Lender   Percentage     Maximum
Credit Amount  
HSBC Bank USA, N.A.
    6.50 %   $ 10,400,000.00  
Sumitomo Mitsui Banking Corporation
    6.50 %   $ 10,400,000.00  
Barclays Bank PLC
    4.00 %   $ 6,400,000.00  
U.S. Bank National Association
    4.00 %   $ 6,400,000.00  
Branch Banking and Trust Co.
    2.00 %   $ 3,200,000.00  
Comerica Bank
    2.00 %   $ 3,200,000.00  
Morgan Stanley Bank, N.A.
    2.00 %   $ 3,200,000.00  
The Northern Trust Company
    2.00 %   $ 3,200,000.00  
 
               
TOTAL
    100.00 %   $ 160,000,000.00  

Delayed Draw Commitments

                      Applicable         Name of Lender   Percentage     Maximum
Credit Amount  
JPMorgan Chase Bank, N.A.
    9.00 %   $ 21,600,000.00  
Bank of America, N.A.
    8.50 %   $ 20,400,000.00  
Commerzbank AG, New York and Grand Cayman Branch
    8.50 %   $ 20,400,000.00  
DnB NOR Bank ASA
    8.50 %   $ 20,400,000.00  
Sovereign Bank
    8.50 %   $ 20,400,000.00  
Wells Fargo Bank, N.A.
    8.50 %   $ 20,400,000.00  
The Bank of Tokyo-Mitsubishi UFJ, Ltd.
    6.50 %   $ 15,600,000.00  
Compass Bank
    6.50 %   $ 15,600,000.00  
Citicorp North America, Inc.
    6.50 %   $ 15,600,000.00  
HSBC Bank USA, N.A.
    6.50 %   $ 15,600,000.00  
Sumitomo Mitsui Banking Corporation
    6.50 %   $ 15,600,000.00  
Barclays Bank PLC
    4.00 %   $ 9,600,000.00  
U.S. Bank National Bank
    4.00 %   $ 9,600,000.00  
Branch Banking and Trust Co.
    2.00 %   $ 4,800,000.00  
Comerica Bank
    2.00 %   $ 4,800,000.00  
Morgan Stanley Bank, N.A.
    2.00 %   $ 4,800,000.00  
The Northern Trust Company
    2.00 %   $ 4,800,000.00  
 
               
TOTAL
    100.00 %   $ 240,000,000.00  

 

 



--------------------------------------------------------------------------------



 



Schedule 3.01
Organization and Good Standing
None.

 

 



--------------------------------------------------------------------------------



 



Schedule 3.04
Governmental Approvals
None.

 

 



--------------------------------------------------------------------------------



 



Schedule 3.07(e)
Condemnation Proceedings
None.

 

 



--------------------------------------------------------------------------------



 



Schedule 3.07(g)
Subsidiaries

                              %               Equity   Name   Jurisdiction  
Equity Holder(s)   Held  
Dresser-Rand (SEA) Pte. Ltd.
  Australia   Dresser-Rand Asia Pacific Sdn. Bhd.     100 %
Dresser-Rand Machinery Repair Belgie N.V. 
  Belgium   Dresser-Rand Company     99 %
 
      Dresser-Rand B.V.     1 %
Dresser-Rand do Brazil Ltda.
  Brazil   Dresser-Rand Holding (Delaware) LLC     51 %
 
      Dresser-Rand Asia Pacific Sdn. Bhd.     48 %
Dresser-Rand Comercio e Industria Ltda.
  Brazil   Dresser-Rand Power, LLC     99 %
 
      Dresser-Rand AS     1 %
Dresser-Rand Canada, Inc.
  Canada   D-R Holdings (France) S.A.S.     100 %
D-R International Sales LLC
  Cayman Islands   Dresser-Rand Holding (Delaware) LLC     100 %
Dresser-Rand Engineered Equipment (Shanghai), Ltd.
  China   Dresser-Rand Holding (Delaware) LLC     100 %
Dresser-Rand Colombia Ltda.
  Colombia   Dresser-Rand B.V.     100 %
Dresser-Rand Czech, spol. s.r.o.
  Czech Republic   Dresser-Rand Services B.V.     100 %
D-R Holdings (France) S.A.S.
  France   D-R Luxembourg Holding 1 S.A.R.L.     100 %
Dresser-Rand S.A.
  France   D-R Holdings (France) S.A.S.     99 %
 
    Other Dresser-Rand Companies     1 %
D-R Holdings (Germany) GmbH
  Germany   D-R Holdings (France) S.A.S.     100 %
Dresser-Rand GmbH
  Germany   D-R Holdings (Germany) GmbH     100 %

 

 



--------------------------------------------------------------------------------



 



                              %               Equity   Name   Jurisdiction  
Equity Holder(s)   Held  
D-R Nadrowski Holding GmbH
  Germany   D-R Holdings (Germany) GmbH     100 %
Dresser-Rand India Private Ltd.
  India   Dresser-Rand Company     100 %
PT Dresser-Rand Services Indonesia
  Indonesia   Dresser-Rand Services B.V.     90 %
 
      D-R Asia Pacific Sdn. Bhd.     10 %
Dresser-Rand Italia S.r.l.
  Italy   Dresser-Rand Company     100 %
Dresser-Rand Japan Ltd.
  Japan   Dresser-Rand Holding (Delaware) LLC     100 %
D-R Luxembourg Holding 1 S.A.R.L.
  Luxembourg   Dresser-Rand Group Inc.     100 %
D-R Luxembourg Holding 2 S.A.R.L.
  Luxembourg   D-R Luxembourg Holding 1 S.A.R.L.     100 %
Dresser-Rand & Enserv Services Sdn. Bhd.
  Malaysia   Dresser-Rand Holding (Delaware) LLC     49 %
Dresser-Rand Services S. de R.L. de C.V.
  Mexico   Dresser-Rand Company     99 %
Dresser-Rand de Mexico S.A. de C.V.
  Mexico   Dresser-Rand Company     99 %
Dresser-Rand B.V.
  Netherlands   D-R Luxembourg Holding 1 S.A.R.L.     100 %
Dresser-Rand International B.V.
  Netherlands   Dresser-Rand Company     100 %
Dresser-Rand Services B.V.
  Netherlands   Dresser-Rand Company     100 %
Dresser-Rand (Nigeria), Ltd.
  Nigeria   Dresser-Rand Company     50 %
D-R Holdings Norway AS
  Norway   Dresser-Rand B.V.     100 %
Dresser-Rand AS
  Norway   Dresser-Rand B.V.     100 %
Dresser-Rand Arabia
  Saudi Arabia   Dresser-Rand B.V.     50.1 %

 

 



--------------------------------------------------------------------------------



 



                              %               Equity   Name   Jurisdiction  
Equity Holder(s)   Held  
Dresser-Rand (SEA) Pte. Ltd.
  Singapore   Dresser-Rand Power, LLC     100 %
Dresser-Rand Southern Africa (Pty) Ltd.
  South Africa   Dresser-Rand Company Ltd.     100 %
Dresser-Rand Property (Pty) Ltd.
  South Africa   Dresser-Rand Southern Africa (Pty) Ltd.     100 %
Dresser-Rand Service Centre (Pty) Ltd.
  South Africa   Dresser-Rand Southern Africa (Pty) Ltd.     100 %
Dresser-Rand Sales Company S.A.
  Switzerland   Dresser-Rand Holding (Delaware) LLC     98 %
Dresser-Rand Services S.a.r.l.
  Switzerland   Dresser-Rand Sales Company S.A.     100 %
Dresser-Rand (Thailand) Limited
  Thailand   Dresser-Rand Holding (Delaware) LLC     100 %
Dresser-Rand Trinidad & Tobago Limited
  Trinidad & Tobago   Dresser-Rand Holding (Delaware) LLC     100 %
D-R Holdings (U.K.) Ltd.
  U.K.   D-R Holdings (France) S.A.S.     100 %
Dresser-Rand (U.K.) Limited
  U.K.   Dresser-Rand Holdings (U.K.) Ltd.     99 %
Dresser-Rand Company Ltd.
  U.K.   D-R Holdings (U.K.) Ltd.     100 %
D-R Dormant Ltd.
  U.K.   D-R Holdings (U.K.) Ltd.     100 %
Dresser-Rand Company
  U.S. (New York)   Dresser-Rand Group Inc.     49 %     Dresser-Rand LLC     51
%
D-R Steam LLC
  U.S. (Delaware)   Dresser-Rand Group Inc.     100 %
Dresser-Rand LLC
  U.S. (Delaware)   Dresser-Rand Group Inc.     100 %
Dresser-Rand Holding (Delaware) LLC
  U.S. (Delaware)   Dresser-Rand Group Inc.     100 %

 

 



--------------------------------------------------------------------------------



 



                              %               Equity   Name   Jurisdiction  
Equity Holder(s)   Held  
Dresser-Rand Services, LLC
  U.S. (Delaware)   Dresser-Rand Group Inc.     100 %
Dresser-Rand International Inc.
  U.S. (Delaware)   Dresser-Rand Group Inc.     100 %
Dresser-Rand Global Services, Inc.
  U.S. (Delaware)   Dresser-Rand Company     100 %
Turbodyne Electric Power Corporation
  U.S. (Delaware)   Dresser-Rand Holding (Delaware) LLC     100 %
Dresser-Rand Overseas Sales Company Limited
  U.S. (Delaware)   Dresser-Rand Holding (Delaware) LLC     100 %
Dresser-Rand Power LLC
  U.S. (Delaware)   Dresser-Rand Group Inc.     100 %
Dresser-Rand Services, Inc.
  U.S. (Missouri)   Dresser-Rand Services LLC     100 %
D-R Acquisition LLC
  U.S. (Texas)   Dresser-Rand Company     100 %
Dresser-Rand de Venezuela, S.A.
  Venezuela   Dresser-Rand Holding (Delaware) LLC     100 %

 

 



--------------------------------------------------------------------------------



 



Schedule 3.07(h)
Subscriptions
Stock incentive plans, stock option plans and subscription agreements as
disclosed on the annual report of Dresser-Rand Group Inc. on form 10-K, filed
February 24, 2011.

 

 



--------------------------------------------------------------------------------



 



Schedule 3.08(a)
Litigation
None.

 

 



--------------------------------------------------------------------------------



 



Schedule 3.08(b)
Violations
See Schedule 3.01.

 

 



--------------------------------------------------------------------------------



 



Schedule 3.12
Taxes
(a)      Not filed at 12/31/10 — any required extensions have been filed:
D-R Canada Inc. — 2009
D-R Holdings (UK) Ltd. — 2009
D-R (UK) Ltd. — 2009
D-R Company Ltd. (UK) — 2009
D-R Arabia — 2009
D-R Holdings (Germany) GmbH — 2009
D-R (Germany) GmbH — 2009
D-R Nadrowski (Germany) GmbH — 2009
D-R B.V. (Netherlands) — 2009
D-R Services B.V. (Netherlands) — 2009
D-R International B.V. (Netherlands) — 2009
(b)       No exceptions.
(c ) Audits with possible material adverse effect
(c)(i)
1. D-R (Nigeria) Ltd. 2005 Income and VAT
(assessment agreed upon, subject to indemnification by Ingersoll-Rand);
2. Dresser-Rand S.A. (France) Italy VAT
(high probability of success)
(c)(ii)
1. D-R (Nigeria) Ltd. 2005 Income and VAT
(assessment agreed upon, subject to indemnification by Ingersoll-Rand);
2. Dresser-Rand S.A. (France) Italy VAT
(high probability of success)
 
(c)(iii) Audits

                  Period         and Jurisdiction   Company   Type
Nigeria
  Dresser-Rand (Nigeria) Ltd.   2006 – 2010; Income

Any material tax amounts due from examination of tax years prior to
October 2004 are subject to indemnification under an agreement with our former
owner, Ingersoll Rand.

 

 



--------------------------------------------------------------------------------



 



Schedule 3.15(vii)
Environmental Matters
There are four underground storage tanks at Dresser-Rand S.A. — France (31
Boulevard Winston Churchill, Cedex 7013, Le Havre 76080 France).
There is one underground storage tank at Dresser-Rand (U.K.) Limited (Werrington
Parkway, Peterborough Cambridgeshire, PE4 5HG England).

 

 



--------------------------------------------------------------------------------



 



Schedule 3.17(a)
Owned Real Property
UNITED STATES
Iowa
Dresser-Rand Company
P.O. Box 967
Burlington, Iowa 52601
New York
Dresser-Rand Company
Paul Clark Drive
Olean, NY 14760
Certain parcels at this location are leased.
Dresser-Rand Company
37 Coats St. — PO Box 592
Wellsville, NY 14895
Certain parcels at this location are leased.
Dresser-Rand Company
100 Chemung Street
Painted Post, NY 14870
Certain parcels at this location are leased.
Texas
Dresser-Rand Company
1415 Lumpkin Road
Houston, TX 77043
Dresser-Rand Company
1200 West Sam Houston Pkwy. N.
Houston, TX 77043

 

 



--------------------------------------------------------------------------------



 



NON-U.S.
Brazil
Dresser Rand do Brazil Ltda.
Rua Altino Arantes, 1010
Campinas, 13051-110 Brazil
France
Dresser-Rand S.A. — France
31 Boulevard Winston Churchill
Cedex 7013
Le Havre 76080 France
Certain parcels at this location are leased.
Germany
D-R Nadrowski Holding GmbH
Auf dem Esch 28
33619 Bielefeld, Germany
Germany
Dresser-Rand GmbH
Brinkstrasse 21
D-46149 Oberhausen
Germany
India
Dresser-Rand India Pvt. Ltd
Naroda Operations
187, GIDC Estate
Naroda Ahmedabad 382 330
Gujarat India
United Kingdom
Dresser-Rand (U.K.) Limited
Werrington Parkway
Peterborough, Cambridgeshire
PE4 5HG, England

 

 



--------------------------------------------------------------------------------



 



Schedule 3.17(b)
Leased Real Property
UNITED STATES
California
Dresser-Rand Company
2615 Stanwell Dr.,
Concord, CA 94520
Colorado
Dresser-Rand Company
4700 McMurry Dr,
Fort Collins, CO 80525
Massachusetts
Dresser-Rand Company
760 Chief Justice Cushing Highway
Cohasset MA, 02025
Dresser-Rand Company
299 Lincoln Street
Worcester, MA 01605
Pennsylvania
Dresser-Rand Company
95 Highland Ave.
Suite 205
Bethlehem, PA 18017
Texas
Dresser-Rand Company
10205 Westheimer Rd.
Houston, TX 77042
Utah
Dresser-Rand Company
1325 West 2200 South, Suite B
West Valley City, UT 84119

 

 



--------------------------------------------------------------------------------



 



NON-U.S.
China
Dresser-Rand Engineered Equipment (Shanghai), Ltd.
#510, Guo Quan Road North, Baoshan
200439, Shanghai China
France
Dresser-Rand S.A. — France
European Served Area
(TR) Zone du Chene Sorcier — B.P.62
78346 Les Clayes sous Bois
France
Norway
Dresser Rand AS
Kongsberg Naeringspark
Kirkegardsveien 45
3600 Kongsberg, Norway

 

 



--------------------------------------------------------------------------------



 



Schedule 3.19
Labor Matters
That certain dispute with local 313 of the IUE-CWA as more fully described in
the 10-K filing of Dresser-Rand Group Inc. filed on February 24, 2011.

 

 



--------------------------------------------------------------------------------



 



Schedule 3.20
Insurance

1.  
Dresser-Rand Group Inc. Domestic and Foreign Automobile Liability policies
  2.  
Dresser-Rand Group Inc. Domestic and Foreign General Liability (including
products and contractual liability) policies
  3.  
Dresser-Rand Group Inc. Domestic Workers Compensation policies
  4.  
Dresser-Rand Group Inc. Domestic and Foreign Employers Liability policies
  5.  
Dresser-Rand Group Inc. Excess Umbrella Liability policies
  6.  
Dresser-Rand Group Inc. Global Property, Boiler & Machinery and Business
Interruption policy
  7.  
Dresser-Rand Group Inc. Global Marine Cargo policy
  8.  
Dresser-Rand Group Inc. Directors & Officers Liability policy
  9.  
Dresser-Rand Group Inc. Fiduciary Liability policy
  10.  
Dresser-Rand Group Inc. Crime (employee dishonesty) policy
  11.  
Dresser-Rand Group Inc. Specialized Risk policy
  12.  
Dresser-Rand Group Inc. Employment Practices Liability policy
  13.  
Dresser-Rand Group Inc. Non-owned Aircraft Liability policy

 

 



--------------------------------------------------------------------------------



 



Schedule 5.13
Post-Closing Matters

1.  
Within 60 days following the Closing Date, the Collateral Agent shall have
received or shall otherwise have received a pledge over all the issued and
outstanding Equity Interests of any Material Subsidiary directly owned on the
Closing Date by any Loan Party and not pledged on the Closing Date, except, in
each case, to the extent that a pledge of such Equity Interests is not permitted
under Section 9.23; and the Collateral Agent shall have received all
certificates or other instruments (if any) representing such Equity Interests,
together with stock powers or other instruments of transfer with respect thereto
endorsed in blank;

2.  
Within 60 days following the Closing Date, the Collateral Agent shall receive
from the applicable Loan Parties the Mortgages and such other documents,
instruments, legal opinions and materials reasonably requested by the Collateral
Agent relating to Material Real Property located in the United States that
constitutes Collateral, all of which shall be in form and substance reasonably
satisfactory to Collateral Agent:

3.  
The Collateral Agent shall receive from the applicable Loan Parties documents
and instruments relating to Material Real Property located outside the United
States that constitutes Collateral that are customarily provided under the
applicable law of the jurisdiction in which such Material Real Property is
located to create a valid and perfected Lien on such Material Real Property
under the applicable law of the jurisdiction in which such Material Real
Property is located; provided that such Material Real Property shall only be
pledged to the extent permitted under Section 9.23, and provided further that
the Administrative Agent may, in its good faith discretion, consent to a waiver
of the pledge of such Material Real Property. With respect to Material Real
Property located outside the United States that constitutes Collateral, such
documents and instruments shall be provided within 90 days after the Closing
Date and with respect to each after-acquired Material Real Property located
outside the United States that constitutes Collateral, such documents and
instruments shall be provided within 90 days after the acquisition of such
Material Real Property.

 

 



--------------------------------------------------------------------------------



 



Schedule 6.01
Indebtedness
Intercompany Indebtedness
[See attached Schedule of Intercompany Loans.]
Bank Guarantees / Letters of Credit
[See attached Schedule of Letters of Credit and Guarantees.]

 

 



--------------------------------------------------------------------------------



 



      Dresser-Rand Confidential   Intercompany Loans

DR240 Loan Supplemental
DECEMBER 2010

                                              120 A/R     130 A/R              
  MY-YOUR   LOANS-     LOANS-     -140 A/R   MY RUI   YOUR RUI   RUI   PRINCIPAL
    INTEREST     LOANS  
1309 Japan Corp
  4709 DRIBV Corp   1309-4709     2,430,015       304       2,430,319  
1409 Wythenshawe Corp
  4709 DRIBV Corp   1409-4709     33,606,568       2,894       33,609,462  
1609 Belgium Corp
  2009 France Corp   1609-2009     9,368       0       9,368  
1709 Italy Repair Corp
  4709 DRIBV Corp   1709-4709     7,567,031       652       7,567,683  
1809 Netherlands Corp
  3809 Svcs BV Corp   1809-3809     180,000       2,302       182,302  
1809 Netherlands Corp
  4709 DRIBV Corp   1809-4709     6,571,894       2,002       6,573,896  
1809 Netherlands Corp
  8229 D-R Holdings (France) S.A.S.   1809-8229     45,319,186       0      
45,319,186  
2009 France Corp
  1809 Netherlands Corp   2009-1809     45,255,081       208,576      
45,463,657  
2009 France Corp
  4709 DRIBV Corp   2009-4709     9,368,450       390       9,368,840  
2009 France Corp
  8049 D-R Holdings (Germany) GmbH   2009-8049     7,892,171       36,374      
7,928,545  
2009 France Corp
  8069 D-R Holdings Norway AS   2009-8069     21,455,501       99,351      
21,554,852  
2009 France Corp
  8109 Dresser-Rand Holdings (U.K.) Ltd.   2009-8109     33,895,580      
217,101       34,112,681  
2219 Edmonton Corp
  4709 DRIBV Corp   2219-4709     9,215,718       2,240       9,217,958  
2409 Norway Corp
  4709 DRIBV Corp   2409-4709     70,682,567       945,344       71,627,911  
2709 Holding Co Corp
  5409 DR Brazil Corp   2709-5409     4,223,003       41,940       4,264,943  
3309 KL Malaysia Corp
  4709 DRIBV Corp   3309-4709     12,800,000       16,166       12,816,166  
3309 KL Malaysia Corp
  8009 Dresser-Rand Group Inc.   3309-8009     4,000,000       41,161      
4,041,161  
3709 Germany Corp
  4709 DRIBV Corp   3709-4709     19,428,827       26,177       19,455,004  
4509 DRHQ Corp
  2709 Holding Co Corp   4509-2709     4,223,003       41,940       4,264,943  
4609 DRSC Corp
  4709 DRIBV Corp   4609-4709     6,000,000       517       6,000,517  
4709 DRIBV Corp
  1043 Thailand PS   4709-1043     1,000,000       1,000       1,001,000  
4709 DRIBV Corp
  5209 Indonesia Corp   4709-5209     3,000,000       646       3,000,646  
4709 DRIBV Corp
  6409 Dresser-Rand Company Ltd Corp   4709-6409     22,399,987       59,200    
  22,459,187  
4709 DRIBV Corp
  6709 South Africa Corp   4709-6709     9,186,765       537,675       9,724,440
 
4709 DRIBV Corp
  6909 Abu Dhabi Corp   4709-6909     422,571       949       423,520  
4709 DRIBV Corp
  8049 D-R Holdings (Germany) GmbH   4709-8049     4,260,603       3,551      
4,264,154  
4709 DRIBV Corp
  8069 D-R Holdings Norway AS   4709-8069     33,582,327       102,777      
33,685,104  
4709 DRIBV Corp
  8089 D-R Luxembourg Holding 1   4709-8089     25,390,225       2,116      
25,392,341  
4709 DRIBV Corp
  8109 Dresser-Rand Holdings (U.K.) Ltd.   4709-8109     27,846,447      
336,563       28,183,010  
4709 DRIBV Corp
  8229 D-R Holdings (France) S.A.S.   4709-8229     9,609,353       0      
9,609,353  
5209 Indonesia Corp
  5509 China-WFOE Corp   5209-5509     1,500,000       20,550       1,520,550  
5809 Nadrowski Corp
  4709 DRIBV Corp   5809-4709     8,327,214       5,925       8,333,139  
5809 Nadrowski Corp
  8109 Dresser-Rand Holdings (U.K.) Ltd.   5809-8109     0       110,127      
110,127  
6709 South Africa Corp
  1083 South Africa Property PS   6709-1083     1,645,774       86,050      
1,731,824  
6709 South Africa Corp
  1093 South Africa Svc Center PS   6709-1093     11,176,477       590,091      
11,766,567  
8009 Dresser-Rand Group Inc.
  1039 Trinidad Corp   8009-1039     550,000       12,017       562,017  
8009 Dresser-Rand Group Inc.
  3479 Milbury, MA Assets (Coppus)   8009-3479     4,788,595       3,724,975    
  8,513,570  
8099 D-R Luxembourg Holding 2 (Lux)
  8049 D-R Holdings (Germany) GmbH   8099-8049     56,612,205       1,135,346  
    57,747,551  
8099 D-R Luxembourg Holding 2 (Lux)
  8109 Dresser-Rand Holdings (U.K.) Ltd.   8099-8109     11,966,017      
239,976       12,205,993  
8099 D-R Luxembourg Holding 2 (Lux)
  8229 D-R Holdings (France) S.A.S.   8099-8229     158,679,280       3,049,685
      161,728,965  
8139 D-R Luxembourg Holding 2 (US)
  1809 Netherlands Corp   8139-1809     8,030,100       44,018       8,074,118  
8139 D-R Luxembourg Holding 2 (US)
  4709 DRIBV Corp   8139-4709     12,002,411       500       12,002,911  
8139 D-R Luxembourg Holding 2 (US)
  8049 D-R Holdings (Germany) GmbH   8139-8049     936,845       18,788      
955,633  
 
            757,037,157       11,767,956       768,805,114  
 
                             
Control (Less Edmonton)
                            768,805,114  
 
                             
 
                               
 
            757,039,816       11,765,337       768,805,154  
 
            2,659       (2,619 )     40  

        DR240 Loan Supp

 

Page 1 of 1



--------------------------------------------------------------------------------



 



FINANCIAL INSTRUMENTS OUTSTANDING AS OF MARCH 11, 2011
USING FX RATE @2/28/2011

                                                          Support  
IssuingEntity   LCNo   LCIssueDate     LCExpiryDate     RevisedExpiryDate    
Currency   Amount     AMOUNTOFCHANGE     OPENENDED
BI-LATERAL
  CHINA CONSTRUCTION BANK   Z5172010180   01-Nov-10   31-Aug-11           CNY  
  497,500.00             YES
BI-LATERAL
  CITIBANK   61625543   29-Oct-04   31-Oct-09           USD     2,795,162.09    
        YES
BI-LATERAL
  CITIBANK   61631404   20-Dec-04   31-Dec-12           USD     2,000,000.00    
        YES
BI-LATERAL
  CITIBANK   61635224   26-Jan-05   31-Dec-12           USD     14,052,230.00  
          YES
BI-LATERAL
  CITIBANK   61646866   22-Dec-05   29-Oct-12           USD     7,072,694.00    
        YES
BI-LATERAL
  CITIBANK   61670375   04-Oct-07   15-Oct-10           USD     10,000.00      
      YES
BI-LATERAL
  CITIBANK   61671122   05-Dec-07   15-Feb-11           INR     5,840,000.00    
        YES
BI-LATERAL
  CITIBANK   63650682   24-Apr-09   14-Sep-12           EUR     120,779.05      
      NO
BI-LATERAL
  CITIBANK   63650901   19-May-09   14-Dec-12           EUR     14,105.50      
      NO
BI-LATERAL
  CITIBANK   63651061   03-Jun-09   14-Dec-12           EUR     44,807.75      
      NO
BI-LATERAL
  CITIBANK   63651492   15-Jul-09   30-Aug-13           EUR     12,143.50      
      NO
BI-LATERAL
  CITIBANK   63651534   17-Jul-09   28-Feb-13           USD     21,500.00      
      NO
BI-LATERAL
  CITIBANK   63651535   17-Jul-09   31-Jan-13           USD     19,500.00      
      NO
BI-LATERAL
  CITIBANK   63651849   19-Aug-09   28-Sep-12           EUR     155,739.85      
      NO
BI-LATERAL
  CITIBANK   63652141   15-Sep-09   12-Apr-13           EUR     27,197.00      
      NO
BI-LATERAL
  CITIBANK   63652166   16-Sep-09   17-May-13           EUR     12,394.75      
      NO
BI-LATERAL
  CITIBANK   63652221   22-Sep-09   31-Jan-13           USD     13,438.75      
      NO
BI-LATERAL
  CITIBANK   63652297   30-Sep-09   31-Oct-12           EUR     716,020.30      
      NO
BI-LATERAL
  CITIBANK   63652558   27-Oct-09   15-Oct-12           USD     206,250.00      
      NO
BI-LATERAL
  CITIBANK   63652714   16-Nov-09   28-Jan-13           USD     786,200.00      
      NO
BI-LATERAL
  CITIBANK   63652715   16-Nov-09   20-Dec-12           USD     732,800.00      
      NO
BI-LATERAL
  CITIBANK   63652834   25-Nov-09   19-Nov-14           EUR     155,000.00      
      NO
BI-LATERAL
  CITIBANK   63652939   08-Dec-09   12-Mar-13           INR     1,532,232.00    
        YES
BI-LATERAL
  CITIBANK   63652992   11-Dec-09   31-Dec-12           EUR     98,812.55      
      NO
BI-LATERAL
  CITIBANK   63653137   24-Dec-09   29-Nov-13           EUR     13,680.00      
      NO
BI-LATERAL
  CITIBANK   63653150   24-Dec-09   31-Aug-11   31-Aug-12   USD     2,376.00    
  0.00     YES
BI-LATERAL
  CITIBANK   63653369   21-Jan-10   18-Jan-13           EUR     221,227.30      
      NO
BI-LATERAL
  CITIBANK   63653434   29-Jan-10   31-Jan-11           BRL     566,121.97      
      YES
BI-LATERAL
  CITIBANK   63653435   29-Jan-10   31-Jan-11           BRL     477,560.37      
      YES
BI-LATERAL
  CITIBANK   63653458   02-Feb-10   30-Apr-13           EUR     769,242.05      
      NO
BI-LATERAL
  CITIBANK   63653477   04-Feb-10   31-Jul-13           USD     329,236.50      
      NO
BI-LATERAL
  CITIBANK   63653478   04-Feb-10   29-Mar-13           EUR     62,387.90      
      NO
BI-LATERAL
  CITIBANK   63653479   04-Feb-10   31-May-13           EUR     55,723.35      
      NO
BI-LATERAL
  CITIBANK   63653480   04-Feb-10   04-Feb-13           EUR     62,387.90      
      NO
BI-LATERAL
  CITIBANK   63653539   11-Feb-10   27-Jun-14           INR     10,080,000.00  
          NO
BI-LATERAL
  CITIBANK   63653661   01-Mar-10   23-Sep-12           INR     1,273,703.00    
        NO
BI-LATERAL
  CITIBANK   63653760   09-Mar-10   26-Feb-13           USD     7,531.00        
    NO
BI-LATERAL
  CITIBANK   63653894   18-Mar-10   18-Apr-12           INR     4,420,000.00    
        YES
BI-LATERAL
  CITIBANK   63653936   24-Mar-10   14-Jan-11           INR     769,358.00      
      YES
BI-LATERAL
  CITIBANK   63654235   27-Apr-10   14-Mar-14           EUR     12,995.90      
      NO
BI-LATERAL
  CITIBANK   63654295   03-May-10   14-Mar-14           EUR     6,938.35        
    NO
BI-LATERAL
  CITIBANK   63654330   06-May-10   20-Feb-12           INR     400,634.00      
      YES
BI-LATERAL
  CITIBANK   63654331   05-May-10   12-Aug-13           GBP     159,800.20      
      NO
BI-LATERAL
  CITIBANK   63654386   11-May-10   15-Sep-11           EUR     2,428,132.05    
        YES
BI-LATERAL
  CITIBANK   63654426   14-May-10   07-Dec-12           INR     2,399,150.00    
        NO
BI-LATERAL
  CITIBANK   63654433   17-May-10   15-Feb-13           INR     45,835,125.00  
          NO
BI-LATERAL
  CITIBANK   63654434   17-May-10   15-Feb-13           INR     49,096,250.00  
          NO
BI-LATERAL
  CITIBANK   63654586   04-Jun-10   04-Sep-12           EUR     16,250.00      
      NO
BI-LATERAL
  CITIBANK   63654609   07-Jun-10   21-Jun-11           INR     3,349,300.00    
        YES
BI-LATERAL
  CITIBANK   63654648   10-Jun-10   15-Nov-13           EUR     5,350.00        
    NO
BI-LATERAL
  CITIBANK   63654649   10-Jun-10   15-Jan-13           EUR     5,821.10        
    NO
BI-LATERAL
  CITIBANK   63654670   16-Jun-10   14-Nov-13           INR     1,738,000.00    
        YES
BI-LATERAL
  CITIBANK   63654698   15-Jun-10   04-Jan-12           EUR     16,202.83      
      YES
BI-LATERAL
  CITIBANK   63654727   17-Jun-10   31-Jan-12           GBP     89,495.05      
      YES
BI-LATERAL
  CITIBANK   63654728   17-Jun-10   21-Jun-13           USD     177,990.00      
      NO
BI-LATERAL
  CITIBANK   63654787   25-Jun-10   30-Apr-13           INR     15,880,000.00  
          YES
BI-LATERAL
  CITIBANK   63654853   30-Jun-10   13-Aug-13           EUR     73,028.93      
      NO
BI-LATERAL
  CITIBANK   63654854   30-Jun-10   02-Dec-13           INR     21,799,304.00  
          NO
BI-LATERAL
  CITIBANK   63654880   01-Jul-10   28-Oct-11           INR     23,820,000.00  
          YES
BI-LATERAL
  CITIBANK   63654909   07-Jul-10   31-Jan-13           NOK     414,250.00      
      NO
BI-LATERAL
  CITIBANK   63654963   13-Jul-10   27-Dec-11           INR     21,714,526.00  
          YES
BI-LATERAL
  CITIBANK   63654985   15-Jul-10   10-Sep-12           USD     9,552.78        
    NO
BI-LATERAL
  CITIBANK   63655115   28-Jul-10   14-Nov-11           INR     7,940,000.00    
        YES
BI-LATERAL
  CITIBANK   63655124   29-Jul-10   10-Apr-13           USD     238,750.00      
      NO
BI-LATERAL
  CITIBANK   63655135   03-Aug-10   15-Oct-13           USD     5,628.00        
    NO
BI-LATERAL
  CITIBANK   63655136   03-Aug-10   15-Oct-13           USD     5,628.00        
    NO
BI-LATERAL
  CITIBANK   63655157   04-Aug-10   30-Aug-13           EUR     57,531.74      
      NO
BI-LATERAL
  CITIBANK   63655195   11-Aug-10   29-Aug-11           INR     46,300,028.00  
          YES
BI-LATERAL
  CITIBANK   63655196   09-Aug-10   28-Mar-13           INR     6,042,350.00    
        NO
BI-LATERAL
  CITIBANK   63655226   10-Aug-10   29-Jul-13           USD     1,655,000.00    
        NO
BI-LATERAL
  CITIBANK   63655250   17-Aug-10   30-Sep-16           USD     862,500.00      
      NO
BI-LATERAL
  CITIBANK   63655260   17-Aug-10   29-Sep-17           USD     862,500.00      
      NO
BI-LATERAL
  CITIBANK   63655304   19-Aug-10   01-Aug-16           USD     10,576.82      
      NO
BI-LATERAL
  CITIBANK   63655307   20-Aug-10   30-Jan-15           NOK     10,000,000.00  
          NO
BI-LATERAL
  CITIBANK   63655414   27-Aug-10   30-Aug-13           EUR     220,844.30      
      NO
BI-LATERAL
  CITIBANK   63655418   27-Aug-10   29-Aug-11           INR     45,556,747.00  
          YES
BI-LATERAL
  CITIBANK   63655419   30-Aug-10   20-May-14           USD     412,085.00      
      NO
BI-LATERAL
  CITIBANK   63655422   30-Aug-10   28-Feb-13           INR     2,353,000.00    
        NO
BI-LATERAL
  CITIBANK   63655460   08-Sep-10   10-Dec-15           USD     2,661,000.00    
        NO
BI-LATERAL
  CITIBANK   63655544   14-Sep-10   31-Oct-11           GBP     20,000.00      
      YES
BI-LATERAL
  CITIBANK   63655597   21-Sep-10   15-Oct-12           USD     10,212.28      
      NO
BI-LATERAL
  CITIBANK   63655607   23-Sep-10   15-Oct-12           USD     5,651.92        
    NO
BI-LATERAL
  CITIBANK   63655609   22-Sep-10   30-Nov-12           USD     1,086,340.20    
        NO
BI-LATERAL
  CITIBANK   63655611   23-Sep-10   15-Oct-12           USD     9,346.45        
    NO
BI-LATERAL
  CITIBANK   63655680   28-Sep-10   13-Mar-12           USD     330,658.40      
      NO
BI-LATERAL
  CITIBANK   63655761   08-Oct-10   13-Sep-13           GBP     391,892.34      
      NO
BI-LATERAL
  CITIBANK   63661605   30-Apr-08   25-Dec-11           INR     150,000.00      
      YES
BI-LATERAL
  CITIBANK   63661645   05-May-08   31-May-20           INR     1,500,000.00    
        YES
BI-LATERAL
  CITIBANK   63663119   20-Oct-08   04-Jan-12           INR     3,741,600.00    
        YES
BI-LATERAL
  CITIBANK   63663235   04-Nov-08   15-Dec-12           USD     8,012,529.00    
        NO
BI-LATERAL
  CITIBANK   63663656   18-Dec-08   10-Feb-12           EUR     151,055.00      
      NO
BI-LATERAL
  CITIBANK   63664445   13-Mar-09   16-Nov-12           USD     36,325.00      
      NO
BI-LATERAL
  CITIBANK   63664697   07-Apr-09   10-Jul-13           USD     1,105,000.00    
        NO
BI-LATERAL
  CITIBANK   63664698   07-Apr-09   10-Jul-13           EUR     162,313.20      
      NO
BI-LATERAL
  CITIBANK   63664729   08-Apr-09   24-Oct-12           USD     391,500.00      
      NO
BI-LATERAL
  CITIBANK   63664733   09-Apr-09   16-May-21           USD     35,210.58      
      NO
BI-LATERAL
  CREDIT LYONNAIS   09.6522.H.009   07-Aug-09   31-Jan-13           EUR    
286,850.00             YES
BI-LATERAL
  CREDIT LYONNAIS   09.6522.H.010   07-Aug-09   31-Jan-13           USD    
125,950.00             YES

 

 



--------------------------------------------------------------------------------



 



                                                          Support  
IssuingEntity   LCNo   LCIssueDate     LCExpiryDate     RevisedExpiryDate    
Currency   Amount     AMOUNTOFCHANGE     OPENENDED
BI-LATERAL
  CREDIT LYONNAIS   096522A009   13-Jan-09   28-Nov-11           EUR    
208,527.11             YES
BI-LATERAL
  CREDIT LYONNAIS   096522A010   13-Jan-09   05-Dec-11           EUR    
208,527.11             YES
BI-LATERAL
  CREDIT LYONNAIS   096522A011   13-Jan-09   19-Dec-12           EUR    
208,527.11             YES
BI-LATERAL
  CREDIT LYONNAIS   096522G029   01-Sep-09   31-May-11           EUR    
302,229.20             YES
BI-LATERAL
  CREDIT LYONNAIS   096522G030   01-Sep-09   30-Oct-11           EUR    
151,114.60             YES
BI-LATERAL
  CREDIT LYONNAIS   0LCL001338   01-Apr-10   30-Jun-12           EUR    
65,335.80             YES
BI-LATERAL
  CREDIT LYONNAIS   0LCL001905   31-Aug-10   31-Mar-11           EUR    
46,463.80             YES
BI-LATERAL
  CREDIT LYONNAIS   0LCL002154   21-Sep-10   30-Apr-14           EUR    
10,395.15             YES
BI-LATERAL
  CREDIT LYONNAIS   0LCL0485   24-Feb-10   31-Mar-12           EUR     10,540.80
            YES
BI-LATERAL
  CREDIT LYONNAIS   0LCL1045   07-May-10   15-May-13           EUR     12,450.00
            YES
BI-LATERAL
  CREDIT LYONNAIS   0LCL1120   21-May-10   01-Jul-13           EUR    
316,684.80             YES
BI-LATERAL
  CREDIT LYONNAIS   0LCL1172   27-May-10   01-Jul-13           EUR     6,814.20
            YES
BI-LATERAL
  CREDIT LYONNAIS   0LCL1222   02-Jun-10   31-May-12           EUR    
137,050.00             YES
BI-LATERAL
  CREDIT LYONNAIS   0LCL1529   02-Jul-10   10-Jul-12           EUR    
389,049.48             YES
BI-LATERAL
  CREDIT LYONNAIS   0LCL1530   02-Jul-10   30-Sep-12           EUR     43,063.22
            YES
BI-LATERAL
  CREDIT LYONNAIS   0LCL1705   26-Jul-10   05-Feb-12           EUR     17,500.00
            YES
BI-LATERAL
  CREDIT LYONNAIS   0LCL1971   31-Aug-10   31-Mar-11           EUR    
185,855.20             YES
BI-LATERAL
  CREDIT LYONNAIS   0LCL2296   07-Oct-10   30-May-12           EUR     5,000.00
            YES
BI-LATERAL
  CREDIT LYONNAIS   0LCL2609   18-Nov-10   31-Mar-11           EUR     4,100.00
            YES
BI-LATERAL
  CREDIT LYONNAIS   0LCL2841   01-Dec-10   30-Nov-13           EUR     10,443.75
            YES
BI-LATERAL
  CREDIT LYONNAIS   0LCL2968   17-Dec-10   15-Nov-11           USD    
450,000.00             YES
BI-LATERAL
  CREDIT LYONNAIS   0LCL3106   04-Jan-11   15-Nov-11           USD    
675,000.00             YES
BI-LATERAL
  CREDIT LYONNAIS   116522A058   01-Feb-11   03-Dec-11           EUR    
44,943.26             YES
BI-LATERAL
  CREDIT LYONNAIS   116522A059   01-Feb-11   26-Nov-11           EUR    
44,943.26             YES
BI-LATERAL
  CREDIT LYONNAIS   1LCL0074   26-Jan-11   15-Apr-11           EUR     45,465.00
            NO
BI-LATERAL
  CREDIT LYONNAIS   1LCL0358   15-Feb-11   01-Nov-12           EUR     23,641.90
            NO
BI-LATERAL
  CREDIT LYONNAIS   1LCL0404   15-Feb-11   22-Jul-11           EUR     2,500.00
            YES
BI-LATERAL
  CREDIT LYONNAIS   865220001   14-Nov-08   14-Nov-10           EUR    
228,000.00             YES
BI-LATERAL
  CREDIT LYONNAIS   8LCL001094   15-May-08   31-Oct-12           USD    
5,402,427.30             YES
BI-LATERAL
  CREDIT LYONNAIS   8LCL3033   15-Dec-08   30-Dec-11           EUR    
101,331.00             YES
BI-LATERAL
  CREDIT LYONNAIS   9LCL000358   10-Feb-09   08-Dec-10           EUR    
1,268,997.00             YES
BI-LATERAL
  CREDIT LYONNAIS   9LCL000359   01-Mar-09   08-Dec-10           EUR    
1,268,997.00             YES
BI-LATERAL
  CREDIT LYONNAIS   9LCL000659   01-Mar-09   30-Apr-11           EUR    
6,181.70             YES
BI-LATERAL
  CREDIT LYONNAIS   9LCL001095   07-May-09   08-Dec-10           EUR    
2,537,994.00             YES
BI-LATERAL
  CREDIT LYONNAIS   9LCL001409   01-Jun-09   30-Apr-11           EUR    
68,923.02             YES
BI-LATERAL
  CREDIT LYONNAIS   9LCL001544   03-Jul-09   08-Dec-10           EUR    
3,172,492.50             YES
BI-LATERAL
  CREDIT LYONNAIS   9LCL002320   15-Oct-09   08-Dec-10           EUR    
2,537,994.00             YES
BI-LATERAL
  CREDIT LYONNAIS   9LCL002649   01-Dec-09   15-Dec-11           EUR    
33,409.47             YES
BI-LATERAL
  CREDIT LYONNAIS   9LCL002926   01-Dec-09   28-Mar-10           EUR    
60,036.48             YES
BI-LATERAL
  CREDIT LYONNAIS   9LCL002960   01-Dec-09   28-Feb-12           EUR    
46,264.61             YES
BI-LATERAL
  CREDIT LYONNAIS   9LCL0135   22-Jan-09   31-Jan-12           USD     52,970.65
            YES
BI-LATERAL
  CREDIT LYONNAIS   9LCL0594   12-Mar-09   31-Mar-12           EUR    
307,863.75             YES
BI-LATERAL
  CREDIT LYONNAIS   9LCL0667   25-Mar-09   30-Oct-12           EUR    
487,625.00             YES
BI-LATERAL
  CREDIT LYONNAIS   9LCL1298   05-Jun-09   31-Jan-11           EUR     6,572.75
            YES
BI-LATERAL
  CREDIT LYONNAIS   9LCL1368   11-Jun-09   30-Jun-12           EUR    
899,233.25             YES
BI-LATERAL
  CREDIT LYONNAIS   9LCL1510   01-Jul-09   16-Nov-11           EUR    
218,510.52             YES
BI-LATERAL
  CREDIT LYONNAIS   9LCL1641   17-Jul-09   31-Dec-11           EUR     10,142.10
            YES
BI-LATERAL
  CREDIT LYONNAIS   9LCL1642   17-Jul-09   31-Oct-11           EUR     9,917.10
            YES
BI-LATERAL
  CREDIT LYONNAIS   9LCL1905   19-Aug-09   31-Aug-12           EUR     7,407.75
            YES
BI-LATERAL
  CREDIT LYONNAIS   9LCL1931   25-Aug-09   01-Mar-11           USD     6,071.35
            YES
BI-LATERAL
  CREDIT LYONNAIS   9LCL2204   02-Oct-09   30-Mar-11           USD    
104,101.80             YES
BI-LATERAL
  JPMORGAN CHASE   L5LS523449   12-Feb-10   20-Aug-13           USD    
1,576,600.00             NO
BI-LATERAL
  JPMORGAN CHASE   L5LS523737   12-Feb-10   20-Aug-13           USD    
3,315,226.95             NO
BI-LATERAL
  JPMORGAN CHASE   L5LS523803   12-Feb-10   30-Oct-13           USD    
5,442,041.65             NO
BI-LATERAL
  SOCIETE GENERALE   00041.02.1045219   09-Dec-09   30-Sep-10           EUR    
834,000.00             YES
BI-LATERAL
  SOCIETE GENERALE   00041-01-1044595   20-Nov-09   17-Jun-11           USD    
1,132,302.30             YES
BI-LATERAL
  SOCIETE GENERALE   00041-02-1044611   11-Dec-09   17-Aug-11           USD    
1,708,357.50             YES
BI-LATERAL
  SOCIETE GENERALE   00041-02-1049073   07-May-10   30-Apr-13           EUR    
60,000.00             YES
BI-LATERAL
  SOCIETE GENERALE   00041-02-1050408   22-Jun-10   30-Sep-11           EUR    
140,625.00             YES
BI-LATERAL
  SOCIETE GENERALE   00041-02-1050845   05-Jul-10   01-Apr-12           EUR    
162,160.10             YES
BI-LATERAL
  SOCIETE GENERALE   04102-1045273LHA   21-Dec-09   17-Aug-11           USD    
1,708,357.50             YES
BI-LATERAL
  SOCIETE GENERALE   04102-1045282LHA   11-Dec-09   17-Jun-11           USD    
1,132,302.30             YES
BI-LATERAL
  SOCIETE GENERALE   04102-1046352LHA   29-Jan-10   17-Aug-11           USD    
3,416,715.00             YES
BI-LATERAL
  SOCIETE GENERALE   04102-1046361LHA   29-Jan-10   17-Jun-11           USD    
2,264,604.60             YES
BI-LATERAL
  SOCIETE GENERALE   04102-1049732LHA   31-May-10   17-Jun-11           USD    
2,830,755.76             YES
BI-LATERAL
  SOCIETE GENERALE   04102-1052816LHA   29-Sep-10   17-Aug-11           USD    
4,270,893.75             YES
BI-LATERAL
  SOCIETE GENERALE   04102-1052825LHA   29-Sep-10   17-Aug-11           USD    
1,138,263.92             YES
BI-LATERAL
  SOCIETE GENERALE   04102-1052834LHA   06-Oct-10   31-Aug-11           EUR    
662,734.50             YES
BI-LATERAL
  SOCIETE GENERALE   04102-1052843LHA   06-Oct-10   31-Oct-11           EUR    
160,800.00             YES
BI-LATERAL
  SOCIETE GENERALE   04102-1053744LHA   08-Nov-10   17-Aug-11           USD    
1,708,357.50             YES
BI-LATERAL
  SOCIETE GENERALE   04102-1053842LHA   09-Nov-10   17-Aug-11           USD    
1,743,453.46             YES
BI-LATERAL
  SOCIETE GENERALE   04102-1054636LHA   28-Dec-10   31-Aug-14           EUR    
31,761.50             YES
BI-LATERAL
  SOCIETE GENERALE   04102-1054645LHA   28-Dec-10   31-Aug-14           EUR    
189,150.00             YES
BI-LATERAL
  SOCIETE GENERALE   04102-1055635LHA   25-Jan-11   17-Aug-11           USD    
904,994.85             YES
BI-LATERAL
  SOCIETE GENERALE   LC071/OLC/1091001   14-Apr-09   15-Dec-10           EUR    
105,000.00             YES
BI-LATERAL
  UNICREDIT SPA   460011402027   24-Nov-10   31-Jan-11           EUR    
5,480.00             YES
BI-LATERAL
  WELLS FARGO BANK   NTS668434   05-Oct-10   08-Jul-13           INR    
2,947,000.00       0.00     NO
BI-LATERAL
  WELLS FARGO BANK   NTS668556   07-Oct-10   08-Dec-14           USD    
89,734.80             NO
BI-LATERAL
  WELLS FARGO BANK   NTS668580   07-Oct-10   28-Mar-13   30-Mar-15   USD    
266,198.00       0.00     NO
BI-LATERAL
  WELLS FARGO BANK   NTS668584   07-Oct-10   30-Nov-13           EUR    
477,273.50             NO
BI-LATERAL
  WELLS FARGO BANK   NTS668664   08-Oct-10   30-Oct-12           USD    
3,805.28             NO
BI-LATERAL
  WELLS FARGO BANK   NTS668895   13-Oct-10   30-Dec-13           EUR    
189,182.15             NO
BI-LATERAL
  WELLS FARGO BANK   NTS668900   13-Oct-10   30-Sep-13           USD    
184,849.00             NO
BI-LATERAL
  WELLS FARGO BANK   NTS668903   13-Oct-10   30-Dec-13           EUR    
196,247.15             NO
BI-LATERAL
  WELLS FARGO BANK   NTS669247   19-Oct-10   15-Dec-12           USD    
9,552.78             NO
BI-LATERAL
  WELLS FARGO BANK   NTS669323   20-Oct-10   12-Nov-13           USD    
62,791.25             NO
BI-LATERAL
  WELLS FARGO BANK   NTS669586   25-Oct-10   10-Apr-14           EUR    
9,440.00             NO
BI-LATERAL
  WELLS FARGO BANK   NTS669782   05-Nov-10   21-Nov-12           USD    
992,300.00             NO
BI-LATERAL
  WELLS FARGO BANK   NTS670044   04-Nov-10   15-Dec-12           USD    
380,321.00             NO
BI-LATERAL
  WELLS FARGO BANK   NTS670997   16-Nov-10   25-Oct-13           USD    
281,635.00             NO
BI-LATERAL
  WELLS FARGO BANK   NTS671080   17-Nov-10   30-Sep-14           GBP    
40,000.00             NO
BI-LATERAL
  WELLS FARGO BANK   NTS671156   19-Nov-10   29-Jan-13           EUR    
9,201.00             NO
BI-LATERAL
  WELLS FARGO BANK   NTS671158   18-Nov-10   15-Jul-13           INR    
6,417,600.00             NO
BI-LATERAL
  WELLS FARGO BANK   NTS671249   22-Nov-10   30-Dec-11           INR    
69,582,508.00             NO
BI-LATERAL
  WELLS FARGO BANK   NTS671452   24-Nov-10   30-Jan-13           EUR    
125,625.00             NO
BI-LATERAL
  WELLS FARGO BANK   NTS672721   16-Dec-10   14-Mar-12           EUR    
12,995.90             NO
BI-LATERAL
  WELLS FARGO BANK   NTS672817   16-Dec-10   28-Mar-14           INR    
11,400,000.00       111,238.00     NO
BI-LATERAL
  WELLS FARGO BANK   NTS672884   17-Dec-10   28-Feb-13           EUR    
8,000.00             NO
BI-LATERAL
  WELLS FARGO BANK   NTS672916   22-Dec-10   28-Dec-12           USD    
243,561.80             NO
BI-LATERAL
  WELLS FARGO BANK   NTS673021   20-Dec-10   06-Jun-11           INR    
2,947,000.00             NO
BI-LATERAL
  WELLS FARGO BANK   NTS673026   20-Dec-10   06-Jun-11           INR    
2,947,000.00             NO
BI-LATERAL
  WELLS FARGO BANK   NTS673301   23-Dec-10   31-Jan-13   30-Apr-13   EUR    
31,390.00       0.00     NO
BI-LATERAL
  WELLS FARGO BANK   NTS673385   24-Dec-10   15-Dec-12           USD    
146,971.45             NO
BI-LATERAL
  WELLS FARGO BANK   NTS673684   31-Dec-10   06-Sep-13           INR    
2,947,000.00             NO
BI-LATERAL
  WELLS FARGO BANK   NTS673686   31-Dec-10   30-Nov-13           USD    
510,000.00             NO
BI-LATERAL
  WELLS FARGO BANK   NTS673687   31-Dec-10   16-Sep-12           USD    
537,062.00             NO
BI-LATERAL
  WELLS FARGO BANK   NTS673688   31-Dec-10   30-Oct-12           INR    
489,860.00             NO
BI-LATERAL
  WELLS FARGO BANK   NTS674337   13-Jan-11   30-May-14           INR    
1,090,000.00       9,900,000.00     NO
BI-LATERAL
  WELLS FARGO BANK   NTS950119   24-Jan-11   23-Feb-13           INR    
403,950.00             NO
BI-LATERAL
  WELLS FARGO BANK   NTS950123   25-Jan-11   06-Sep-11           INR    
2,947,000.00             NO
BI-LATERAL
  WELLS FARGO BANK   NTS950124   26-Jan-11   07-Feb-13           USD    
10,499.10             NO
BI-LATERAL
  WELLS FARGO BANK   NTS950132   31-Jan-11   06-May-13   28-Jun-13   INR    
1,316,021.00       0.00     NO
BI-LATERAL
  WELLS FARGO N.A.   NTS950153   16-Feb-11   16-Oct-12           EUR    
34,000.00             NO
BI-LATERAL
  WELLS FARGO N.A.   NTS950172   22-Feb-11   31-Dec-12           INR    
505,740.00             NO
BI-LATERAL
  WELLS FARGO N.A.   NTS950175   22-Feb-11   31-Dec-12           INR    
505,740.00             NO
BONDS
  AON   022017430   17-Jun-10   17-Jun-12           USD     10,708.44          
  YES

 

 



--------------------------------------------------------------------------------



 



                                                          Support  
IssuingEntity   LCNo   LCIssueDate     LCExpiryDate     RevisedExpiryDate    
Currency   Amount     AMOUNTOFCHANGE     OPENENDED
BONDS
  AON   2288413   25-Jun-10   25-Jun-12           USD     65,000.00            
YES
BONDS
  AON   K06960583   01-Jan-07   01-Jan-08           USD     12,500.00          
  YES
BONDS
  FIANZAS MONTERREY S.A.   916538   31-Mar-08   31-Dec-12           USD    
64,428.07             NO
BONDS
  FIANZAS MONTERREY S.A.   1055245   27-Mar-09   31-Dec-12           USD    
448,040.92             NO
BONDS
  FIANZAS MONTERREY S.A.   1055251   30-Mar-09   31-Dec-12           USD    
65,771.17             NO
BONDS
  FIANZAS MONTERREY S.A.   1055258   03-Apr-09   31-Dec-12           USD    
11,080.44             NO
BONDS
  FIANZAS MONTERREY S.A.   1075511   15-May-09   31-Dec-12           USD    
2,689.60             NO
BONDS
  FIANZAS MONTERREY S.A.   1108837   30-Nov-09   31-Dec-13           USD    
27,783.80             NO
BONDS
  FIANZAS MONTERREY S.A.   331-CS-8-00023   10-Oct-08   31-Dec-12           USD
    42,854.75             NO
BONDS
  FIANZAS MONTERREY S.A.   41419800008   19-Aug-08   31-Dec-12           USD    
84,557.17             NO
BONDS
  FIANZAS MONTERREY S.A.   4141980012V3   10-Oct-08   31-Dec-12           USD  
  200,000.00             NO
BONDS
  FIANZAS MONTERREY S.A.   876810 T00713855   20-Dec-07   31-Dec-12          
USD     48,820.00             NO
BONDS
  FIANZAS MONTERREY S.A.   879451 T00713302   21-Dec-07   31-Dec-12          
USD     5,000,000.00             NO
BONDS
  FIANZAS MONTERREY S.A.   955212   19-Aug-08   31-Dec-12           USD    
162,871.51             NO
BONDS
  FIANZAS MONTERREY S.A.   985050   16-Oct-08   31-Dec-12           USD    
90,736.15             NO
BONDS
  FIANZAS MONTERREY S.A.   985090   22-Oct-08   31-Dec-12           USD    
4,119.23             NO
BONDS
  FIANZAS MONTERREY S.A.   ITS-CS-8-10209   29-Sep-08   31-Dec-12           USD
    9,037.29             NO
BONDS
  FIANZAS MONTERREY S.A.   T0071365A   19-Oct-07   31-Dec-11           USD    
188,334.86             NO
BONDS
  LA INTERNACIONAL   000101-3984   08-Sep-10   08-Sep-11           VEB    
17,500,000.00             YES
BONDS
  LIBERTY MUTUAL   022017372   08-Dec-09   08-Dec-11           USD    
483,681.00             YES
BONDS
  LIBERTY MUTUAL   022017373   08-Dec-09   08-Dec-11           USD    
527,104.00             YES
BONDS
  LIBERTY MUTUAL   022017374   08-Dec-09   08-Dec-11           USD    
1,010,765.00             YES
BONDS
  LIBERTY MUTUAL   022017379   03-Dec-09   31-Dec-10           USD     12,500.00
            YES
BONDS
  LIBERTY MUTUAL INSURANCE CO   022005692   21-Dec-10   21-Dec-12           USD
    40,000.00             YES
BONDS
  LIBERTY MUTUAL INSURANCE CO   022017386   01-Feb-10   01-Feb-12           USD
    50,000.00             YES
BONDS
  LIBERTY MUTUAL INSURANCE CO   022017395   09-Mar-10   09-Mar-12           USD
    738,830.00             YES
BONDS
  LIBERTY MUTUAL INSURANCE CO   022025063   05-Nov-10   05-Nov-12           USD
    501,597.00             YES
BONDS
  LIBERTY MUTUAL INSURANCE CO   022025064-2   05-Nov-10   05-Nov-12          
USD     501,597.00             YES
BONDS
  LIBERTY MUTUAL INSURANCE CO   100322.DM   02-Nov-10   02-Nov-12           USD
    10,000.00             YES
BONDS
  LIBERTY MUTUAL INSURANCE CO   22017441   01-Jul-10   01-Jul-11           USD  
  14,423.44             YES
BONDS
  SEGUROS BANVALOR   01-16-3027027   14-Sep-10   14-Sep-11           VEB    
6,494,408,610.00             YES
BONDS
  SEGUROS BANVALOR   01-16-3027028   14-Sep-10   14-Sep-12           VEB    
843,149,000.00             YES
BONDS
  SEGUROS QUALITAS   01-1002560   28-Dec-06   28-Apr-08           VEB    
901,441,601.00             YES
BONDS
  SEGUROS QUALITAS   01-1004047 - PERF   19-Sep-08   19-Sep-10           VEB    
219,812,740.00             YES
BONDS
  SEGUROS QUALITAS   01-1004048   19-Sep-08   19-Sep-10           VEB    
160,000,000.00             YES
BONDS
  SEGUROS QUALITAS   01-1004119   08-Dec-10   08-Dec-12           VEB    
798,665,180.00             YES
BONDS
  SEGUROS QUALITAS   01-1004124   14-Oct-08   14-Oct-10           VEB    
3,456,903,230.00             YES
BONDS
  SEGUROS QUALITAS   01-1004125   14-Oct-08   16-Oct-11           VEB    
393,206,320.00             YES
BONDS
  SEGUROS QUALITAS   01-1004360   15-Dec-09   15-Dec-11           VEB    
131,624,380.00             YES
BONDS
  SEGUROS QUALITAS   01-1004653   31-Mar-09   31-Dec-11           VEB    
1,524,558,450.00             YES
BONDS
  SEGUROS QUALITAS   01-1004654   31-Mar-09   31-Dec-11           VEB    
131,624,380.00             YES
BONDS
  SEGUROS QUALITAS   01-1004940   07-Aug-09   07-Aug-10           VEB    
12,223,640.00             YES
BONDS
  SEGUROS QUALITAS   01-1005017   07-Aug-09   07-Aug-10           VEB    
23,000,770.00             YES
BONDS
  SEGUROS QUALITAS   01-1005018   07-Aug-09   07-Aug-10           VEB    
69,002,300.00             YES
BONDS
  SEGUROS QUALITAS   01-1005019   07-Aug-09   07-Aug-10           VEB    
19,779,690.00             YES
BONDS
  SEGUROS QUALITAS   01-1005150   07-Aug-09   07-Aug-10           VEB    
37,772,200.00             YES
BONDS
  SEGUROS QUALITAS   01-1005231   21-Oct-09   21-Oct-10           VEB    
60,000,000.00             YES
BONDS
  SEGUROS QUALITAS   01-1005329   13-Nov-09   13-Nov-11           VEB    
66,010,730.00             YES
BONDS
  SEGUROS QUALITAS   01-1006131   06-May-10   06-May-12           VEB    
112,500,000.00             YES
BONDS
  SEGUROS QUALITAS   01-1006134   05-May-10   05-May-12           VEB    
1,500,000,000.00             YES
BONDS
  SEGUROS QUALITAS   01-1006154   06-May-10   06-May-12           VEB    
15,000,000.00             YES
BONDS
  SEGUROS QUALITAS   01-1006167   06-May-10   06-May-12           VEB    
337,500,000.00             YES
BONDS
  SEGUROS QUALITAS   01-1006464   17-Aug-10   17-Aug-10           VEB    
193,256,880.00             YES
BONDS
  SEGUROS QUALITAS   01-1006855   06-Dec-10   06-Dec-12           VEB    
1,348,702,690.00             YES
BONDS
  SEGUROS QUALITAS   01-1006856   06-Dec-10   06-Dec-12           VEB    
537,163,040.00             YES
BONDS
  SEGUROS QUALITAS   01-1006867   07-Dec-10   07-Dec-12           VEB    
1,002,782,870.00             YES
BONDS
  SEGUROS QUALITAS   01-1006868   08-Dec-10   08-Dec-12           VEB    
141,355,130.00             YES
BONDS
  SEGUROS QUALITAS   01-1006869   10-Dec-10   10-Dec-12           VEB    
6,627,900.00             YES
BONDS
  SEGUROS QUALITAS   01-1006870   23-Dec-10   23-Dec-12           VEB    
863,000.00             YES
BONDS
  SEGUROS QUALITAS   01-1006883   13-Dec-10   13-Dec-12           VEB    
3,500,000.00             YES
BONDS
  SEGUROS QUALITAS   01-1006960   28-Dec-10   28-Dec-12           VEB    
924,469,400.00             YES
BONDS
  SEGUROS QUALITAS   1004120   01-Jan-09   14-Oct-09           VEB    
83,495,550.00             YES
BONDS
  SEGUROS QUALITAS   1004153   01-Jan-09   22-Oct-09           VEB    
114,570,720.00             YES
BONDS
  SEGUROS QUALITAS   1004359   01-Jan-09   15-Dec-09           VEB    
281,035,070.00             YES
BONDS
  SEGUROS QUALITAS   1004408   06-Jan-09   06-Jan-10           VEB    
838,000,000.00             YES
BONDS
  SEGUROS QUALITAS   1004652   31-Mar-09   31-Dec-09           VEB    
508,186,150.00             YES
BONDS
  UNISEGUROS   101-31-2043991   06-Mar-06   20-May-07           VEB    
5,696,914,167.00             YES
BONDS
  UNISEGUROS   101-31-2043992   06-Mar-06   20-Jul-08           VEB    
288,551,000.00             YES
BONDS
  WASHINGTON INTERNATIONAL INSURANCE   9906U3721   30-Sep-10   31-Dec-12        
  USD     50,000.00             YES
BONDS
  WESTCHESTER FIRE INSURANCE COMPANY   K08232751   12-Dec-08   31-Jul-10        
  USD     614,417.00             YES
BONDS
  WESTCHESTER FIRE INSURANCE COMPANY (ACE)   1284491   23-Jun-09   23-Jun-11    
      USD     45,000.00             YES
BONDS
  WESTCHESTER FIRE INSURANCE COMPANY (ACE)   K00786025   09-Nov-07   31-Dec-07  
        USD     266,971.00             YES
BONDS
  WESTCHESTER FIRE INSURANCE COMPANY (ACE)   K07443833   24-Apr-06   01-Oct-09  
        USD     15,000.00             YES
BONDS
  WESTCHESTER FIRE INSURANCE COMPANY (ACE)   K0744400A   25-May-06   31-Oct-09  
        USD     40,000.00             YES
BONDS
  WESTCHESTER FIRE INSURANCE COMPANY (ACE)   K07444710   27-Mar-07   27-Mar-08  
        USD     100,259.00             YES
BONDS
  WESTCHESTER FIRE INSURANCE COMPANY (ACE)   K08232799   11-Jan-09   11-Jan-20  
        USD     12,500.00             YES
BONDS
  WESTCHESTER FIRE INSURANCE COMPANY (ACE)   T00714914   27-Oct-08   01-Dec-10  
        USD     200,000.00             YES
BONDS
  WESTERN SURETY (CAN)   58500073   01-Feb-10   01-Feb-12           USD    
6,000.00             YES
IR
  AON   K06937391   01-Jan-04   01-Jan-09           USD     1,449,200.00        
    YES
IR
  DRESDNER BANK   0174229   17-Oct-01   31-Oct-09           EUR     40,000.00  
          YES
IR
  INGERSOLL-RAND COMPANY   NABRWNROOT   12-Jun-01   31-Oct-09           USD    
0.00             YES
IR
  INGERSOLL-RAND COMPANY   NACHINAPET   21-Mar-03   31-Oct-09           USD    
0.00             YES
IR
  NAT WEST (ROYAL BK OF SCOTLAND)   3022   01-Jan-08   31-Oct-09           GBP  
  10,000.00             YES
IR
  TRAVELERS CASUALTY & SURETY CO   40303002/720400715   22-Jul-04   22-Jul-09  
        USD     250,000.00             YES
IR
  U.S. CUSTOMS SERVICE   3010518 / 990549162   07-Oct-04   06-Oct-09          
USD     200,000.00             YES
PCG
  DRESSER-RAND   NAALMEER   18-Sep-07   31-Dec-12           USD     717,500.00  
          NO
PCG
  DRESSER-RAND   NACITIPARIS   28-Dec-07   28-Dec-08           USD    
33,120,000.00             YES
PCG
  DRESSER-RAND   NACONIFEX   27-Jan-11   31-Dec-12           USD     0.00      
      NO
PCG
  DRESSER-RAND   NACOPI   21-Jun-10   31-Dec-14           USD     0.00          
  NO
PCG
  DRESSER-RAND   NAEXMOBMAR2010   24-Mar-10   31-Oct-12           USD     0.00  
          NO
PCG
  DRESSER-RAND   NAMALREFCO   29-Nov-10   15-Mar-11           USD     0.00      
      NO
PCG
  DRESSER-RAND   NAMOBOCT2010   28-Oct-10   31-Jan-13           USD     0.00    
        NO
PCG
  DRESSER-RAND   NAOPCI   22-Jul-10   22-Jul-10           EUR     9,000,000.00  
          YES
PCG
  DRESSER-RAND   NASSB   07-Feb-11   31-Dec-12           USD     0.00          
  NO
PCG
  DRESSER-RAND   NATRANSPMAY2009   18-May-09   18-May-10           USD     0.00
            YES
PCG
  DRESSER-RAND COMPANY   NACDC   29-Jul-05   31-Dec-09           USD     0.00  
          YES

 

 



--------------------------------------------------------------------------------



 



                                                          Support  
IssuingEntity   LCNo   LCIssueDate     LCExpiryDate     RevisedExpiryDate    
Currency   Amount     AMOUNTOFCHANGE     OPENENDED
PCG
  DRESSER-RAND COMPANY   NADAELIM1   04-Aug-10   16-Apr-12           USD    
0.00             NO
PCG
  DRESSER-RAND COMPANY   NADAELIM2   04-Aug-10   28-Feb-12           USD    
0.00             NO
PCG
  DRESSER-RAND COMPANY   NADAELIM3   04-Aug-10   29-Dec-11           USD    
0.00             NO
PCG
  DRESSER-RAND COMPANY   NADAELIM4   04-Aug-10   06-Aug-12           USD    
0.00             NO
PCG
  DRESSER-RAND COMPANY   NAEXMOBDEC09   15-Dec-09   15-Jan-12           USD    
0.00             NO
PCG
  DRESSER-RAND COMPANY   NAKENLSBARK   26-Nov-08   25-Aug-11           USD    
0.00             NO
PCG
  DRESSER-RAND COMPANY   NAORICA   14-Dec-09   15-Oct-12           USD     0.00
            NO
PCG
  DRESSER-RAND COMPANY   NASBM1   19-May-10   04-Sep-14           USD     0.00  
          NO
PCG
  DRESSER-RAND COMPANY   NASBM3   06-May-10   14-May-14           USD     0.00  
          NO
PCG
  DRESSER-RAND COMPANY   NASEVAN   30-Jul-10   10-Jun-14           USD     0.00
            NO
PCG
  DRESSER-RAND COMPANY   NASKENG   04-Aug-10   28-May-12           USD     0.00
            NO
PCG
  DRESSER-RAND COMPANY   NASMB2   06-May-10   30-Jun-14           USD     0.00  
          NO
PCG
  DRESSER-RAND COMPANY   NASTATOIL   03-Jun-10   03-Jun-11           EUR    
0.00             YES
PCG
  DRESSER-RAND COMPANY   NATECHNIP   04-Nov-09   17-Aug-11           USD    
0.00             NO
PCG
  DRESSER-RAND COMPANY   NATRANSCONT   26-Jul-10   26-Jul-14           USD    
0.00             NO
PCG
  DRESSER-RAND COMPANY   NAYANBU   04-Aug-10   09-Jul-12           USD     0.00
            NO
PCG
  DRESSER-RAND GLOBAL SERVICES, INC.   NAINELCTRA   18-Nov-08   30-Dec-12      
    USD     300,000.00             NO
PCG
  DRESSER-RAND GROUP INC.   CON-ANG-31-2419 /
CALL OFF NUMBER 1   29-Oct-08   15-Dec-12           USD     0.00             NO
PCG
  DRESSER-RAND GROUP INC.   NONEDRUKHOLDCL   24-Feb-11   24-Feb-12           NA
    0.00             YES
PCG
  DRESSER-RAND GROUP INC.   SB08/SME/149   22-Jan-09   30-Sep-11           USD  
  0.00             NO
REVOLVER
  CITIBANK   5810327505   30-Nov-10   21-Apr-11           USD     312,040.00    
  -254,064.00     NO
REVOLVER
  CITIBANK   5811035510   04-Feb-11   14-Mar-11   05-Apr-11   EUR     127,865.00
      0.00     NO
REVOLVER
  CITIBANK   61639412   31-Mar-05   31-Mar-11           USD     500,000.00      
      NO
REVOLVER
  CITIBANK   61642925   13-Jul-05   15-Oct-09           EUR     44,000.00      
      YES
REVOLVER
  CITIBANK   61657618   11-Jan-07   15-Jul-11           EUR     195,355.05      
      NO
REVOLVER
  CITIBANK   61657624   11-Jan-07   15-Jun-11           EUR     195,355.05      
      NO
REVOLVER
  CITIBANK   61669883   24-Aug-07   30-Jun-12           USD     670,037.00      
      NO
REVOLVER
  CITIBANK   61671142   06-Dec-07   30-Sep-11           INR     64,857,770.00  
          NO
REVOLVER
  CITIBANK   61671368   24-Dec-07   31-Aug-11           USD     692,701.30      
      NO
REVOLVER
  CITIBANK   61671708   25-Jan-08   30-Aug-11           EUR     28,500.00      
      NO
REVOLVER
  CITIBANK   63650717   29-Apr-09   22-May-12           USD     44,672.00      
      NO
REVOLVER
  CITIBANK   63650718   29-Apr-09   11-Nov-11           INR     591,000.00      
      NO
REVOLVER
  CITIBANK   63650747   01-May-09   11-Jun-12           EUR     155,739.85      
      NO
REVOLVER
  CITIBANK   63650870   14-May-09   13-Jan-12           USD     37,960.35      
      NO
REVOLVER
  CITIBANK   63650945   29-May-09   30-Dec-11           INR     3,434,912.00    
        YES
REVOLVER
  CITIBANK   63651041   02-Jun-09   15-Jun-11           INR     14,500,000.00  
          NO
REVOLVER
  CITIBANK   63651076   05-Jun-09   13-Jun-11           USD     275,000.00      
      NO
REVOLVER
  CITIBANK   63651082   05-Jun-09   30-Nov-11           INR     34,300,000.00  
          NO
REVOLVER
  CITIBANK   63651261   23-Jun-09   22-Aug-12           EUR     12,170.73      
      NO
REVOLVER
  CITIBANK   63651531   16-Jul-09   31-May-11           INR     10,100,000.00  
          NO
REVOLVER
  CITIBANK   63651553   20-Jul-09   20-Feb-12           USD     6,323.95        
    NO
REVOLVER
  CITIBANK   63651596   24-Jul-09   28-Mar-11   31-Aug-11   EUR     156,815.00  
    -81,815.00     NO
REVOLVER
  CITIBANK   63651801   13-Aug-09   30-Mar-12           USD     25,500.00      
      NO
REVOLVER
  CITIBANK   63651850   19-Aug-09   31-Oct-11           INR     171,186.00      
      NO
REVOLVER
  CITIBANK   63651878   21-Aug-09   30-Sep-11           EUR     421,135.78      
      NO
REVOLVER
  CITIBANK   63651879   21-Aug-09   31-Jul-11           USD     149,498.00      
      NO
REVOLVER
  CITIBANK   63651968   27-Aug-09   29-Apr-11           USD     6,402.35        
    NO
REVOLVER
  CITIBANK   63652010   31-Aug-09   31-Oct-11           EUR     7,250.00        
    NO
REVOLVER
  CITIBANK   63652021   01-Sep-09   31-Aug-11           INR     7,129,087.00    
        NO
REVOLVER
  CITIBANK   63652022   01-Sep-09   16-Apr-12           INR     10,652,711.00  
          NO
REVOLVER
  CITIBANK   63652069   08-Sep-09   31-Mar-11           INR     12,835,200.00  
          NO
REVOLVER
  CITIBANK   63652070   08-Sep-09   30-Apr-12           USD     50,994.50      
      NO
REVOLVER
  CITIBANK   63652128   11-Sep-09   13-Jun-11           USD     2,840.00        
    NO
REVOLVER
  CITIBANK   63652175   17-Sep-09   14-Apr-11           EUR     58,850.00      
      NO
REVOLVER
  CITIBANK   63652257   25-Sep-09   17-Feb-12           USD     9,800.00        
    NO
REVOLVER
  CITIBANK   63652262   24-Sep-09   10-Jan-13           INR     57,520,000.00  
          NO
REVOLVER
  CITIBANK   63652274   28-Sep-09   20-Oct-11           GBP     20,000.00      
      YES
REVOLVER
  CITIBANK   63652303   30-Sep-09   31-May-11           EUR     193,153.92      
      NO
REVOLVER
  CITIBANK   63652426   13-Oct-09   31-Jul-11           EUR     16,937.85      
      NO
REVOLVER
  CITIBANK   63652451   13-Oct-09   31-Aug-11           INR     262,125.00      
      NO
REVOLVER
  CITIBANK   63652452   13-Oct-09   31-Aug-11           INR     262,125.00      
      NO
REVOLVER
  CITIBANK   63652576   29-Oct-09   30-Apr-12           USD     19,167.90      
      NO
REVOLVER
  CITIBANK   63652672   10-Nov-09   31-Jul-11           USD     15,400.00      
      NO
REVOLVER
  CITIBANK   63652765   19-Nov-09   29-Jun-12           USD     41,217.04      
      NO
REVOLVER
  CITIBANK   63652780   23-Nov-09   16-Dec-11           USD     57,220.12      
      NO
REVOLVER
  CITIBANK   63652910   04-Dec-09   30-Apr-12           INR     17,377,450.00  
          NO
REVOLVER
  CITIBANK   63652962   09-Dec-09   20-Jan-12           USD     30,200.00      
      NO
REVOLVER
  CITIBANK   63652963   09-Dec-09   06-Jan-12           USD     30,200.00      
      NO
REVOLVER
  CITIBANK   63652974   10-Dec-09   30-Nov-11           USD     112,350.00      
      NO
REVOLVER
  CITIBANK   63653130   21-Dec-09   10-Aug-12           GBP     68,566.25      
      NO
REVOLVER
  CITIBANK   63653132   21-Dec-09   31-Aug-11           EUR     7,927.05        
    YES
REVOLVER
  CITIBANK   63653134   21-Dec-09   29-Jul-11           EUR     3,511.95        
    YES
REVOLVER
  CITIBANK   63653136   21-Dec-09   29-Jul-11           EUR     11,933.50      
      YES
REVOLVER
  CITIBANK   63653177   23-Dec-09   29-Feb-12           EUR     36,000.00      
      NO
REVOLVER
  CITIBANK   63653285   08-Jan-10   24-May-12           USD     601,292.50      
      NO
REVOLVER
  CITIBANK   63653319   13-Jan-10   15-Mar-11           INR     11,400,000.00  
          NO
REVOLVER
  CITIBANK   63653330   15-Jan-10   30-Aug-11           USD     9,270.00        
    NO
REVOLVER
  CITIBANK   63653365   20-Jan-10   28-Feb-12           USD     159,000.00      
      NO
REVOLVER
  CITIBANK   63653414   28-Jan-10   30-Mar-11   14-Sep-11   EUR     350,000.00  
    0.00     NO
REVOLVER
  CITIBANK   63653432   29-Jan-10   29-Feb-12           USD     30,200.00      
      NO
REVOLVER
  CITIBANK   63653460   03-Feb-10   29-Apr-11           EUR     244,500.00      
      NO
REVOLVER
  CITIBANK   63653524   10-Feb-10   29-Nov-11           INR     262,125.00      
      NO
REVOLVER
  CITIBANK   63653525   10-Feb-10   30-Dec-11           INR     262,125.00      
      NO
REVOLVER
  CITIBANK   63653538   11-Feb-10   30-Sep-11           EUR     80,000.00      
      NO
REVOLVER
  CITIBANK   63653546   12-Feb-10   24-Aug-12           USD     3,355.00        
    NO
REVOLVER
  CITIBANK   63653562   12-Feb-10   24-Aug-12           USD     3,488.70        
    NO
REVOLVER
  CITIBANK   63653595   19-Feb-10   15-Mar-11           INR     11,400,000.00  
          NO
REVOLVER
  CITIBANK   63653598   19-Feb-10   15-Mar-11           INR     11,400,000.00  
          NO
REVOLVER
  CITIBANK   63653743   05-Mar-10   31-Jan-12           INR     3,240,000.00    
        YES
REVOLVER
  CITIBANK   63653747   08-Mar-10   31-Mar-11           BRL     133,986.76      
      YES
REVOLVER
  CITIBANK   63653766   10-Mar-10   30-Dec-11           EUR     33,000.00      
      NO
REVOLVER
  CITIBANK   63653768   10-Mar-10   29-Feb-12   30-Dec-11   EUR     150,000.00  
    0.00     NO
REVOLVER
  CITIBANK   63653802   11-Mar-10   15-Sep-11           EUR     2,428,132.05    
        YES
REVOLVER
  CITIBANK   63653893   18-Mar-10   29-Sep-11           INR     10,990,000.00  
          NO
REVOLVER
  CITIBANK   63653962   30-Mar-10   30-Jun-11           USD     3,979,870.13    
        NO
REVOLVER
  CITIBANK   63653997   01-Apr-10   15-Aug-11           IDR     85,000,000.00  
          NO
REVOLVER
  CITIBANK   63653998   01-Apr-10   15-Aug-11           IDR     130,000,000.00  
          NO
REVOLVER
  CITIBANK   63654013   06-Apr-10   15-Aug-11           EUR     195,355.05      
      NO
REVOLVER
  CITIBANK   63654016   02-Apr-10   08-Jun-11           INR     13,127,000.00  
          NO
REVOLVER
  CITIBANK   63654073   12-Apr-10   29-Apr-11           USD     170,392.29      
      NO
REVOLVER
  CITIBANK   63654074   12-Apr-10   29-Apr-11           USD     340,784.57      
      NO
REVOLVER
  CITIBANK   63654133   16-Apr-10   31-May-11           USD     1,014,000.00    
        NO
REVOLVER
  CITIBANK   63654134   20-Apr-10   04-Apr-11           USD     2,748,540.00    
        NO
REVOLVER
  CITIBANK   63654203   26-Apr-10   08-Apr-11           EUR     204,000.00      
      NO
REVOLVER
  CITIBANK   63654213   26-Apr-10   10-Jan-12           USD     238,000.00      
      NO
REVOLVER
  CITIBANK   63654214   26-Apr-10   30-Dec-11           INR     1,300,000.00    
        NO
REVOLVER
  CITIBANK   63654332   06-May-10   13-Jul-12           EUR     16,065.00      
      NO
REVOLVER
  CITIBANK   63654360   07-May-10   29-Jun-11           USD     3,271,120.13    
        NO
REVOLVER
  CITIBANK   63654570   02-Jun-10   29-Apr-11           EUR     142,000.00      
      NO

 

 



--------------------------------------------------------------------------------



 



                                                          Support  
IssuingEntity   LCNo   LCIssueDate     LCExpiryDate     RevisedExpiryDate    
Currency   Amount     AMOUNTOFCHANGE     OPENENDED
REVOLVER
  CITIBANK   63654652   10-Jun-10   14-Dec-11           EUR     2,335,000.00    
        NO
REVOLVER
  CITIBANK   63654653   10-Jun-10   14-Dec-11           USD     793,178.40      
      NO
REVOLVER
  CITIBANK   63654660   11-Jun-10   13-Jul-12           EUR     6,400.00        
    NO
REVOLVER
  CITIBANK   63654661   11-Jun-10   16-Jan-12           USD     17,750.00      
      NO
REVOLVER
  CITIBANK   63654772   22-Jun-10   29-Apr-11           USD     331,048.30      
      NO
REVOLVER
  CITIBANK   63654793   24-Jun-10   27-Aug-11           EUR     744,000.00      
      NO
REVOLVER
  CITIBANK   63654839   29-Jun-10   24-Aug-11           EUR     170,669.75      
      NO
REVOLVER
  CITIBANK   63654957   13-Jul-10   10-Feb-12           GBP     159,800.00      
      NO
REVOLVER
  CITIBANK   63654974   15-Jul-10   30-May-12           INR     20,030,000.00  
          NO
REVOLVER
  CITIBANK   63654975   14-Jul-10   09-Sep-11           INR     2,078,608.90    
        NO
REVOLVER
  CITIBANK   63654979   14-Jul-10   14-Apr-11           INR     5,330,000.00    
        NO
REVOLVER
  CITIBANK   63654991   15-Jul-10   17-Oct-11           EUR     379,144.60      
      NO
REVOLVER
  CITIBANK   63655044   23-Jul-10   15-Apr-11           EUR     136,000.00      
      NO
REVOLVER
  CITIBANK   63655059   22-Jul-10   30-May-11           USD     15,501.09      
      NO
REVOLVER
  CITIBANK   63655105   26-Jul-10   30-Jan-12           USD     910,696.60      
      NO
REVOLVER
  CITIBANK   63655122   28-Jul-10   29-Apr-11           EUR     142,000.00      
      NO
REVOLVER
  CITIBANK   63655303   18-Aug-10   24-May-11           EUR     316,666.67      
      NO
REVOLVER
  CITIBANK   63655340   24-Aug-10   02-Apr-11           EUR     213,000.00      
      NO
REVOLVER
  CITIBANK   63655364   25-Aug-10   30-Apr-12           USD     2,482,500.00    
        NO
REVOLVER
  CITIBANK   63655389   26-Aug-10   24-Jun-11           USD     159,370.20      
106,246.80     NO
REVOLVER
  CITIBANK   63655395   26-Aug-10   30-Jun-11           USD     1,449,360.00    
        NO
REVOLVER
  CITIBANK   63655415   31-Aug-10   29-Apr-11           EUR     163,000.00      
      NO
REVOLVER
  CITIBANK   63655420   30-Aug-10   30-Jun-11           INR     2,353,000.00    
        NO
REVOLVER
  CITIBANK   63655430   31-Aug-10   31-May-11           USD     2,535,000.00    
        NO
REVOLVER
  CITIBANK   63655462   03-Sep-10   12-Dec-11           USD     10,644,000.00  
          NO
REVOLVER
  CITIBANK   63655551   15-Sep-10   04-Apr-11           EUR     26,000.00      
      NO
REVOLVER
  CITIBANK   63655552   15-Sep-10   09-May-11   09-Jun-11   INR     1,090,000.00
      0.00     NO
REVOLVER
  CITIBANK   63655599   22-Sep-10   30-May-11           USD     412,085.00      
      NO
REVOLVER
  CITIBANK   63655600   21-Sep-10   31-Jan-12           USD     669,070.00      
      NO
REVOLVER
  CITIBANK   63655601   21-Sep-10   19-Dec-11           USD     647,007.15      
      NO
REVOLVER
  CITIBANK   63655608   22-Sep-10   30-May-11           USD     3,259,020.60    
        NO
REVOLVER
  CITIBANK   63655610   22-Sep-10   30-Sep-11           USD     497,831.23      
      NO
REVOLVER
  CITIBANK   63655682   28-Sep-10   30-Jun-11           INR     2,353,000.00    
        NO
REVOLVER
  CITIBANK   63655817   18-Oct-10   30-May-11           USD     618,127.50      
      NO
REVOLVER
  CITIBANK   63655818   18-Oct-10   30-May-11           USD     412,085.00      
      NO
REVOLVER
  CITIBANK   63655819   18-Oct-10   30-May-11           USD     412,085.00      
      NO
REVOLVER
  CITIBANK   63655830   19-Oct-10   21-Nov-11           USD     370,011.00      
      NO
REVOLVER
  CITIBANK   63655831   19-Oct-10   28-Jun-12           USD     125,045.90      
      NO
REVOLVER
  CITIBANK   63655832   27-Oct-10   06-Jan-12           USD     145,377.60      
290,755.20     NO
REVOLVER
  CITIBANK   63655833   19-Oct-10   01-Jun-12           EUR     15,940.00      
      NO
REVOLVER
  CITIBANK   63655863   21-Oct-10   27-Jun-11           USD     500,000.00      
      NO
REVOLVER
  CITIBANK   63655870   22-Oct-10   25-Jul-11           EUR     193,500.00      
      NO
REVOLVER
  CITIBANK   63655907   27-Oct-10   13-Apr-11           EUR     163,000.00      
      NO
REVOLVER
  CITIBANK   63655908   27-Oct-10   15-Nov-11           EUR     1,084,500.00    
  723,000.00     NO
REVOLVER
  CITIBANK   63655926   28-Oct-10   30-Dec-11           INR     2,520,000.00    
        NO
REVOLVER
  CITIBANK   63655934   28-Oct-10   30-Dec-11           INR     3,600,000.00    
        NO
REVOLVER
  CITIBANK   63655935   28-Oct-10   30-Dec-11           INR     1,800,000.00    
        NO
REVOLVER
  CITIBANK   63655939   29-Oct-10   25-Jan-12           USD            
600,000.00     NO
REVOLVER
  CITIBANK   63655939   29-Oct-10   25-Jan-12           USD            
800,000.00     NO
REVOLVER
  CITIBANK   63655939   29-Oct-10   25-Jan-12           USD     1,750,000.00    
  700,000.00     NO
REVOLVER
  CITIBANK   63655946   29-Oct-10   30-Sep-11           USD     4,319,444.10    
        NO
REVOLVER
  CITIBANK   63655949   01-Nov-10   31-May-11           INR     5,240,000.00    
        NO
REVOLVER
  CITIBANK   63655955   01-Nov-10   15-Jul-11           USD     1,040,752.50    
        NO
REVOLVER
  CITIBANK   63655977   04-Nov-10   23-Mar-11           EUR     38,000.00      
      NO
REVOLVER
  CITIBANK   63655996   05-Nov-10   30-Dec-11           INR     2,700,000.00    
        NO
REVOLVER
  CITIBANK   63656050   12-Nov-10   26-Sep-11           EUR     132,170.92      
      NO
REVOLVER
  CITIBANK   63656052   12-Nov-10   12-Sep-11           INR     145,872.00      
      NO
REVOLVER
  CITIBANK   63656053   12-Nov-10   27-Jun-11           EUR     332,500.00      
      NO
REVOLVER
  CITIBANK   63656066   16-Nov-10   11-Nov-11           USD     563,270.00      
      NO
REVOLVER
  CITIBANK   63656067   18-Nov-10   15-Apr-11           USD     61,947.00      
      NO
REVOLVER
  CITIBANK   63656069   16-Nov-10   30-Jul-12           USD     827,500.00      
      NO
REVOLVER
  CITIBANK   63656072   16-Nov-10   16-Jul-12           EUR     154,000.00      
      NO
REVOLVER
  CITIBANK   63656078   01-Dec-10   18-May-12           USD     332,991.00      
      NO
REVOLVER
  CITIBANK   63656145   23-Nov-10   30-Dec-11           INR     4,550,000.00    
        NO
REVOLVER
  CITIBANK   63656146   23-Nov-10   30-May-11           USD     760,438.14      
      NO
REVOLVER
  CITIBANK   63656150   23-Nov-10   30-May-11           USD     618,127.50      
      NO
REVOLVER
  CITIBANK   63656166   29-Nov-10   26-Mar-12           USD     236,650.60      
      NO
REVOLVER
  CITIBANK   63656168   24-Nov-10   20-Jan-12           EUR     195,000.00      
      NO
REVOLVER
  CITIBANK   63656170   24-Nov-10   14-Jul-11           EUR     129,000.00      
      NO
REVOLVER
  CITIBANK   63656235   02-Dec-10   05-Sep-11           EUR     4,046,886.75    
        NO
REVOLVER
  CITIBANK   63656253   09-Dec-10   25-Jan-12           USD     500,000.00      
      NO
REVOLVER
  CITIBANK   63656260   13-Dec-10   30-May-11           USD     1,629,510.30    
        NO
REVOLVER
  CITIBANK   63656261   06-Dec-10   20-Jun-11           EUR     26,000.00      
      NO
REVOLVER
  CITIBANK   63656273   07-Dec-10   25-Nov-11           INR     20,030,000.00  
          NO
REVOLVER
  CITIBANK   63656274   07-Dec-10   30-Jun-11           INR     2,353,000.00    
        NO
REVOLVER
  CITIBANK   63656296   09-Dec-10   30-Jul-12           EUR     95,000.00      
      NO
REVOLVER
  CITIBANK   63656299   10-Dec-10   25-Mar-11           BRL     56,076.92      
      NO
REVOLVER
  CITIBANK   63656322   13-Dec-10   22-Aug-12           USD     333,200.00      
      NO
REVOLVER
  CITIBANK   63656328   14-Dec-10   22-Jun-12           USD     144,000.00      
      NO
REVOLVER
  CITIBANK   63656350   15-Dec-10   31-Mar-11           EUR     383,500.00      
      NO
REVOLVER
  CITIBANK   63656351   17-Dec-10   31-Mar-11           EUR     383,500.00      
      NO
REVOLVER
  CITIBANK   63656352   15-Dec-10   22-Aug-12           CNY     595,000.00      
      NO
REVOLVER
  CITIBANK   63656405   20-Dec-10   31-Mar-11           USD     135,324.00      
      NO
REVOLVER
  CITIBANK   63656406   20-Dec-10   30-May-11           USD     1,629,510.30    
        NO
REVOLVER
  CITIBANK   63656407   20-Dec-10   23-Dec-11           INR     650,000.00      
      NO
REVOLVER
  CITIBANK   63656445   21-Dec-10   31-Aug-11           USD     7,302,287.00    
        NO
REVOLVER
  CITIBANK   63656465   23-Dec-10   16-Jun-11   28-Sep-11   GBP     954,490.00  
    -34,009.00     NO
REVOLVER
  CITIBANK   63656515   30-Dec-10   30-Nov-11           USD     287,990.20      
      NO
REVOLVER
  CITIBANK   63656636   13-Jan-11   31-May-11           EUR     80,000.00      
      NO
REVOLVER
  CITIBANK   63656647   14-Jan-11   12-Apr-11           EUR     142,000.00      
      NO
REVOLVER
  CITIBANK   63656672   18-Jan-11   29-Sep-11           USD     617,287.71      
0.00     NO
REVOLVER
  CITIBANK   63656675   19-Jan-11   30-Jan-12           USD     615,036.00      
      NO
REVOLVER
  CITIBANK   63656678   19-Jan-11   30-May-11           USD     1,086,340.20    
        NO
REVOLVER
  CITIBANK   63656720   24-Jan-11   24-Nov-11           EUR     301,500.00      
      NO
REVOLVER
  CITIBANK   63656721   24-Jan-11   30-Dec-11           USD     531,300.00      
      NO
REVOLVER
  CITIBANK   63656722   24-Jan-11   30-Dec-11           USD     583,050.00      
      NO
REVOLVER
  CITIBANK   63656742   26-Jan-11   12-Sep-11           EUR     55,000.00      
22,280.00     NO
REVOLVER
  CITIBANK   63656806   02-Feb-11   30-Dec-11           USD     161,873.20      
      NO
REVOLVER
  CITIBANK   63656816   02-Feb-11   30-May-11           USD     288,459.50      
      NO
REVOLVER
  CITIBANK   63656818   02-Feb-11   28-Oct-11           USD     431,325.30      
      NO
REVOLVER
  CITIBANK   63656823   03-Feb-11   28-Sep-11           GBP     460,240.50      
      NO
REVOLVER
  CITIBANK   63656827   03-Feb-11   16-Jan-12           INR     2,557,000.00    
        NO
REVOLVER
  CITIBANK   63656856   14-Feb-11   04-Jan-12           EUR     368,100.00      
      NO
REVOLVER
  CITIBANK   63656887   14-Feb-11   28-Jun-11           USD     220,000.00      
      NO
REVOLVER
  CITIBANK   63656888   11-Feb-11   29-Sep-11           USD     617,287.71      
      NO
REVOLVER
  CITIBANK   63656889   11-Feb-11   29-Sep-11           USD     929,931.57      
      NO
REVOLVER
  CITIBANK   63656895   11-Feb-11   29-Sep-11           EUR     70,670.50      
      NO
REVOLVER
  CITIBANK   63656925   16-Feb-11   20-Oct-11           USD     50,892.60      
      NO
REVOLVER
  CITIBANK   63656926   16-Feb-11   20-Oct-11           USD     50,892.60      
      NO
REVOLVER
  CITIBANK   63656927   16-Feb-11   14-Sep-11           EUR     58,884.80      
      NO
REVOLVER
  CITIBANK   63656980   22-Feb-11   21-Nov-11           USD     652,236.90      
      NO
REVOLVER
  CITIBANK   63656981   22-Feb-11   27-Jun-11           USD     1,194,800.00    
        NO

 

 



--------------------------------------------------------------------------------



 



                                                          Support  
IssuingEntity   LCNo   LCIssueDate     LCExpiryDate     RevisedExpiryDate    
Currency   Amount     AMOUNTOFCHANGE     OPENENDED
REVOLVER
  CITIBANK   63656992   25-Feb-11   01-Nov-11           USD     1,199,841.20    
        NO
REVOLVER
  CITIBANK   63657011   25-Feb-11   05-Mar-12           USD     131,000.00      
      NO
REVOLVER
  CITIBANK   63657012   28-Feb-11   25-Nov-11           INR     20,030,000.00  
          NO
REVOLVER
  CITIBANK   63657036   01-Mar-11   20-Jul-11           EUR     92,000.00      
      NO
REVOLVER
  CITIBANK   63657037   01-Mar-11   25-Nov-11           USD     422,452.50      
      NO
REVOLVER
  CITIBANK   63657049   02-Mar-11   25-Nov-11           USD     422,452.50      
      NO
REVOLVER
  CITIBANK   63661228   24-Mar-08   31-Mar-11           INR     6,417,600.00    
        NO
REVOLVER
  CITIBANK   63661415   10-Apr-08   30-Apr-11           EUR     208,958.00      
      NO
REVOLVER
  CITIBANK   63661519   21-Apr-08   31-Jul-11   26-Mar-12   INR    
45,467,770.00       0.00     NO
REVOLVER
  CITIBANK   63661560   24-Apr-08   31-Jul-11           EUR     16,000.00      
      NO
REVOLVER
  CITIBANK   63662377   31-Jul-08   30-Oct-11           EUR     121,447.00      
      NO
REVOLVER
  CITIBANK   63663118   20-Oct-08   14-Jan-12           EUR     9,921.00        
    NO
REVOLVER
  CITIBANK   63663130   22-Oct-08   31-May-12           EUR     110,450.00      
      NO
REVOLVER
  CITIBANK   63663141   23-Oct-08   10-Nov-11           EUR     4,450.00        
    NO
REVOLVER
  CITIBANK   63663283   10-Nov-08   10-Jan-12           USD     580,000.00      
      NO
REVOLVER
  CITIBANK   63663334   13-Nov-08   24-Oct-11           USD     69,319.12      
      NO
REVOLVER
  CITIBANK   63663559   10-Dec-08   01-May-11           USD     253,816.70      
      NO
REVOLVER
  CITIBANK   63663653   18-Dec-08   10-Aug-11           INR     1,770,000.00    
        NO
REVOLVER
  CITIBANK   63663668   18-Dec-08   10-Jul-11           INR     387,000.00      
      NO
REVOLVER
  CITIBANK   63664164   17-Feb-09   10-May-11           EUR     40,377.75      
      NO
REVOLVER
  CITIBANK   63664165   18-Feb-09   11-Apr-11           USD     57,500.00      
      NO
REVOLVER
  CITIBANK   63664255   26-Feb-09   31-Jan-12           USD     59,090.00      
      NO
REVOLVER
  CITIBANK   63664412   10-Mar-09   31-Aug-11           USD     22,750.00      
      NO
REVOLVER
  CITIBANK   63664486   18-Mar-09   30-May-11           EUR     41,552.25      
      NO
REVOLVER
  CITIBANK   63664558   24-Mar-09   07-May-11           INR     6,763,550.00    
        NO
REVOLVER
  CITIBANK   63664612   30-Mar-09   01-Nov-11           USD     13,750.00      
      NO
REVOLVER
  CITIBANK   63664614   30-Mar-09   30-Apr-11           USD     3,900.00        
    NO
REVOLVER
  CITIBANK   63664630   30-Mar-09   16-Jan-12           EUR     585,000.00      
      NO
REVOLVER
  CITIBANK   63664637   31-Mar-09   15-May-11           USD     1,488,000.00    
        NO
REVOLVER
  CITIBANK   63664671   02-Apr-09   31-Oct-11           USD     17,000.00      
      NO
REVOLVER
  CITIBANK   63664674   02-Apr-09   30-Jun-12           USD     9,000.00        
    NO
REVOLVER
  CITIBANK   63664675   02-Apr-09   28-Feb-12           EUR     304,400.00      
      NO
REVOLVER
  CITIBANK   63664699   06-Apr-09   31-May-11           USD     89,450.00      
      NO
REVOLVER
  CITIBANK   63664759   13-Apr-09   31-Jan-11   29-Apr-11   USD     545,000.00  
    0.00     NO
REVOLVER
  CITIBANK   63664795   16-Apr-09   30-Dec-11           INR     9,950,000.00    
        NO
REVOLVER
  CITIBANK   63664844   22-Apr-09   30-Jun-11           GBP     500,000.00      
      YES
REVOLVER
  JPMORGAN CHASE   L5LS482130   21-Jul-10   15-Aug-11           USD    
2,212,257.06             NO
REVOLVER
  JPMORGAN CHASE   L5LS482131   30-Aug-10   31-Aug-11           USD    
3,000,000.00             NO
REVOLVER
  JPMORGAN CHASE   L5LS482217   30-Nov-10   11-Apr-11           USD    
140,000.00             NO
REVOLVER
  JPMORGAN CHASE   L5LS482590   13-Oct-10   16-Jun-11           EUR    
370,000.00             NO
REVOLVER
  JPMORGAN CHASE   L5LS483010   07-Dec-10   30-Jul-12           EUR    
163,000.00             NO
REVOLVER
  JPMORGAN CHASE   L5LS483011   21-Jan-11   30-May-11           USD    
349,987.50             NO
REVOLVER
  JPMORGAN CHASE   L5LS483344   18-Jan-11   25-Jul-11           USD    
140,000.00       20,000.00     NO
REVOLVER
  JPMORGAN CHASE   L5LS522150   16-Jun-09   13-Jun-11           USD    
170,000.00             NO
REVOLVER
  JPMORGAN CHASE   L5LS522151   15-Jul-09   06-Apr-11   10-Feb-12   USD    
151,698.95       0.00     NO
REVOLVER
  JPMORGAN CHASE   L5LS522182   18-Jun-09   30-May-12           GBP    
1,005,399.50             NO
REVOLVER
  JPMORGAN CHASE   L5LS522204   23-Jun-09   21-May-12           GBP    
260,547.39             NO
REVOLVER
  JPMORGAN CHASE   L5LS522205   23-Jun-09   30-Nov-11           GBP    
170,500.00             NO
REVOLVER
  JPMORGAN CHASE   L5LS522546   30-Jul-09   27-Feb-12           GBP    
161,500.00             NO
REVOLVER
  JPMORGAN CHASE   L5LS522547   03-Dec-09   30-Sep-11           NOK    
423,682.00             NO
REVOLVER
  JPMORGAN CHASE   L5LS522594   10-Aug-09   07-Sep-11           USD    
47,589.00             NO
REVOLVER
  JPMORGAN CHASE   L5LS522595   10-Aug-09   12-Sep-11           USD    
46,974.30             NO
REVOLVER
  JPMORGAN CHASE   L5LS522666   18-Aug-09   14-Mar-11           USD    
235,500.00             NO
REVOLVER
  JPMORGAN CHASE   L5LS522677   19-Aug-09   31-Mar-11           INR    
3,021,175.00             NO
REVOLVER
  JPMORGAN CHASE   L5LS522693   27-Aug-09   29-May-11           USD    
14,482,219.24             NO
REVOLVER
  JPMORGAN CHASE   L5LS522764   02-Sep-09   31-Oct-11           INR    
10,490,000.00             NO
REVOLVER
  JPMORGAN CHASE   L5LS522836   16-Sep-09   29-Nov-11           EUR    
80,000.00             NO
REVOLVER
  JPMORGAN CHASE   L5LS522837   18-Sep-09   25-Aug-12           EUR    
53,823.22             NO
REVOLVER
  JPMORGAN CHASE   L5LS522858   18-Sep-09   28-Sep-11           NOK    
466,050.20             NO
REVOLVER
  JPMORGAN CHASE   L5LS523084   20-Nov-09   15-Oct-11           EUR    
67,500.00             NO
REVOLVER
  JPMORGAN CHASE   L5LS523085   21-May-10   10-Aug-12           EUR    
71,500.00             NO
REVOLVER
  JPMORGAN CHASE   L5LS523320   03-Dec-09   30-Sep-11           NOK    
423,682.00             NO
REVOLVER
  JPMORGAN CHASE   L5LS523448   18-Dec-09   21-Dec-11           USD    
129,853.40             NO
REVOLVER
  JPMORGAN CHASE   L5LS523736   02-Feb-10   02-May-11           NOK    
616,245.00             NO
REVOLVER
  JPMORGAN CHASE   L5LS523806   18-Mar-10   31-May-12           USD    
371,800.00             NO
REVOLVER
  JPMORGAN CHASE   L5LS523975   28-May-10   31-Aug-11           USD    
3,450,000.00             NO
REVOLVER
  JPMORGAN CHASE   L5LS524094   18-Mar-10   31-Oct-11           GBP    
74,397.00             NO
REVOLVER
  JPMORGAN CHASE   L5LS524200   30-Mar-10   15-Apr-11           USD    
50,000.00             NO
REVOLVER
  JPMORGAN CHASE   L5LS524799   22-Jul-10   20-Jun-11           EUR    
555,000.00             NO
REVOLVER
  JPMORGAN CHASE   L5LS537269   19-Jun-08   31-Aug-11           EUR    
28,635.00             NO
REVOLVER
  JPMORGAN CHASE   L5LS537360   25-Jun-08   30-Jun-11           GBP    
4,000,000.00       -894,402.11     NO
REVOLVER
  JPMORGAN CHASE   L5LS537559   18-Aug-08   06-Sep-11           EUR    
11,750.00             NO
REVOLVER
  JPMORGAN CHASE   L5LS537573   23-Jul-08   29-Apr-11           USD    
57,500.00             NO
REVOLVER
  JPMORGAN CHASE   L5LS537574   25-Jul-08   30-Sep-11           EUR    
32,965.00             NO
REVOLVER
  JPMORGAN CHASE   L5LS537614   25-Jul-08   28-Mar-11           INR    
57,170,000.00             NO
REVOLVER
  JPMORGAN CHASE   L5LS537615   26-Aug-08   08-Jun-11           INR    
13,127,000.00             NO
REVOLVER
  JPMORGAN CHASE   L5LS537804   26-Aug-08   09-May-11           INR    
3,375,595.00             NO
REVOLVER
  JPMORGAN CHASE   L5LS537805   26-Aug-08   31-Mar-11           INR    
45,467,770.00             NO
REVOLVER
  JPMORGAN CHASE   L5LS537806   27-Aug-08   10-Jun-11           EUR     9,000.00
            NO
REVOLVER
  JPMORGAN CHASE   L5LS537969   16-Sep-08   30-Jan-12           INR    
9,760,000.00             NO
REVOLVER
  JPMORGAN CHASE   L5LS538117   10-Oct-08   31-Mar-11           INR    
45,467,770.00             NO
REVOLVER
  JPMORGAN CHASE   L5LS538362   24-Nov-08   11-Jul-11           EUR    
17,075.00             NO
REVOLVER
  JPMORGAN CHASE   L5LS538363   25-Nov-08   29-Jul-11           EUR    
106,397.00             NO
REVOLVER
  JPMORGAN CHASE   L5LS538366   13-Nov-08   29-Jun-12           USD    
820,356.65             NO
REVOLVER
  JPMORGAN CHASE   L5LS538446   25-Nov-08   29-Jun-12           EUR     8,530.00
            NO
REVOLVER
  JPMORGAN CHASE   L5LS538447   04-Dec-08   29-Jul-11           EUR    
12,595.00             NO
REVOLVER
  JPMORGAN CHASE   L5LS538467   04-Dec-08   29-Jul-11           USD    
15,750.00             NO
REVOLVER
  JPMORGAN CHASE   L5LS538487   03-Dec-08   30-May-11           EUR    
55,614.06             NO
REVOLVER
  JPMORGAN CHASE   L5LS538812   02-Feb-09   31-Mar-11           INR    
45,467,770.00             NO
REVOLVER
  JPMORGAN CHASE   L5LS538813   02-Feb-09   30-Sep-11           INR    
6,283,185.00             NO
REVOLVER
  JPMORGAN CHASE   L5LS539074   03-Feb-09   31-Aug-11           USD    
766,091.50             NO
REVOLVER
  JPMORGAN CHASE   L5LS539253   01-Apr-09   31-Jan-12           USD    
348,197.00             NO
REVOLVER
  JPMORGAN CHASE   L5LS578958   30-May-08   29-Apr-11           EUR    
125,000.00             NO
REVOLVER
  JPMORGAN CHASE   L5LS578965   23-May-08   30-May-11           EUR    
50,000.00             NO
RUNOFF
  SOCIETE GENERALE   940082 - A04035106   01-Jan-02   31-Dec-09           EUR  
  576,000.00             YES
RUNOFF
  UNICREDITO ITALIANO   460000205877   01-Jan-01   30-Nov-06           EUR    
7,746.85             YES

 

 



--------------------------------------------------------------------------------



 



Schedule 6.02(a)
Liens
Dresser-Rand Company:

              FILE             DATE   FILE #   TYPE OF FILING   SECURED PARTY /
ASSIGNEE
12/31/2001
  256886   Financing Statement   GE CAPITAL MODULAR
SPACEMALVERN, PA
09/12/2006
  200609125883634   Continuation    
04/15/2004
  200404155299358   Financing Statement   MARMON/KEYSTONE CORPORATION
BUTLER, PA
03/23/2009
  200903235261811   Continuation    
07/27/2005
  200507275668126   Financing Statement   GENERAL ELECTRIC CAPITALCORPORATION
DANBURY, CT
06/22/2010
  201006225600387   Continuation    
03/08/2006
  200603085221439   Financing Statement   IBM CREDIT LLC
ARMONK, NY
03/27/2006
  200603275287273   Financing Statement   IBM CREDIT LLC
ARMONK, NY
04/19/2006
  200604195373168   Financing Statement   IBM CREDIT LLC
ARMONK, NY
05/16/2006
  200605165473659   Financing Statement   IBM CREDIT LLC
ARMONK, NY
05/19/2006
  200605195486070   Financing Statement   IBM CREDIT LLC
ARMONK, NY
06/08/2006
  200606085560003   Financing Statement   IBM CREDIT LLC
ARMONK, NY
06/08/2006
  200606085560015   Financing Statement   IBM CREDIT LLC
ARMONK, NY
06/15/2006
  200606155588765   Financing Statement   IBM CREDIT LLC
ARMONK, NY
06/26/2006
  200606265627318   Financing Statement   IBM CREDIT LLC
ARMONK, NY
06/30/2006
  200606305656596   Financing Statement   IBM CREDIT LLC
ARMONK, NY

 

 



--------------------------------------------------------------------------------



 



              FILE             DATE   FILE #   TYPE OF FILING   SECURED PARTY /
ASSIGNEE
07/05/2006
  200607055666495   Financing Statement   IBM CREDIT LLC
ARMONK, NY
07/14/2006
  200607145704939   Financing Statement   IBM CREDIT LLC
ARMONK, NY
07/18/2006
  200607185713025   Financing Statement   IBM CREDIT LLC
ARMONK, NY
08/17/2006
  200608175815639   Financing Statement   IBM CREDIT LLC
ARMONK, NY
08/29/2006
  200608295848417   Financing Statement   IBM CREDIT LLC
ARMONK, NY
09/13/2006
  200609135885008   Financing Statement   IBM CREDIT LLC
ARMONK, NY
09/29/2006
  200609295951494   Financing Statement   IBM CREDIT LLC
ARMONK, NY
10/11/2006
  200610115990517   Financing Statement   IBM CREDIT LLC
ARMONK, NY
10/16/2006
  200610166005927   Financing Statement   IBM CREDIT LLC
ARMONK, NY
10/18/2006
  200610186014639   Financing Statement   IBM CREDIT LLC
ARMONK, NY
10/31/2006
  200610316062070   Financing Statement   IBM CREDIT LLC
ARMONK, NY

 

 



--------------------------------------------------------------------------------



 



              FILE             DATE   FILE #   TYPE OF FILING   SECURED PARTY /
ASSIGNEE
11/09/2006
  200611096088574   Financing Statement   IBM CREDIT LLC
ARMONK, NY
11/09/2006
  200611096089576   Financing Statement   OCE FINANCIAL SERVICES, INC.
CHICAGO, IL
11/15/2006
  200611156110689   Financing Statement   IBM CREDIT LLC
ARMONK, NY
11/15/2006
  200611156110920   Financing Statement   IBM CREDIT LLC
ARMONK, NY
11/16/2006
  200611160914514   Financing Statement   IBM CREDIT LLC
ARMONK, NY
11/16/2006
  200611160914691   Financing Statement   IBM CREDIT LLC
ARMONK, NY
11/27/2006
  200611276142871   Financing Statement   IBM CREDIT LLC
ARMONK, NY
11/28/2006
  200611286146249   Financing Statement   IBM CREDIT LLC
ARMONK, NY
12/22/2006
  200612226240883   Financing Statement   IBM CREDIT LLC
ARMONK, NY
12/29/2006
  200612296258036   Financing Statement   IBM CREDIT LLC
ARMONK, NY
01/10/2007
  200701105038306   Financing Statement   IBM CREDIT LLC
ARMONK, NY
01/30/2007
  200701305109222   Financing Statement   IBM CREDIT LLC
ARMONK, NY
02/07/2007
  200702075139696   Financing Statement   IBM CREDIT LLC
ARMONK, NY
02/27/2007
  200702275204647   Financing Statement   IBM CREDIT LLC
ARMONK, NY

 

 



--------------------------------------------------------------------------------



 



              FILE             DATE   FILE #   TYPE OF FILING   SECURED PARTY /
ASSIGNEE
03/06/2007
  200703065253143   Financing Statement   IBM CREDIT LLC
ARMONK, NY
03/12/2007
  200703125276839   Financing Statement   IBM CREDIT LLC
ARMONK, NY
03/14/2007
  200703145284905   Financing Statement   IBM CREDIT LLC
ARMONK, NY
03/22/2007
  200703225310632   Financing Statement   IBM CREDIT LLC
ARMONK, NY
03/27/2007
  200703275327524   Financing Statement   IBM CREDIT LLC
ARMONK, NY
04/25/2007
  200704255429237   Financing Statement   IBM CREDIT LLC
ARMONK, NY
06/05/2007
  200706055552139   Financing Statement   US BANCORP
MARSHALL, MN
06/21/2007
  200706215610050   Financing Statement   IBM CREDIT LLC
ARMONK, NY
08/17/2007
  200708175804703   Financing Statement   US BANCORP
MARSHALL, MN
08/17/2007
  200708175805820   Financing Statement   IBM CREDIT LLC
ARMONK, NY
08/21/2007
  200708215815604   Financing Statement   IBM CREDIT LLC
ARMONK, NY
08/23/2007
  200708235825635   Financing Statement   IBM CREDIT LLC
ARMONK, NY
08/28/2007
  200708285839292   Financing Statement   US BANCORP
MARSHALL, MN
08/31/2007
  200708315851360   Financing Statement   IBM CREDIT LLC
ARMONK, NY

 

 



--------------------------------------------------------------------------------



 



              FILE             DATE   FILE #   TYPE OF FILING   SECURED PARTY /
ASSIGNEE
09/04/2007
  200709045858307   Financing Statement   IBM CREDIT LLC
ARMONK, NY
09/07/2007
  200709075871779   Financing Statement   IBM CREDIT LLC
ARMONK, NY
09/10/2007
  200709105876308   Financing Statement   IBM CREDIT LLC
ARMONK, NY
09/11/2007
  200709115882137   Financing Statement   IBM CREDIT LLC
ARMONK, NY
09/19/2007
  200709195914447   Financing Statement   IBM CREDIT LLC
ARMONK, NY
09/26/2007
  200709265939913   Financing Statement   US BANCORP
MARSHALL, MN
10/01/2007
  200710015957520   Financing Statement   IBM CREDIT LLC
ARMONK, NY
10/19/2007
  200710196020078   Financing Statement   IBM CREDIT LLC
ARMONK, NY
10/30/2007
  200710306054756   Financing Statement   IBM CREDIT LLC
ARMONK, NY
11/05/2007
  200711056075684   Financing Statement   IBM CREDIT LLC
ARMONK, NY
11/12/2007
  200711126107359   Financing Statement   IBM CREDIT LLC
ARMONK, NY
11/16/2007
  200711166125836   Financing Statement   IBM CREDIT LLC
ARMONK, NY
11/29/2007
  200711296168782   Financing Statement   IBM CREDIT LLC
ARMONK, NY
11/30/2007
  200711306174221   Financing Statement   IBM CREDIT LLC
ARMONK, NY

 

 



--------------------------------------------------------------------------------



 



              FILE             DATE   FILE #   TYPE OF FILING   SECURED PARTY /
ASSIGNEE
12/17/2007
  200712176232851   Financing Statement   IBM CREDIT LLC
ARMONK, NY
12/26/2007
  200712266259337   Financing Statement   IBM CREDIT LLC
ARMONK, NY
12/27/2007
  200712276262627   Financing Statement   IBM CREDIT LLC
ARMONK, NY
12/28/2007
  200712286267592   Financing Statement   IBM CREDIT LLC
ARMONK, NY
01/02/2008
  200801025000263   Financing Statement   IBM CREDIT LLC
ARMONK, NY
01/02/2008
  200801025005388   Financing Statement   IBM CREDIT LLC
ARMONK, NY
01/02/2008
  200801025009300   Financing Statement   IBM CREDIT LLC
ARMONK, NY
01/02/2008
  200801025009590   Financing Statement   IBM CREDIT LLC
ARMONK, NY
01/03/2008
  200801035011991   Financing Statement   IBM CREDIT LLC
ARMONK, NY
01/09/2008
  200801095026184   Financing Statement   IBM CREDIT LLC
ARMONK, NY
01/18/2008
  200801185056376   Financing Statement   US BANCORP
MARSHALL, MN
01/28/2008
  200801285077559   Financing Statement   OCE FINANCIAL SERVICES, INC.
CHICAGO, IL
01/30/2008
  200801305092176   Financing Statement   IBM CREDIT LLC
ARMONK, NY

 

 



--------------------------------------------------------------------------------



 



              FILE             DATE   FILE #   TYPE OF FILING   SECURED PARTY /
ASSIGNEE
05/02/2008
  200805025484974   Financing Statement   US BANCORP
MARSHALL, MN
05/22/2008
  200805225569320   Financing Statement   IBM CREDIT LLC
ARMONK, NY
06/09/2008
  200806095636264   Financing Statement   IBM CREDIT LLC
ARMONK, NY
06/11/2008
  200806115653683   Financing Statement   IBM CREDIT LLC
ARMONK, NY
06/13/2008
  200806135664591   Financing Statement   IBM CREDIT LLC
ARMONK, NY
06/16/2008
  200806160429126   Financing Statement   IBM CREDIT LLC
ARMONK, NY
06/25/2008
  200806255717260   Financing Statement   IBM CREDIT LLC
ARMONK, NY
06/26/2008
  200806265725423   Financing Statement   IBM CREDIT LLC
ARMONK, NY
06/30/2008
  200806305736730   Financing Statement   IBM CREDIT LLC
ARMONK, NY
07/01/2008
  200807015746504   Financing Statement   IBM CREDIT LLC
ARMONK, NY
07/17/2008
  200807175810338   Financing Statement   IBM CREDIT LLC
ARMONK, NY
07/22/2008
  200807225827625   Financing Statement   US BANCORP
MARSHALL, MN
08/18/2008
  200808185924573   Financing Statement   IBM CREDIT LLC
ARMONK, NY
09/24/2008
  200809246054637   Financing Statement   IBM CREDIT LLC
ARMONK, NY
09/29/2008
  200809296072142   Financing Statement   IBM CREDIT LLC
ARMONK, NY

 

 



--------------------------------------------------------------------------------



 



              FILE             DATE   FILE #   TYPE OF FILING   SECURED PARTY /
ASSIGNEE
10/06/2008
  200810066103182   Financing Statement   IBM CREDIT LLC
ARMONK, NY
11/04/2008
  200811046197199   Financing Statement   IBM CREDIT LLC
ARMONK, NY
11/19/2008
  200811196248264   Financing Statement   IBM CREDIT LLC
ARMONK, NY
11/20/2008
  200811206251911   Financing Statement   IBM CREDIT LLC
ARMONK, NY
12/09/2008
  200812096305825   Financing Statement   IBM CREDIT LLC
ARMONK, NY
12/31/2008
  200812316383155   Financing Statement   IBM CREDIT LLC
ARMONK, NY
01/05/2009
  200901055007342   Financing Statement   IBM CREDIT LLC
ARMONK, NY
01/22/2009
  200901225073183   Financing Statement   US BANCORP
MARSHALL, MN
01/26/2009
  200901265083954   Financing Statement   IBM CREDIT LLC
ARMONK, NY
02/12/2009
  200902125149072   Financing Statement   IBM CREDIT LLC
ARMONK, NY
02/13/2009
  200902135152071   Financing Statement   IBM CREDIT LLC
ARMONK, NY
02/17/2009
  200902175155796   Financing Statement   IBM CREDIT LLC
ARMONK, NY
02/26/2009
  200902265189037   Financing Statement   IBM CREDIT LLC
ARMONK, NY
03/26/2009
  200903265275816   Financing Statement   IBM CREDIT LLC
ARMONK, NY

 

 



--------------------------------------------------------------------------------



 



              FILE             DATE   FILE #   TYPE OF FILING   SECURED PARTY /
ASSIGNEE
04/28/2009
  200904285388796   Financing Statement   IBM CREDIT LLC
ARMONK, NY
05/01/2009
  200905015402287   Financing Statement   IBM CREDIT LLC
ARMONK, NY
05/13/2009
  200905135440030   Financing Statement   IBM CREDIT LLC
ARMONK, NY
05/29/2009
  200905295499973   Financing Statement   IBM CREDIT LLC
ARMONK, NY
06/01/2009
  200906015504932   Financing Statement   IBM CREDIT LLC
ARMONK, NY
06/18/2009
  200906185564957   Financing Statement   IBM CREDIT LLC
ARMONK, NY
07/21/2009
  200907215666128   Financing Statement   IBM CREDIT LLC
ARMONK, NY
08/31/2009
  200908315788179   Financing Statement   IBM CREDIT LLC
ARMONK, NY
09/25/2009
  200909255866364   Financing Statement   IBM CREDIT LLC
ARMONK, NY
11/16/2009
  200911166026981   Financing Statement   IBM CREDIT LLC
ARMONK, NY
11/17/2009
  200911176031465   Financing Statement   IBM CREDIT LLC
ARMONK, NY
11/25/2009
  200911256058747   Financing Statement   IBM CREDIT LLC
ARMONK, NY
12/03/2009
  200912036083239   Financing Statement   IBM CREDIT LLC
ARMONK, NY
12/04/2009
  200912046087075   Financing Statement   IBM CREDIT LLC
ARMONK, NY
12/07/2009
  200912076091640   Financing Statement   IBM CREDIT LLC
ARMONK, NY
12/10/2009
  200912106105155   Financing Statement   IBM CREDIT LLC
ARMONK, NY

 

 



--------------------------------------------------------------------------------



 



              FILE             DATE   FILE #   TYPE OF FILING   SECURED PARTY /
ASSIGNEE
12/17/2009
  200912176141143   Financing Statement   IBM CREDIT LLC
ARMONK, NY
12/31/2009
  200912316181680   Financing Statement   IBM CREDIT LLC
ARMONK, NY
01/04/2010
  201001045006238   Financing Statement   US BANCORP
MARSHALL, MN
02/22/2010
  201002225159952   Financing Statement   IBM CREDIT LLC
ARMONK, NY
02/25/2010
  201002255172918   Financing Statement   IBM CREDIT LLC
ARMONK, NY
03/09/2010
  201003095211883   Financing Statement   IBM CREDIT LLC
ARMONK, NY
03/09/2010
  201003095213952   Financing Statement   IBM CREDIT LLC
ARMONK, NY
03/26/2010
  201003265274300   Financing Statement   IBM CREDIT LLC
ARMONK, NY
05/11/2010
  201005115443251   Financing Statement   IBM CREDIT LLC
ARMONK, NY
12/13/2010
  201012130672173   Financing Statement   ELECTRIC BOAT CORPORATION
GROTON, CT

 

 



--------------------------------------------------------------------------------



 



Dresser-Rand Group Inc.:

              FILE             DATE   FILE #   TYPE OF FILING   SECURED PARTY /
ASSIGNEE
04/07/2006
  61320332   Financing Statement   TCF EQUIPMENT FINANCE, INC.
06/14/2006
  62033298   Financing Statement   NMHG FINANCIAL SERVICES INC.
09/11/2006
  63138880   Financing Statement   CISCO SYSTEMS CAPITAL CORPORATION
10/12/2010
  03560632   Amendment    
07/30/2007
  73120077   Financing Statement   WELLS FARGO EQUIPMENT FINANCE, INC.
10/31/2007
  74138169   Amendment    
11/29/2007
  74579313   Amendment    
8/31/2007
  73316006   Financing Statement   CITICORP LEASING, INC.
10/16/2007
  73894762   Financing Statement   NMHG FINANCIAL SERVICES INC.
02/25/2010
  00648919   Financing Statement   U.S. BANCORP
03/01/2010
  00685218   Financing Statement   U.S. BANCORP

Dresser-Rand Power LLC:

              FILE             DATE   FILE #   TYPE OF FILING   SECURED PARTY /
ASSIGNEE
11/16/2006
  74311527   Financing Statement   MODULAR SPACE CORPORATION
09/16/2008
  83127865   Financing Statement   MODULAR SPACE CORPORATION

 

 



--------------------------------------------------------------------------------



 



Dresser-Rand LLC:

              FILE             DATE   FILE #   TYPE OF FILING   SECURED PARTY /
ASSIGNEE
11/13/2007
  64002697   Financing Statement   OCE’ FINANCIAL SERVICES, INC.
12/07/2006
  64262413   Financing Statement   OCE’ FINANCIAL SERVICES, INC.
03/26/2008
  81053907   Financing Statement   IBM CREDIT LLC
03/27/2008
  81076619   Financing Statement   IBM CREDIT LLC
03/31/2008
  81113560   Financing Statement   IBM CREDIT LLC
04/01/2008
  81139540   Financing Statement   IBM CREDIT LLC
04/25/2008
  81451895   Financing Statement   IBM CREDIT LLC

 

 



--------------------------------------------------------------------------------



 



Schedule 6.04
Investments
Part I
Subsidiaries
Equity Interests of Subsidiaries listed on Schedule 3.07(g)
Minority Interests

                      Jurisdiction/   Authorized         Name   Structure  
Equity   Equity Holders   Equity Held
Service Center
  Uzbekistan/ Corporation   100 shares   Dresser-Rand B.V.   49 shares (49%)
 
          Uzneftegazmas   51 shares (51%)
Dresser-Rand & Enserv Services Sdn. Bhd.
  Malaysia/ Corporation   4,000 shares   Dresser-Rand Holding (Delaware) LLC
Enserv Sdn. Bhd.   1,960 shares (49%)
2,040 shares (51%)
Dresser Rand Field Operations Middle East LLC
  Abu Dhabi/LLC   Membership Interests   International Development Co.
Dresser-Rand Holding (Delaware) LLC   Membership Interest – 51%
Membership Interest – 49%
Echogen Power Systems, LLC
  Ohio/LLC   Membership Interests   Dresser-Rand Company   Membership Interest –
10% (20% as of July 31, 2011)
Ramgen Power Systems, LLC
  Washington/LLC   Membership Interests   Dresser-Rand Company   Membership
Interest – 29.2%

Intercompany Investments
Investments as detailed in the Schedule of Intercompany Loans.

 

 



--------------------------------------------------------------------------------



 



Part II
Other Intercompany Investments
Guarantees of the obligations of Subsidiaries (other than Domestic Loan Parties)
including, without limitation, any Letters of Credit issued to support such
obligations and any extensions, renewals or replacements thereof.

 

 



--------------------------------------------------------------------------------



 



Schedule 6.07
Transactions with Affiliates
Partnership Agreements
Agreement between Dresser-Rand Holding (Delaware) LLC. and Enserv Services Sdn.
Bhd., as regards Dresser-Rand & Enserv Services Sdn. Bhd., Malaysia registered
September 1, 1994.
Agreement between Dresser-Rand B.V. and Uzneftegazmash as regards Uzbekistan
Service Center joint venture entered into August 7, 2000.

 

 